Exhibit 10.1

AMENDMENT AND RESTATEMENT AGREEMENT

AMENDMENT AND RESTATEMENT AGREEMENT, dated as of August 2, 2012 (this “Amendment
Agreement”), among BIOMET, INC., an Indiana corporation (“Borrower”), LVB
ACQUISITION, INC., a Delaware corporation (“Holdings”), BANK OF AMERICA, N.A.,
as Administrative Agent (as defined below), L/C Issuer and Swing Line Lender and
each of the other Lenders (as defined below) party hereto.

PRELIMINARY STATEMENTS

A. Borrower has entered into that certain Credit Agreement, dated as of
September 25, 2007 (the “Original Credit Agreement”), by and among Borrower, LVB
ACQUISITION, INC., a Delaware corporation, the lenders party thereto
(collectively, the “Lenders”) and BANK OF AMERICA, N.A., as swing line lender
(in such capacity, “Swing line Lender”), as a letter of credit issuer (in such
capacity, “L/C Issuer”) and as administrative agent (in such capacity
“Administrative Agent”) for the Lenders.

B. Each Lender who executes and delivers this Amendment Agreement has agreed to
amend and restate the Original Credit Agreement in its entirety in the form
attached as Annex A hereto.

C. Each of the Lenders party hereto has, to the extent indicated on its
signature page hereto, agreed to convert a portion of its Dollar Term Loans
and/or Euro Term Loans under and as defined in the Original Credit Agreement to
Dollar Term B-1 Loans and/or Euro Term B-1 Loans under and as defined in the
Amended and Restated Credit Agreement.

D. Each Lender listed on Schedule 2.01A to the Amended and Restated Credit
Agreement has, by executing a counterpart to this Amendment Agreement, agreed to
provide a New Dollar Revolving Credit Commitment and or New Alternative Currency
Revolving Credit Commitment in an initial amount as set forth on such Schedule
2.01A and on the Restatement Effective Date (as defined below) all outstanding
Revolving Credit Commitments under and as defined in the Original Credit
Agreement shall terminate.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms not otherwise defined in this
Amendment Agreement have the same meanings as specified in the Amended and
Restated Credit Agreement.

SECTION 2. Amendment and Restatement. Effective as of the Restatement Effective
Date (as defined below), and subject to the terms and conditions set forth
herein, (i) the Original Credit Agreement is hereby amended and restated in the
form of Annex A hereto (the Original Credit Agreement, as so amended and
restated, being referred to as the “Amended and Restated Credit Agreement”),
(ii) Schedule 2.01A to the Original Credit Agreement is hereby replaced with
Schedule 2.01A to the Amended and Restated Credit Agreement and (iii) the
Exhibits attached to Annex A hereto constitute new Exhibits to the Amended and
Restated Credit Agreement, as applicable.

SECTION 3. Conditions to Effectiveness. This Amendment Agreement and the
amendment and restatement of the Original Credit Agreement as set forth in
Section 2 hereof shall



--------------------------------------------------------------------------------

become effective as of the first date (such date being referred to as the
“Restatement Effective Date”) when each of the following conditions shall have
been satisfied:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles of the following:

(i) executed counterparts of this Amendment Agreement from Holdings, Borrower,
the Administrative Agent, L/C Issuer and Swing Line Lender, each Lender listed
on Schedule 2.01A to the Amended and Restated Credit Agreement and Lenders under
the Original Credit Agreement constituting the Required Lenders under and as
defined in the Original Credit Agreement;

(ii) executed counterparts of the Guarantor Consent and Reaffirmation
(substantially in the form of Annex B attached hereto) from each of the
Guarantors;

(iii) a Note executed by Borrower in favor of each Lender providing a New
Revolving Credit Commitment, Dollar Term B-1 Loan or Euro Term B-1 Loan that has
requested a Note at least two Business Days in advance of the Restatement
Effective Date;

(iv) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to the Mortgaged Property (together with
a notice about special flood hazard area status and flood disaster assistance
duly executed by the Borrower and the applicable Loan Party relating thereto)
and, if any such Mortgaged Property is located in a special flood hazard area,
evidence of flood insurance to the extent required pursuant to the last sentence
of Section 6.07 of the Credit Agreement;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the
Restatement Effective Date;

(vi) an opinion from Cleary Gottlieb Steen & Hamilton LLP, New York counsel to
the Loan Parties, an opinion from Ice Miller LLP, Indiana counsel to the Loan
Parties, an opinion from Richards, Layton & Finger, P.A., Delaware counsel to
the Loan Parties, and an opinion from Edwards Wildman Palmer LLP, Florida
counsel to the Loan Parties, in each case, or other counsel reasonably
satisfactory to the Administrative Agent in the applicable jurisdictions,
addressed to the Administrative Agent and the Lenders, and in form and substance
reasonably satisfactory to the Administrative Agent;

(vii) a certificate attesting to the Solvency of Borrower and its Subsidiaries
(taken as a whole) on the Restatement Effective Date after giving effect to the
Amended and Restated Credit Agreement from the Chief Financial Officer of
Borrower; and

(viii) copies of a recent lien and judgment search in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties.

 

2



--------------------------------------------------------------------------------

(b) The Administrative Agent and the Joint Bookrunners shall have received all
fees and expenses required to be paid or reimbursed by Borrower as separately
agreed between Borrower and the Joint Bookrunners.

SECTION 4. Fees and Expenses. Borrower covenants to pay on the Restatement
Effective Date (or as promptly following the Restatement Effective Date as is
practicable):

(i) to each Lender listed on Schedule 2.01A of the Amended and Restated Credit
Agreement a fee in Dollars equal to 0.25% of the excess of (x) the aggregate
principal amount of such Lender’s New Revolving Credit Commitments on the
Restatement Effective Date over (y) the aggregate principal amount of such
Lender’s Revolving Credit Commitments, if any, outstanding immediately prior to
the Restatement Effective Date under the Original Credit Agreement;

(ii) to each Lender under the Original Credit Agreement that has executed a
counterpart of this Amendment Agreement prior to (x) in the case of any Lender
that does not hold any Euro Term Loans under and as defined in the Original
Credit Agreement, 5:00 p.m., New York City time, on July 25, 2012 and (y) in the
case of any Lender that holds any such Euro Term Loans, 2:00 p.m., London time,
on July 26, 2012:

(A) a fee in Dollars equal to 0.10% of the aggregate principal amount of such
Lender’s Dollar Term Loans and Revolving Credit Commitments, in each case, under
and as defined in the Original Credit Agreement on the Restatement Effective
Date plus

(B) a fee in Euros equal to 0.10% of the aggregate principal amount of the
aggregate principal amount of such Lender’s Euro Term Loans under and as defined
in the Original Credit Agreement on the Restatement Effective Date plus

(C) a fee in Dollars equal to 0.15% of the sum of (x) the principal amount of
such Lender’s Dollar Term B-1 Loans established on the Restatement Effective
Date upon the effectiveness of the Amended and Restated Credit Agreement and
(y) the lesser of (I) such Lender’s New Revolving Credit Commitments established
on the Restatement Effective Date upon the effectiveness of the Amended and
Restated Credit Agreement and (II) the aggregate principal amount of such
Lender’s Revolving Credit Commitments, if any, outstanding immediately prior to
the Restatement Effective Date under the Original Credit Agreement plus

(D) a fee in Euros equal to 0.15% of the aggregate principal amount of such
Lender’s Euro Term B-1 Loans established on the Restatement Effective Date upon
the effectiveness of the Amended and Restated Credit Agreement.

SECTION 5. Further Assurances and Post-Closing Conditions. Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Loan Document, Borrower hereby agrees with the Administrative
Agent to:

(a) upon reasonable request by the Administrative Agent (i) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Collateral Document or other document or instrument
relating to any Collateral and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative

 

3



--------------------------------------------------------------------------------

Agent may reasonably request from time to time in order to carry out more
effectively the purposes of the Collateral Documents;

(b) within 90 days after the Restatement Effective Date (or such longer period
of time as may be agreed by the Administrative Agent), with respect to each
existing Mortgage, provide the Administrative Agent with such documentation with
respect to the Mortgaged Property, in each case in form and substance reasonably
acceptable to the Administrative Agent, as shall confirm the enforceability,
validity and perfection of the lien in favor of the Secured Parties after giving
effect to the Amendment and Restatement, including, without limitation:

(i) execute or cause the applicable Loan Party to execute an amendment to each
existing Mortgage (each, a “Mortgage Amendment”), and in form for recording in
the recording office where such Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Administrative Agent;

(ii) cause to be delivered a favorable opinion of counsel to the Loan Parties,
addressed to the Administrative Agent and the Secured Parties party to the
Credit Agreement covering, among other things, the due authorization, execution,
delivery and enforceability of each Mortgage as amended by the applicable
Mortgage Amendment, and otherwise in form and substance reasonably satisfactory
to the Administrative Agent;

(iii) cause to be delivered a date down endorsement to each existing Mortgage
Policy, which shall be in form and substance reasonably satisfactory to the
Administrative Agent and reasonably assure the Administrative Agent as of the
date of such endorsement that the Mortgaged Property subject to the lien of such
Mortgage is free and clear of all defects and encumbrances except those Liens
permitted under such Mortgage;

(iv) cause to be delivered to the Administrative Agent such affidavits,
certificates, information and instruments of indemnification as shall be
required to induce the title insurance company to issue the endorsements to the
Mortgage Policies contemplated in this Section 5(b) and evidence of payment of
all applicable title insurance premiums, search and examination charges,
mortgage recording taxes and related charges required for the issuance of the
endorsements to the Mortgage Policies contemplated in this Section 5(b); and

(v) provide to the Administrative Agent evidence of payment by Borrower of all
search and examination charges escrow charges and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgage Amendments referred to above.

(c) promptly after the Restatement Effective Date (or such longer period of time
as may be agreed by the Administrative Agent) to the extent not provided prior
to the Restatement Effective Date, provide to the Administrative Agent evidence
that all insurance (including title insurance) required to be maintained
pursuant to the Loan Documents has been obtained and is in effect and that the
Administrative Agent has been named as loss payee and/or additional insured, as
applicable, under each insurance policy with respect to such insurance as to
which the Administrative Agent shall have requested to be so named.

 

4



--------------------------------------------------------------------------------

SECTION 6. Representations and Warranties. Borrower and Holdings, jointly and
severally, represents and warrants as follows as of the date hereof:

(a) The execution, delivery and performance by Borrower and Holdings of this
Amendment Agreement have been duly authorized by all necessary corporate or
other organizational action. The execution, delivery and performance by Borrower
and Holdings of this Amendment Agreement will not (a) violate the organizational
documents of any Loan Party, (b) violate any material law applicable to any Loan
Party, (c) violate or result in a default under any material indenture,
agreement or other instrument binding upon any Loan Party or its property, and
(d) will not result in the creation or imposition of any Lien on any property of
any Loan Party (other than as permitted under Section 7.01 of the Amended and
Restated Credit Agreement); except with respect to any violation or default
referred to in clauses (b) and (c), to the extent that such violation or default
that would not reasonably be expected to result in a Material Adverse Effect.

(b) This Amendment Agreement has been duly executed and delivered by Borrower
and Holdings. Each Loan Document to which any Loan Party is a party, after
giving effect to the amendments pursuant to this Amendment Agreement,
constitutes a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity and principles of good faith and fair dealing, regardless
of whether considered in a proceeding in equity or at law.

(c) Upon the effectiveness of this Amendment Agreement, no Default or Event of
Default shall exist.

(d) Each of the representations and warranties of Borrower and each other Loan
Party contained in Article V of the Amended and Restated Credit Agreement or any
other Loan Document, is true and correct in all material respects on and as of
the date hereof; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” is true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

SECTION 7. Reference to and Effect on the Original Credit Agreement and the Loan
Documents.

(a) Except as expressly set forth herein or in the Amended and Restated Credit
Agreement, this Amendment Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent, Borrower or the other Loan Parties under
the Original Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Original Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Without limiting the generality of the
foregoing, the Collateral Documents and all of the Collateral described therein
do and shall continue to secure the payment of all Obligations of the Loan
Parties under the Loan Documents, in each case, as amended by this Amendment
Agreement.

 

5



--------------------------------------------------------------------------------

(b) On and after the effectiveness of this Amendment Agreement, each reference
to the “Credit Agreement” in any other Loan Document shall mean and be a
reference to the Amended and Restated Credit Agreement.

SECTION 8. Execution in Counterparts. This Amendment Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment Agreement shall be effective as delivery of an original
executed counterpart of this Amendment Agreement.

SECTION 9. Successors. The terms of this Amendment Agreement shall be binding
upon, and shall inure for the benefit of, the parties hereto and their
respective successors and assigns.

SECTION 10. Governing Law. This Amendment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.

[The remainder of this page is intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

BIOMET, INC. By:   /s/ Daniel Florin   Name:   Daniel Florin  

Title:   Senior Vice President and Chief

Financial Officer

 

[Restatement Agreement]



--------------------------------------------------------------------------------

LVB Acquisition, Inc. By:   /s/ Daniel P. Florin   Name:   David P. Florin  
Title:  

Senior Vice President and Chief

Financial Officer

 

[Restatement Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative

Agent, Swing Line Lender, L/C Issuer and as a

Lender

By:   /s/ David Strickert   Name:   David Strickert   Title:   Managing Director

 

[Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Amendment Agreement

The undersigned hereby consents to the terms of the Amendment Agreement and, to
the extent indicated below, submits the amount indicated below of its
outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Goldman Sachs Lending Partners LLC,

as a Lender,

By:   /s/ Sean Meeker   Name:   Sean Meeker   Title:   Authorized Signatory

For Extensions of existing Dollar Term Loans:

 

$_924,322.61                                  (if less than all Dollar Term
Loans are being converted); or

 

¨ Entire Amount (cheek box if all Dollar Term Loans are being converted)

 

For Extensions of existing Euro Term Loans:

 

€             0                     (if less than all Euro Term Loans are being
convened); or

 

¨Entire Amount (check box if all Euro Term Loans are being converted)

 

[Amendment Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Amendment Agreement

The undersigned hereby consents to the terms of the Amendment Agreement and, to
the extent indicated below, submits the amount indicated below of its
outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

JPMorgan Chase Bank, N.A.

as a Lender,

By:       /s/ Vanessa Chiu   Name: Vanessa Chiu   Title: Executive Director
By:           Name:   Title: For Extensions of existing Dollar Term Loans:
$                                          (if less than all Dollar Term Loans
are being converted); or ¨ Entire Amount (check box if all Dollar Term Loans are
being converted) For Extensions of existing Euro Term Loans:
€                                          (if less than all Euro Term Loans are
being converted); or ¨ Entire Amount (check box if all Euro Term Loans are being
converted)

 

[Amendment Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Amendment Agreement

The undersigned hereby consents to the terms of the Amendment Agreement and, to
the extent indicated below, submits the amount indicated below of its
outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Wells Fargo Bank N.A.

as a Lender,

By:       /s/ Ross M. Berger   Name: Ross M. Berger   Title: Managing Director
[By:           Name:   Title:] For Extensions of existing Dollar Term Loans:
$                                          (if less than all Dollar Term Loans
are being converted); or ¨ Entire Amount (check box if all Dollar Term Loans are
being converted) For Extensions of existing Euro Term Loans:
€                                          (if less than all Euro Term Loans are
being converted); or ¨ Entire Amount (check box if all Euro Term Loans are being
converted)

 

[Amendment Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Amendment Agreement

The undersigned hereby consents to the terms of the Amendment Agreement and, to
the extent indicated below, submits the amount indicated below of its
outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

BARCLAYS BANK PLC, as a Lender, By:   /s/ Vanessa A. Kurbatskiy   Name: Vanessa
A. Kurbatskiy   Title: Vice President For Extensions of existing Dollar Term
Loans: $                                          (if less than all Dollar Term
Loans are being converted); or x Entire Amount (check box if all Dollar Term
Loans are being converted) For Extensions of existing Euro Term Loans: (if less
than all Euro Term Loans are being converted); or ¨ Entire Amount (check box if
all Euro Term Loans are being converted)

 

[Amendment Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Amendment Agreement

The undersigned hereby consents to the terms of the Amendment Agreement and, to
the extent indicated below, submits the amount indicated below of its
outstanding (i) Euro Term Loans for conversion to Term B-1 Loans and (ii) Dollar
Term Loans for conversion to Dollar Term B-1 Loans (it being understood that if
the Lender has not made an election below, it will be deemed to have declined to
convert any of its Term Loans).

 

CITIBANK, N.A.,

as a Lender,

By:   /s/ Alvaro De Velasco   Name: Alvaro De Velasco   Title: Vice President
For Extensions of existing Dollar Term Loans: $1,088,571.36 (if less than all
Dollar Term Loans being converted); or x Entire Amount (check box if all Dollar
Term Loa s are being converted) For Extensions of existing Euro Term Loans:
€                                          (if less than all Euro Term Loans are
being converted); or ¨ Entire Amount (check box if all Euro Term Loans are being
converted)

 

[Amendment Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Amendment Agreement

The undersigned hereby consents to the terms of the Amendment Agreement and, to
the extent indicated below, submits the amount indicated below of its
outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

UBS Loan Finance LLC,

as a Lender,

By:   /s/ Irja R. Otsa   Name: Irja R. Otsa   Title: Associate Director By   /s/
Mary E. Evans   Name: Mary E. Evans   Title: Associate Director

 

[Amendment Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Amendment Agreement

The undersigned hereby consents to the terms of the Amendment Agreement and, to
the extent indicated below, submits the amount indicated below of its
outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

[SUMITOMO MITSUI BANKING CORPORATION],1

as a Lender,

By:   /s/ Shuji Yabe   Name:   Shuji Yabe   Title:   Managing Director [By:    
  Name:     Title]  

For Extensions of existing Dollar Term Loans:

 

$             0              (if less than all Dollar Term Loans are being
converted); or

 

¨ Entire Amount (check box if all Dollar Term Loans are being converted)

 

For Extensions of existing Euro Term Loans:

 

€             0              (if less than all Euro Term Loans are being
converted); or

¨ Entire Amount (check box if all Euro Term Loans are being converted)

 

 

1 

For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Amendment Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Amendment Agreement

The undersigned hereby consents to the terms of the Amendment Agreement and, to
the extent indicated below, submits the amount indicated below of its
outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

ROYAL BANK OF CANADA,

as a Lender,

By:   /s/ Scott MacVicar   Name: Scott MacVicar   Title: Authorized Signatory

 

[Amendment Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Amendment Agreement

The undersigned hereby consents to the terms of the Amendment Agreement and, to
the extent indicated below, submits the amount indicated below of its
outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

NATIXIS, NEW YORK BRANCH,1

as a Lender,

By:   /s/ David Zimbalist   Name: David Zimbalist   Title: Managing Director By:
  /s/ Ronald Lee   Name: Ronald Lee   Title: Vice President For Extensions of
existing Dollar Term Loans: $                                          (if less
than all Dollar Term Loans are being converted); or ¨ Entire Amount (check box
if all Dollar Term Loans are being converted) For Extensions of existing Euro
Term Loans: €                                          (if less than all Euro
Term Loans are being converted); or ¨ Entire Amount (check box if all Euro Term
Loans are being converted)

 

 

1 

For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Amendment Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Amendment Agreement

The undersigned hereby consents to the terms of the Amendment Agreement and, to
the extent indicated below, submits the amount indicated below of its
outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

HSBC Bank USA, N.A.,1

as a Lender,

By:   /s/ A. Richard Jackson   Name. A. Richard Jackson   Title: Co-Head of LAF,
Americas For Extensions of existing Dollar Term Loans: $
            NA             (if less than all Dollar Term Loans are being
converted); or ¨ Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans: €
            NA             (if less than all Euro Term Loans are being
converted); or ¨ Entire Amount (check box if all Euro Term Loans are being
converted)

 

 

1 

For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Amendment Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Amendment Agreement

The undersigned hereby consents to the terms of the Amendment Agreement and, to
the extent indicated below, submits the amount indicated below of its
outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

ING CAPITAL LLC,

as a Lender,

By:   /s/ Darren Wells   Name: Darren Wells   Title: Managing Director [By:    
  Name:   Title:] For Extensions of existing Dollar Term Loans:
$                                          (if less than all Dollar Term Loans
are being converted); or ¨ Entire Amount (check box if all Dollar Term Loans are
being converted) For Extensions of existing Euro Term Loans:
€                                          (if less than all Euro Term Loans are
being converted); or ¨ Entire Amount (check box if all Euro Term Loans are being
converted)



--------------------------------------------------------------------------------

ANNEX A

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 25, 2007,

as amended and restated as of August 2, 2012

among

BIOMET, INC.,

as Borrower,

LVB ACQUISITION, INC.,

as Holdings,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

 

 

CITICORP NORTH AMERICA, INC.,

as Syndication Agent,

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO SECURITIES, LLC,

BARCLAYS BANK PLC and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Documentation Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS BANK PLC,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

J.P. MORGAN SECURITIES LLC and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I   

Definitions and Accounting Terms

  

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Other Interpretive Provisions      69   

SECTION 1.03.

   Accounting Terms      69   

SECTION 1.04.

   Rounding      70   

SECTION 1.05.

   References to Agreements, Laws, Etc.      70   

SECTION 1.06.

   Times of Day      70   

SECTION 1.07.

   Additional Alternative Currencies      70   

SECTION 1.08.

   Currency Equivalents Generally      71   

SECTION 1.09.

   Change in Currency      72    ARTICLE II    The Commitments and Credit
Extensions   

SECTION 2.01.

   The Loans      72   

SECTION 2.02.

   Borrowings, Conversions and Continuations of Loans      74   

SECTION 2.03.

   Letters of Credit      77   

SECTION 2.04.

   Swing Line Loans      88   

SECTION 2.05.

   Prepayments      92   

SECTION 2.06.

   Termination or Reduction of Commitments      97   

SECTION 2.07.

   Repayment of Loans      98   

SECTION 2.08.

   Interest      99   

SECTION 2.09.

   Fees      100   

SECTION 2.10.

   Computation of Interest and Fees      100   

SECTION 2.11.

   Evidence of Indebtedness      101   

SECTION 2.12.

   Payments Generally      102   

SECTION 2.13.

   Sharing of Payments      103   

SECTION 2.14.

   Incremental Credit Extensions      104   

 

i



--------------------------------------------------------------------------------

SECTION 2.15.

   Refinancing Amendments      108   

SECTION 2.16.

   Extended Term Loans      110   

SECTION 2.17.

   Extended Revolving Credit Commitments      112   

SECTION 2.18.

   Defaulting Lenders      115    ARTICLE III    Taxes, Increased Costs
Protection and Illegality   

SECTION 3.01.

   Taxes      117   

SECTION 3.02.

   Illegality      121   

SECTION 3.03.

   Inability to Determine Rates      121   

SECTION 3.04.

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      122   

SECTION 3.05.

   Funding Losses      123   

SECTION 3.06.

   Matters Applicable to All Requests for Compensation      123   

SECTION 3.07.

   Replacement of Lenders Under Certain Circumstances      124   

SECTION 3.08.

   Survival      125    ARTICLE IV    Conditions Precedent to Credit Extensions
  

SECTION 4.01.

   Conditions to Initial Credit Extension      126   

SECTION 4.02.

   Conditions to All Credit Extensions      128    ARTICLE V    Representations
and Warranties   

SECTION 5.01.

   Existence, Qualification and Power; Compliance with Laws      129   

SECTION 5.02.

   Authorization; No Contravention      129   

SECTION 5.03.

   Governmental Authorization      130   

SECTION 5.04.

   Binding Effect      130   

SECTION 5.05.

   Financial Statements; No Material Adverse Effect      130   

SECTION 5.06.

   Litigation      131   

SECTION 5.07.

   Labor Matters      131   

SECTION 5.08.

   Ownership of Property; Liens      131   

 

ii



--------------------------------------------------------------------------------

SECTION 5.09.

   Environmental Matters      131   

SECTION 5.10.

   Taxes      132   

SECTION 5.11.

   ERISA Compliance      132   

SECTION 5.12.

   Subsidiaries      133   

SECTION 5.13.

   Margin Regulations; Investment Company Act      133   

SECTION 5.14.

   Disclosure      133   

SECTION 5.15.

   Intellectual Property; Licenses, Etc.      133   

SECTION 5.16.

   Solvency      134   

SECTION 5.17.

   Subordination of Junior Financing      134    ARTICLE VI    Affirmative
Covenants   

SECTION 6.01.

   Financial Statements      134   

SECTION 6.02.

   Certificates; Other Information      136   

SECTION 6.03.

   Notices      137   

SECTION 6.04.

   Payment of Obligations      138   

SECTION 6.05.

   Preservation of Existence, Etc.      138   

SECTION 6.06.

   Maintenance of Properties      138   

SECTION 6.07.

   Maintenance of Insurance      138   

SECTION 6.08.

   Compliance with Laws      139   

SECTION 6.09.

   Books and Records      139   

SECTION 6.10.

   Inspection Rights      139   

SECTION 6.11.

   Covenant to Guarantee Obligations and Give Security      139   

SECTION 6.12.

   Compliance with Environmental Laws      141   

SECTION 6.13.

   Further Assurances and Post-Closing Conditions      142   

SECTION 6.14.

   Designation of Subsidiaries      143    ARTICLE VII    Negative Covenants   

SECTION 7.01.

   Liens      143   

SECTION 7.02.

   Investments      147   

SECTION 7.03.

   Indebtedness      151   

 

iii



--------------------------------------------------------------------------------

SECTION 7.04.

   Fundamental Changes      156   

SECTION 7.05.

   Dispositions      157   

SECTION 7.06.

   Restricted Payments      160   

SECTION 7.07.

   Change in Nature of Business      162   

SECTION 7.08.

   Transactions with Affiliates      163   

SECTION 7.09.

   Burdensome Agreements      164   

SECTION 7.10.

   Use of Proceeds      166   

SECTION 7.11.

   Accounting Changes      166   

SECTION 7.12.

   Prepayments, Etc. of Indebtedness      166   

SECTION 7.13.

   Equity Interests of Certain Restricted Subsidiaries      167   

SECTION 7.14.

   Holdings      167    ARTICLE VIII    Events of Default and Remedies   

SECTION 8.01.

   Events of Default      167   

SECTION 8.02.

   Remedies upon Event of Default      170   

SECTION 8.03.

   Application of Funds      170    ARTICLE IX    Administrative Agent and Other
Agents   

SECTION 9.01.

   Appointment and Authorization of the Administrative Agent      172   

SECTION 9.02.

   Delegation of Duties      173   

SECTION 9.03.

   Liability of Agents      173   

SECTION 9.04.

   Reliance by the Administrative Agent      173   

SECTION 9.05.

   Notice of Default      174   

SECTION 9.06.

   Credit Decision; Disclosure of Information by Agents      174   

SECTION 9.07.

   Indemnification of Agents      175   

SECTION 9.08.

   Agents in Their Individual Capacities      175   

SECTION 9.09.

   Successor Administrative Agent      176   

SECTION 9.10.

   Administrative Agent May File Proofs of Claim      177   

SECTION 9.11.

   Collateral and Guaranty Matters      178   

SECTION 9.12.

   Other Agents; Arrangers and Managers      179   

 

iv



--------------------------------------------------------------------------------

SECTION 9.13.

   Appointment of Supplemental Administrative Agents      179   

SECTION 9.14.

   Intercreditor Agreements      180    ARTICLE X   

Miscellaneous

  

SECTION 10.01.

   Amendments, Etc.      180   

SECTION 10.02.

   Notices and Other Communications; Facsimile Copies      183   

SECTION 10.03.

   No Waiver; Cumulative Remedies      184   

SECTION 10.04.

   Attorney Costs and Expenses      184   

SECTION 10.05.

   Indemnification by the Borrower      185   

SECTION 10.06.

   Payments Set Aside      186   

SECTION 10.07.

   Successors and Assigns      186   

SECTION 10.08.

   Confidentiality      191   

SECTION 10.09.

   Setoff      192   

SECTION 10.10.

   Interest Rate Limitation      192   

SECTION 10.11.

   Counterparts      192   

SECTION 10.12.

   Integration      193   

SECTION 10.13.

   Survival of Representations and Warranties      193   

SECTION 10.14.

   Severability      193   

SECTION 10.15.

   GOVERNING LAW      193   

SECTION 10.16.

   WAIVER OF RIGHT TO TRIAL BY JURY      194   

SECTION 10.17.

   Binding Effect      194   

SECTION 10.18.

   Judgment Currency      194   

SECTION 10.19.

   Lender Action      195   

SECTION 10.20.

   USA PATRIOT Act      195   

SECTION 10.21.

   Agent for Service of Process      195   

SECTION 10.22.

   Intercreditor Agreements      195   

SECTION 10.23.

   No Advisory or Fiduciary Responsibility      196   

 

v



--------------------------------------------------------------------------------

SCHEDULES   

2.01A

   New Dollar Revolving Credit Commitments; New Alternative Currency Revolving
Credit Commitments

EXHIBITS

  

Form of

  

I-2

   Form of Amended and Restated ABL Intercreditor Agreement

J-1

   Term Sheet for Pari Passu Intercreditor Agreement

J-2

   Term Sheet for Junior Lien Intercreditor Agreement

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
September 25, 2007, as amended and restated as of August 2, 2012, among BIOMET,
INC., an Indiana corporation (the “Borrower”), LVB ACQUISITION, INC., a Delaware
corporation (“Holdings”), BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

Pursuant to the Merger Agreement (as this and other capitalized terms used in
these preliminary statements are defined in Section 1.01 below), LVB Acquisition
Merger Sub, Inc. (“Merger Sub”), an Indiana corporation and a direct wholly
owned subsidiary of Holdings, consummated an offer to purchase (together with
any extensions and/or subsequent offering periods, the “Offer”) all outstanding
shares of common stock, without par value of the Borrower, at an offer price of
$46.00 per share. Following the consummation of the Offer and substantially
simultaneously with the initial Borrowings under this Agreement, Merger Sub
merged (the “Merger”) with and into the Borrower, with (i) the Merger
Consideration being paid, and (ii) the Borrower surviving as a wholly owned
subsidiary of Holdings.

In connection with the transactions described above, the Borrower requested that
the Lenders extend credit to the Borrower in the form of (i) Dollar Term Loans
in an initial aggregate Dollar Amount of $2,340,000,000, (ii) Euro Term Loans in
an initial aggregate amount of €875,000,000, (iii) a dollar-denominated
revolving credit facility in an initial aggregate Dollar Amount of $200,000,000
and (iv) an alternative currency revolving credit facility in an initial
aggregate Dollar Amount of $200,000,000, in each case under the Original Credit
Agreement (as defined herein).

In connection with the foregoing, the Original Credit Agreement was entered into
by the parties thereto.

The parties to the Amendment wish to amend and restate the Original Credit
Agreement on the terms set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2007 Transaction” means, collectively, (a) the Equity Contribution, (b) the
Offer and the Merger, (c) the issuance of the Senior Notes and the Senior
Subordinated Notes, (d) the funding of the Term Loans and the initial revolving
borrowing under the Original Credit



--------------------------------------------------------------------------------

Agreement on the Closing Date, (e) the funding of the ABL Loans on the Closing
Date, if any, (f) the funding of the loans under the Senior Interim Loan
Facility and the Senior Subordinated Interim Loan Facility on the Closing Date,
if any, (g) the repayment of the Tender Offer Facility on the Closing Date,
(h) the consummation of any other transactions in connection with the foregoing
and (i) the payment of the fees and expenses incurred in connection with any of
the foregoing.

“ABL Administrative Agent” means Bank of America in its capacity as
administrative agent and collateral agent under the ABL Credit Agreement, or any
successor administrative agent and collateral agent under the ABL Credit
Agreement.

“ABL Credit Agreement” means that certain asset-based revolving credit agreement
dated as of the Closing Date, among the Borrower, Holdings, the subsidiary
borrowers party thereto, the lenders party thereto and Bank of America, as
administrative agent and collateral agent, as the same may be amended, modified,
replaced or refinanced (including any such amendment, modification, replacement
or refinancing pursuant to which one or more Foreign Subsidiaries of the
Borrower are obligors thereunder and the Borrower, Holdings and the subsidiary
borrowers party thereto guarantee the obligations of such Foreign Subsidiaries
thereunder (with such guarantees being secured by the Current Assets Collateral
of such guarantors)) to the extent permitted by the ABL Intercreditor Agreement.

“ABL Facilities” means the asset-based revolving credit facilities under the ABL
Credit Agreement.

“ABL Intercreditor Agreement” means the intercreditor agreement dated as of the
Closing Date among the Borrower, the Administrative Agent and the ABL
Administrative Agent (provided that the Lenders hereby authorize and instruct
the Administrative Agent, upon request of the Borrower, to enter into an
amendment and restatement of such agreement in substantially the form attached
hereto as Exhibit I-2 (with technical modifications as may be agreed by the
Borrower and the Administrative Agent) without any further consent of any Lender
and, in such event, the “ABL Intercreditor Agreement” shall thereafter refer to
such amended and restated intercreditor agreement) as amended, restated,
supplemented or otherwise modified from time to time in accordance therewith and
herewith.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined using such definitions as if references to the Borrower
and the Restricted Subsidiaries therein were to such Acquired Entity or Business
and its Subsidiaries or such Converted Restricted Subsidiary and its
Subsidiaries, as the case may be), all as determined on a consolidated basis for
such Acquired Entity or Business or Converted Restricted Subsidiary.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Incremental Revolving
Loan or

 

2



--------------------------------------------------------------------------------

Revolving Commitment Increase pursuant to an Incremental Revolving Facility
Amendment in accordance with Section 2.14 or (b) Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.15; provided that each Additional Revolving Lender shall be subject to
the approval of the Administrative Agent and each Principal L/C Issuer if a
consent would be required from such Person under Section 10.07(b) for an
assignment of Revolving Credit Loans or Revolving Credit Commitments, as
applicable, to such bank or financial institution (each such approval not to be
unreasonably withheld or delayed) and the Borrower.

“Additional Term Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Incremental Term Loan
or Term Commitment Increase pursuant to an Incremental Term Facility Amendment
in accordance with Section 2.14 or (b) Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.15; provided
that each Additional Term Lender (other than any Person that is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender at such time) shall be
subject to the approval of the Administrative Agent if such consent would be
required under Section 10.07(b) for an assignment of Term Loans or Term
Commitments, as applicable, to such bank or financial institution (such approval
not to be unreasonably withheld or delayed) and the Borrower.

“Additional Notes” has the meaning assigned to such term in Section 7.03(s)

“Administrative Agent” means Bank of America, in its capacity as administrative
agent and collateral agent under the Loan Documents, or any successor
administrative agent and collateral agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, none
of the Arrangers, the Agents, their respective lending affiliates or any entity
acting as an L/C Issuer hereunder shall be deemed to be an Affiliate of
Holdings, the Borrower or any of their respective Subsidiaries.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, members, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

 

3



--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Documentation Agents, the Supplemental Administrative Agents (if any), the
Joint Bookrunners and the Arrangers.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

“Agreement Currency” has the meaning specified in Section 10.18.

“Alternative Currency” means Sterling, Euros, Yen and each other currency (other
than Dollars) that is approved in accordance with Section 1.07.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the
Alternative Currency L/C Issuer, as the case may be, at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.

“Alternative Currency L/C Advance” means, with respect to each Alternative
Currency Revolving Credit Lender with a risk participation in a specified
Alternative Currency Letter of Credit, such Lender’s funding of its
participation in any Alternative Currency L/C Borrowing thereunder in accordance
with its Pro Rata Share. All Alternative Currency L/C Advances shall be
denominated in Dollars.

“Alternative Currency L/C Borrowing” means an extension of credit resulting from
a drawing under any Alternative Currency Letter of Credit that has not been
reimbursed on the applicable Honor Date or refinanced as an Alternative Currency
Revolving Credit Borrowing. All Alternative Currency L/C Borrowings shall be
denominated in Dollars.

“Alternative Currency L/C Credit Extension” means, with respect to any
Alternative Currency Letter of Credit, the issuance thereof or extension of the
expiry date thereof, or the renewal or increase of the amount thereof.

“Alternative Currency L/C Issuer” means Bank of America and any other Lender
that becomes an Alternative Currency L/C Issuer in accordance with
Section 2.03(l) or 10.07(j), in each case, in its capacity as an issuer of
Alternative Currency Letters of Credit hereunder, or any successor issuer of
Alternative Currency Letters of Credit hereunder.

“Alternative Currency L/C Obligations” means, as at any date of determination,
the aggregate maximum amount then available to be drawn under all outstanding
Alternative Currency Letters of Credit (whether or not (i) such maximum amount
is then in effect under any such Alternative Currency Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Alternative
Currency Letter of Credit or (ii) the conditions to drawing can then be
satisfied) plus the aggregate of all Unreimbursed Amounts in respect of
Alternative Currency Letters of Credit, including all Alternative Currency L/C
Borrowings. For all purposes of this Agreement, if on any date of determination
a Letter of

 

4



--------------------------------------------------------------------------------

Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
Dollars or an Alternative Currency and issued pursuant to Section 2.03(a)(i)(B).

“Alternative Currency Revolving Commitment Increase” shall have the meaning
specified in Section 2.14(a).

“Alternative Currency Revolving Commitment Increase Lender” has the meaning
specified in Section 2.14(c).

“Alternative Currency Revolving Credit Borrowing” means a borrowing consisting
of Alternative Currency Revolving Credit Loans of the same Class and Type,
denominated in the same currency and having the same Interest Period made by
each of the Alternative Currency Revolving Credit Lenders of the applicable
Class pursuant to Section 2.01(b).

“Alternative Currency Revolving Credit Commitment” means, an Extended
Alternative Currency Revolving Credit Commitment, an Incremental Alternative
Currency Revolving Credit Commitment, an Other Revolving Credit Commitment (to
the extent available for Other Revolving Loans denominated in Dollars and
Alternative Currencies) and/or a New Alternative Currency Revolving Credit
Commitment, as the context may require.

“Alternative Currency Revolving Credit Exposure” means, as to each Alternative
Currency Revolving Credit Lender with a specified Class of Alternative Currency
Revolving Credit Commitments, the sum of the Outstanding Amount of such
Alternative Currency Revolving Credit Lender’s Alternative Currency Revolving
Credit Loans made pursuant to such Class of Commitments and its Pro Rata Share
of the Alternative Currency L/C Obligations in respect of Letters of Credit
issued pursuant to such Commitments at such time.

“Alternative Currency Revolving Credit Facility” means, at any time, each Class
of Alternative Currency Revolving Credit Commitments at such time, as a separate
“Alternative Currency Revolving Credit Facility” hereunder.

“Alternative Currency Revolving Credit Lender” means, at any time, any Lender
that has an Alternative Currency Revolving Credit Commitment and/or Alternative
Currency Revolving Credit Exposure at such time.

“Alternative Currency Revolving Credit Loan” has the meaning specified in
Section 2.01(b)(ii).

“Alternative Currency Revolving Credit Note” means a promissory note of the
Borrower payable to any Alternative Currency Revolving Credit Lender or its
registered assigns, in substantially the form of Exhibit C-4 (with such
modifications thereto as may be necessary to reflect differing Classes of
Alternative Currency Revolving Credit Loans), evidencing the aggregate
Indebtedness of the Borrower to such Alternative Currency Revolving Credit
Lender

 

5



--------------------------------------------------------------------------------

resulting from the Alternative Currency Revolving Credit Loans of a given Class
made by such Alternative Currency Revolving Credit Lender.

“Amendment” means that certain Amendment and Restatement Agreement, dated as of
August 2, 2012, among Holdings, the Borrower, each of the other Loan Parties,
the various Lenders party thereto, the Administrative Agent, the Swing Line
Lender and the L/C Issuer.

“Annual Financial Statements” means the consolidated balance sheets of the
Borrower as of each of May 31, 2007, 2006 and 2005, and the related consolidated
and combined statements of operations, business/stockholders’ equity and cash
flows for the Borrower for the fiscal years then ended.

“Applicable Rate” means a percentage per annum equal to (a)(i) for Eurocurrency
Rate Loans that are Euro Term B Loans or Dollar Term B Loans, 3.00%, (ii) for
Base Rate Loans that are Dollar Term B Loans, 2.00%, (iii) for Eurocurrency Rate
Loans that are Euro Term B-1 Loans, 4.00%, (iv) for Eurocurrency Rate Loans that
are Dollar Term B-1 Loans, 3.75%, (v) for Base Rate Loans that are Dollar Term
B-1 Loans, 2.75% and (b)(i) until delivery of financial statements for the first
full fiscal quarter commencing on or after the Restatement Effective Date
pursuant to Section 6.01, (A) for Eurocurrency Rate Loans that are Revolving
Credit Loans, 3.50%, (B) for Base Rate Loans that are Revolving Credit Loans,
2.50%, (C) for Letter of Credit fees, 3.50% less the fronting fee payable in
respect of the applicable Letter of Credit, and (D) for commitment fees, 0.50%,
and (ii) thereafter, the following percentages per annum, based upon the Senior
Secured Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

Applicable Rate

 

Pricing Level

   Senior Secured Leverage Ratio   Eurocurrency Rate
Revolving Credit
Loans and
Letter of Credit Fees   Base Rate
Revolving Credit
Loans   Commitment Fee
Rate

1

   ³2.50 to 1.0   3.50%   2.50%   0.500%

2

   <2.50 to 1.0 but ³2.0 to 1.0   3.25%   2.25%   0.500%

3

   <2.0 to 1.0   3.00%   2.00%   0.375%

Any increase or decrease in the Applicable Rate resulting from a change in the
Senior Secured Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided that at the option of the Required
Facility Lenders in respect of the Revolving Credit Facilities, the highest
pricing level shall apply as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage

 

6



--------------------------------------------------------------------------------

Ratio set forth in any Compliance Certificate delivered to the Administrative
Agent is inaccurate for any reason and the result thereof is that the Lenders
received interest or fees for any period based on an Applicable Rate that is
less than that which would have been applicable had the Senior Secured Leverage
Ratio been accurately determined, then, for all purposes of this Agreement, the
“Applicable Rate” for any day occurring within the period covered by such
Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Senior Secured Leverage Ratio
for such period, and any shortfall in the interest or fees theretofore paid by
the Borrower for the relevant period pursuant to Sections 2.08 and 2.09 as a
result of the miscalculation of the Senior Secured Leverage Ratio shall be
deemed to be (and shall be) due and payable under the relevant provisions of
Section 2.08 or 2.09, as applicable, at the time the interest or fees for such
period were required to be paid pursuant to said Section (and shall remain due
and payable until paid in full, together with all amounts owing under
Section 2.08, in accordance with the terms of this Agreement).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Alternative Currency L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii)(x) with respect to any Dollar Letters of Credit
issued pursuant to Section 2.03(a) under any Dollar Revolving Credit Facility,
the Dollar Revolving Credit Lenders under such Dollar Revolving Credit Facility
and (y) with respect to any Alternative Currency Letters of Credit under any
Alternative Currency Revolving Credit Facility issued pursuant to
Section 2.03(a), the Alternative Currency Revolving Credit Lenders under such
Alternative Currency Revolving Credit Facility and (c) with respect to the Swing
Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a) under any Dollar Revolving Credit
Facility, the Dollar Revolving Credit Lenders under such Dollar Revolving Credit
Facility.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Citigroup Global Markets Inc., each in its capacity as a Joint Lead Arranger
under this Agreement.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or any other form approved by the Administrative Agent,
with adjustments thereto (including, without limitation, to Section 5 thereof)
to reflect the Classes of Commitments and/or Loans being assigned or outstanding
at the time of the respective assignment.

 

7



--------------------------------------------------------------------------------

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Reference Date”), the sum of:

(i) an amount (which amount shall not be less than zero) equal to the greater of
(A) 50% (which percentage shall be increased to 75% for any period when the
Senior Secured Leverage Ratio is less than or equal to 3.75 to 1.00) of
Consolidated Net Income of the Borrower and the Restricted Subsidiaries for the
Available Amount Reference Period and (B)(x) the cumulative amount of Excess
Cash Flow of the Borrower and the Restricted Subsidiaries for the Available
Amount Reference Period minus (y) the portion of such Excess Cash Flow that has
been (or is required to be) applied to the prepayment of Term Loans in
accordance with Section 2.05(b)(i); plus

(ii) other than for purposes of determining the amount of Restricted Payments
permitted to be made pursuant to Section 7.06(l)(ii), the aggregate amount of
Retained Declined Proceeds retained by the Borrower during the period from and
including the Business Day immediately following the Closing Date through and
including the Reference Date; plus

(iii) the amount of any capital contributions or Net Cash Proceeds from
Permitted Equity Issuances (or issuances of debt securities that have been
converted into or exchanged for Qualified Equity Interests) (other than the
Equity Contribution) received or made by the Borrower (or any direct or indirect
parent thereof and contributed by such parent to the Borrower) during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date; plus

(iv) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
dividends and other cash distributions received by the Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
during the period from and including the Business Day immediately following the
Closing Date through and including the Reference Date; plus

(v) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by

 

8



--------------------------------------------------------------------------------

the Borrower or any Restricted Subsidiary from any Minority Investments or
Unrestricted Subsidiaries during the period from and including the Business Day
immediately following the Closing Date through and including the Reference Date
in respect of loans or advances made by the Borrower or any Restricted
Subsidiary to such Minority Investments or Unrestricted Subsidiaries; plus

(vi) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries, (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment or (C) required to be applied to
prepay Term Loans in accordance with Section 2.05(b)(ii), the aggregate amount
of all Net Cash Proceeds received by the Borrower or any Restricted Subsidiary
in connection with the sale, transfer or other disposition of its ownership
interest in any Minority Investment or Unrestricted Subsidiary during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date; minus

(vii) the aggregate amount of any Investments made pursuant to
Section 7.02(d)(iv)(B)(y), 7.02(j)(B)(ii) and Section 7.02(o)(ii), any
Restricted Payment made pursuant to Section 7.06(l)(ii) or any payment made
pursuant to Section 7.12(a)(i)(D)(2) during the period commencing on the Closing
Date and ending on the Reference Date (and, for purposes of this clause (vii),
without taking account of the intended usage of the Available Amount on such
Reference Date).

“Available Amount Reference Period” means, with respect to any Reference Date,
the period commencing on September 1, 2007 and ending on the last day of the
most recent fiscal quarter or fiscal year, as applicable, for which financial
statements required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b), and the related Compliance Certificate required to be delivered
pursuant to Section 6.02(a), have been received by the Administrative Agent.

“Bank of America” means Bank of America, N.A.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” at its principal office in New York
City and (c) the Eurocurrency Rate plus 1%. The “prime rate” is a rate set by
the Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in the Base Rate due to change
in such rate announced by the Administrative Agent or in the Federal Funds Rate
or in the Eurocurrency Rate shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

9



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office with respect
to Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euros, any fundings, disbursements, settlements and payments
in Euros in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euros to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euros, means any such day
on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euros in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euros, or any other dealings in
any currency other than Dollars or Euros to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

 

10



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at Bank of America (or any
successor Administrative Agent) in the name of the Administrative Agent and
under the sole dominion and control of the Administrative Agent, and otherwise
established in a manner satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(1) Dollars;

(2) (a) Canadian Dollars, Yen, Sterling, Euros or any national currency of any
participating member state of the EMU or (b) in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of two years or less from the date of acquisition, bankers’
acceptances with maturities not exceeding two years and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500,000,000 in the case of U.S. banks and $100,000,000
(or the Dollar equivalent as of the date of determination) in the case of
non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4) and (7) entered into with any financial institution meeting the
qualifications specified in clause (4) above;

(6) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrower) and in each case maturing within 24 months after the
date of creation thereof and Indebtedness or preferred stock issued by Persons
with a rating of “A” or higher from S&P or “A2” or higher from Moody’s with
maturities of 24 months or less from the date of acquisition;

 

11



--------------------------------------------------------------------------------

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower);

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Borrower) with maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P with maturities of 24
months or less from the date of acquisition (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency selected by the Borrower);

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrower); and

(11) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (10) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (1) through (9) and clause (11) above of foreign
obligors, which Investments or obligors (or the parents of such obligors) have
ratings described in such clauses or equivalent ratings from comparable foreign
rating agencies and (ii) other short-term investments utilized by Foreign
Subsidiaries that are Restricted Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (11) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender on the Closing Date or at the time it provides any Cash Management
Services, whether or not such Person subsequently ceases to be a Lender or an
Affiliate of a Lender.

 

12



--------------------------------------------------------------------------------

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services.

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, purchase card, electronic funds transfer and other cash management
arrangements.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change of Control” means the earliest to occur of:

(a) (i) at any time prior to the consummation of a Qualifying IPO, the Permitted
Holders ceasing to own, in the aggregate, directly or indirectly, beneficially
and of record, at least thirty-five percent (35%) of the then outstanding voting
stock of Holdings; or

(ii) at any time upon or after the consummation of a Qualifying IPO, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of such person and its
Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), excluding the Permitted
Holders, becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of more than the greater of
(x) thirty-five percent (35%) of the then outstanding voting stock of Holdings
and (y) the percentage of the then outstanding voting stock of Holdings owned,
directly or indirectly, beneficially and of record, by the Permitted Holders;

unless, in the case of either clause (a)(i) or (a)(ii) above, the Permitted
Holders have, at such time, the right or the ability by voting power, contract
or otherwise to elect or designate for election at least a majority of the board
of directors of Holdings; or

(b) any “Change of Control” (or any comparable term) in any document pertaining
to the ABL Facilities, the Senior Interim Loan Facility, the Senior Subordinated
Interim Loan Facility, the Exchange Notes Indentures, any indenture governing
notes issued in a Permitted Refinancing of the Senior Interim Loan Facility, the
Senior Subordinated Interim Loan Facility or the Exchange Notes Indentures, the
Senior Notes Indenture or the Senior Subordinated Notes Indenture; or

(c) subject to Section 7.04, the Borrower ceases to be a direct wholly owned
Subsidiary of Holdings.

“Class” (a) when used with respect to Lenders, refers to whether such Lender has
a Loan or Commitment with respect to a particular Class of Loans or Commitments,
(b) when used with respect to Commitments, refers to whether such Commitments
are Dollar Term Commitments, Euro Term Commitments, Other Term Commitments, New
Dollar Revolving

 

13



--------------------------------------------------------------------------------

Credit Commitments, Extended Dollar Revolving Credit Commitments of a given
Revolving Credit Loan Extension Series, New Alternative Currency Revolving
Credit Commitments, Extended Alternative Currency Revolving Credit Commitments
of a given Revolving Credit Loan Extension Series or Other Revolving Credit
Commitments, and (c) when used with respect to Loans or a Borrowing and for
purposes of Section 2.02 and 2.03, refers to whether such Loans, or the Loans
comprising such Borrowing, are Dollar Term B Loans, Dollar Term B-1 Loans, Euro
Term B Loans, Euro Term B-1 Loans, Extended Term Loans of a given Term Loan
Extension Series, Incremental Dollar Term Loans, Incremental Euro Term Loans,
Other Term Loans, New Dollar Revolving Credit Loans, New Alternative Currency
Revolving Credit Loans, Extended Dollar Revolving Credit Loans of a given Dollar
Revolving Credit Loan Extension Series, New Alternative Currency Revolving
Credit Loans, Extended Alternative Currency Revolving Credit Loans of a given
Revolving Credit Loan Extension Series, Incremental Dollar Revolving Credit
Loans, Incremental Alternative Currency Revolving Credit Loans and Other
Revolving Credit Loans. Incremental Term Commitments, Other Term Commitments,
Incremental Revolving Loans and Other Revolving Credit Commitments (and the
Other Revolving Loans made pursuant thereto) that have different terms and
conditions shall be construed to be in different Classes.

“Closing Date” means September 25, 2007.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the regulations thereunder.

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) or
pursuant to Section 6.11 or Section 6.13 at such time, duly executed by each
Loan Party thereto;

(b) all Obligations shall have been unconditionally guaranteed by Holdings, each
Restricted Subsidiary of the Borrower that is a wholly owned Material Domestic
Subsidiary and not an Excluded Subsidiary including those that are listed on
Schedule I (each, a “Guarantor”);

(c) the Obligations and the Guaranty shall have been secured by a first-priority
security interest in (i) all the Equity Interests of the Borrower, (ii) all
Equity Interests (other than Equity Interests of Unrestricted Subsidiaries and
any Equity Interest of any Restricted Subsidiary pledged to secure Indebtedness
permitted under Section 7.03(g)) of each wholly owned Material Domestic
Subsidiary of the Borrower or any Guarantor that is the direct Subsidiary of the
Borrower or such Guarantor and (iii) 65% of the issued and outstanding voting
Equity Interests and non-voting Equity Interests convertible into or
exchangeable for voting Equity Interests (and 100% of other issued and
outstanding non-voting Equity Interests, if any) of each wholly owned

 

14



--------------------------------------------------------------------------------

Material Foreign Subsidiary that is directly owned by the Borrower or any
Domestic Subsidiary of the Borrower that is a Guarantor;

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guaranty shall have been secured by a
perfected security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the Uniform Commercial Code or making any necessary filings with the
United States Patent and Trademark Office or United States Copyright Office) in
substantially all tangible and intangible personal property of the Borrower and
each Guarantor (including accounts (other than deposit accounts or other bank or
securities accounts and any Securitization Assets), inventory, equipment,
investment property, contract rights, intellectual property, other general
intangibles, and proceeds of the foregoing), in each case, with the priority
required by the Collateral Documents; provided that any such security interests
in Current Asset Collateral shall be subject to the terms of the ABL
Intercreditor Agreement;

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property listed on Schedule 1.01F or required
to be delivered pursuant to Section 6.11 and 6.13(b) (the “Mortgaged
Properties”) duly executed and delivered by the record owner of such property,
(ii) a policy or policies of title insurance issued by a nationally recognized
title insurance company insuring the Lien of each such Mortgage as a valid Lien
on the property described therein, free of any other Liens except as expressly
permitted by Section 7.01, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, and (iii) such
existing surveys, existing abstracts and existing appraisals in the possession
of the Borrower and such legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgaged
Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent and the Borrower, the cost of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

 

15



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent and the Lenders pursuant to Section 4.01(a)(iii), 6.11 or Section 6.13,
the Guaranty, the Intercreditor Agreements and each of the other agreements,
instruments or documents that creates or purports to create a Lien or Guarantee
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing with respect to a
given Class of Term Loans, (b) a Revolving Credit Borrowing with respect to a
given Class of Revolving Credit Loans, (c) a conversion of Loans of a given
Class from one Type to the other, or (d) a continuation of Eurocurrency Rate
Loans of a given Class, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including the amortization of deferred financing fees or costs
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by the following:

(i) provision for taxes based on income or profits or capital, including,
without limitation, federal, state, franchise, excise and similar taxes and
foreign withholding taxes of such Person paid or accrued during such period,
including any future taxes or other levies which replace or are intended to be
in lieu of such taxes and any penalties and interest relating to any tax
examinations, to the extent the same were taken into account in calculating such
Consolidated Net Income and the net tax expense associated with any adjustments
made pursuant to clauses (a) through (i) of the definition of “Consolidated Net
Income”; plus

(ii) total interest expense of such Person for such period and, to the extent
not reflected in such total interest expense, any losses with respect to
obligations under any Swap Contracts or other derivative instruments entered
into for the purpose of hedging interest rate risk, net of interest income and
gains with respect to such obligations, bank fees and costs of surety bonds in
connection with financing activities, to the extent the same were deducted (and
not added back) in calculating such Consolidated Net Income; plus

 

16



--------------------------------------------------------------------------------

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent deducted (and not added back) in computing Consolidated Net
Income; plus

(iv) the amount of any restructuring charges, integration and facilities opening
costs or other business optimization expenses (including cost and expenses
relating to business optimization programs and new systems design and
implementation costs), one-time costs or accruals or reserves incurred in
connection with acquisitions made after the Closing Date, project start-up
costs, costs related to the closure and/or consolidation of facilities, in each
case to the extent deducted (and not added back) in such period in computing
such Consolidated Net Income; plus

(v) any other non-cash charges, including any write-offs or write-downs reducing
such Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period); plus

(vi) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary to the extent deducted (and not added back) in such period in
calculating such Consolidated Net Income; plus

(vii) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Sponsors and deducted (and not added back) in such
period in computing such Consolidated Net Income; plus

(viii) extraordinary losses and unusual or non-recurring charges (including any
unusual or non-recurring operating expenses attributable to the implementation
of cost-savings initiatives or any extraordinary losses and unusual or
non-recurring charges or expenses attributable to legal and judgment
settlements), severance, relocation costs and curtailments or modifications to
pension and post-retirement employee benefit plans; plus

(ix) the amount of “run-rate” cost savings projected by the Borrower in good
faith to result from actions either taken or expected to be taken within 12
months after the end of such period (which cost savings shall be subject only to
certification by management of the Borrower and calculated on a pro forma basis
as though such cost savings had been realized on the first day of such period),
net of the amount of actual benefits realized from such actions (it is
understood and agreed that “run-rate” means the full recurring benefit for a
period that is associated with any action taken or expected to be taken,
provided that some portion of such benefit is expected to be realized within 12
months of taking such action); plus

 

17



--------------------------------------------------------------------------------

(x) the amount of loss on sale of receivables, Securitization Assets and related
assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing; plus

(xi) any costs or expense incurred by Holdings, the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, any stock subscription
or shareholder agreement or any distributor equity plan or agreement, to the
extent that such cost or expenses are funded with cash proceeds contributed to
the capital of Holdings or the Borrower or net cash proceeds of an issuance of
Equity Interests of Holdings or the Borrower (other than Disqualified Equity
Interests); plus

(xii) any net loss from disposed or discontinued operations or from operations
expected to be disposed of or discontinued within twelve months after the end of
such period; plus

(xiii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(xiv) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
(whether prior to or following the Closing Date) relating to the Option
Accounting Issues, including fees and expenses incurred by the Borrower’s
directors, officers, employees and advisors in investigating such Option
Accounting Issues and any incremental tax exposure resulting from the resolution
of such Option Accounting Issues; plus

(xv) expense related to any payments made to distributors prior to the first
anniversary of the Closing Date (other than commissions paid in the ordinary
course of business); and

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) any non-cash gains increasing Consolidated Net Income for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated EBITDA in
any prior period and any non-cash gains with respect to cash actually received
in a prior period unless such cash did not increase Consolidated EBITDA in such
prior period; plus

(ii) any net income from disposed or discontinued operations or from operations
expected to be disposed of or discontinued within twelve months after the end of
such period; plus

 

18



--------------------------------------------------------------------------------

(iii) extraordinary gains and unusual or non-recurring gains.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary prior to the date
of determination of Consolidated EBITDA (but not the Acquired EBITDA of any
related Person, property, business or assets to the extent not so acquired), to
the extent not subsequently sold, transferred or otherwise disposed by the
Borrower or such Restricted Subsidiary prior to such date of determination (each
such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”) and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary prior to
the date of determination of Consolidated EBITDA (each a “Converted Restricted
Subsidiary”), in each case based on the Acquired EBITDA of such Acquired Entity
or Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) determined on a historical
Pro Forma Basis and (B) for the purposes of the definition of the term
“Permitted Acquisition,” an adjustment in respect of each Acquired Entity or
Business or Converted Restricted Subsidiary equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) as specified in a certificate executed
by a Responsible Officer and delivered to the Lenders and the Administrative
Agent. There shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business, product, product line or
asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations (other than if so
classified on the basis that it is being held for sale unless such sale has
actually occurred during such period) by the Borrower or any Restricted
Subsidiary prior to the date of determination of Consolidated EBITDA (each such
Person, property, business or asset so sold, transferred or otherwise disposed
of, a “Sold Entity or Business”) and the Disposed EBITDA of any Restricted
Subsidiary that is converted into an Unrestricted Subsidiary prior to the date
of determination of Consolidated EBITDA (each a “Converted Unrestricted
Subsidiary”), in each case based on the Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition)
determined on a historical Pro Forma Basis.

Notwithstanding anything to the contrary contained herein and subject to
adjustment as provided in the immediately preceding paragraph with respect to
acquisitions and dispositions occurring following the Closing Date, Consolidated
EBITDA shall be $198,317,000 for the fiscal quarter ended August 31, 2006,
$198,992,000 for the fiscal quarter ended November 30, 2006, $200,787,000 for
the fiscal quarter ended February 28, 2007 and $190,023,000 for the fiscal
quarter ended May 31, 2007.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP; provided, however, that, without duplication,

 

19



--------------------------------------------------------------------------------

(a) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded,

(b) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the Borrower or a Restricted Subsidiary thereof in respect of such period,

(c) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries) in the inventory, property
and equipment, software, goodwill, other intangible assets, in-process research
and development, deferred revenue, debt line items and other non-cash charges in
such Person’s consolidated financial statements pursuant to GAAP resulting from
the application of purchase accounting in relation to the Transaction or any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,

(d) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swap Contracts or (iii) other
derivative instruments shall be excluded,

(e) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(f) any non-cash compensation charge or expense, including any such charge
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights shall be excluded,

(g) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, incurrence or repayment of indebtedness
(including such fees, expenses or charges related to the offering of the Senior
Notes, the Senior Subordinated Notes, the Exchange Notes, the ABL Facilities,
the Senior Interim Loan Facility, the Senior Subordinated Interim Loan Facility,
the Loans and any credit facilities), issuance of Equity Interests, refinancing
transaction or amendment or modification of any debt instrument (including any
amendment or other modification of the Senior Notes, the Senior Subordinated
Notes, the Exchange Notes, the ABL Facilities, the Senior Interim Loan Facility,
the Senior Subordinated Interim Loan Facility, the Loans and any credit
facilities) and including, in each case, any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed, and
any charges or

 

20



--------------------------------------------------------------------------------

non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful, shall be excluded,

(h) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the 2007
Transaction (or within twelve months after the closing of any acquisition that
are so required to be established as a result of such acquisition) in accordance
with GAAP shall be excluded,

(i) losses or gains on asset sales (other than asset sales made in the ordinary
course of business) shall be excluded,

(j) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (i) not denied by the applicable carrier in writing within
180 days and (ii) in fact reimbursed within 365 days of the date of the
insurable event (with a deduction for any amount so added back to the extent not
so reimbursed within such 365 day period), expenses with respect to liability or
casualty events or business interruption shall be excluded;

(k) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from obligations under any Swap Contracts and the application of Financial
Accounting Standards Codification No. 815—Derivatives and Hedging; and

(ii) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
obligations under any Swap Contracts for currency exchange risk).

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any investment or any sale, conveyance, transfer
or other disposition of assets permitted hereunder.

“Consolidated Senior Secured Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on any asset or property of any Loan Party and, solely
for purposes of any calculation of the Senior Secured Leverage Ratio under
Sections 2.14(a)(iii) and 7.03(s), the aggregate principal amount of any
unsecured Indebtedness incurred pursuant to Section 7.03(s).

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but

 

21



--------------------------------------------------------------------------------

excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the Transaction or any
Permitted Acquisition), consisting of Indebtedness for borrowed money,
obligations in respect of Capitalized Leases and debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of cash
and Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(s) and clauses (i) and (ii) of Section 7.01(t)) included in the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as of
such date; provided that Consolidated Total Debt shall not include Indebtedness
in respect of (i) any Qualified Securitization Financing, (ii) all letters of
credit, except to the extent of unreimbursed amounts thereunder,
(iii) Unrestricted Subsidiaries and (iv) obligations under Swap Contracts.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date and (ii) long-term accounts receivable over (b) the
sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries on
such date and (ii) long-term deferred revenue, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Revolving Credit Loans, Swing Line Loans and L/C Obligations to
the extent otherwise included therein, (c) the current portion of interest,
(d) the current portion of current and deferred income taxes, (e) the current
portion of any Capitalized Lease Obligations and (f) deferred revenue arising
from cash receipts that are earmarked for specific projects.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Converted Dollar Term Amount” means, as to any Lender, the Lesser of (i) all of
such Lender’s Dollar Term Loans (under the Original Credit Agreement)
outstanding immediately prior to the Restatement Effective Date and (ii) the
amount of such Dollar Term Loans that such Lender has indicated on its signature
page to the Amendment that such Lender is requesting be converted to Dollar Term
B-1 Loans (or, if such Lender has not returned a signed counterpart to the
Amendment, $0).

“Converted Euro Term Amount” means, as to any Lender, the Lesser of (i) all of
such Lender’s Euro Term Loans (under the Original Credit Agreement) outstanding
immediately prior to the Restatement Effective Date and (ii) the amount of such
Euro Term Loans that such Lender has indicated on its signature page to the
Amendment that such Lender is

 

22



--------------------------------------------------------------------------------

requesting be converted to Euro Term B-1 Loans (or, if such Lender has not
returned a signed counterpart to the Amendment, €0)

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Credit Agreement Refinancing Indebtedness” means (a) Indebtedness incurred
pursuant to Section 7.03(aa)(i) or (b) Indebtedness incurred or Other Revolving
Credit Commitments obtained pursuant to a Refinancing Amendment, in each case,
issued, incurred or otherwise obtained in exchange for, or to extend, renew,
replace or refinance, in whole or part, existing Term Loans, outstanding
Revolving Credit Loans or (in the case of Other Revolving Credit Commitments
obtained pursuant to a Refinancing Amendment) Revolving Credit Commitments
hereunder, including any successive Credit Agreement Refinancing Indebtedness
(collectively, “Refinanced Debt”); provided that (i) such extending, renewing,
replacing or refinancing Indebtedness (including, if such Indebtedness includes
any Other Revolving Credit Commitments, the unused portion of such Other
Revolving Credit Commitments) is in an original aggregate principal amount
(excluding principal amounts applied to the payment of fees and interest
relating to the Credit Agreement Refinancing Indebtedness or the Refinanced
Debt) not greater than the aggregate principal amount of the Refinanced Debt
(and, in the case of Refinanced Debt consisting, in whole or in part, of unused
Revolving Credit Commitments or Other Revolving Credit Commitments, the amount
thereof), (ii) such Indebtedness does not mature earlier than and, except in the
case of Other Revolving Credit Commitments, has a Weighted Average Life to
Maturity equal to or greater than, the Refinanced Debt, and (iii) such
Refinanced Debt shall be repaid, defeased or satisfied and discharged, and all
accrued and unpaid interest, fees and premiums (if any) in connection therewith
shall be paid, on or promptly after the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained; provided that, to the extent that
such Refinanced Debt consists, in whole or in part, of Revolving Credit
Commitments or Other Revolving Credit Commitments (or Revolving Credit Loans,
Other Revolving Credit Loans or Swing Line Loans incurred pursuant to any
Revolving Credit Commitments or Other Revolving Credit Commitments), such
Revolving Credit Commitments or Other Revolving Credit Commitments, as
applicable, shall be terminated, and all accrued and unpaid fees in connection
therewith shall be paid, on or promptly after the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Current Assets Collateral” means all the “Intercreditor Collateral” as defined
in the ABL Intercreditor Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief

 

23



--------------------------------------------------------------------------------

Laws of the United States or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate and
Mandatory Cost) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, any Lender that (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participation in respect of L/C Obligations or Swing Line Loans within one
(1) Business Day of the date required to be funded by it hereunder, (b) has
notified the Borrower and/or the Administrative Agent in writing that it does
not intend to comply with its funding obligations or has made a public statement
or provided any written notification to any Person to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit, (c) has failed, within three (3) Business Days after
request by the Administrative Agent (whether acting on its own behalf or at the
reasonable request of the Borrower (it being understood that the Administrative
Agent shall comply with any such reasonable request)), to confirm in a manner
satisfactory to the Administrative Agent and the Borrower that it will comply
with its funding obligations, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that, for the
avoidance of doubt, a Lender shall not be a Defaulting Lender solely by virtue
of (I) the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority or (II) in
the case of a solvent person, the commencement of silent administration
proceedings under the Dutch FSA, in each case of clauses (I) and (II), where
such ownership interest or proceeding does not result in or provide such Lender
or person with immunity from the jurisdiction of courts within the United States
of America or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender or person (or such governmental authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Lender or person. Notwithstanding the foregoing, for purposes of the definition
of Required Lenders and the Required Facility Lenders solely as such provisions
relate to any Lender that was a party to the Original Credit Agreement on the
Restatement Effective Date but did not consent to the Amendment, “Defaulting
Lenders” shall have the meaning set forth in the Original Credit Agreement.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a

 

24



--------------------------------------------------------------------------------

Disposition pursuant to Section 7.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
Fair Market Value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary (determined using such definitions as if references to
the Borrower and its Subsidiaries therein are to such Sold Entity or Business
and its Subsidiaries or such Converted Unrestricted Subsidiary and its
Subsidiaries, as the case may be), all as determined on a consolidated basis for
such Sold Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that no
transaction or series of related transactions shall be considered a
“Disposition” for purposes of Section 2.05(b)(ii) or Section 7.05 unless (a) the
net cash proceeds resulting from such transaction or series of transactions
shall exceed $20,000,000 or (b) the aggregate amount of net cash proceeds from
all such transactions that do not meet the threshold in clause (a) shall exceed
$100,000,000.

“Disposition Prepayment Percentage” has the meaning specified in
Section 2.05(b)(ii)(A).

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date at
the time such Disqualified Equity Interests are issued; provided that if such
Equity Interests are issued pursuant to a plan for the benefit of employees of
Holdings, the Borrower or the Restricted Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by Holdings, the
Borrower or the Restricted Subsidiaries in order to satisfy applicable statutory
or regulatory obligations.

“Documentation Agents” means each of JPMorgan Chase Bank, N.A., Wells Fargo
Securities, LLC, Barclays Bank PLC and Goldman Sachs Credit Partners L.P.

 

25



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time:

(a) with respect to an amount denominated in Dollars, such amount; and

(b) with respect to an amount denominated in an Alternative Currency, an
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Dollar L/C Advance” means, with respect to each Dollar Revolving Credit Lender
with a Class of Dollar Revolving Credit Commitments, such Lender’s funding of
its participation in any Dollar L/C Borrowing under such Class of Commitments in
accordance with its Pro Rata Share.

“Dollar L/C Borrowing” means an extension of credit resulting from a drawing
under any Dollar Letter of Credit that has not been reimbursed on the applicable
Honor Date or refinanced as a Dollar Revolving Credit Borrowing.

“Dollar L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

“Dollar L/C Issuer” means Bank of America and any other Lender that becomes a
Dollar L/C Issuer in accordance with Section 2.03(l) or 10.07(j), in each case,
in its capacity as an issuer of Dollar Letters of Credit hereunder, or any
successor issuer of Dollar Letters of Credit hereunder.

“Dollar L/C Obligation” means, as at any date of determination, the aggregate
maximum amount then available to be drawn under all outstanding Dollar Letters
of Credit (whether or not (i) such maximum amount is then in effect under any
such Dollar Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Dollar Letter of Credit or (ii) the conditions to
drawing can then be satisfied) plus the aggregate of all Unreimbursed Amounts in
respect of Dollar Letters of Credit, including all Dollar L/C Borrowings. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Dollar Letter of Credit” means a Letter of Credit denominated in Dollars and
issued pursuant to Section 2.03(a)(i)(A).

“Dollar Revolving Commitment Increase” shall have the meaning specified in
Section 2.14(a)(i).

 

26



--------------------------------------------------------------------------------

“Dollar Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(c).

“Dollar Revolving Credit Borrowing” means a borrowing consisting of Dollar
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Dollar Revolving
Credit Lenders pursuant to Section 2.01(b)(i).

“Dollar Revolving Credit Commitment” means an Extended Dollar Revolving Credit
Commitment, an Incremental Dollar Revolving Credit Commitment, an Other
Revolving Credit Commitment (to the extent available only for Other Revolving
Loans denominated in Dollars) and/or a New Dollar Revolving Credit Commitment,
as the context may require.

“Dollar Revolving Credit Exposure” means, as to each Dollar Revolving Credit
Lender with a particular Class of Dollar Revolving Credit Commitments, the sum
of the Outstanding Amount of such Revolving Credit Lender’s Dollar Revolving
Credit Loans and its Pro Rata Share of the Dollar L/C Obligations in respect of
the Dollar Letters of Credit issued under such Class of Commitments and the
Swing Line Obligations in respect of the Swing Line Loans made pursuant to such
Class of Commitments at such time.

“Dollar Revolving Credit Facility” means, at any time, each Class of Dollar
Revolving Credit Commitments at such time as a separate “Dollar Revolving Credit
Facility” hereunder.

“Dollar Revolving Credit Lender” means, at any time, any Lender that has a
Dollar Revolving Credit Commitment and/or Dollar Revolving Credit Exposure at
such time.

“Dollar Revolving Credit Loan” has the meaning specified in Section 2.01(b)(i).

“Dollar Revolving Credit Note” means a promissory note of the Borrower payable
to any Dollar Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-3 (with such modifications thereto as may be
necessary to reflect differing Classes of Dollar Revolving Credit Loans),
evidencing the aggregate Indebtedness of the Borrower to such Dollar Revolving
Credit Lender resulting from the Dollar Revolving Credit Loans made by such
Revolving Credit Lender.

“Dollar Term Borrowing” means a borrowing consisting of Dollar Term Loans of the
same Type and currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Dollar Term Lenders pursuant to
Section 2.01.

“Dollar Term Commitment” means, as to each Dollar Term Lender, as the context
may require, such Lender’s (a) Incremental Term Commitment and (b) Other Term
Commitments, in each case, with respect to Dollar Term Loans.

“Dollar Term Lender” means, at any time, any Lender that has a Dollar Term
Commitment a Dollar Term Loan at such time.

 

27



--------------------------------------------------------------------------------

“Dollar Term Loans” means collectively, (i) the Dollar Term B Loans, (ii) the
Dollar Term B-1 Loans, (iii) any Other Term Loans denominated in Dollars,
(iv) any Incremental Dollar Term Loans and (v) any Extended Term Loans
denominated in Dollars.

“Dollar Term B Loan” means a Loan made pursuant to Section 2.01(a)(i) that is
not a Dollar Term B-1 Loan and is outstanding on the Restatement Effective Date.

“Dollar Term B-1 Loan” means Dollar Term Loans (as defined in the Original
Credit Agreement) converted to Dollar Term B-1 Loans as defined in and pursuant
to the Amendment.

“Dollar Term Note” means a promissory note of the Borrower payable to any Dollar
Term Lender or its registered assigns, in substantially the form of Exhibit C-1,
evidencing the aggregate Indebtedness of the Borrower to such Dollar Term Lender
resulting from the Dollar Term Loans made by such Dollar Term Lender.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Dutch FSA” means the Dutch Financial Supervision Act (Wet op het financieel
toezicht) and the rules and regulations promulgated thereunder.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans as determined by the Administrative Agent, taking into account the
applicable interest rate margins, any interest rate floors or similar devices,
funding discounts and prepayment premiums and all fees, including upfront or
similar fees or OID (amortized over the shorter of (x) the life of such Loans
and (y) the four years following the date of incurrence thereof) payable
generally to Lenders making such Loans, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with the relevant Lenders and customary consent fees paid generally to
consenting Lenders.

“Eligible Assignee” means any Assignee permitted by and, to the extent
applicable, consented to in accordance with Section 10.07(b).

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by

 

28



--------------------------------------------------------------------------------

governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” means, collectively, (a) the contribution by the Sponsor
Group and the Management Stockholders of an aggregate amount of cash, which,
together with any rollover equity, will constitute an aggregate amount (together
with any amounts otherwise paid to existing equityholders for Equity Interests
in the Borrower in connection with the Transaction) sufficient, after taking
into account the proceeds of the Facilities, the Senior Interim Loan Facility,
the Senior Subordinated Interim Loan Facility, any Senior Notes and any Senior
Subordinated Notes received on the Closing Date and cash on hand of the
Borrower, to fund the total amount required to finance the Transaction to
Holdings or one or more direct or indirect holding company parents of Holdings,
and (b) the further contribution to Merger Sub of any portion of such cash
contribution proceeds not directly received by Merger Sub or used by Holdings to
pay Transaction Expenses.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with Holdings or the Borrower within the meaning of
Section 4001 of ERISA or that, together with Holdings or the Borrower, is
treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Holdings or the Borrower or any of their respective ERISA
Affiliates from a

 

29



--------------------------------------------------------------------------------

Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) a complete or partial withdrawal by Holdings or the Borrower or
any of their respective ERISA Affiliates from a Multiemployer Plan, notification
of Holdings or the Borrower or any of their respective ERISA Affiliates
concerning the imposition of withdrawal liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or a Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Holdings or
the Borrower or any of their respective ERISA Affiliates.

“Euro” and “€” mean the lawful single currency of the European Union.

“Euro Term Borrowing” means a borrowing consisting of Euro Term Loans of the
same Type and currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Euro Term Lenders pursuant to
Section 2.01.

“Euro Term Commitment” means, as to each Euro Term Lender, as the context may
require, such Lender’s (a) Incremental Term Commitment and (b) Other Term
Commitments, in each case with respect to Euro Term Loans.

“Euro Term Lender” means, at any time, any Lender that has a Euro Term
Commitment or a Euro Term Loan at such time.

“Euro Term Loans” means collectively, (i) the Euro Term B Loans, (ii) the Euro
Term B-1 Loans, (iii) any Other Term Loans denominated in Euros, (iv) any
Incremental Euro Term Loans and (v) any Extended Term Loans denominated in
Euros.

“Euro Term B Loan” means a Euro Term Loan made pursuant to the Original Credit
Agreement that is not converted to a Euro Term B-1 Loan on the Restatement
Effective Date.

“Euro Term B-1 Loan” means Euro Term Loans (as defined in the Original Credit
Agreement) converted to Euro Term B-1 Loans pursuant to the Amendment.

“Euro Term Note” means a promissory note of the Borrower payable to any Euro
Term Lender or its registered assigns, in substantially the form of Exhibit C-2
(with appropriate modifications to reflect the applicable Class of Term Loans),
evidencing the aggregate Indebtedness of the Borrower to such Euro Term Lender
resulting from the Euro Term Loans made by such Euro Term Lender.

 

30



--------------------------------------------------------------------------------

“Eurocurrency Rate” means

(a) Except for purposes of the definition of Base Rate, for any Interest Period
with respect to any Eurocurrency Rate Loan, the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; if such
rate is not available at such time for any reason, then the “Eurocurrency Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period; and

(b) For purposes of the definition of Base Rate, the rate per annum equal to
(i) BBA LIBOR, at approximately 11:00 a.m., London time determined two London
Banking Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day or (ii) if
such published rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.

“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, that bears interest at a rate based on the applicable
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the Borrower for such period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions or Dispositions by the Borrower

 

31



--------------------------------------------------------------------------------

and the Restricted Subsidiaries completed during such period or the application
of purchase accounting),

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, and

(v) cash receipts in respect of Swap Contracts during such fiscal year to the
extent not otherwise included in such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(i) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property accrued or made in cash during such period, except to the
extent that such Capital Expenditures or acquisitions were financed with the
proceeds of Indebtedness of the Borrower or the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to such Consolidated Net
Income and not in excess of the amount of such increase but excluding (X) all
other prepayments of Term Loans, (Y) all prepayments of Revolving Credit Loans
and Swing Line Loans and (Z) all prepayments in respect of any other revolving
credit facility, except, in the case of clauses (Y) and (Z), to the extent there
is an equivalent permanent reduction in commitments thereunder) made during such
period, except to the extent financed with the proceeds of other Indebtedness of
the Borrower or the Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting),

(vi) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the

 

32



--------------------------------------------------------------------------------

Restricted Subsidiaries other than Indebtedness to the extent such payments are
not expensed during such period or are not deducted in calculating Consolidated
Net Income,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period to the extent that such Investments and acquisitions were financed with
internally generated cash flow of the Borrower and the Restricted Subsidiaries,

(viii) the amount of Restricted Payments paid during such period pursuant to
Sections 7.06(f), 7.06(g), 7.06(h), 7.06(i), 7.06(j), 7.07(k), 7.06(l) and
7.06(m) and to the extent such Restricted Payments were financed with internally
generated cash flow of the Borrower and the Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries from internally generated cash flow of the Borrower and
the Restricted Subsidiaries during such period (including expenditures for the
payment of financing fees) to the extent that such expenditures are not expensed
during such period or are not deducted in calculating Consolidated Net Income,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Holdings, the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent such payments are not expensed during such period or are not deducted
in calculating Consolidated Net Income,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, (A) the aggregate consideration required to be paid in cash by the
Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period or
(B) any planned cash expenditures by the Borrower or any of the Restricted
Subsidiaries (the “Planned Expenditures”), in each case relating to Permitted
Acquisitions, Capital Expenditures or acquisitions of intellectual property to
be consummated or made during the period of four consecutive fiscal quarters of
the Borrower following the end of such period; provided that, to the extent the
aggregate amount of internally generated cash flow actually utilized to finance
such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration and the Planned Expenditures, the amount of
such shortfall shall be added to the calculation of Excess Cash Flow at the end
of such period of four consecutive fiscal quarters,

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period, and

 

33



--------------------------------------------------------------------------------

(xiii) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Notes” means, collectively, the Senior Exchange Notes and the Senior
Subordinated Exchange Notes.

“Exchange Notes Indentures” means, collectively, the Senior Exchange Notes
Indenture and the Senior Subordinated Exchange Notes Indenture.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) any Securitization Subsidiary, (c) each Subsidiary listed on
Schedule 1.01C, (d) any Subsidiary that is prohibited by contractual
requirements (other than contractual requirements entered into by such
Subsidiary to avoid guaranteeing the Obligations) or applicable Law from
guaranteeing the Obligations, (e) any Domestic Subsidiary that is a Subsidiary
of a Foreign Subsidiary, (f) any Restricted Subsidiary acquired pursuant to a
Permitted Acquisition financed with secured Indebtedness incurred pursuant to
Section 7.03(g) and each Restricted Subsidiary thereof that guarantees such
Indebtedness; provided that each such Restricted Subsidiary shall cease to be an
Excluded Subsidiary under this clause (f) if such secured Indebtedness is repaid
or becomes unsecured or if such Restricted Subsidiary ceases to guarantee such
secured Indebtedness, as applicable, (g) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower), the cost or other consequences (including
any adverse tax consequences) of providing the Guaranty shall be excessive in
view of the benefits to be obtained by the Lenders therefrom and (h) each
Unrestricted Subsidiary.

“Existing Revolving Credit Loan Tranche” has the meaning provided in Section
2.17(a).

“Existing Term Loan Tranche” has the meaning provided in Section 2.16(a).

“Extended Alternative Currency Revolving Credit Commitment” means each
commitment of any Lender which previously constituted a New Alternative Currency
Revolving Credit Commitment that is extended in accordance with Section 2.17, as
well as any commitment of a Lender acquired by way of additions to such Class in
accordance with the terms of this Agreement, as such commitments of the various
Lenders may be adjusted from time to time in accordance with the terms of this
Agreement (including as a result of permitted increases thereto, and reductions
thereto, in accordance with the terms of this Agreement and adjusted for
assignments effected in accordance with the provisions of Section 10.07(b)).

“Extended Alternative Currency Revolving Credit Loans” means an Alternative
Currency Revolving Credit Loan made by an Extending Alternative Currency
Revolving Credit Lender pursuant to its Extended Alternative Currency Revolving
Credit Commitment (or originally made pursuant to a New Alternative Currency
Revolving Credit Commitment to the extent same has been converted into an
Extended Alternative Currency Revolving Credit Commitment).

 

34



--------------------------------------------------------------------------------

“Extended Dollar Revolving Credit Commitment” means each commitment of any
Lender which previously constituted a New Dollar Revolving Credit Commitment
that is extended in accordance with Section 2.17, as well as any commitment of a
Lender acquired by way of additions to such Class in accordance with the terms
of this Agreement, as such commitments of the various Lenders may be adjusted
from time to time in accordance with the terms of this Agreement (including as a
result of permitted increases thereto, and reductions thereto, in accordance
with the terms of this Agreement and adjusted for assignments effected in
accordance with the provisions of Section 10.07(b)).

“Extended Dollar Revolving Credit Loans” means a Dollar Revolving Credit Loan
made by an Extending Dollar Revolving Credit Lender pursuant to its Extended
Dollar Revolving Credit Commitment (or originally made pursuant to a New Dollar
Revolving Credit Commitment to the extent same has been converted into an
Extended Dollar Revolving Credit Commitment).

“Extended Revolving Credit Commitments” has the meaning provided in
Section 2.17(a).

“Extended Revolving Credit Loans” has the meaning provided in Section 2.17(a).

“Extended Term Loans” has the meaning provided in Section 2.17(a).

“Extending Alternative Currency Revolving Credit Lender” means, at any time, any
Lender that has an Extended Alternative Currency Revolving Credit Commitment
and/or related Alternative Currency Revolving Credit Exposure incurred pursuant
thereto at such time.

“Extending Dollar Revolving Credit Lender” means, at any time, any Lender that
has an Extended Dollar Revolving Credit Commitment and/or related Dollar
Revolving Credit Exposure incurred pursuant thereto at such time.

“Extending Revolving Credit Lender” has the meaning provided in Section 2.17(b).

“Extending Term Lender” has the meaning provided in Section 2.16(b).

“Extension Request” means a notice to the Administrative Agent setting forth the
proposed terms of (i) Extended Term Loans in accordance with Section 2.16(a) or
(ii) Extended Revolving Credit Commitments in accordance with Section 2.17(a).

“Extension Series” shall mean and include each Revolving Credit Loan Extension
Series and each Term Loan Extension Series.

“Facility” means each Class of Term Loans and each Class of Revolving Credit
Facility Commitments, each as a separate “Facility,” as the context may require.

 

35



--------------------------------------------------------------------------------

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(vii).

“Foreign Disposition” has the meaning specified in Section 2.05(b)(vii).

“Foreign Lender” has the meaning specified in Section 3.01(b).

“Foreign Plan” means any material employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
Holdings or any Subsidiary of Holdings with respect to employees employed
outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

36



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

 

37



--------------------------------------------------------------------------------

“Guaranty” means (a) the guaranty made by Holdings and the other Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties pursuant to
clause (b)(i) of the definition of “Collateral and Guarantee Requirement,”
substantially in the form of Exhibit F and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, and all wastes or pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and infectious or medical wastes regulated
pursuant to any Environmental Law.

“Hedge Bank” means any Person that is an Agent, a Lender, a Joint Bookrunner or
an Affiliate of any of the foregoing on the Closing Date or at the time it
enters into a Secured Hedge Agreement, in its capacity as a party thereto,
whether or not such Person subsequently ceases to be an Agent, a Lender or an
Affiliate of any of the foregoing.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Incremental Alternative Currency Revolving Credit Commitment” has the meaning
assigned to such term in Section 2.14(a)(i).

“Incremental Alternative Currency Revolving Credit Loans” has the meaning
assigned to such term in Section 2.14(a)(i).

“Incremental Dollar Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a)(i).

“Incremental Dollar Revolving Credit Loans” has the meaning assigned to such
term in Section 2.14(a)(i).

“Incremental Dollar Term Loans” has the meaning assigned to such term in
Section 2.14(a)(ii).

“Incremental Euro Term Loans” has the meaning assigned to such term in
Section 2.14(a)(ii).

“Incremental Revolving Facilities” has the meaning assigned to such term in
Section 2.14(a)(i).

“Incremental Revolving Facility Amendment” has the meaning assigned to such term
in Section 2.14(b)(ii).

“Incremental Revolving Facility Closing Date” has the meaning assigned to such
term in Section 2.14(b)(ii).

 

38



--------------------------------------------------------------------------------

“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.14(a)(i).

“Incremental Term Facilities” has the meaning assigned to such term in
Section 2.14(a)(ii).

“Incremental Term Facility Amendment” has the meaning assigned to such term in
Section 2.14(b)(iii).

“Incremental Term Facility Closing Date” has the meaning assigned to such term
in Section 2.14(b)(iii).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.14(a)(ii).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
that may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

 

39



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of Holdings and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary of business. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Information” has the meaning specified in Section 10.08.

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

“Intercreditor Agreements” means, collectively, the ABL Intercreditor Agreement,
any Pari Passu Intercreditor Agreement, if any, and any Junior Lien
Intercreditor Agreement, if any.

“Interest Payment Date” means, (a) as to any Loan of any Class other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
applicable Maturity Date of the Facility under which such Loan was made;
provided that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan of any Class (including a Swing Line Loan), the last Business Day
of each March, June, September and December and the applicable Maturity Date of
the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent generally available from each Lender
of such Eurocurrency Rate Loan, nine or twelve months (or such period of less
than one month as may be consented to by the Administrative Agent), as selected
by the Borrower in its Committed Loan Notice; provided that:

 

40



--------------------------------------------------------------------------------

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date for the
Class of Loans under which such Eurocurrency Rate Loan is a part.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings and
its Subsidiaries, intercompany loans, advances, or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-over or extensions of terms) and
made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent changes in the value of such Investment, net of any
return representing a return of capital with respect to such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the government of the United States of America or any
agency or instrumentality thereof (other than Cash Equivalents), (b) debt
securities or debt instruments with an Investment Grade Rating, but excluding
any debt securities or instruments constituting loans or advances among the
Borrower and its Subsidiaries, (c) investments in any fund that invests
exclusively in investments of the type described in clauses (a) and (b), which
fund may also hold immaterial amounts of cash pending investment or distribution
and (d) corresponding instruments in countries other than the United States of
America customarily utilized for high quality investments, in each case,
consistent with the Borrower’s cash management and investment practices.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means the United States Internal Revenue Service.

 

41



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any of its Subsidiaries) or in favor
of such L/C Issuer and relating to such Letter of Credit.

“Joint Bookrunner” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Citigroup Global Markets Inc., Barclays Bank PLC, Goldman Sachs
Credit Partners L.P., J.P. Morgan Securities LLC and Wells Fargo Securities,
LLC.

“Judgment Currency” has the meaning specified in Section 10.18.

“Junior Financing” has the meaning specified in Section 7.12(a)(i).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement” an intercreditor agreement among the
Borrower, the other Loan Parties, the Administrative Agent and one or more
Senior Representatives representing holders of one or more series of Permitted
Junior Priority Debt, as applicable, in form and substance reasonably
satisfactory to the Administrative Agent and the Loan Parties and consistent
with those terms provided in the Pari Passu Intercreditor Term Sheet attached
hereto as Exhibit J-2, as such intercreditor agreement may be amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder as of such date of
determination.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“L/C Advances” means the collective reference to Dollar L/C Advances and
Alternative Currency L/C Advances.

“L/C Borrowing” means the collective reference to Dollar L/C Borrowings and
Alternative Currency L/C Borrowings.

“L/C Credit Extensions” means the collective reference to the Dollar L/C Credit
Extensions and the Alternative Currency L/C Credit Extensions.

 

42



--------------------------------------------------------------------------------

“L/C Issuer” means the collective reference to each Dollar L/C Issuer and each
Alternative Currency L/C Issuer.

“L/C Obligations” means the collective reference to the Dollar L/C Obligations
and the Alternative Currency L/C Obligations.

“L/C Sublimit” means an amount equal to $100,000,000.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer, the Swing Line
Lender, each Revolving Credit Lender, each Term Lender and each Person that
shall become party hereto pursuant to an Assignment and Assumption, an
Incremental Amendment or a Refinancing Amendment, and their respective
successors and assigns as permitted hereunder, each of which is referred to
herein as a “Lender.”

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit shall only be a standby letter of credit unless otherwise agreed by the
relevant L/C Issuer.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the applicable Facility
(or, if such day is not a Business Day, the next preceding Business Day).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided, that in no event shall an operating
lease be deemed a Lien.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) the Issuer Documents,
(vi) the ABL Intercreditor Agreement, (vii) on and after the execution and
delivery thereof, each other Intercreditor Agreement, (viii) any Incremental
Revolving Facility Amendment, (ix) any Incremental Term Facility Amendment,
(x) any Refinancing Amendment and (xi) any amendments to, and/or amendments and
restatements of, any of the foregoing.

 

43



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, (i) Holdings, (ii) the Borrower and
(iii) each other Guarantor.

“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01D.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a circumstance or condition affecting the
business, operations, assets, liabilities (actual or contingent) or financial
condition of Holdings and its Subsidiaries, taken as a whole, that would
materially adversely affect (a) the ability of the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which any of the Loan Parties is a party or (b) the rights and remedies of
the Lenders or the Administrative Agent under any Loan Document.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Domestic Subsidiaries that are not Guarantors solely because they do not
meet the thresholds set forth in clauses (a) or (b) comprise in the aggregate
more than 5.0% of Total Assets as of the end of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 or more than 5.0% of the gross revenues of the Borrower
and the Restricted Subsidiaries for the period of four consecutive fiscal
quarters ending as of the last day of such fiscal quarter, then the Borrower
shall, not later than 45 days after the date by which financial statements for
such quarter are required to be delivered pursuant to this Agreement, designate
in writing to the Administrative Agent one or more of such Domestic Subsidiaries
as “Material Domestic Subsidiaries” to the extent required such that the
foregoing condition ceases to be true and comply with the provisions of
Section 6.11 applicable to such Subsidiary.

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

“Material Real Property” means (i) any real property owned by any Loan Party as
to which a Mortgage applied as of the Closing Date; and (ii) any real property
acquired by any U.S. Loan Party after the Closing Date with a Fair Market Value
in excess of $10,000,000.

 

44



--------------------------------------------------------------------------------

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means (a) with respect to the Dollar Term B Loans and the Euro
Term B Loans, March 25, 2015, (b) with respect to any Dollar Term B-1 Loans and
Euro Term B-1 Loans, July 25, 2017 and (c) with respect to the Revolving Credit
Facilities in effect on the Restatement Effective Date, April 25, 2017; provided
that if as of December 23, 2014, there is an outstanding aggregate principal
amount of Dollar Term B Loans and Euro Term B Loans in excess of $200,000,000,
then such Revolving Credit Facilities will mature on December 24, 2014, and
(d) with respect to any Incremental Term Loans, any Incremental Revolving Loans,
any Other Term Loans, any Other Revolving Credit Loans, any Extended Term Loans
of a given Term Loan Extension Series or any Extended Revolving Credit Loans of
a given Revolving Credit Loan Extension Series, the date specified as the
“Maturity Date” therefor in the applicable Incremental Amendment, Refinancing
Amendment, Term Loan Extension Amendment or Revolver Extension Amendment, as the
case may be, permitted hereunder. As used herein, the scheduled Maturity Date of
any Class shall be determined without giving effect to any non-scheduled
mandatory repayments or commitment reductions, springing maturities or similar
concepts.

“Maximum Rate” has the meaning specified in Section 10.10.

“Merger” has the meaning specified in the preliminary statements to this
Agreement.

“Merger Agreement” means the Agreement and Plan of Merger dated as of
December 18, 2006 (amended and restated as of June 7, 2007), by and among
Holdings, Merger Sub and the Borrower.

“Merger Consideration” means an amount equal to the total funds required to pay
to the holder of each share of issued and outstanding common stock of the
Borrower immediately prior to the consummation of the Merger (excluding shares
tendered pursuant to the Offer and subject to certain exceptions as set forth in
the Merger Agreement) an aggregate amount of $46.00 in cash.

“Merger Sub” has the meaning specified in the preliminary statements to this
Agreement.

“Minority Investment” means any Person other than a Subsidiary in which the
Borrower or any Restricted Subsidiary owns any Equity Interests.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Lenders in form and substance reasonably
satisfactory to the Administrative Agent, and any other mortgages executed and
delivered pursuant to Section 6.11.

 

45



--------------------------------------------------------------------------------

“Mortgaged Properties” has the meaning specified in paragraph (f) of the
definition of “Collateral and Guarantee Requirement.”

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings, the Borrower or any of their
respective ERISA Affiliates makes or is obligated to make contributions, or
during the period since May 31, 2005, has made or been obligated to make
contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Borrower or any of the
Restricted Subsidiaries or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash and Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
of the Restricted Subsidiaries) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by the asset subject to such Disposition or Casualty Event and that
is required to be repaid in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents and Indebtedness secured by
Liens subject to a Pari Passu Intercreditor Agreement or Junior Lien
Intercreditor Agreement), (B) the out-of-pocket fees and expenses (including
attorneys’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) actually incurred by the Borrower or such Restricted
Subsidiary in connection with such Disposition or Casualty Event, (C) taxes or
distributions made pursuant to Section 7.06(g)(i) or (g)(iii) paid or estimated
to be payable in connection therewith (including withholding taxes imposed on
the repatriation of any such Net Cash Proceeds), (D) in the case of any
Disposition or Casualty Event by a non-wholly owned Restricted Subsidiary, the
pro rata portion of the Net Cash Proceeds thereof (calculated without regard to
this clause (D)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof, and (E) any reserve for adjustment in respect of
(x) the sale price of such asset or assets established in accordance with GAAP
and (y) any liabilities associated with such asset or assets and retained by the
Borrower or any Restricted Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, it being understood that “Net Cash
Proceeds” shall include the amount of any reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (E); provided that (x) no net cash proceeds calculated
in accordance with the foregoing realized in a single transaction or series of
related transactions shall constitute Net Cash Proceeds unless such net cash
proceeds shall exceed $20,000,000 and (y) no such net cash proceeds shall
constitute Net Cash Proceeds under this clause (a) in any fiscal year until the
aggregate

 

46



--------------------------------------------------------------------------------

amount of all such net cash proceeds in such fiscal year shall exceed
$50,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); and

(b) (i) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary or any Permitted Equity Issuance by the
Borrower or any direct or indirect parent of the Borrower, the excess, if any,
of (A) the sum of the cash and Cash Equivalents received in connection with such
incurrence or issuance over (B)(x) taxes or distributions made pursuant to
Section 7.06(g)(i) paid or estimated to be payable in connection therewith
(including withholding taxes imposed on the repatriation of any cash received in
connection with such incurrence or issuance) and (y) the investment banking
fees, underwriting discounts, commissions, costs and other out-of-pocket
expenses and other customary expenses, incurred by the Borrower or such
Restricted Subsidiary in connection with such incurrence or issuance and
(ii) with respect to any Permitted Equity Issuance by any direct or indirect
parent of the Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Borrower.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“New Alternative Currency Revolving Credit Commitment” means, as to each
Alternative Currency Revolving Credit Lender, the obligation of such Lender to
make Alternative Currency Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b)(ii) and (b) purchase participations in Alternative Currency L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01A under
the caption “Alternative Currency Revolving Credit Commitment” as in effect on
the Restatement Effective Date, as well as any commitment of a Lender acquired
by way of additions to such Class or by an Assignment and Assumption in
accordance with the terms of this Agreement, as such commitments of the various
Lenders may be adjusted from time to time in accordance with the terms of this
Agreement (including as a result of permitted increases thereto, and reductions
thereto, in accordance with the terms of this Agreement and adjusted for
assignments effected in accordance with the provisions of Section 10.07(b));
provided that the New Alternative Currency Revolving Credit Commitment of any
Lender shall exclude any portion of such commitments which are extended pursuant
to one or more Revolver Extension Amendments.

“New Alternative Currency Revolving Credit Lender” means, at any time, any
Lender that has a New Alternative Currency Revolving Credit Commitment and/or
related Alternative Currency Revolving Credit Exposure incurred pursuant thereto
at such time.

“New Alternative Currency Revolving Credit Loans” means an Alternative Currency
Revolving Credit Loan made by a New Alternative Currency Revolving Credit Lender
pursuant to its New Alternative Currency Revolving Credit Commitment (and
Alternative Currency Revolving Credit Loans to the extent originally made
pursuant to a New Alternative Currency Revolving Credit Commitment which has
been converted into an Extended Alternative

 

47



--------------------------------------------------------------------------------

Currency Revolving Credit Commitment, which Loans shall thereafter be Extended
Alternative Currency Revolving Credit Loans).

“New Dollar Revolving Credit Commitment” means, as to each Dollar Revolving
Credit Lender, the obligation of such Lender to make Dollar Revolving Credit
Loans to the Borrower pursuant to Section 2.01(b)(i), (b) purchase
participations in Dollar L/C Obligations in respect of Dollar Letters of Credit
and (c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth, and
opposite such Lender’s name on Schedule 2.01A under the caption “Dollar
Revolving Credit Commitment” as in effect on the Restatement Effective Date, as
well as any commitment of a Lender acquired by way of additions to such Class or
by an Assignment and Assumption in accordance with the terms of this Agreement,
as such commitments of the various Lenders may be adjusted from time to time in
accordance with the terms of this Agreement (including as a result of permitted
increases thereto, and reductions thereto, in accordance with the terms of this
Agreement and adjusted for assignments effected in accordance with the
provisions of Section 10.07(b)); provided that the New Dollar Revolving Credit
Commitment of any Lender shall exclude any portion of such commitments which are
extended pursuant to one or more Revolver Extension Amendments.

“New Dollar Revolving Credit Lender” means, at any time, any Lender that has a
New Dollar Revolving Credit Commitment and/or related Dollar Revolving Credit
Exposure incurred pursuant thereto at such time.

“New Dollar Revolving Credit Loans” means a Dollar Revolving Credit Loan made by
a New Dollar Revolving Credit Lender pursuant to its New Dollar Revolving Credit
Commitment (and Dollar Revolving Credit Loans to the extent originally made
pursuant to a New Dollar Revolving Credit Commitment which has been converted
into an Extended Dollar Revolving Credit Commitment, which Loans shall
thereafter be Extended Dollar Revolving Credit Loans).

“New Revolving Credit Lender” means a New Dollar Revolving Credit Lender and/or
a New Alternative Currency Revolving Credit Lender, as the context may require.

“New Revolving Credit Commitment” means a New Dollar Revolving Credit Commitment
and/or a New Alternative Currency Revolving Credit Commitment, as the context
may require.

“New Revolving Credit Loans” means New Dollar Revolving Credit Loans and/or New
Alternative Currency Revolving Credit Loans, as the context may require.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

 

48



--------------------------------------------------------------------------------

“Note” means a Dollar Term Note, a Euro Term Note, a Dollar Revolving Credit
Note or an Alternative Currency Revolving Credit Note, as the context may
require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (y) obligations of any Loan Party arising under any Secured
Hedge Agreement and (z) Cash Management Obligations. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and any of their Subsidiaries to the extent they have obligations
under the Loan Documents) include the obligation (including guarantee
obligations) to pay principal, interest, Letter of Credit, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party under any Loan Document. For the avoidance of
doubt, all Obligations outstanding under the Original Credit Agreement, to the
extent not paid on the Restatement Effective Date, shall continue under this
Agreement as outstanding Obligations except to the extent expressly modified
hereby.

“Offer” has the meaning specified in the preliminary statements to this
Agreement.

“Option Accounting Issues” means, with respect to the Borrower and its
Subsidiaries, any failure to (x) properly document the measurement date for any
stock option grant, (y) record stock option expense (or other items relating
thereto) in accordance with GAAP or (z) issue stock options in accordance with
the terms of any applicable Stock Plan (as defined in the Merger Agreement), in
each case to the extent occurring prior to June 4, 2007.

“OID” means original issue discount.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” means the Credit Agreement, dated as of
September 25, 2007, by and among the Borrower, Holdings, the lenders party
thereto and Bank of America, N.A., as administrative agent and collateral agent.

 

49



--------------------------------------------------------------------------------

“Original Revolving Credit Commitments” means the “Alternative Currency
Revolving Credit Commitments” and the “Dollar Revolving Credit Commitments”
under the Original Credit Agreement in effect on the Restatement Effective Date.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder or extended Revolving Credit Commitments that
result from a Refinancing Amendment.

“Other Revolving Credit Loans” means the Revolving Credit Loans made pursuant to
any Other Revolving Credit Commitment.

“Other Taxes” has the meaning specified in Section 3.01(h).

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount” means (a) with respect to the Term Loans of any Class,
Revolving Credit Loans of any Class and Swing Line Loans on any date, the Dollar
Amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans of any Class, Revolving Credit Loans of any Class
(including any refinancing of outstanding Unreimbursed Amounts under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the Dollar Amount thereof on such date after giving
effect to any related L/C Credit Extension occurring on such date and any other
changes thereto as of such date, including as a result of any reimbursements of
outstanding Unreimbursed Amounts under related Letters of Credit (including any
refinancing of outstanding Unreimbursed Amounts under related Letters of Credit
or related L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under related Letters of
Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, an L/C Issuer, or the Swing Line Lender,
as applicable, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Pari Passu Intercreditor Agreement” means an intercreditor agreement among the
Borrower, the other Loan Parties, the Administrative Agent and one or more
Senior Representatives representing holders of each series of Permitted Pari
Passu Debt, as applicable, in form and substance reasonably satisfactory to the
Administrative Agent and the Loan Parties and consistent with those terms
provided in the Pari Passu Intercreditor Term Sheet attached

 

50



--------------------------------------------------------------------------------

hereto as Exhibit J-1, as such intercreditor agreement may be amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 11.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the U.S. Pension Protection Act of 2006, as amended.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdings, the
Borrower or any of their respective ERISA Affiliates or to which Holdings, the
Borrower or any of their respective ERISA Affiliates contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time since
May 31, 2005.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower or any direct or indirect parent of the Borrower, in
each case to the extent permitted hereunder.

“Permitted Pari Passu Debt” means any secured Indebtedness incurred by a
Borrower in the form of one or more series of senior secured notes or senior
secured loans incurred pursuant to Section 7.03(s) or Section 7.03(aa); provided
that (i) such Indebtedness is secured by all or any portion of the Collateral on
a pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of the Borrowers or any
Subsidiary other than all or any portion of the Collateral, (ii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal prior to the date that is ninety-one (91) days after the Latest
Maturity Date at the time such Indebtedness is incurred, (iii) the security
agreements relating to such Indebtedness are substantially the same as the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (iv) such Indebtedness is not guaranteed by any
Subsidiaries other than Loan Parties and (v) a Senior Representative acting on
behalf of the holders of such Indebtedness shall have become party to the Pari
Passu Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Pari Passu Debt incurred by a Borrower, then such Borrower, the
applicable Loan Parties, the Administrative Agent and the Senior Representative
for such Indebtedness shall have executed and delivered the Pari Passu
Intercreditor Agreement. Permitted Pari Passu Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Holders” means each of (i) the Sponsor Group and (ii) the Management
Stockholders.

 

51



--------------------------------------------------------------------------------

“Permitted Junior Priority Debt” means secured Indebtedness incurred by a
Borrower in the form of one or more series of second lien secured notes or
second lien secured loans incurred pursuant to Section 7.03(s) or
Section 7.03(aa); provided that (i) such Indebtedness is secured by all or any
portion of the Collateral on a second lien, subordinated basis to the
Obligations and the obligations in respect of any Permitted Pari Passu Debt and
is not secured by any property or assets of Holdings, the Borrowers or any
Restricted Subsidiary other than all or any portion of the Collateral, (ii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal prior to the date that is ninety-one (91) days after the Latest
Maturity Date at the time such Indebtedness is incurred, (iii) the security
agreements relating to such Indebtedness are substantially the same as the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (iv) such Indebtedness is not guaranteed by any
Subsidiaries other than Loan Parties and (v) a Senior Representative acting on
behalf of the holders of such Indebtedness shall have become party to the Junior
Lien Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Junior Priority Debt incurred by a Borrower, then the applicable
Borrower, the applicable Loan Parties, the Administrative Agent and the Senior
Representatives for such Indebtedness shall have executed and delivered the
Junior Lien Intercreditor Agreement. Permitted Junior Priority Debt will include
any Registered Equivalent Notes issued in exchange therefor.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(b) or Section 7.03(e), such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended (except by virtue of amortization or prepayment of such Indebtedness
prior to the time of incurrence of such Permitted Refinancing), (c) other than
with respect to a Permitted Refinancing in respect of Indebtedness permitted
pursuant to Section 7.03(e), at the time thereof, no Event of Default shall have
occurred and be continuing, (d) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is Junior Financing, (i) to the extent such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (ii) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended;
provided that a certificate of a Responsible Officer delivered to the

 

52



--------------------------------------------------------------------------------

Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (iii) such modification,
refinancing, refunding, renewal or extension is incurred by the Person who is
the obligor of the Indebtedness being modified, refinanced, refunded, renewed or
extended, (e) in the case of any Permitted Refinancing in respect of the ABL
Facilities, such Permitted Refinancing is secured only by all or any portion of
the Current Assets Collateral (but not by any other assets of the Loan Parties)
and/or assets of Foreign Subsidiaries pursuant to one or more security
agreements subject, in the case of the Current Assets Collateral only, to the
ABL Intercreditor Agreement (or another intercreditor agreement containing terms
that are at least as favorable to the Secured Parties as those contained in the
ABL Intercreditor Agreement) and (f) in the case of a “Permitted Refinancing” of
Indebtedness pursuant to Section 7.03(s) or (aa), such Permitted Refinancing
shall be required to constitute (x) if the Indebtedness being refinanced was
Permitted Pari Passu Debt, either Permitted Pari Passu Debt, Permitted Junior
Priority Debt or Permitted Unsecured Debt, (y) if the respective Indebtedness
being refinanced is Permitted Junior Priority Debt, either Permitted Junior
Priority Debt or Permitted Unsecured Debt and (z) if the Indebtedness being
refinanced is Permitted Unsecured Debt, Permitted Unsecured Debt.

“Permitted Subordinated Notes” means senior subordinated notes issued by the
Borrower or a Guarantor, provided that (a) the terms of such notes provide for
customary subordination of such notes to the Obligations and do not provide for
any scheduled repayment, mandatory redemption, sinking fund obligation or other
payment prior to the Latest Maturity Date then in effect for the Term Loans,
other than customary offers to purchase upon a change of control, asset sale or
casualty or condemnation event and customary acceleration rights upon an event
of default and (b) the covenants, events of default, guarantees and other terms
for such notes (provided that such notes shall have interest rates and
redemption premiums determined by the Board of Directors of the Borrower to be
market rates and premiums at the time of issuance of such notes), taken as a
whole, are determined by the Board of Directors of the Borrower to be market
terms on the date of issuance and in any event are not more restrictive on the
Borrower and the Restricted Subsidiaries, or materially less favorable to the
Lenders, than the terms of the Senior Subordinated Notes or the Senior
Subordinated Exchange Notes and do not require the maintenance or achievement of
any financial performance standards other than as a condition to taking
specified actions, provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees).

 

53



--------------------------------------------------------------------------------

“Permitted Subordinated Notes Documentation” means any notes, instruments,
agreements and other credit documents governing any Permitted Subordinated
Notes.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Permitted Unsecured Debt” means unsecured Indebtedness incurred by a Borrower
or any Loan Party in the form of one or more series of senior unsecured notes or
loans incurred pursuant to Section 7.03(s) or Section 7.03(aa); provided that
(i)such Indebtedness does not mature or have scheduled amortization or payments
of principal prior to the date that is ninety-one (91) days after the Latest
Maturity Date at the time such Indebtedness is incurred, (ii) if guaranteed,
such Indebtedness is not guaranteed by any Subsidiaries other than the
Guarantors and (iii) such Indebtedness is not secured by any Lien on any
property or assets of Holdings, the Borrowers or any Restricted Subsidiary.
Permitted Unsecured Debt will include any Registered Equivalent Notes issued in
exchange therefor.

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by Holdings, the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any of their respective ERISA Affiliates.

“Planned Expenditures” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Principal L/C Issuer” means any L/C Issuer that has issued Letters of Credit
under the Revolving Credit Facilities having an aggregate Outstanding Amount in
excess of $10,000,000.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Borrower in good faith as a result of (a) actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (b) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business or Converted Restricted

 

54



--------------------------------------------------------------------------------

Subsidiary with the operations of the Borrower and the Restricted Subsidiaries;
provided that, (i) at the election of the Borrower, such Pro Forma Adjustment
shall not be required to be determined for any Acquired Entity or Business or
Converted Restricted Subsidiary to the extent the aggregate consideration paid
in connection with such acquisition was less than $100,000,000 and (ii) so long
as such actions are taken during such Post-Acquisition Period or such costs are
incurred during such Post-Acquisition Period, it may be assumed that such cost
savings will be realizable during the entirety of such Test Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Test Period; provided further that any such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant hereunder, that (A) to the extent applicable, the Pro Forma
Adjustment shall have been made and (B) all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a Disposition of all or substantially all Equity Interests in any Subsidiary
of Holdings or any division, product line, or facility used for operations of
Holdings or any of its Subsidiaries, shall be excluded, and (ii) in the case of
a Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Borrower or any of the Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above, the foregoing pro forma adjustments may be
applied to any such test or covenant solely to the extent that such adjustments
are consistent with the definition of Consolidated EBITDA and give effect to
events (including operating expense reductions) that are (as determined by the
Borrower in good faith) (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on Holdings, the Borrower and the
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

“Pro Rata Share” means, with respect to each Lender at any time and subject to
Section 2.18, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Commitments and, if
applicable and without duplication, Term Loans of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments and, if applicable and without
duplication, Term Loans under the applicable Facility or Facilities at such
time; provided that, in the case of a Revolving Credit Facility, if such
Commitments have been

 

55



--------------------------------------------------------------------------------

terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Projections” shall have the meaning specified in Section 6.01(c).

“Public Lender” has the meaning specified in Section 6.02.

“Purchasing Borrower Party” has the meaning specified in Section 10.07(b).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Holding Company Debt” means unsecured Indebtedness of Holdings (or
any direct or indirect parent thereof), (a) the terms of which do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligation
prior to the final maturity of the Term Loans (as in effect on the Closing Date)
(other than customary offers to purchase upon a change of control, asset sale or
event of loss and customary acceleration rights after an event of default),
(b) the covenants, events of default, guarantees and other terms of which (other
than interest rate and redemption premiums), taken as a whole, are not more
restrictive to the Borrower and the Restricted Subsidiaries than those in the
Senior Subordinated Notes Indenture or the Senior Subordinated Exchange Notes
Indenture; provided that a certificate of a Responsible Officer of the Borrower
is delivered to the Administrative Agent at least five Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees), (c) that does not require any
payments in cash of interest or other amounts in respect of the principal
thereof prior to the earlier to occur of (i) the date that is five years from
the date of the issuance or incurrence thereof and (ii) the date that is ninety
one days after the final maturity of the Term Loans (as in effect on the Closing
Date) (it being understood that this clause (c) shall not prohibit Indebtedness
the terms of which permit the issuer thereof to elect, at its option, to make
payments in cash of interest or other amounts in respect of the principal
thereof prior to the date determined in accordance with clauses (i) and (ii) of
this clause (c)) and (d) that is not Guaranteed by the Borrower or any
Restricted Subsidiary.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) the board of
directors of the Borrower shall have determined in good faith that such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at Fair Market Value and (c) the financing
terms, covenants, termination events and other provisions thereof, including any
Standard Securitization Undertakings, shall be

 

56



--------------------------------------------------------------------------------

market terms (as determined in good faith by the Borrower). The grant of a
security interest in any Securitization Assets of the Borrower or any of the
Restricted Subsidiaries (other than a Securitization Subsidiary) to secure
Indebtedness under this Agreement prior to engaging in any Securitization
Financing shall not be deemed a Qualified Securitization Financing.

“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for the most recent fiscal quarter ended at least
forty (40) days before the Closing Date.

“Reference Date” has the meaning assigned to such term in the definition of
“Available Amount.”

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings, (b) the Administrative Agent
and (c) each Additional Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in each
case, in accordance with Section 2.15.

“Register” has the meaning specified in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).

“Replacement Term Loans” has the meaning specified in Section 10.01.

“Reportable Event” means, with respect to any Plan any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the thirty (30) day notice period has been waived.

“Repricing Premium” means, in connection with a Repricing Transaction, a premium
(expressed as a percentage of the principal amount of the applicable Loans to be
prepaid or subject to the applicable amendment, as the case may be) equal to the
amount set forth below:

 

57



--------------------------------------------------------------------------------

(a) on or prior to the first anniversary of the Restatement Effective Date,
1.0%; and

(b) thereafter, 0%.

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Dollar Term B-1 Loans or Euro Term B-1 Loans with the incurrence by any
Loan Party of any long-term bank debt financing or Credit Agreement Refinancing
Indebtedness incurred for the primary purpose of reducing the effective interest
cost or weighted average yield (as reasonably determined by the Administrative
Agent consistent with generally accepted financial practice and, in any event,
excluding any arrangement or commitment fees in connection therewith) to less
than the interest rate for or weighted average yield (as determined by the
Administrative Agent on the same basis) of the Term Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, the Term Loans, but
which, for the avoidance of doubt, does not include any prepayment or
refinancing in connection with a Change of Control.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans of a given Class or Revolving Credit Loans of a
given Class, a Committed Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Facility Lenders” shall mean, with respect to any Facility on any date
of determination, Lenders having more than 50% of the sum of (i) the Total
Outstandings under such Facility (with the aggregate Dollar Amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans, as applicable, under such Facility being deemed “held” by such
Lender for purposes of this definition) and (ii) the aggregate unused
Commitments under such Facility; provided that the unused Commitments of, and
the portion of the Total Outstandings under such Facility held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of the Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition), (b) aggregate unused Term Commitments and (c) aggregate
unused Revolving Credit Commitments; provided that the unused Term Commitment
and unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer or Person performing similar functions of a Loan Party and, as
to any document delivered on the Closing Date, any secretary or assistant
secretary of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf

 

58



--------------------------------------------------------------------------------

of such Loan Party. Unless otherwise specified, all references herein to a
“Responsible Officer” shall refer to a Responsible Officer of the Borrower.

“Restatement Effective Date” shall have the meaning given such term in the
Amendment.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Restructuring” means a collective reference to the transactions described on
Schedule 1.01E.

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Revaluation Date” means (a) with respect to any Alternative Currency Revolving
Credit Loan, each of the following: (i) each date of a Borrowing of a
Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) each date of
a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Facility Lenders under the
applicable Alternative Currency Revolving Credit Facility shall require;
(b) with respect to any Alternative Currency Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by an Alternative
Currency L/C Issuer under any Letter of Credit denominated in an Alternative
Currency and (iv) such additional dates as the Administrative Agent or the
Alternative Currency L/C Issuer shall determine or the Required Facility Lenders
under the applicable Alternative Currency Revolving Credit Facility shall
require; and (c) with respect to any Euro Term Loan, each of the following:
(i) each date of a continuation of a Euro Term Loan pursuant to Section 2.02,
and (ii) such additional dates as the Administrative Agent shall reasonably
determine or the Required Facility Lenders with respect to the Euro Term Loans
shall reasonably require.

“Revolver Extension Amendment” has the meaning assigned to such term in
Section 2.17(c).

“Revolver Extension Election” has the meaning assigned to such term in
Section 2.17(b).

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.14(a)(i).

 

59



--------------------------------------------------------------------------------

“Revolving Commitment Increase Lender” has the meaning assigned to such term in
Section 2.14(a)(i).

“Revolving Credit Borrowing” means the collective reference to a Dollar
Revolving Credit Borrowing or an Alternative Currency Revolving Credit
Borrowing.

“Revolving Credit Commitments” means the collective reference to a Dollar
Revolving Credit Commitment, an Alternative Currency Revolving Credit
Commitment, any Dollar Revolving Commitment Increase, Alternative Currency
Revolving Commitment Increase or Other Revolving Commitment.

“Revolving Credit Exposure” means the collective reference to the Dollar
Revolving Credit Exposure under any Class of Revolving Commitments and the
Alternative Currency Revolving Credit Exposure under any Class of Revolving
Commitments.

“Revolving Credit Facilities” means the collective reference to the Dollar
Revolving Credit Facilities and the Alternative Currency Revolving Credit
Facilities and each Class of Commitments in respect of any such Revolving Credit
Facilities is referred to as a “Revolving Credit Facility.”

“Revolving Credit Lenders” means a Lender with a Revolving Credit Commitment or
Revolving Credit Exposure.

“Revolving Credit Loan Extension Series” has the meaning provided in
Section 2.17(a).

“Revolving Credit Loans” means the collective reference to the Dollar Revolving
Credit Loans and the Alternative Currency Revolving Credit Loans.

“Revolving Credit Notes” means the collective reference to the Dollar Revolving
Credit Notes and the Alternative Currency Revolving Credit Notes.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party (or entered
into by Merger Sub and existing at the time of the Merger) or any Restricted
Subsidiary and any Hedge Bank.

 

60



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Hedge Bank, each Cash Management Bank, the Supplemental Administrative
Agent and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment subject to a Qualified Securitization
Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the board of
directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by Holdings,
the Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness)

 

61



--------------------------------------------------------------------------------

pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates Holdings, the Borrower or any other Subsidiary of the Borrower, other
than another Securitization Subsidiary, in any way other than pursuant to
Standard Securitization Undertakings or (iii) subjects any property or asset of
Holdings, the Borrower or any other Subsidiary of the Borrower, other than
another Securitization Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings, (b) with which none of Holdings, the Borrower or
any other Subsidiary of the Borrower, other than another Securitization
Subsidiary, has any material contract, agreement, arrangement or understanding
other than on terms which the Borrower reasonably believes to be no less
favorable to Holdings, the Borrower or such Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Borrower and
(c) to which none of Holdings, the Borrower or any other Subsidiary of the
Borrower, other than another Securitization Subsidiary, has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results. Any such designation by the board
of directors of the Borrower or such other Person shall be evidenced to the
Administrative Agent by delivery to the Administrative Agent of a certified copy
of the resolution of the board of directors of the Borrower or such other Person
giving effect to such designation and a certificate executed by a Responsible
Officer certifying that such designation complied with the foregoing conditions.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G, together with each other
Security Agreement Supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Exchange Notes” has the meaning ascribed to the term “Exchange Notes” in
the Senior Interim Loan Credit Agreement.

“Senior Exchange Notes Indenture” has the meaning ascribed to the term “Exchange
Notes Indenture” in the Senior Interim Loan Credit Agreement.

“Senior Interim Loan Credit Agreement” means that certain credit agreement dated
as of the Closing Date, among the Borrower, Bank of America, as administrative
agent, and the other lenders party thereto, as the same may be amended,
modified, replaced or refinanced to the extent permitted by this Agreement.

“Senior Interim Loan Facility” means the term loan credit facilities under the
Senior Interim Loan Credit Agreement.

“Senior Notes” means, collectively, (i) the Borrower’s senior unsecured cash pay
notes due 2017 and (ii) the Borrower’s senior unsecured PIK election notes due
2017 and any additional notes issued or any increase in the outstanding
principal amount, in each case, in lieu of cash interest in accordance with the
indenture governing such senior unsecured PIK election notes.

 

62



--------------------------------------------------------------------------------

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
the Closing Date, as the same may be amended, modified, replaced or refinanced
to the extent permitted by this Agreement.

“Senior Representative” means, with respect to any series of Permitted Pari
Passu Debt or Permitted Junior Priority Debt, the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of such Test
Period to (b) Consolidated EBITDA of the Borrower for such Test Period.

“Senior Subordinated Exchange Notes” has the meaning ascribed to the term
“Exchange Notes” in the Senior Subordinated Interim Loan Credit Agreement.

“Senior Subordinated Exchange Notes Indenture” has the meaning ascribed to the
term “Exchange Notes Indenture” in the Senior Subordinated Interim Loan Credit
Agreement.

“Senior Subordinated Interim Loan Credit Agreement” means that certain credit
agreement dated as of the Closing Date, among the Borrower, Bank of America, as
administrative agent, and the other lenders party thereto, as the same may be
amended, modified, replaced or refinanced to the extent permitted by this
Agreement.

“Senior Subordinated Interim Loan Facility” means the term loan credit facility
under the Senior Subordinated Interim Loan Credit Agreement.

“Senior Subordinated Notes” means the Borrower’s senior subordinated notes due
2017.

“Senior Subordinated Notes Indenture” means the Indenture for the Senior
Subordinated Notes, dated as of the Closing Date, as the same may be amended,
modified, replaced or refinanced to the extent permitted by this Agreement.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of

 

63



--------------------------------------------------------------------------------

contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Subsidiary” means, at any date of determination, (a) each Material
Subsidiary of the Borrower (i) whose total assets at the last day of the most
recent Test Period were equal to or greater than 10.0% of Total Assets at such
date or (ii) whose gross revenues for such Test Period were equal to or greater
than 10.0% of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP
and (b) each other Material Subsidiary that is the subject of an Event of
Default under Section 8.01(f) or Section 8.01(g) and that, when such Material
Subsidiary’s total assets or gross revenues are aggregated with the total assets
or gross revenues, as applicable, of each other Material Subsidiary that is the
subject of an Event of Default under Section 8.01(f) or Section 8.01(g) would
constitute a Specified Subsidiary under clause (a) above.

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Revolving Commitment Increase that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect.”

“Sponsor Group” means (i) Banc of America Capital Investors V, L.P., Bear Growth
Capital Partners, LP, WCP Fund II, L.P. and their respective Affiliates and
Persons, funds or partnerships managed by any of them or any of their respective
Affiliates, but not including, however, any of their respective portfolio
companies and (ii) the Sponsors.

“Sponsor Management Agreement” means the management agreement between certain of
the management companies associated with the Sponsors or their advisors and the
Borrower.

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsors and
their Affiliates in the event of either a Change of Control or the completion of
a Qualifying IPO.

“Sponsors” means Blackstone Capital Partners V L.P., GS Capital Partners VI,
L.P., KKR 2006 Fund L.P., TPG Partners V, L.P. and their respective Affiliates
and funds or partnerships managed by any of them or any of their respective
Affiliates, but not including, however, any of their respective portfolio
companies.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an Alternative Currency L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or an Alternative Currency L/C Issuer may
obtain such spot rate from another financial institution designated by the
Administrative Agent or such Alternative Currency L/C Issuer if the Person
acting in such

 

64



--------------------------------------------------------------------------------

capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided that the Alternative Currency L/C Issuer may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Alternative Currency Letter of Credit denominated in
an Alternative Currency.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that the Borrower has determined in good faith to be customary in a
Securitization Financing.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined

 

65



--------------------------------------------------------------------------------

as the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the aggregate Dollar Amount of the Dollar Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Dollar Revolving
Credit Commitments.

“Syndication Agent” means Citicorp North America, Inc., as syndication agent
under this Agreement.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning specified in Section 3.01(a).

“Tender Offer Facility” means the credit facility under the Credit Agreement,
dated as of July 11, 2007, by and among Merger Sub, Bank of America, as
administrative agent, and the lenders party thereto.

“Term Borrowing” means (a) the collective reference to a Dollar Term Borrowing
and a Euro Term Borrowing, (b) the making of an Incremental Term Loan by a
Lender or Additional Lender to the Borrower pursuant to Section 2.14 and the
applicable Incremental Amendment, (c) the making of a Refinancing Term Loan of a
given Term Loan Refinancing Series by a Lender or an Additional Lender to the
Borrower pursuant to Section 2.15 and the applicable Term Loan Refinancing
Amendment and (d) the making of an Extended Term Loan of a given Term Loan
Extension Series by a Lender to the Borrower pursuant to Section 2.17 and the
applicable Term Loan Extension Amendment.

 

66



--------------------------------------------------------------------------------

“Term Commitment” means, as to each Lender, its commitment under Incremental
Term Facilities, its Term Commitment Increase or its Other Term Commitment, as
the context may require.

“Term Commitment Increases” has the meaning assigned to such term in
Section 2.14(a)(ii).

“Term Lender” means the collective reference to a Dollar Term Lender, a Euro
Term Lender any other Lender under an Incremental Term Facility and any other
Lender with outstanding Other Term Loans.

“Term Loan” means the collective reference to the Dollar Term Loans and the Euro
Term Loans.

“Term Loan Extension Amendment” has the meaning provided in Section 2.16(c).

“Term Loan Extension Election” has the meaning provided in Section 2.16(b).

“Term Loan Extension Series” has the meaning provided in Section 2.16(a).

“Term Note” means the collective reference to a Dollar Term Note and a Euro Term
Note (with such modifications thereto as may be necessary to reflect differing
Classes of Term Loans).

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 6.01(a) or (b); provided that, prior to the first
date that financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or (b), the Test Period in effect shall be the
period of four consecutive fiscal quarters of the Borrower ended May 31, 2007. A
Test Period may be designated by reference to the last day thereof (i.e., the
“May 31, 2007 Test Period” refers to the period of four consecutive fiscal
quarters of the Borrower ended May 31, 2007), and a Test Period shall be deemed
to end on the last day thereof.

“Threshold Amount” means $75,000,000.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b) or, for the period
prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the Pro Forma Financial Statements.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

 

67



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the 2007 Transaction, the Original
Credit Agreement and the other Loan Documents (as defined therein) thereunder
and the transactions contemplated thereby.

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01B, (ii) each Securitization Subsidiary, (iii) any Subsidiary of the
Borrower designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the Closing Date and (iv) any
Subsidiary of an Unrestricted Subsidiary, in each case, until such Person ceases
to be an Unrestricted Subsidiary of the Borrower in accordance with Section 6.14
or ceases to be a Subsidiary of the Borrower.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Lender” has the meaning specified in Section 3.01(d).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

68



--------------------------------------------------------------------------------

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears (except that references to Exhibits and
Schedules to this Agreement that are not listed in the list of Schedules and
Exhibits in the table of contents of this Agreement are references to Exhibits
and Schedules to the Original Credit Agreement; provided that the Required
Lenders hereby consent to the Administrative Agent updating any Exhibit to the
Original Credit Agreement to give effect to the transactions contemplated by
this Amendment).

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Annual Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Total Leverage Ratio and the
Senior Secured

 

69



--------------------------------------------------------------------------------

Leverage Ratio shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.

SECTION 1.04. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Additional Alternative Currencies.

(a) The Borrower may from time to time request that Eurocurrency Rate Loans be
made and/or Alternative Currency Letters of Credit be issued in a currency other
than those specifically listed in the definition of “Alternative Currency”;
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars.
In the case of any such request with respect to the making of Alternative
Currency Revolving Credit Eurocurrency Rate Loans under any Revolving Credit
Facility, such request shall be subject to the approval of the Administrative
Agent and the Alternative Currency Revolving Credit Lenders under such Revolving
Credit Facility; and in the case of any such request with respect to the
issuance of Alternative Currency Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the applicable
Alternative Currency L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten (10) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Alternative Currency
Letters of Credit, each Alternative Currency L/C Issuer, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans under any Revolving Credit Facility, the Administrative Agent shall
promptly notify each Alternative Currency Revolving Credit Lender under such
Revolving Credit Facility thereof; and in the case of any such request
pertaining to Alternative Currency Letters of Credit, the Administrative Agent
shall promptly notify each Alternative Currency L/C Issuer thereof. Each
Alternative Currency Revolving Credit Lender of the applicable Class (in the
case of any such request pertaining to Eurocurrency Rate Loans) or each
Alternative Currency L/C Issuer (in the case of a request pertaining to
Alternative Currency Letters of Credit) shall notify the

 

70



--------------------------------------------------------------------------------

Administrative Agent, not later than 11:00 a.m., five (5) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Alternative Currency
Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by an Alternative Currency Revolving Credit Lender or an
Alternative Currency L/C Issuer, as the case may be, to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Alternative Currency Lender or such Alternative Currency L/C
Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Alternative Currency Letters of Credit to be issued in such requested currency.
If the Administrative Agent and all the Alternative Currency Revolving Credit
Lenders of the applicable Class consent to making Eurocurrency Rate Loans in
such requested currency, the Administrative Agent shall so notify the Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Alternative Currency
Revolving Credit Borrowings of Eurocurrency Rate Loans under such Revolving
Credit Facility; and if the Administrative Agent and each Alternative Currency
L/C Issuer consent to the issuance of Alternative Currency Letters of Credit in
such requested currency, the Administrative Agent shall so notify the Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Alternative Currency Letter
of Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.07, the
Administrative Agent shall promptly so notify the Borrower.

SECTION 1.08. Currency Equivalents Generally.

(a) The Administrative Agent or the applicable Alternative Currency L/C Issuer,
as applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Amount as so determined by
the Administrative Agent or the Alternative Currency L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of an Alternative Currency Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Alternative Currency Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable Alternative Currency
L/C Issuer, as the case may be.

 

71



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, for purposes of determining compliance with
Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.08 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

(d) For purposes of determining compliance under Sections 7.02, 7.05 and 7.06,
any amount in a currency other than Dollars will be converted to Dollars in a
manner consistent with that used in calculating Net Income in the Borrower’s
annual financial statements delivered pursuant to Section 6.01(a); provided,
however, that the foregoing shall not be deemed to apply to the determination of
any amount of Indebtedness.

SECTION 1.09. Change in Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Alternative Currency Revolving Credit Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Alternative Currency Revolving Credit
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans.

(a) The Term Borrowings. Subject to and upon the terms and conditions herein set
forth upon the effectiveness of this Agreement on the Restatement Effective
Date:

 

72



--------------------------------------------------------------------------------

(i) the Dollar Term Loan (as defined in the Original Credit Agreement) of each
Lender (other than any portion thereof included in the Converted Dollar Term
Amount of such Lender) under the Original Credit Agreement outstanding on the
Restatement Effective Date shall remain outstanding under this Agreement as a
Dollar Term B Loan from such Lender to the Borrower;

(ii) the Converted Dollar Term Amount of each Lender’s Dollar Term Loan (as
defined in the Original Credit Agreement) under the Original Credit Agreement
outstanding on the Restatement Effective Date shall automatically be converted
into a Dollar Term B-1 Loan under this Agreement from such Lender to the
Borrower denominated in Dollars in a principal amount equal to such Lender’s
Converted Dollar Term Amount, and consisting of Eurocurrency Rate Loan tranches
with initial Interest Periods equal to the unexpired portions of the respective
Interest Periods applicable to each Eurocurrency Rate Loan tranche of Dollar
Term Loans (as defined in the Original Credit Agreement) on the Restatement
Effective Date (on a pro rata basis based on the amount of each such tranche)
and with an initial Eurocurrency Rate for each such tranche equal to the
Eurocurrency Rate for the corresponding tranche of Dollar Term Loans for such
Interest Period in effect on the Restatement Effective Date;

(iii) the Euro Term Loan (as defined in the Original Credit Agreement) of each
Lender (other than any portion thereof included in the Converted Euro Term
Amount of such Lender) under the Original Credit Agreement outstanding on the
Restatement Effective Date shall remain outstanding under this Agreement as a
Euro Term B Loan from such Lender to the Borrower; and

(iv) the Converted Euro Term Amount of each Lender’s Euro Term Loan (as defined
in the Original Credit Agreement) under the Original Credit Agreement
outstanding on the Restatement Effective Date shall automatically be converted
into a Euro Term B-1 Loan under this Agreement from such Lender to the Borrower
denominated in Euro in a principal amount equal to such Lender’s Converted Euro
Term Amount, and consisting of Eurocurrency Rate Loan tranches with initial
Interest Periods equal to the unexpired portions of the respective Interest
Periods applicable to each Eurocurrency Rate Loan tranche of Euro Term Loans (as
defined in the Original Credit Agreement) on the Restatement Effective Date (on
a pro rata basis based on the amount of each such tranche) and with an initial
Eurocurrency Rate for each such tranche equal to the Eurocurrency Rate for the
corresponding tranche of Euro Term Loans for such Interest Period in effect on
the Restatement Effective Date.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, (i) each Lender with a Dollar Revolving Credit Commitment under
any Dollar Revolving Credit Facility severally agrees to make loans denominated
in Dollars to the Borrower as elected by the Borrower pursuant to Section 2.02
(each such loan, a “Dollar Revolving Credit Loan”) from time to time, on any
Business Day from and after the Closing Date until the Maturity Date, in an
aggregate Dollar Amount not to exceed at any time outstanding the amount of such
Lender’s Dollar Revolving Credit Commitment under such Dollar Revolving Credit
Facility as then in effect; provided that after giving effect to any Dollar
Revolving Credit Borrowing under any Revolving Credit Facility, the aggregate
Outstanding Amount of the Dollar

 

73



--------------------------------------------------------------------------------

Revolving Credit Loans of any Lender under such Dollar Revolving Credit
Facility, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Dollar L/C Obligations under such Dollar Revolving Credit Facility, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans under
such Dollar Revolving Credit Facility shall not exceed such Lender’s Dollar
Revolving Credit Commitment under such Dollar Revolving Credit Facility as then
in effect; and (ii) each Lender with an Alternative Revolving Credit Commitment
under any Alternative Revolving Credit Facility severally agrees to make loans
denominated in Dollars or an Alternative Currency to the Borrower as elected by
the Borrower pursuant to Section 2.02 (each such loan, an “Alternative Currency
Revolving Credit Loan”) from time to time, on any Business Day until the
Maturity Date, in an aggregate Dollar Amount not to exceed at any time
outstanding the amount of such Lender’s Alternative Currency Revolving Credit
Commitment under such Alternative Currency Revolving Credit Facility as then in
effect; provided that after giving effect to any Alternative Currency Revolving
Credit Borrowing under any Revolving Credit Facility, the aggregate Outstanding
Amount of the Alternative Currency Revolving Credit Loans of any Lender under
such Revolving Credit Facility, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Alternative Currency L/C Obligations under such
Revolving Credit Facility shall not exceed such Lender’s Alternative Currency
Revolving Credit Commitment under such Revolving Credit Facility as then in
effect. Within the limits of each Lender’s Revolving Credit Commitments under
each Revolving Credit Facility as then in effect, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05 and reborrow under this Section 2.01(b). Dollar
Revolving Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein, and Alternative Currency Revolving Credit Loans (other
than Alternative Currency Revolving Credit Loans denominated in Dollars which
may be Base Rate Loans or Eurocurrency Rate Loans) must be Eurocurrency Rate
Loans, as further provided herein.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing (other than Swing Line
Borrowings with respect to which this Section 2.02 shall not apply), each
conversion of Loans of a given Class from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone;
provided, however, that any such notice may condition any such Term Borrowing or
Revolving Credit Borrowing on the occurrence of any event or condition specified
therein so long as the Borrower expressly states therein that it shall be liable
for any funding losses of the Lenders in accordance with Section 3.05. Each such
notice must be received by the Administrative Agent not later than 12:00 noon
(i) three (3) Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Dollars or any conversion
of Base Rate Loans to Eurocurrency Rate Loans, (ii) four (4) Business Days prior
to the requested date of any Borrowing or continuation of Eurocurrency Rate
Loans denominated in an Alternative Currency, and (iii) one (1) Business Day
before the requested date of any Borrowing of Base Rate Loans, except that such
notice of any Revolving Credit Borrowing of Base Rate Loans must be received by
the Administrative Agent not later than 11:00 a.m. New York City time on the
date of such Borrowing for Same Day Funds. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion

 

74



--------------------------------------------------------------------------------

to or continuation of Eurocurrency Rate Loans shall be in a principal Dollar
Amount of $2,500,000 or a whole multiple of the Dollar Amount of $500,000 in
excess thereof in the case of Term Loans or Revolving Credit Loans. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) the Class of the Borrowing requested and whether the
Borrower is requesting the making of new Loans of the respective Class, a
conversion of Loans (of a given Class) from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the currency in which the Loans to be borrowed are to be
denominated, (v) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (vi) if applicable, the duration of the Interest Period with
respect thereto and (vii) in the case of Revolving Credit Loans denominated in
Dollars, the Dollar Revolving Credit Facility or the Alternative Currency
Revolving Credit Facility under which such Revolving Credit Loans are being
borrowed. If the Borrower fails to specify a Type of Loan in a Committed Loan
Notice or fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans
(unless the Loan being made or continued is denominated in an Alternative
Currency, in which case it shall be made or continued as a Eurocurrency Rate
Loan with an Interest Period of one month). Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period (or fails to give a timely notice requesting a continuation of
Eurocurrency Rate Loans denominated in an Alternative Currency), it will be
deemed to have specified an Interest Period of one (1) month. If no currency is
specified, the requested Borrowing shall be in Dollars.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Pro Rata Share
of the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in an Alternative Currency described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the respective Alternative
Currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time in the case of any Loan
denominated in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is on
the Closing Date, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided that if, on the date the Committed Loan Notice with respect to a
Borrowing under a Revolving Credit Facility is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied,

 

75



--------------------------------------------------------------------------------

first, to the payment in full of any such L/C Borrowings and second, to the
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, the
Administrative Agent or the Required Facility Lenders may require that no Loans
under the applicable Facility may be converted to or continued as Eurocurrency
Rate Loans and the Required Facility Lenders under any Alternative Currency
Revolving Credit Facility may require that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency under such
Facility be redenominated into Dollars in the amount of the Dollar Amount
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time when Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans of a given
Class from one Type to the other, and all continuations of Loans of a given
Class as the same Type, there shall not be more than thirty (30) Interest
Periods in effect unless otherwise agreed between the Borrower and the
Administrative Agent.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in

 

76



--------------------------------------------------------------------------------

the absence of manifest error. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (A)(1) each Dollar L/C
Issuer agrees, in reliance upon the agreements of the other Dollar Revolving
Credit Lenders set forth in this Section 2.03, (x) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Dollar Letters of Credit for the account of the
Borrower under any Dollar Revolving Credit Facility (provided that any Dollar
Letter of Credit may be for the benefit of any Subsidiary of the Borrower) and
to amend or renew Dollar Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (y) to honor drawings under the Dollar
Letters of Credit and (2) the Dollar Revolving Credit Lenders under each Dollar
Revolving Credit Facility severally agree to participate in Dollar Letters of
Credit issued under such Dollar Revolving Credit Facility pursuant to this
Section 2.03 and (B)(1) each Alternative Currency L/C Issuer agrees, in reliance
upon the agreements of the other Alternative Currency Revolving Credit Lenders
set forth in this Section 2.03, (x) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Alternative Currency Letters of Credit denominated in Dollars or in an
Alternative Currency under any Alternative Currency Revolving Credit Facility
for the account of the Borrower (provided that any Alternative Currency Letter
of Credit may be for the benefit of any Subsidiary of the Borrower) and to amend
or renew Alternative Currency Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (y) to honor drawings under the Alternative
Currency Letters of Credit and (2) the Alternative Currency Revolving Credit
Lenders under each Alternative Currency Revolving Credit Facility severally
agree to participate in Alternative Currency Letters of Credit issued under such
Alternative Currency Revolving Credit Facility pursuant to this Section 2.03;
provided that L/C Issuers shall not be obligated to make L/C Credit Extensions
with respect to Letters of Credit, and Lenders shall not be obligated to
participate in Letters of Credit issued under the applicable Revolving Credit
Facility if, as of the date of the applicable (I) Dollar Letter of Credit under
any Dollar Revolving Credit Facility, (w) the Dollar Revolving Credit Exposure
of any Lender under such Dollar Revolving Credit Facility would exceed such
Lender’s Dollar Revolving Credit Commitment under such Dollar Revolving Credit
Facility, (x) the Outstanding Amount of the Dollar L/C Obligations under such
Dollar Revolving Credit Facility would exceed the Dollar Revolving Credit
Commitments then in effect under such Dollar Revolving Credit Facility, (y) the
Outstanding Amount of all L/C Obligations would exceed the L/C Sublimit or
(z) the Dollar Letter of Credit giving rise to such L/C Credit Extension has a
stated expiry date after the Maturity Date with respect to such Dollar Revolving
Credit Facility and (II) Alternative Currency Letter of Credit under any
Alternative Currency Revolving Credit Facility, (w) the Alternative Currency
Revolving Credit Exposure of any Lender under such Alternative Currency

 

77



--------------------------------------------------------------------------------

Revolving Credit Facility would exceed such Lender’s Alternative Currency
Revolving Credit Commitments under such Alternative Currency Revolving Credit
Facility then in effect, (x) the Outstanding Amount of the Alternative Currency
L/C Obligations under such Alternative Currency Revolving Credit Facility would
exceed the Alternative Currency Revolving Credit Commitments under such
Alternative Currency Revolving Credit Facility then in effect, (y) the
Outstanding Amount of all L/C Obligations would exceed the L/C Sublimit or
(z) the Alternative Currency Letter of Credit giving rise to such L/C Credit
Extension has a stated expiry date after the Maturity Date under such
Alternative Currency Revolving Credit Facility. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Each Appropriate Lender’s risk participation in each
outstanding Letter of Credit shall be automatically adjusted on each Maturity
Date for any of the Revolving Credit Facilities as, and to the extent, provided
in Section 2.06(e).

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(1) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless otherwise agreed by the L/C Issuer and the Administrative Agent;
or

(2) the expiry date of such requested Letter of Credit would occur after the
applicable Letter of Credit Expiration Date, unless (1) each Appropriate Lender
shall have approved such expiry date or (2) the Outstanding Amount of the L/C
Obligations in respect of such requested Letter of Credit has been Cash
Collateralized.

(iii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

 

78



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than (i) in the
case of Dollar Letters of Credit, Dollars and (ii) in the case of Alternative
Currency Letters of Credit, Dollars or an Alternative Currency; or

(D) any Lender under the applicable Revolving Credit Facility is a Defaulting
Lender at such time, unless such L/C Issuer has entered into arrangements
reasonably satisfactory to it and the Borrower to eliminate such L/C Issuer’s
risk with respect to the participation in Letters of Credit by such Defaulting
Lender, including by cash collateralizing such Defaulting Lender’s Pro Rata
Share of the L/C Obligations.

(iv) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) Each L/C Issuer shall act on behalf of the Appropriate Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:00 noon at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case

 

79



--------------------------------------------------------------------------------

of any drawing thereunder; (g) the currency in which the requested Letter of
Credit will be denominated and whether such Letter of Credit shall constitute a
Dollar Letter of Credit or an Alternative Currency Letter of Credit and the
Revolving Credit Facility pursuant to which such Letter of Credit is to be
issued; and (h) such other matters as the relevant L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the relevant L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be. Immediately upon the issuance of (x) each Dollar Letter of Credit under any
Dollar Revolving Credit Facility, each Lender with a Dollar Revolving Credit
Commitment under such Dollar Revolving Credit Facility shall be deemed to, and
hereby irrevocably and unconditionally agrees to, acquire from the relevant L/C
Issuer a risk participation in such Dollar Letter of Credit in an amount equal
to the product of such Dollar Revolving Credit Lender’s Pro Rata Share times the
amount of such Dollar Letter of Credit and (y) each Alternative Currency Letter
of Credit under any Alternative Currency Revolving Credit Facility, each
Alternative Currency Revolving Credit Lender under such Alternative Currency
Revolving Credit Facility shall be deemed to, and hereby irrevocably and
unconditionally agrees to, acquire from the relevant L/C Issuer a risk
participation in such Alternative Currency Letter of Credit in an amount equal
to the product of such Alternative Currency Revolving Credit Lender’s Pro Rata
Share times the amount of such Alternative Currency Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time until an expiry date not later than the
applicable Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would not be permitted, or would have no obligation at such

 

80



--------------------------------------------------------------------------------

time, to issue such Letter of Credit in its renewed form under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received actual notice (which may be by telephone or
in writing) sufficiently in advance of the Non-Extension Notice Date from the
Administrative Agent or any Revolving Credit Lender, as applicable, or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied (it being understood that such notice shall not be
presumptively sufficient unless such notice is provided not less than five
(5) Business Days in advance of such Non-Extension Notice Date).

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. In the case of an
Alternative Currency Letter of Credit denominated in an Alternative Currency,
the Borrower shall reimburse the relevant Alternative Currency L/C Issuer in
such Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the relevant Alternative Currency L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse such Alternative Currency L/C Issuer in Dollars. In the case of any
such reimbursement in Dollars of a drawing under an Alternative Currency Letter
of Credit denominated in an Alternative Currency, the relevant Alternative
Currency L/C Issuer shall notify the Borrower of the Dollar Amount of the amount
of the drawing promptly following the determination thereof. Not later than
11:00 a.m. on the first Business Day following the date of any payment by the
L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the first Business Day following the date of any payment by
the L/C Issuer under an Alternative Currency Letter of Credit to be reimbursed
in an Alternative Currency (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer in an amount equal to the amount of such drawing and in
the applicable currency. If the Borrower fails to so reimburse such L/C Issuer
by such time, the Administrative Agent shall promptly notify each Appropriate
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the Dollar Amount thereof in the case of an Alternative Currency)
(the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro
Rata Share thereof. In such event, (x) in the case of an Unreimbursed Amount
under a Dollar Letter of Credit, the Borrower shall be deemed to have requested
a Dollar Revolving Credit Borrowing of Base Rate Loans and (y) in the case of an
Unreimbursed Amount under an Alternative Currency Letter of Credit, the Borrower
shall be deemed to have requested an Alternative Currency Revolving Credit
Borrowing of Base Rate Loans, in each case to be disbursed on the Honor Date in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments under the applicable Revolving Credit Facility of the Appropriate
Lenders, and subject to the conditions set forth in Section 4.02 (other than the
delivery of a Committed

 

81



--------------------------------------------------------------------------------

Loan Notice). Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Dollar Revolving Credit Lender (including any such Lender acting as an
L/C Issuer) under any Dollar Revolving Credit Facility shall upon any notice
pursuant to Section 2.03(c)(i) make funds available to the Administrative Agent
for the account of the relevant Dollar L/C Issuer at the Administrative Agent’s
Office for payments in an amount equal to its Pro Rata Share of any Unreimbursed
Amount in respect of a Dollar Letter of Credit issued under such Dollar
Revolving Credit Facility not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent (which may be the same Business Day
such notice is provided if such notice is provided prior to 12:00 noon),
whereupon, subject to the provisions of Section 2.03(c)(iii), each Dollar
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Dollar Revolving Credit Loan under such Dollar Revolving Credit Facility
in the form of a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the relevant Dollar
L/C Issuer. Each Alternative Currency Revolving Credit Lender (including any
such Lender acting as an L/C Issuer) under any Alternative Currency Revolving
Credit Facility shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant
Alternative Currency L/C Issuer at the Administrative Agent’s Office for
payments in an amount equal to its Pro Rata Share of any Unreimbursed Amount in
respect of an Alternative Currency Letter of Credit under such Alternative
Currency Revolving Credit Facility not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent (which may be the same
Business Day such notice is provided if such notice is provided prior to 12:00
noon), whereupon, subject to the provisions of Section 2.03(c)(iii), each
Alternative Currency Revolving Credit Lender that so makes funds available shall
be deemed to have made an Alternative Currency Revolving Credit Loan under such
Alternative Currency Revolving Credit Facility in the form of a Base Rate Loan
to the Borrower in such amount. The Administrative Agent shall remit the funds
so received to the relevant Alternative Currency L/C Issuer.

(iii) With respect to any Unreimbursed Amount of a Dollar Letter of Credit that
is not fully refinanced by a Dollar Revolving Credit Borrowing of Base Rate
Loans under the applicable Dollar Revolving Credit Facility because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the relevant Dollar
L/C Issuer a Dollar L/C Borrowing under such Dollar Revolving Credit Facility in
the amount of the Unreimbursed Amount that is not so refinanced, which Dollar
L/C Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate. In such event, the payment by each
Dollar Revolving Credit Lender under such Dollar Revolving Credit Facility to
the Administrative Agent for the account of the relevant Dollar L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such Dollar L/C Borrowing and shall constitute a Dollar L/C
Advance under such Dollar Revolving Credit Facility from such Lender in
satisfaction of its participation obligation under this Section 2.03. With
respect to any Unreimbursed Amount of an Alternative Currency Letter of Credit
under any Alternative Currency Revolving Credit Facility that is not fully
refinanced by an Alternative Currency Revolving Credit Borrowing of Base Rate
Loans under the applicable Alternative Currency Revolving Credit Facility
because the conditions set

 

82



--------------------------------------------------------------------------------

forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the relevant Alternative Currency L/C
Issuer an Alternative Currency L/C Borrowing under such Alternative Currency
Revolving Credit Facility in the amount of the Unreimbursed Amount that is not
so refinanced, which Alternative Currency L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, the payment by each Alternative Currency Revolving Credit Lender
under such Alternative Currency Revolving Credit Facility to the Administrative
Agent for the account of the relevant Alternative Currency L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such Alternative Currency L/C Borrowing and shall constitute an Alternative
Currency L/C Advance under such Alternative Currency Revolving Credit Facility
from such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect plus any administrative, processing
or similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

83



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Appropriate Lender such Lender’s L/C Advance in
respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Appropriate Lender its Pro Rata Share thereof (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s L/C Advance was outstanding) in the same funds as those received
by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. The Obligations of the Revolving Credit Lenders under this
clause (d)(ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession,

 

84



--------------------------------------------------------------------------------

assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally;

(vi) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by acts or
omissions of such L/C Issuer constituting gross negligence or willful misconduct
on the part of such L/C Issuer.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (iii) of this Section 2.03(e); provided that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower that were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In

 

85



--------------------------------------------------------------------------------

furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. If (i) any Event of Default occurs and is continuing and
the Required Lenders require the Borrower to Cash Collateralize its L/C
Obligations pursuant to Section 8.02(c), (ii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, (iii) the Borrower is required
to Cash Collateralize L/C Obligations pursuant to Section 2.18 or (iv) for any
reason, any Letter of Credit under any Revolving Credit Facility is outstanding
at the time of termination of the Revolving Commitments under such Revolving
Credit Facility, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in, the case of clauses (i), (ii) and (iv), in an
amount equal to such Outstanding Amount determined as of the date of such Event
of Default or termination and, in the case of clause (iii), in the amount
specified in Section 2.18), and shall do so not later than 2:00 p.m. on (x) in
the case of the immediately preceding clause (i) or (iii), (1) the Business Day
that the Borrower receives notice thereof, if such notice is received on such
day prior to 12:00 noon or (2) if clause (1) above does not apply, the Business
Day immediately following the day that the Borrower receives such notice and
(y) in the case of the immediately preceding clause (ii), the Business Day on
which an Event of Default set forth under Section 8.01(f) occurs or, if such day
is not a Business Day, the Business Day immediately succeeding such day. For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Appropriate Lenders, as collateral for the L/C Obligations under the
applicable Revolving Credit Facilities, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Appropriate Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Appropriate
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash Collateral shall be maintained
in blocked accounts at the Administrative Agent and may be invested in readily
available Cash Equivalents selected by the Administrative Agent in its sole
discretion. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Law, to reimburse the relevant L/C Issuer. To the extent the
amount of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. In the case of clause (i) or
(ii) above, if such Event of Default is cured or waived and no other Event of
Default is then occurring and continuing, the amount of any Cash Collateral
shall be refunded to the Borrower.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary

 

86



--------------------------------------------------------------------------------

Credits, as most recently published by the International Chamber of Commerce at
the time of issuance, shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees.

(i) The Borrower shall pay to the Administrative Agent for the account of each
Dollar Revolving Credit Lender in accordance with its Pro Rata Share (if any) a
Letter of Credit fee for each Dollar Letter of Credit issued under any Dollar
Revolving Credit Facility pursuant to this Agreement equal to the Applicable
Rate then in effect for the applicable Class or Classes of the respective
Revolving Credit Lender’s Revolving Credit Commitments times the daily maximum
amount then available to be drawn under such Dollar Letter of Credit (whether or
not such maximum amount is then in effect under such Dollar Letter of Credit if
such maximum amount increases periodically pursuant to the terms of such Dollar
Letter of Credit). Such Letter of Credit fees shall be computed on a quarterly
basis in arrears. Such letter of credit fees shall be due and payable in Dollars
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Dollar Letter of Credit, on any relevant Maturity Date (for any applicable
Revolving Credit Commitments then expiring) or the Letter of Credit Expiration
Date and thereafter on demand. If there is any change in the Applicable Rate
during any quarter, the daily maximum amount of each Dollar Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

(ii) The Borrower shall pay to the Administrative Agent for the account of each
Alternative Currency Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Alternative Currency Letter of Credit
issued under such Alternative Currency Revolving Credit Facility pursuant to
this Agreement equal to the Applicable Rate times the daily maximum Dollar
Amount then available to be drawn under such Alternative Currency Letter of
Credit (whether or not such maximum amount is then in effect under such
Alternative Currency Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Alternative Currency Letter of
Credit). Such Letter of Credit fees shall be computed on a quarterly basis in
arrears. Such letter of credit fees shall be due and payable in Dollars on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such
Alternative Currency Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily maximum amount of each Alternative Currency Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit. Such fronting fees shall be computed on a quarterly basis
in arrears. Such fronting fees shall be due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other

 

87



--------------------------------------------------------------------------------

processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within ten (10) Business
Days of demand and are nonrefundable.

(k) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(l) Addition of an L/C Issuer.

(i) A Dollar Revolving Credit Lender may become an additional Dollar L/C Issuer
hereunder pursuant to a written agreement among the Borrower, the Administrative
Agent and such Dollar Revolving Credit Lender. The Administrative Agent shall
notify the Dollar Revolving Credit Lenders of any such additional Dollar L/C
Issuer.

(ii) An Alternative Currency Revolving Credit Lender may become an additional
Alternative Currency L/C Issuer hereunder pursuant to a written agreement among
the Borrower, the Administrative Agent and such Alternative Currency Revolving
Credit Lender. The Administrative Agent shall notify the Alternative Currency
Revolving Credit Lenders of any such additional Alternative Currency L/C Issuer.

(iii) On the last Business Day of each March, June, September and December (and
on such other dates as the Administrative Agent may request), each L/C Issuer
shall provide the Administrative Agent a list of all Letters of Credit issued by
it that are outstanding at such time together with such other information as the
Administrative Agent may from time to time reasonably request.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(n) Existing Letters of Credit. All Dollar Letters of Credit (as defined in the
Original Credit Agreement) outstanding on the Restatement Effective Date shall
be deemed to be Dollar Letters of Credit issued under the New Dollar Revolving
Credit Facility on the Restatement Effective Date. All Alternative Currency
Letters of Credit (as defined in the Original Credit Agreement) outstanding on
the Restatement Effective Date shall be deemed to be Alternative Currency
Letters of Credit issued under the New Alternative Currency Revolving Credit
Facility on the Restatement Effective Date.

SECTION 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day (other than the
Closing Date) under any

 

88



--------------------------------------------------------------------------------

Dollar Revolving Credit Facility until the Maturity Date of such Dollar
Revolving Credit Facility, in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans under any Dollar Revolving Credit Facility, when
aggregated with the Pro Rata Share of the Outstanding Amount of Dollar Revolving
Credit Loans and Dollar L/C Obligations of the Lender acting as Swing Line
Lender under such Dollar Revolving Credit Facility, may exceed the amount of
such Lender’s Dollar Revolving Credit Commitment under such Dollar Revolving
Credit Facility; provided that, (i) after giving effect to any Swing Line Loan
under any Dollar Revolving Credit Facility, the aggregate Outstanding Amount of
the Dollar Revolving Credit Loans of any Lender under such Dollar Revolving
Credit Facility, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Dollar L/C Obligations under such Dollar Revolving Credit Facility, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
under such Dollar Revolving Credit Facility shall not exceed such Lender’s
Dollar Revolving Credit Commitment then in effect under such Dollar Revolving
Credit Facility, and (ii) notwithstanding the foregoing, the Swing Line Lender
shall not be obligated to make any Swing Line Loans under any Dollar Revolving
Credit Facility at a time when a Dollar Revolving Credit Lender under such
Dollar Revolving Credit Facility is a Defaulting Lender, unless the Swing Line
Lender has entered into arrangements reasonably satisfactory to it and the
Borrower to eliminate the Swing Line Lender’s risk with respect to the
Defaulting Lender’s participation in such Swing Line Loans, including by Cash
Collateralizing such Defaulting Lender’s Pro Rata Share of the outstanding
amount of Swing Line Loans. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05 and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Swing Line Loans shall only be
denominated in Dollars. Immediately upon the making of a Swing Line Loan under
any Dollar Revolving Credit Facility, each Dollar Revolving Credit Lender under
such Dollar Revolving Credit Facility shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone; provided, however, that any such notice
may condition any such Swing Line Borrowing on the occurrence of any event or
condition specified therein so long as the Borrower expressly states therein
that it shall be liable for any funding losses of the Lenders in accordance with
Section 3.05. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000 (and any amount in excess of $100,000 shall be an integral multiple of
$25,000), (ii) the requested borrowing date, which shall be a Business Day and
(iii) the Dollar Revolving Credit Facility under which such Swing Line Borrowing
is to be made. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents

 

89



--------------------------------------------------------------------------------

thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Dollar
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Dollar Revolving
Credit Lender under the Dollar Revolving Credit Facility under which any Swing
Line Loan is made make a Dollar Revolving Credit Loan in the form of a Base Rate
Loan in an amount equal to such Dollar Revolving Credit Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding under such Dollar Revolving
Credit Facility. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Dollar Revolving Credit
Commitments and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Dollar
Revolving Credit Lender under the applicable Dollar Revolving Credit Facility
shall make an amount equal to its Pro Rata Share of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
for Dollar denominated payments not later than 1:00 p.m. on the date specified
in such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Dollar Revolving Credit Lender that so makes funds available shall be deemed to
have made a Dollar Revolving Credit Loan that is a Base Rate Loan to the
Borrower in such amount under the relevant Dollar Revolving Credit Facility. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a Dollar
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Dollar
Revolving Credit Lenders under the applicable Dollar Revolving Credit Facility
fund its risk participation in the relevant Swing Line Loan and each Dollar
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Dollar Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified

 

90



--------------------------------------------------------------------------------

in Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the Swing Line Lender
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swing Line Lender in connection with the foregoing. If such Dollar
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Lender’s Dollar Revolving Credit Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Dollar Revolving Credit Lender’s obligation to make Dollar Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall, subject to the express provisions of
Section 2.06(e) (to the extent applicable), be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Dollar Revolving Credit Lender’s obligation to make Dollar
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Dollar Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan under any Dollar Revolving Credit Facility is
required to be returned by the Swing Line Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the Swing Line Lender in its discretion), each Dollar Revolving Credit Lender
under such Dollar Revolving Credit Facility shall pay to the Swing Line Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s risk
participation was funded) on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. The Administrative Agent
will make such demand upon the request of the Swing Line Lender. The obligations
of the Dollar Revolving Credit Lenders under this clause (d)(ii) shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

91



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Dollar Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.05. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty; provided that (1) such notice must
be received by the Administrative Agent not later than 12:00 noon (New York, New
York time in the case of Loans denominated in Dollars or London, England time in
the case of Loans denominated in an Alternative Currency) (A) three (3) Business
Days prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (B) four (4) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in an Alternative Currency and (C) on the
date of prepayment of Base Rate Loans; (2) any partial prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $2,500,000 or a whole
multiple of $500,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding (it being understood that Base Rate Loans shall be denominated
in Dollars only). Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid and the payment
amount specified in such notice shall be due and payable on the date specified
therein. The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued and unpaid interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of
principal of, and interest on, Alternative Currency Revolving Credit Loans shall
be made in the relevant Alternative Currency (even if the Borrower is required
to convert currency to do so). Each prepayment of the Loans of a given Class
pursuant to this Section 2.05(a) shall be paid to the Appropriate Lenders in
accordance with their respective Pro Rata Shares.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $25,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment

 

92



--------------------------------------------------------------------------------

and the payment amount specified in such notice shall be due and payable on the
date specified therein. All Swing Line Loans shall be denominated in Dollars
only.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all or
any portion of any applicable Facility, which refinancing shall not be
consummated or shall otherwise be delayed.

(iv) Voluntary prepayments of any Class of Term Loans shall be applied to the
remaining scheduled installments of principal of such Class of Term Loans
pursuant to Section 2.07(a) in a manner determined at the discretion of the
Borrower (although in all cases on a pro rata basis to the respective Lenders of
such Class) and specified in the notice of prepayment.

(v) Notwithstanding the foregoing, any mandatory prepayments pursuant to
Section 2.05(b)(iii)(II) or voluntary prepayments pursuant to Section 2.05(a) of
Dollar Term Loans or Euro Term Loans shall be subject to a Repricing Premium.

(b) Mandatory.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall offer to prepay,
subject to clause (b)(vi) of this Section 2.05(b), an aggregate principal amount
of Term Loans (on a pro rata basis based on the Dollar Amount thereof) equal to
(A) 50% (such percentage as it may be reduced as described below, the “ECF
Percentage”) of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements (commencing with the fiscal year ended May 31, 2008) minus
(B) the sum of (i) all voluntary prepayments of Term Loans during such fiscal
year and (ii) all voluntary prepayments of Revolving Credit Loans during such
fiscal year to the extent the Revolving Credit Commitments are permanently
reduced by the amount of such payments, in the case of each of the immediately
preceding clauses (i) and (ii), to the extent such prepayments are not funded
with the proceeds of Indebtedness; provided that (x) the ECF Percentage shall be
25% if the Senior Secured Leverage Ratio for the fiscal year covered by such
financial statements was less than or equal to 4.0 to 1.0 and greater than 3.5
to 1.0 and (y) the ECF Percentage shall be 0% if the Senior Secured Leverage
Ratio for the fiscal year covered by such financial statements was less than or
equal to 3.5 to 1.0.

(ii) (A) If (1)(x) the Borrower or any of its Restricted Subsidiaries Disposes
of any property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition to the Borrower or a Restricted Subsidiary that is a Guarantor),
(e), (g), (h), (k), (l), (n), (o) or (p)) or (y) any Casualty Event occurs,
which results in the realization or receipt by the Borrower or such Restricted
Subsidiary of Net Cash Proceeds and (2) the Senior Secured Leverage Ratio for
the Test Period immediately preceding such Disposition or Casualty Event is
greater than 4.0 to 1.0 (calculated on a Pro Forma Basis), the Borrower shall
offer to prepay on or prior to the date which is ten (10) Business Days after
the date of the realization or receipt of such Net Cash Proceeds, subject to
clauses (b)(vi) and (b)(vii) of this Section 2.05, an aggregate principal amount
of Term Loans

 

93



--------------------------------------------------------------------------------

(on a pro rata basis based on the Dollar Amount thereof) equal to 100% (such
percentage as it may be reduced as described below, the “Disposition Prepayment
Percentage”) of all Net Cash Proceeds realized or received; provided that
(x) the Disposition Prepayment Percentage shall be 50% if the Senior Secured
Leverage Ratio for the Test Period immediately preceding such Disposition or
Casualty Event was less than or equal to 4.0:1.0 and greater than 3.0 to 1.0 and
(y) the Disposition Prepayment Percentage shall be 0% if the Senior Secured
Leverage Ratio for the Test Period immediately preceding such Disposition or
Casualty Event was less than or equal to 3.0 to 1.0; provided, further, that,
(I) except as provided in Section 7.05(j)(iii), no prepayment shall be required
pursuant to this Section 2.05(b)(ii)(A) with respect to such portion of such Net
Cash Proceeds that the Borrower shall have, on or prior to such date, given
written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.05(b)(ii)(B) and (II) the Borrower may use a portion
of such Net Cash Proceeds to prepay or repurchase Permitted Pari Passu Debt to
the extent any document governing such Permitted Pari Passu Debt requires the
Borrower to prepay or make an offer to purchase such Permitted Pari Passu Debt
with such Net Cash Proceeds, in each case in an amount not to exceed the product
of (X) the amount of such Net Cash Proceeds and (Y) a fraction, the numerator of
which is the outstanding principal amount of the Permitted Pari Passu Debt with
a Lien on all or any portion of the Collateral ranking pari passu with the Liens
securing the Obligations and with respect to which such a requirement to prepay
or make an offer to purchase exists and the denominator of which is the sum of
the outstanding principal amount of such Permitted Pari Passu Debt and the
outstanding principal amount of Term Loans.

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business within (x) twenty-four (24) months
following receipt of such Net Cash Proceeds or (y) if the Borrower enters into a
legally binding commitment to reinvest such Net Cash Proceeds within twenty-four
(24)months following receipt thereof, within the later of (1) twenty-four
(24) months following receipt thereof and (2) one hundred and eighty (180) days
of the date of such legally binding commitment; provided that if any Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a notice of reinvestment election, and subject to clauses
(b)(v) and (b)(vii) of this Section 2.05, an amount equal to any such Net Cash
Proceeds shall be applied within five (5) Business Days after the Borrower
reasonably determines that such Net Cash Proceeds are no longer intended to be
or cannot be so reinvested to the prepayment of the Term Loans as set forth in
this Section 2.05.

(iii) If the Borrower or any Restricted Subsidiary incurs or issues (I) any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03 (but subject to Section 7.03(z)) or (II) incurs any Credit
Agreement Refinancing Indebtedness (other than Credit Agreement Refinancing
Indebtedness to replace or refinance any Revolving Credit Facility), the
Borrower shall prepay, subject to clause (b)(v) of this Section 2.05, an
aggregate principal amount of Term Loans equal to 100% of all Net Cash Proceeds
received therefrom on or prior to the date which is five (5) Business Days after
the receipt of such Net Cash Proceeds.

(iv) If the Administrative Agent notifies the Borrower at any time when the
Alternative Currency Revolving Credit Exposure under any Alternative Currency
Revolving

 

94



--------------------------------------------------------------------------------

Credit Facility at such time exceeds an amount equal to 105% of the aggregate
Alternative Currency Revolving Credit Commitments under such Alternative
Currency Revolving Credit Facility then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall prepay Alternative
Currency Revolving Loans and/or the Borrower shall Cash Collateralize the
Alternative Currency L/C Obligations, in each case, under such Alternative
Currency Revolving Credit Facility in an aggregate amount sufficient to reduce
such Alternative Currency Revolving Credit Exposure as of such date of payment
to an amount not to exceed 100% of the aggregate Alternative Revolving Credit
Commitments then in effect thereunder; provided that, subject to the provisions
of Section 2.03(g)(ii), the Borrower shall not be required to Cash Collateralize
the Alternative Currency L/C Obligations pursuant to this Section 2.05(b)(iv)
unless after the prepayment in full of the Alternative Currency Revolving Credit
Loans and Swing Line Loans under such Alternative Currency Revolving Credit
Facility, the Alternative Currency Revolving Credit Exposure thereunder exceeds
the aggregate Alternative Currency Revolving Credit Commitments thereunder then
in effect. The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.

(v) (X) Each prepayment of Term Loans pursuant to Section 2.05(b)(i), (b)(ii) or
(b)(iii)(I) shall, except as otherwise provided in clause (viii), be applied pro
rata to each Class of Term Loans and within each such Class to the remaining
scheduled installments of principal of one or more Classes of Term Loans
determined at the discretion of the Borrower and specified to the Administrative
Agent, (Y) each such prepayment shall be paid to the Appropriate Lenders in
accordance with their respective pro rata shares of such prepayment subject to
clause (vi) of this Section 2.05(b), and (Z) each prepayment of Term Loans
pursuant to Section 2.05(b)(iii)(II) shall be applied pro rata to each Class of
Term Loans (except that the Borrower may elect (A) to apply such payments
disproportionately to any Class of Term Loans with a Maturity Date earlier than
any other Class of Term Loans so long as such prepayment is, except as permitted
by the following subclause (B), made to Classes of Term Loans with the same
Maturity Date on a pro rata basis and/or (B) to apply Net Cash Proceeds from
Euro denominated Credit Agreement Refinancing Indebtedness disproportionately to
repay Euro denominated Term Loans prior to repaying Dollar denominated Term
Loans and or apply Net Cash Proceeds from Dollar denominated Credit Agreement
Refinancing Indebtedness disproportionately to repay Dollar denominated Term
Loans prior to repaying Euro denominated Term Loans).

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii) or (iii)(I) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Term Lender of
the contents of the Borrower’s prepayment notice and of such Term Lender’s pro
rata share of the prepayment. Each Term Lender may reject all or a portion of
its pro rata share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to clauses (i),
(ii) or (iii)(I) of this Section 2.05(b) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. one Business Day after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such prepayment. Each Rejection Notice
from a

 

95



--------------------------------------------------------------------------------

given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender. If a Term Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans. Any Declined Proceeds shall
be offered to the Term Lenders not so declining such prepayment on a pro rata
basis in accordance with the Dollar Amounts of the Term Loans of such Lender
(with such non-declining Term Lenders having the right to decline any prepayment
with Declined Proceeds at the time and in the manner specified by the
Administrative Agent). To the extent such non-declining Term Lenders elect to
decline their pro rata share of such Declined Proceeds, any Declined Proceeds
remaining thereafter shall be retained by the Borrower (“Retained Declined
Proceeds”). Notwithstanding the foregoing, no Term Lender shall be permitted to
issue a Rejection Notice with respect to any mandatory prepayment made pursuant
to Section 2.05(b)(iii).

(vii) Notwithstanding any other provisions of this Section 2.05(b), (i) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.05(b)(ii) (a
“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow are
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.05(b) but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrower hereby agreeing to cause
the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this
Section 2.05(b) to the extent provided herein and (ii) to the extent that the
Borrower has determined in good faith that repatriation of any of or all the Net
Cash Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess
Cash Flow would have a material adverse tax cost consequence with respect to
such Net Cash Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash
Flow so affected may be retained by the applicable Foreign Subsidiary, provided
that, in the case of this clause (ii), on or before the date on which any Net
Cash Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to this Section 2.05(b) (or such Excess
Cash Flow would have been so required if it were Net Cash Proceeds), (x) the
Borrower applies an amount equal to such Net Cash Proceeds or Excess Cash Flow
to such reinvestments or prepayments as if such Net Cash Proceeds or Excess Cash
Flow had been received by the Borrower rather than such Foreign Subsidiary, less
the amount of additional taxes that would have been payable or reserved against
if such Net Cash Proceeds or Excess Cash Flow had been repatriated (or, if less,
the Net Cash Proceeds or Excess Cash Flow that would be calculated if received
by such Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow
are applied to the repayment of Indebtedness of a Foreign Subsidiary.

 

96



--------------------------------------------------------------------------------

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued and unpaid interest thereon, together with, in the
case of any such prepayment of a Eurocurrency Rate Loan on a date other than the
last day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued and unpaid
interest to the last day of such Interest Period into a Cash Collateral Account
until the last day of such Interest Period, at which time the Administrative
Agent shall be authorized (without any further action by or notice to or from
the Borrower or any other Loan Party) to apply such amount to the prepayment of
such Loans in accordance with this Section 2.05. Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 2.05.

SECTION 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent one (1) Business Day prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$500,000 or any whole multiple of $100,000 in excess thereof and (iii) if, after
giving effect to any reduction of the Commitments, the Swing Line Sublimit
exceeds the amount of the Dollar Revolving Credit Facilities, such sublimit
shall be automatically reduced by the amount of such excess. Except as provided
above, the amount of any such Dollar Revolving Credit Commitment reduction shall
not be applied to the Swing Line Sublimit unless otherwise specified by the
Borrower. Notwithstanding the foregoing, the Borrower may rescind or postpone
any notice of termination of the Commitments if such termination would have
resulted from a refinancing of all or any portion of any applicable Facility,
which refinancing shall not be consummated or shall otherwise be delayed.

(b) Mandatory. The Revolving Credit Commitments of each Class shall terminate on
the Maturity Date for such Class of Revolving Credit Commitments. For the
avoidance of doubt, all Original Revolving Credit Commitments shall terminate on
the Restatement Effective Date and all principal, interest and fees accrued and
unpaid through the Restatement Effective Date in respect of the Original
Revolving Credit Commitments shall be payable on the Restatement Effective Date.
Notwithstanding the foregoing, no advance notice of the termination of the
Original Revolving Credit Commitments shall be required hereunder.

 

97



--------------------------------------------------------------------------------

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Swing Line Sublimit or the unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 3.07 and except as provided in clause (d) below). All
commitment fees accrued until the effective date of any termination of the
Dollar Revolving Credit Commitments or Alternative Currency Revolving Credit
Commitments, as applicable, shall be paid on the effective date of such
termination.

(d) Revolving Commitment Terminations in connection with Refinancing Amendments.
On the date of the effectiveness of any Other Revolving Credit Commitments, the
amount of the commitments which became so effective shall be required to reduce
commitments pursuant to the then outstanding Dollar Revolving Credit Commitments
or Alternative Currency Revolving Credit Commitments, as elected by the
Borrower, and at such time repayments of outstandings pursuant to the respective
Revolving Credit Facilities shall be made to the extent needed so that the
provisions Section 2.05(b)(iv) are complied with at such time. In addition, at
the time of any incurrence of Indebtedness pursuant to Section 7.03(aa)(i) which
constitutes Credit Agreement Refinancing Indebtedness in respect of any
Revolving Credit Facility, an amount equal to the Net Cash Proceeds thereof (or,
if greater, the total commitments with respect thereto) shall be applied to
permanently reduce outstanding Dollar Revolving Credit Commitments and/or
Alternative Currency Revolving Credit Commitments, as elected by the Borrower,
and at such time repayments of outstandings pursuant to the respective Revolving
Credit Facilities shall be made so that the provisions of Section 2.05(b)(iv)
are complied with at such time. All reductions to the Revolving Credit
Commitments of any Class pursuant to this clause (d) shall be applied pro rata
to the Revolving Credit Commitments of such Class of each Lender; provided that
the Borrower may, at its option, direct that any commitment reductions required
by this clause (d) be applied to reduce the Revolving Credit Commitments of any
Lender providing any portion of the applicable Other Revolving Credit
Commitments or Credit Agreement Refinancing Indebtedness prior to being applied
to the Revolving Credit Commitments of Lenders not providing the applicable
Other Revolving Credit Commitments or Credit Agreement Refinancing Indebtedness.

SECTION 2.07. Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders (i) on the last Business Day of each
March, June, September and December, commencing with the first such day
following the Restatement Effective Date, an aggregate principal amount equal to
(x) 0.25% of the product of (A) the aggregate principal amount of all Euro Term
Loans and Dollar Term Loans outstanding under the Original Credit Agreement on
the Closing Date multiplied by (B) a fraction, the numerator of which is the
aggregate principal amount of Euro Term B Loans and Dollar Term B Loans
outstanding on the Restatement Effective Date (after giving effect to the
conversions to occur on the Restatement Effective Date pursuant to
Section 2.01(a)) and the denominator of which is the aggregate principal amount
of all outstanding Term Loans on the Restatement Effective Date and (y) 0.25% of
the aggregate principal amount of all Euro Term B-1 Loans and Dollar Term B-1

 

98



--------------------------------------------------------------------------------

Loans outstanding on the Restatement Effective Date (in each case, as such
repayment amounts shall be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.05); provided
that at the time of any effectiveness of any Term Loan Extension Amendment, the
scheduled amortizations with respect to the Dollar Term Loans and Euro Term
Loans set forth above shall be reduced ratably to reflect the percentage of
Dollar Term Loans and Euro Term Loans converted to Extended Term Loans (but will
not affect the amount of amortization received by a given lender with
outstanding Dollar Term Loans and Euro Term Loans), (ii) the amortization for
any new Class of Term Loans established pursuant to an Incremental Amendment, a
Term Loan Refinancing Amendment or a Term Loan Extension Amendment shall be as
agreed in accordance with the terms and conditions hereof and specified in such
Incremental Amendment, Term Loan Refinancing Amendment or Term Loan Extension
Amendment, as applicable, and (iii) on the Maturity Date for each Class of Term
Loans, the aggregate principal amount of all such Term Loans outstanding on such
date.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the applicable Maturity
Date for the Revolving Credit Facilities of a given Class the aggregate
principal amount of all of its Revolving Credit Loans of such Class outstanding
on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
Maturity Date for the Dollar Revolving Credit Facility (although Swing Line
Loans may thereafter be reborrowed, in accordance with the terms and conditions
hereof, if there are one or more Classes of Revolving Credit Commitments which
remain in effect).

(d) For the avoidance of doubt, all Loans shall be repaid, whether pursuant to
this Section 2.07 or otherwise, in the currency in which they were made.

SECTION 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Dollar
Revolving Credit Loans of the applicable Class. For the avoidance of doubt, each
Alternative Currency Revolving Credit Loan (other than an Alternative Currency
Revolving Credit Loan denominated in Dollars) shall be a Eurocurrency Rate Loan.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

99



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) Interest on each Loan shall be payable in the currency in which each Loan
was made.

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(i)
and (j):

(a) Commitment Fee. With respect to each Revolving Credit Facility, the Borrower
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender for such Facility in accordance with its Pro Rata Share, a commitment fee
equal to the Applicable Rate with respect to commitment fees then in effect for
the applicable Class of Revolving Credit Commitments times the actual daily
amount by which the aggregate Revolving Credit Commitments for such Facility
exceed the sum of (A) the Outstanding Amount of Revolving Credit Loans under
such Facility and (B) the Outstanding Amount of L/C Obligations for such
Facility; provided that any commitment fee accrued with respect to any of the
Revolving Credit Commitments under such Facility of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the Borrower prior to such time; provided
further that no commitment fee shall accrue on any of the Revolving Credit
Commitments under any Facility of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. The commitment fees for a Revolving Credit
Facility shall accrue at all times from the Closing Date until the relevant
Maturity Date, including at any time during which one or more of the conditions
in Article IV is not met, and any such accrued and unpaid fees shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date for such Facility. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Administrative Agent’s
“prime rate” shall be made on the basis of a year of 365 days or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360 day

 

100



--------------------------------------------------------------------------------

year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note or Notes payable to such Lender, which shall evidence such Lender’s Loans
of the applicable Class or Classes in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register

 

101



--------------------------------------------------------------------------------

or such account or accounts shall not limit or otherwise affect the obligations
of the Borrower under this Agreement and the other Loan Documents.

SECTION 2.12. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to payments in an
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office for
payment and in Same Day Funds not later than 2:00 p.m. on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time on
the dates specified herein. If, for any reason, the Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
the Borrower shall make such payment in Dollars in the Dollar Amount of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m. (New York, New York time), in the case of payments in
Dollars, or (ii) after the Applicable Time in the case of payments in an
Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Unless the Borrower has notified the Administrative Agent, prior to the date
any payment is required to be made by it to the Administrative Agent hereunder
for the account of any Lender or an L/C Issuer hereunder, that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to such Lender or L/C Issuer. If
and to the extent that such payment was not in fact made to the Administrative
Agent in Same Day Funds, then such Lender or L/C Issuer shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender or L/C Issuer in Same Day Funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender or L/C
Issuer to the date such amount is repaid to the Administrative Agent in Same Day
Funds at the applicable Overnight Rate from time to time in effect. A notice of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this Section 2.12(c) shall be conclusive, absent manifest
error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and

 

102



--------------------------------------------------------------------------------

such funds are not made available to the Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender

 

103



--------------------------------------------------------------------------------

in respect of the total amount so recovered, without further interest thereon.
The Borrower agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by applicable Law, exercise all its
rights of payment (including the right of setoff, but subject to Section 10.09)
with respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.13 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

SECTION 2.14. Incremental Credit Extensions.

(a) (i) At any time and from time to time after the Closing Date, subject to the
terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
available to each of the Lenders), request to effect (x) increases in the
aggregate amount of the Dollar Revolving Credit Commitments of any Class (each
such increase, a “Dollar Revolving Commitment Increase”) or increases in the
amount of the Alternative Currency Revolving Credit Commitments of any Class
(each such increase, an “Alternative Currency Revolving Commitment Increase”
and, together with any Dollar Revolving Commitment Increase, the “Revolving
Commitment Increases”) or (y) one or more additional Classes of revolving
commitments (“Incremental Dollar Revolving Credit Commitments”) to make Dollar
Revolving Credit Loans to the Borrower (the “Incremental Dollar Revolving Credit
Loans”) or one or more additional Classes of revolving commitments (“Incremental
Alternative Currency Revolving Credit Commitments”) to make Alternative Currency
Revolving Credit Loans to the Borrower (“Incremental Alternative Currency
Revolving Credit Loans” and, together with the Incremental Dollar Revolving
Credit Loans, the “Incremental Revolving Loans”; together with the Revolving
Commitment Increases, the “Incremental Revolving Facilities”) from one or more
Additional Revolving Lenders; provided that at the time of each such request and
upon the effectiveness of each Incremental Revolving Facility Amendment referred
to below, (A) the Borrower shall have delivered a certificate of a Responsible
Officer demonstrating compliance with clause (iii) below, together with
reasonably detailed calculations of the Senior Secured Leverage Ratio, (B) in
the case of a Revolving Commitment Increase, the maturity date of such Revolving
Commitment Increase shall be the Maturity Date of the Class of Revolving Credit
Commitments being increased, such Revolving Commitment Increase shall require no
scheduled amortization or mandatory commitment reduction prior to the Revolving
Maturity Date and such Revolving Commitment Increase shall be on the same terms
governing the Revolving Commitments pursuant to this Agreement, (C) in the case
of any Incremental Revolving Loans, the maturity date thereof shall be no
earlier than the Latest Maturity Date of any Revolving Credit Commitments then
outstanding and such Incremental Revolving Loans shall require no scheduled
amortization or mandatory commitment reduction prior to the Latest Maturity Date
of any Revolving Credit Commitments then outstanding, (D) the interest rate
margins and fees applicable to any Incremental Revolving Facility shall be
determined by the Borrower and the lenders thereunder and (E) any Incremental
Revolving Facility Amendment shall be on the terms

 

104



--------------------------------------------------------------------------------

and pursuant to documentation to be determined by the Borrower and the
Additional Revolving Lenders with the applicable Incremental Revolving
Facilities; provided that to the extent such terms and documentation are not
consistent with this Agreement (except to the extent permitted by clause
(D) above), they shall be reasonably satisfactory to the Administrative Agent;
provided, further, that no L/C Issuer or Swing Line Lender shall be required to
act as “issuing bank” or “swingline lender” under any such Incremental Revolving
Facility without its written consent. Each Incremental Revolving Facility made
available to the Borrower shall be in an aggregate principal amount that is not
less than a Dollar Amount of $10,000,000; provided that such amount may be less
than a Dollar Amount of $10,000,000 if such amount represents all the remaining
availability under the aggregate principal amount of Incremental Revolving
Facilities set forth above. Notwithstanding anything to the contrary in this
Section 2.14, Section 2.15 or Section 2.17, there shall be no more than six
Classes of Revolving Credit Commitments outstanding at any one time.

(ii) At any time and from time to time after the Closing Date, subject to the
terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
available to each of the Lenders), request to effect (x) commitments for
increases in the aggregate amount of the Dollar Term B-1 Loans or in the amount
of any other Class of Dollar Term Loans (other than Dollar Term B Loans) (each
such increase, a “Dollar Term Commitment Increase”) or increases in the amount
of the Euro Term B-1 Loans or in the amount of any other Class of Euro Term
Loans (other than Euro Term B Loans) (each such increase, a “Euro Term
Commitment Increase,” and together with the Dollar Term Commitment Increase, the
“Term Commitment Increases”) or (y) one or more additional tranches of Dollar
Term Loans to the Borrower (“Incremental Dollar Term Loans” and the commitments
thereunder together with any commitments in respect of Term Commitment
Increases, “Incremental Term Commitments”) or one or more additional tranches of
Euro Term Loans (“Incremental Euro Term Loans” and, together with the
Incremental Dollar Term Loans, the “Incremental Term Loans”; together with the
Term Commitment Increases, the “Incremental Term Facilities”) from one or more
Additional Term Lenders; provided that at the time of each such request and upon
the effectiveness of each Incremental Term Facility Amendment referred to below,
(A) the Borrower shall have delivered a certificate of a Responsible Officer
demonstrating compliance with clause (iii) below, together with reasonably
detailed calculations of the Senior Secured Leverage Ratio, (B) in the case of a
Term Commitment Increase, the maturity date of such Term Commitment Increase
shall be the Term Maturity Date for the Dollar Term B-1 Loans and Euro Term B-1
Loans, (C) in the case of Incremental Term Loans, the maturity date thereof
shall be no earlier than the Term Maturity Date for the Dollar Term B-1 Loans
and Euro Term B-1 Loans and the Weighted Average Life to Maturity of any such
Incremental Term Loans shall not be shorter than the remaining Weighted Average
Life to Maturity of the Dollar Term B-1 Loans and Euro Term B-1 Loans, (D) the
interest rate margins and, subject to clause (C), the amortization schedule for
any Incremental Term Facility shall be determined by the Borrower and lenders
thereunder; and (E) any Incremental Term Facility Amendment shall be on the
terms and pursuant to documentation to be determined by the Borrower and the
Additional Term Lenders with the applicable Incremental Term Facilities;
provided that to the extent such terms and documentation are not consistent with
this Agreement (except to the extent permitted by clause (D) above), they shall
be reasonably satisfactory to the Administrative Agent. Each Incremental Term
Facility denominated in Dollars funded to the Borrower shall be in an aggregate
principal amount that is

 

105



--------------------------------------------------------------------------------

not less than a Dollar Amount of $10,000,000; provided that such amount may be
less than a Dollar Amount of $10,000,000 if such amount represents all the
remaining availability under the aggregate principal amount of Incremental Term
Facility set forth above. Each Incremental Term Facility denominated in Euros
funded to the Borrower shall be in an aggregate principal amount that is not
less than €10,000,000; provided that such amount may be less than €10,000,000 if
such amount represents all the remaining availability under the aggregate
principal amount of Incremental Term Facility set forth above.

(iii) The Borrower may only incur any Incremental Term Facility or obtain any
commitments in respect of any Incremental Revolving Facility pursuant to the
preceding clauses (i) and (ii) if (x) immediately before and after such
incurrence, no Default shall have occurred and be continuing and (y) the Senior
Secured Leverage Ratio as of the date of any such incurrence of an Incremental
Term Facility or the effectiveness of any such commitments in respect of an
Incremental Revolving Facility, as the case may be, would be equal to or less
than 4.50 to 1.00, calculated on a Pro Forma Basis (including a pro forma
application of the net proceeds therefrom and treating, in the case of any such
commitments in respect of an Incremental Revolving Facility, the proposed amount
thereof as fully drawn), as if such Indebtedness had been incurred and the
application of the proceeds therefrom had occurred on the date of such
incurrence.

(b) (i) Each notice from the Borrower pursuant to this Section shall set forth
the requested amount of the relevant Incremental Revolving Facility or
Incremental Term Facility. The Borrowers may use the proceeds of the Incremental
Revolving Facility or Incremental Term Facility for any purpose not prohibited
by this Agreement.

(ii) Commitments in respect of any Incremental Revolving Facility shall become
Commitments (or in the case of any Revolving Commitment Increase to be provided
by an existing Revolving Credit Lender, an increase in such Revolving Credit
Lender’s Revolving Credit Commitment of the applicable Class) under this
Agreement pursuant to an amendment (an “Incremental Revolving Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, such Additional Revolving Lender and the
Administrative Agent. Incremental Revolving Facilities may be provided, subject
to the prior written consent of the Borrower (not to be unreasonably withheld),
by any existing Lender (it being understood that no existing Lender shall have
the right to participate in any Incremental Revolving Facility or, unless it
agrees, be obligated to provide any Incremental Revolving Loan or Revolving
Commitment Increase and that any existing Lender who does not respond to a
request by the Borrower with respect to an Incremental Revolving Facility shall
be deemed to have declined to provide any Incremental Revolving Loan or
Revolving Commitment Increase thereunder) or by any Additional Revolving Lender.
An Incremental Revolving Facility Amendment may, without the consent of any
other Lenders, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section. The effectiveness of any Incremental Revolving
Facility Amendment shall, unless otherwise agreed to by the Administrative Agent
and the Additional Revolving Lenders, be subject to the satisfaction on the date
thereof (each, an “Incremental Revolving Facility Closing Date”) of each of the
conditions set forth in Section 4.02 (it being understood that all references to
“the date of such Credit Extension” in Section 4.02 shall be deemed to refer to
the Incremental Revolving Facility Closing Date for such

 

106



--------------------------------------------------------------------------------

Incremental Revolving Facility Amendment) and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
legal opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Closing Date under
Section 4.01 (other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).

(iii) Commitments in respect of any Incremental Term Facility shall become
Commitments (or in the case of any Term Commitment Increase to be provided by an
existing Term Lender, an increase in such Term Lender’s Term Commitment) under
this Agreement pursuant to an amendment (an “Incremental Term Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents
executed by the Borrower, such Additional Term Lender and the Administrative
Agent. Incremental Term Facilities may be provided, subject to the prior written
consent of the Borrower (not to be unreasonably withheld), by any existing
Lender (it being understood that no existing Lender shall have the right to
participate in any Incremental Term Facility or, unless it agrees, be obligated
to provide any Incremental Term Loan or Term Commitment Increase and that any
existing Lender who does not respond to a request by the Borrower with respect
to an Incremental Term Facility shall be deemed to have declined to provide any
Incremental Term Loan or Term Commitment Increase thereunder) or by any
Additional Term Lender. An Incremental Term Facility Amendment may, without the
consent of any other Lenders, effect such amendments to any Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent, to effect the provisions of this Section. The effectiveness of any
Incremental Term Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Term Lenders, be subject to the
satisfaction on the date thereof (each, an “Incremental Term Facility Closing
Date”) of each of the conditions set forth in Section 4.02 (it being understood
that all references to “the date of such Credit Extension” in Section 4.02 shall
be deemed to refer to the Incremental Term Facility Closing Date for such
Incremental Term Facility Amendment) and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date under Section 4.01 (other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent).

(c) Upon each increase in (A) the Dollar Revolving Credit Commitments of any
Class pursuant to Section 2.14, (x) each Dollar Revolving Credit Lender with a
Commitment of such Class immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Additional Revolving
Lender providing a portion of the Dollar Revolving Commitment Increase (each a
“Dollar Revolving Commitment Increase Lender”) in respect of such increase, and
each such Revolving Commitment Increase Lender shall automatically and without
further act be deemed to have assumed, a portion of such Dollar Revolving Credit
Lender’s participations hereunder in outstanding Dollar Letters of Credit and
Swing Line Loans under the applicable Facility such that, after giving effect to
each such deemed assignment and assumption of participations, the percentage of
the aggregate outstanding (i) participations hereunder in Dollar Letters of
Credit under such Facility and (ii) participations hereunder in Swing Line Loans
under such Facility held by each Dollar Revolving Credit Lender (including each
such Dollar Revolving Commitment Increase Lender) shall equal

 

107



--------------------------------------------------------------------------------

the percentage of the aggregate Dollar Revolving Credit Commitments under such
Facility of all Dollar Revolving Credit Lenders represented by such Dollar
Revolving Credit Lender’s Revolving Credit Commitment under such Facility and
(y) if, on the date of such increase, there are any Dollar Revolving Credit
Loans outstanding under such Facility, such Dollar Revolving Credit Loans shall
on or prior to the effectiveness of such Dollar Revolving Commitment Increase be
prepaid from the proceeds of additional Dollar Revolving Credit Loans under such
Facility made hereunder (reflecting such increase in Dollar Revolving Credit
Commitments), which prepayment shall be accompanied by accrued and unpaid
interest on the Dollar Revolving Credit Loans being prepaid and any costs
incurred by any Lender in accordance with Section 3.05 and (B) the Alternative
Currency Revolving Credit Commitments under any Facility pursuant to this
Section 2.14, (x) each Alternative Currency Revolving Credit Lender under such
Facility immediately prior to such increase shall automatically and without
further act be deemed to have assigned to each Additional Revolving Lender
providing a portion of the Alternative Currency Revolving Commitment Increase
(each an “Alternative Currency Revolving Commitment Increase Lender” and,
together with each Dollar Revolving Commitment Increase Lender, the “Revolving
Commitment Increase Lenders”) in respect of such increase, and each such
Alternative Currency Revolving Commitment Increase Lender shall automatically
and without further act be deemed to have assumed, a portion of such Alternative
Currency Revolving Credit Lender’s participations hereunder in outstanding
Alternative Currency Letters of Credit under such Facility such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding participations hereunder in
Alternative Currency Letters of Credit under such Facility held by each
Alternative Currency Revolving Credit Lender (including each such Alternative
Currency Revolving Commitment Increase Lender) shall equal the percentage of the
aggregate Alternative Currency Revolving Credit Commitments under such Facility
of all Alternative Currency Revolving Credit Lenders represented by such
Alternative Currency Revolving Credit Lender’s Revolving Credit Commitment under
such Facility and (y) if, on the date of such increase, there are any
Alternative Currency Revolving Credit Loans outstanding under such Facility,
such Alternative Currency Revolving Credit Loans shall on or prior to the
effectiveness of such Alternative Currency Revolving Commitment Increase be
prepaid from the proceeds of additional Alternative Currency Revolving Credit
Loans under such Facility made hereunder (reflecting such increase in
Alternative Currency Revolving Credit Commitments), which prepayment shall be
accompanied by accrued and unpaid interest on the Alternative Currency Revolving
Credit Loans being prepaid and any costs incurred by any Lender in accordance
with Section 3.05. The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence. In addition, if so
provided in the relevant Incremental Revolving Facility Amendment,
participations in Letters of Credit may, with the consent of the relevant L/C
Issuer, be reallocated from any then existing Revolving Credit Facility to the
applicable Incremental Revolving Facility in accordance with the terms of such
Revolving Facility Amendment.

(d) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15. Refinancing Amendments. At any time after the Restatement
Effective Date, the Borrower may obtain, from any Lender or any Additional
Lender and such

 

108



--------------------------------------------------------------------------------

Lender and/or Additional Lender has the right, but not the obligation, to
provide Credit Agreement Refinancing Indebtedness in respect of (a) all or any
portion of the Term Loans then outstanding under this Agreement (which for
purposes of this clause (a) will be deemed to include, without limitation, any
then outstanding Other Term Loans) or (b) subject to the last sentence of
Section 2.14(a)(i), all or any portion of the Revolving Credit Loans (or unused
Revolving Credit Commitments) under this Agreement (which for purposes of this
clause (b) will be deemed to include, without limitation, any then outstanding
Other Revolving Credit Loans and Other Revolving Credit Commitments), in the
form of (x) Other Term Loans or Other Term Commitments or (y) Other Revolving
Credit Loans or Other Revolving Credit Commitments, as the case may be, in each
case pursuant to a Refinancing Amendment; provided that such Credit Agreement
Refinancing Indebtedness (i) will not rank higher in right of payment or, if
secured, of security than the other Loans and Commitments hereunder, (ii) will
have such pricing and optional prepayment terms as may be agreed by the Borrower
and the Lenders thereof, (iii) (x) with respect to any Other Revolving Credit
Loans or Other Revolving Credit Commitments, will have a maturity date that is
not prior to the Maturity Date of Revolving Credit Loans (or unused Revolving
Credit Commitments) being refinanced and (y) with respect to any Other Term
Loans or Other Term Commitments, will have a Maturity Date that is not prior to
the Maturity Date of, and will have a Weighted Average Life to Maturity that is
not shorter than, the Term Loans being refinanced and (iv) will have terms and
conditions that are substantially identical to, or less favorable to the
investors providing such Credit Agreement Refinancing Indebtedness than, the
Refinanced Debt; provided further that the terms and conditions applicable to
such Credit Agreement Refinancing Indebtedness may provide for any additional or
different financial or other covenants or other provisions that are agreed
between the applicable Borrower and the Lenders thereof and applicable only
during periods after the Latest Maturity Date that is in effect on the date such
Credit Agreement Refinancing Indebtedness is issued, incurred or obtained. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.02 and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Restatement Effective Date (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent). Each Class of
Credit Agreement Refinancing Indebtedness incurred under this Section 2.15 shall
be in an aggregate principal amount that is (x) not less than $25,000,000 or
€25,000,000, as applicable, in the case of Other Term Loans, or $10,000,000 in
the case of Other Revolving Credit Loans and (y) an integral multiple of
$1,000,000 or €1,000,000, as applicable, in excess thereof. Any Refinancing
Amendment may provide for the issuance of letters of credit for the account of
the Borrower, or the provision to the Borrower of swing line loans, pursuant to
any Other Revolving Credit Commitments established thereby, in each case on
terms substantially equivalent to the terms applicable to Letters of Credit and
Swing Line Loans under the Revolving Credit Commitments in effect immediately
prior to the establishment of such Other Revolving Credit Commitments (it being
understood that no Swing Line Lender or L/C Issuer shall have any obligation to
act in such capacity thereunder). The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and

 

109



--------------------------------------------------------------------------------

terms of the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Term Loans, Other Revolving Loans, Other Revolving Commitments
and/or Other Term Commitments). Any Refinancing Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section. In addition, if so provided in the relevant Refinancing
Amendment, participations in Letters of Credit may, with the consent of the
relevant L/C Issuer, be reallocated from any then existing Revolving Credit
Facility to such Other Revolving Commitments in accordance with the terms of
such Refinancing Amendment.

SECTION 2.16. Extended Term Loans.

(a) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of a given Class (each, an “Existing Term Loan
Tranche”) be converted to extend the scheduled maturity date(s) of any payment
of principal with respect to all or a portion of any principal amount of such
Loans (any such Term Loans which have been so converted, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide an Extension
Request to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Term Loan Tranche) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall (x) be identical as offered to each Lender under such applicable Existing
Term Loan Tranche and offered pro rata to each Lender under such Existing Term
Loan Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be converted, except that:
(i) the scheduled amortization payments of principal, if any, and/or scheduled
final maturity date of the Extended Term Loans shall be as set forth in the
applicable Term Loan Extension Amendment, subject to the provisos below,
(ii) the fees and interest rates with respect to the Extended Term Loans may be
different than the fees and interest rates for the Term Loans of such Existing
Term Loan Tranche, in each case, to the extent provided in the applicable Term
Loan Extension Amendment, (iii) the Term Loan Extension Amendment may provide
for other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Term Loan Extension
Amendment (immediately prior to the establishment of such Extended Term Loans);
and (iv) Extended Term Loans may have optional prepayment terms (including call
protection and prepayment premiums) and mandatory repayment terms (other than as
to scheduled amortization and final maturity date) as may be agreed by the
Borrower and the Lenders thereof; provided that in no event shall the final
maturity date of any Extended Term Loans of a given Term Loan Extension Series
at the time of establishment thereof be earlier than the Maturity Date of the
Existing Term Loan Tranche being extended. Any Class of Extended Term Loans
converted pursuant to any Extension Request shall be designated a series (each,
a “Term Loan Extension Series”) of Extended Term Loans for all purposes of this
Agreement; provided that any Extended Term Loans converted from an Existing Term
Loan Tranche may, to the extent provided in the applicable Term Loan Extension
Amendment, be designated as an increase in any previously established Class of
Term Loans (in which case scheduled amortization with respect thereto shall be
proportionally increased).

 

110



--------------------------------------------------------------------------------

(b) The Borrower shall provide the applicable Extension Request (which may be in
the form of a term sheet posted to a website for the benefit of the Lenders) at
least two (2) Business Days (or such shorter time as the Administrative Agent
may agree) prior to the date on which Lenders under the Existing Term Loan
Tranche are requested to respond (although any changes to terms previously
announced shall only require such shorter time as the Administrative Agent may
agree), and shall agree to such procedures, if any, as may be reasonably
requested by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16. For the avoidance of
doubt, any Lender that does not respond to such Extension Request will be deemed
not to have agreed to provide Extended Term Loans. Any Lender (each, an
“Extending Term Lender”) wishing to have all or a portion of its Term Loans
under the Existing Term Loan Tranche subject to such Extension Request converted
into Extended Term Loans shall notify the Administrative Agent (each, a “Term
Loan Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche
which it has elected to request be converted into Extended Term Loans (subject
to any customary minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate principal amount of Term Loans under the
Existing Term Loan Tranche in respect of which applicable Term Lenders shall
have accepted the relevant Extension Request exceeds the amount of Extended Term
Loans requested to be extended pursuant to the Extension Request, Term Loans
subject to Term Loan Extension Elections shall be converted to Extended Term
Loans on a pro rata basis (subject to rounding by the Administrative Agent,
which shall be conclusive) based on the aggregate principal amount of Term Loans
included in each such Term Loan Extension Election.

(c) Extended Term Loans shall be established pursuant to an amendment (each, an
“Term Loan Extension Amendment”) to this Agreement among the Borrower, the Loan
Parties, the Administrative Agent and each Extending Term Lender providing an
Extended Term Loan thereunder, which shall be consistent with the provisions set
forth in Section 2.16(a) above and reasonably satisfactory to the Administrative
Agent. For the avoidance of doubt, any Lender that does not consent to a Term
Loan Extension Amendment will be deemed not to have agreed to provide Extended
Term Loans. The effectiveness of any Term Loan Extension Amendment shall, to the
extent reasonably requested by the Administrative Agent, be subject to receipt
by the Administrative Agent of (i) board resolutions and officers’ certificates
consistent with those delivered on the Closing Date, (ii) customary opinions of
counsel to the Loan Parties reasonably acceptable to the Administrative Agent
and (iii) reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Term Loan Extension Amendment. Each of the parties hereto hereby
(A) agrees that this Agreement and the other Loans Documents may be amended
pursuant to a Term Loan Extension Amendment, without the consent of any other
Lenders, to the extent reasonably required to (i) reflect the existence and
terms of the Extended Term Loans incurred pursuant thereto (including changes
and additional terms as agreed by the relevant Lenders and permitted pursuant to
Section 2.16(a)) and (ii) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section. The Required Lenders (by executing and delivering the Amendment
and thereby binding themselves and all successors and assigns) hereby expressly
and irrevocably, for the benefit of all parties hereto, authorize the
Administrative Agent to enter into such Term Loan Extension Amendment and
(B) consents to

 

111



--------------------------------------------------------------------------------

the transactions contemplated by this Section 2.16 (including, payment of
interest, fees or premiums in respect of any Extended Term Loans on such terms
as may be set forth in the relevant Term Loan Extension Amendment).

(d) Notwithstanding anything to the contrary contained above, at any time
following the establishment of a Term Loan Extension Series or the Euro Term B-1
Loans and Dollar Term B-1 Loans, the Borrower may offer any Lender of the
relevant Existing Term Loan Tranche (without being required to make the same
offer to any or all other Lenders) or Euro Term B Loans or Dollar Term B Loans,
as applicable, who failed to make a Term Loan Extension Election in respect of
all or a portion of its Term Loans on or prior to the date specified in the
Extension Request relating to such Term Loan Extension Series or who failed to
make an election in respect of the Amendment (or, in either case, whose election
was incorrectly compiled by the Administrative Agent) the right to convert all
or any portion of its Term Loans under the respective Existing Term Loan Tranche
into Extended Term Loans under such Term Loan Extension Series; provided that
(A) such offer and any related acceptance shall be on identical terms to those
offered to the Lenders who agreed to convert their Term Loans under the Existing
Term Loan Tranche into Extended Term Loans pursuant to the respective Extension
Request or in connection with the establishment of the Euro Term B-1 Loans and
Dollar Term B-1 Loans, as applicable, and (B) any Lender which agrees to an
extension pursuant to this clause (d) shall enter into a joinder agreement to
the respective Term Loan Extension Amendment or the Amendment, as applicable, in
form and substance reasonably satisfactory to the Administrative Agent and
executed by such Lender, the Administrative Agent, the Borrower and the other
Loan Parties (and the Required Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such joinder agreement).

SECTION 2.17. Extended Revolving Credit Commitments.

(a) Subject to the last sentence of Section 2.14(a)(i), the Borrower may at any
time and from time to time request that all or a portion of the Revolving Credit
Commitments (and related Revolving Credit Loans and other related extensions of
credit) of a given Class (each, an “Existing Revolving Credit Loan Tranche”) be
converted to extend the scheduled maturity date(s) with respect to all or a
portion of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so converted, “Extended Revolving Credit
Commitments,” and the revolving loans thereunder, “Extended Revolving Credit
Loans”) and to provide for other terms consistent with this Section 2.17. In
order to establish any Extended Revolving Credit Commitments, the Borrower shall
provide an Extension Request to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders under the applicable Existing
Revolving Credit Loan Tranche) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such applicable Existing Revolving Credit Loan
Tranche and offered pro rata to each Lender under such Existing Revolving Credit
Loan Tranche and (y) be identical to the Revolving Credit Commitments under the
Existing Revolving Credit Loan Tranche from which such Extended Revolving Credit
Commitments are to be converted, except that: (i) the scheduled amortization
payments, if any, of principal, scheduled or mandatory commitment reductions
and/or scheduled final maturity date of the Extended Revolving Credit Loans
shall be as set forth in the applicable Revolver Extension Amendment, subject to
the provisos below, (ii) the fees and interest rates with respect to the
Extended Revolving Credit

 

112



--------------------------------------------------------------------------------

Loans may be different than the fees and interest rates for the Revolving Credit
Loans of such Existing Revolving Credit Loan Tranche, in each case, to the
extent provided in the applicable Revolver Extension Amendment, (iii) the
Revolver Extension Amendment may provide for other covenants and terms that
apply solely to any period after the Maturity Date which applied to the
respective Existing Revolving Credit Loan Tranche with respect to which the
Extension Request is being made and (iv) Extended Revolving Credit Commitments
may have optional prepayment terms (including call protection and prepayment
premiums) and mandatory commitment reduction and repayment terms as may be
agreed by the Borrower and the Lenders thereof; provided that, in no event shall
the final maturity date of any Extended Revolving Credit Loans of a given
Revolving Credit Loan Extension Series at the time of establishment thereof be
earlier than the Maturity Date which applied to the respective Existing
Revolving Credit Loan Tranche with respect to which the Extension Request is
being made. Any Class of Extended Revolving Credit Commitments converted
pursuant to any Extension Request shall be designated a series (each, a
“Revolving Credit Loan Extension Series”) of Extended Revolving Credit
Commitments for all purposes of this Agreement; provided that any Extended
Revolving Credit Commitments converted from an Existing Revolving Credit Loan
Tranche may, to the extent provided in the applicable Revolver Extension
Amendment, be designated as an increase in any previously established Class of
Revolving Credit Commitments.

(b) The Borrower shall provide the applicable Extension Request (which may be in
the form of a term sheet posted to a website for the benefit of the Lenders) at
least two (2) Business Days (or such shorter time as the Administrative Agent
may agree) prior to the date on which Lenders under the Existing Revolving
Credit Loan Tranche are requested to respond (although any changes to terms
previously announced shall only require such shorter time as the Administrative
Agent may agree), and shall agree to such procedures, if any, as may be
reasonably requested by, or acceptable to, the Administrative Agent, in each
case acting reasonably to accomplish the purposes of this Section 2.17. Any
Lender (each, an “Extending Revolving Credit Lender”) wishing to have all or a
portion of its Revolving Credit Commitments under the Existing Revolving Credit
Loan Tranche subject to such Extension Request converted into Extended Revolving
Credit Commitments shall notify the Administrative Agent (each, a “Revolver
Extension Election”) on or prior to the date specified in such Extension Request
of the amount of its Revolving Credit Commitments under the Existing Revolving
Credit Loan Tranche which it has elected to request be converted into Extended
Revolving Credit Commitments (subject to any customary minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate amount of Revolving Credit Commitments under the Existing Revolving
Credit Loan Tranche in respect of which applicable Revolving Credit Lenders
shall have accepted the relevant Extension Request exceeds the amount of
Extended Revolving Credit Commitments requested to be extended pursuant to the
Extension Request, Revolving Credit Commitments subject to Revolver Extension
Elections shall be converted to Extended Revolving Credit Commitments on a pro
rata basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate amount of Revolving Credit Commitments
included in each such Revolver Extension Election.

(c) Extended Revolving Credit Commitments shall be established pursuant to an
amendment (each, a “Revolver Extension Amendment”) to this Agreement among the
Borrower, the Loan Parties, the Administrative Agent, each Extending Revolving
Credit Lender providing an Extended Revolving Credit Commitment thereunder (and
any Lender agreeing to

 

113



--------------------------------------------------------------------------------

act as an L/C Issuer or Swing Line Lender thereunder (it being understood that
no Lender shall be under any obligation to do so), which shall be consistent
with the provisions set forth in Section 2.17(a) above and reasonably
satisfactory to the Administrative Agent. The effectiveness of any Revolver
Extension Amendment shall, to the extent reasonably requested by the
Administrative Agent, be subject to receipt by the Administrative Agent of
(i) board resolutions and officers’ certificates consistent with those delivered
on the Closing Date, (ii) customary opinions of counsel to the Loan Parties
reasonably acceptable to the Administrative Agent and (iii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Revolver Extension
Amendment. Each of the parties hereto hereby (A) agrees that this Agreement and
the other Loan Documents may be amended pursuant to a Revolver Extension
Amendment, without the consent of any other Lenders, to the extent reasonably
required to (i) reflect the existence and terms of the Extended Revolving Credit
Commitments incurred pursuant thereto (including changes and additional terms as
agreed by the relevant Lenders and permitted pursuant to Section 2.17(a)) and
(ii) effect such other amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
The Required Lenders (by executing and delivering the Amendment and thereby
binding themselves and all successors and assigns) hereby expressly and
irrevocably, for the benefit of all parties hereto, authorize the Administrative
Agent to enter into such Revolver Extension Amendment and (B) consents to the
transactions contemplated by this Section 2.17 (including, payment of interest,
fees or premiums in respect of any Extended Revolving Credit Commitments on such
terms as may be set forth in the relevant Revolver Extension Amendment).

(d) Notwithstanding anything to the contrary contained above, at any time
following the establishment of a Revolving Credit Loan Extension Series, the
Borrower may offer any Lender of the relevant Existing Revolving Credit Loan
Tranche (without being required to make the same offer to any or all other
Lenders) who failed to make a Revolver Extension Election in respect of all or a
portion of its Revolving Credit Commitments on or prior to the date specified in
the Extension Request relating to such Revolving Credit Loan Extension Series
the right to convert all or any portion of its Revolving Credit Commitments (and
related extensions of credit) under the respective Existing Revolving Credit
Loan Tranche into Extended Revolving Credit Commitments (and related extensions
of credit) under such Revolving Credit Loan Extension Series; provided that
(A) such offer and any related acceptance shall be on identical terms to those
offered to the Lenders who agreed to convert their Revolving Credit Commitments
under the Existing Revolving Credit Loan Tranche into Extended Revolving Credit
Commitments pursuant to the respective Extension Request and (B) any Lender
which agrees to an extension pursuant to this clause (d) shall enter into a
joinder agreement to the respective Revolver Extension Amendment in form and
substance reasonably satisfactory to the Administrative Agent and executed by
such Lender, the Administrative Agent, the Borrower and the other Loan Parties
(and the Required Lenders hereby irrevocably authorize the Administrative Agent
to enter into any such joinder agreement). In addition, if so provided in the
relevant Revolver Extension Amendment, participations in Letters of Credit may,
with the consent of the relevant L/C Issuer, be reallocated from any then
existing Revolving Credit Facility to such Revolving Credit Loan Extension
Series in accordance with the terms of such Revolver Extension Amendment.

 

114



--------------------------------------------------------------------------------

SECTION 2.18. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender under any Revolving Credit
Facility, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.09) in respect of any Revolving
Credit Facility, shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
each L/C Issuer and the Swing Line Lender hereunder; third, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fifth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, such L/C Issuer or the Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; sixth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and seventh, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Loans or a
payment made by the L/C Issuer pursuant to a Letter of Credit and such Lender is
a Defaulting Lender under clause (a) of the definition thereof, such payment
shall be applied solely to pay the relevant Loans of, and disbursements owed to,
the relevant non-Defaulting Lenders on a pro rata basis prior to being applied
pursuant to Section 2.03(g). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to Section 2.03(g) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees. Each Defaulting Lender shall be entitled to receive a
commitment fee pursuant to Section 2.09(a) for a period during which that Lender
is a

 

115



--------------------------------------------------------------------------------

Defaulting Lender only to the extent allocable to the outstanding principal
amount of the Revolving Loans funded by it. Each Defaulting Lender shall be
entitled to receive Letter of Credit fees pursuant to Section 2.03(i) and
(j) for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which the Defaulting Lender has provided Cash Collateral pursuant to
Section 2.03(g).

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure and Cash
Collateralization of Excess Exposure. During any period in which there is a
Defaulting Lender, for purposes of computing the amount of the obligation of
each non-Defaulting Lender under any Revolving Credit Facility under which such
Defaulting Lender holds a Commitment to acquire, refinance or fund
participations in Swing Line Loans and Letters of Credit pursuant to Sections
2.03 and 2.04 and the payments of participation fees pursuant to Sections
2.03(i) and 2.03(j), the “Pro Rata Share” of each non-Defaulting Lender shall be
computed without giving effect to the Revolving Credit Commitment of that
Defaulting Lender; provided that (i) such reallocation shall be given effect
only if, at the date the applicable Lender becomes a Defaulting Lender, no
Default or Event of Default exists and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans under any Revolving Credit Facility shall not exceed
the positive difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender under such Revolving Credit Facility minus (2) the
aggregate principal amount of the Revolving Credit Loans of that Lender under
such Revolving Credit Facility. To the extent the reallocation above does not
fully cover the amount of L/C Obligations and Swing Line Loans under any
Revolving Credit Facility, the Borrower shall repay Swing Line Loans and/or Cash
Collateralize Letters of Credit, in each case, under such Revolving Credit
Facility to the extent necessary to eliminate such excess.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and each L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares (without
giving effect to Section 2.18(a)(iv)) and the Borrower shall be entitled to the
return of any Cash Collateral posted to cover any excess exposure, whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

116



--------------------------------------------------------------------------------

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Except as required by law, any and all payments by the Borrower (the term
Borrower under Article III being deemed to include any Subsidiary for whose
account a Letter of Credit is issued) or any Guarantor to or for the account of
any Agent or any Lender under any Loan Document shall be made free and clear of
and without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, excluding, in the case of each Agent and each Lender, (i) taxes imposed
on or measured by its net income (including branch profits) imposed by reason of
any connection between it and any jurisdiction other than by executing or
entering into any Loan Document, receiving payments thereunder or having been a
party to, performed its obligations under, or enforced, any Loan Documents,
(ii) franchise (and similar) taxes imposed on it in lieu of net income taxes,
(iii) any U.S. federal withholding taxes imposed in respect of an Assignee
(pursuant to an assignment under Section 10.07) on the date it becomes an
Assignee to the extent such tax is in excess of the tax that would have been
applicable had such assigning Lender not assigned its interest arising under any
Loan Document (unless such assignment is at the express written request of the
Borrower) and (iv) any U.S. federal withholding taxes imposed as a result of the
failure of any Agent or Lender to comply with either the provisions of
Section 3.01(b) and (c) (in the case of any Foreign Lender, as defined below) or
the provisions of Section 3.01(d) (in the case of any U.S. Lender, as defined
below) (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges and liabilities being
hereinafter referred to as “Taxes”). If the Borrower, the Guarantor, the
Administrative Agent or, in the case of U.S. federal withholding tax, any other
applicable withholding agent, is required to deduct any Taxes or Other Taxes (as
defined below) from or in respect of any sum payable under any Loan Document to
any Agent or any Lender, (i) the sum payable by the Borrower or Guarantor shall
be increased as necessary so that after all required deductions have been made
(including deductions applicable to additional sums payable under this
Section 3.01(a)), each of such Agent and such Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower, the Guarantor, the Administrative Agent or, in the case of U.S.
federal withholding tax, any other applicable withholding agent, shall make such
deductions, (iii) the Borrower, the Guarantor, the Administrative Agent or, in
the case of U.S. federal withholding tax, any other applicable withholding
agent, shall pay the full amount deducted to the relevant taxing authority, and
(iv) within thirty (30) days after the date of such payment (or, if receipts or
evidence are not available within thirty (30) days, as soon as practicable
thereafter), the Borrower or Guarantor shall furnish to such Agent or Lender (as
the case may be) the original or a facsimile copy of a receipt evidencing
payment thereof to the extent such a receipt has been made available to the
Borrower or Guarantor. If the Borrower or Guarantor fails to pay any Taxes or
Other Taxes that it is required by law to pay, when due, to the appropriate
taxing authority or fails to remit to any Agent or any Lender the required
receipts or other required documentary evidence that has been made available to
the Borrower or Guarantor, the Borrower or Guarantor shall indemnify such Agent
and such Lender for any

 

117



--------------------------------------------------------------------------------

incremental Taxes that may become payable by such Agent or such Lender arising
out of such failure.

(b) To the extent it is legally able to do so, each Agent or Lender (including
an Assignee to which a Lender assigns its interest in accordance with
Section 10.07) that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each a “Foreign Lender”) agrees to complete and
deliver to the Borrower and the Administrative Agent prior to the date on which
the first payment is due hereunder, an accurate, complete and original signed
copy of whichever of the following is applicable: (i) Internal Revenue Service
Form W-8BEN certifying that it is entitled to benefits under an income tax
treaty to which the United States is a party that reduces the rate of
withholding tax on payments of interest to zero; (ii) Internal Revenue Service
Form W-8ECI certifying that the income receivable pursuant to any Loan Document
is effectively connected with the conduct of a trade or business in the United
States; or (iii) if the Foreign Lender is not (A) a bank described in
Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder described in
Section 871(h)(3)(B) of the Code, or (C) a controlled foreign corporation
related to the Borrower within the meaning of Section 864(d) of the Code, a
certificate to that effect in substantially the form of Exhibit J and an
Internal Revenue Service Form W-8BEN, certifying that the Foreign Lender is not
a United States person.

(c) If a payment made hereunder to a Foreign Lender would be subject to U.S.
federal withholding tax imposed by FATCA (as defined in Section 3.01(g) hereof)
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA, and to determine the amount, if any, to deduct
and withhold from such payment.

(d) Thereafter and from time to time, each such Foreign Lender shall, to the
extent it is legally entitled to do so, (i) promptly submit to the Borrower and
the Administrative Agent such additional duly completed and signed copies of one
or more of such forms described in subsections (b) and (c) of this Section 3.01,
or certificates (or such successor forms or certificates as shall be adopted
from time to time by the relevant United States taxing authorities) as may then
be available to secure an exemption from or reduction in the rate of U.S.
federal withholding tax (A) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (B) after the
occurrence of a change in the Foreign Lender’s circumstances requiring a change
in the most recent form, certificate or evidence previously delivered by it to
the Borrower and the Administrative Agent, and (C) from time to time thereafter
if reasonably requested by the Borrower or the Administrative Agent, and
(ii) promptly notify the Borrower and the Administrative Agent of any change in
the Foreign Lender’s circumstances which would modify or render invalid any
claimed exemption or reduction.

 

118



--------------------------------------------------------------------------------

(e) Each Agent or Lender that is a “United States person” (within the meaning of
Section 7701(a)(3) of the Code) (each a “U.S. Lender”) agrees to complete and
deliver to the Borrower and the Administrative Agent an accurate, complete and
original signed Internal Revenue Service Form W-9 or successor form certifying
that such Agent or Lender is not subject to United States backup withholding tax
(i) on or prior to the Closing Date (or on or prior to the date it becomes a
party to this Agreement), (ii) on or before the date that such form expires or
becomes obsolete, (iii) after the occurrence of a change in the Agent’s or
Lender’s circumstances requiring a change in the most recent form previously
delivered by it to the Borrower and the Administrative Agent, and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent.

(f) Notwithstanding anything else herein to the contrary, if a Foreign Lender is
subject to U.S. federal withholding tax at a rate in excess of zero percent at
the time such Lender or such Agent first becomes a party to this Agreement, such
U.S. federal withholding tax (including additions to tax, penalties and interest
imposed with respect to such U.S. federal withholding tax) shall be considered
excluded from Taxes except to the extent the Foreign Lender’s assignor was
entitled to additional amounts or indemnity payments prior to the assignment.
Further, the Borrower shall not be required pursuant to this Section 3.01 to pay
any additional amount to, or to indemnify, any Lender or Agent, as the case may
be, to the extent that such Lender or such Agent becomes subject to Taxes
subsequent to the Closing Date (or, if later, the date such Lender or Agent
becomes a party to this Agreement) solely as a result of a change in the place
of organization or place of doing business of such Lender or Agent or a change
in the Lending Office of such Lender (other than at the written request of the
Borrower to change such Lending Office).

(g) Notwithstanding anything else herein, the Borrower shall not be required
pursuant to this Section 3.01 to pay any additional amount to, or to indemnify,
any Lender or Agent, as the case may be, for or on an account of any U.S.
federal withholding tax imposed under Sections 1471 through 1474 of the Code as
of the date hereof (including, for the avoidance of doubt, any agreements with
governmental authorities implementing such provisions) and any amended or
successor provisions that are substantively comparable and not materially more
onerous to comply with (including any implementing regulations or other
administrative or judicial guidance that may be issued with respect thereto)
(“FATCA”). Any such tax (including additions to tax, penalties and interest
imposed with respect to such U.S. federal withholding tax) shall be considered
excluded from Taxes.

(h) The Borrower agrees to pay any and all present or future stamp, court or
documentary taxes and any other excise, property, intangible or mortgage
recording taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(including additions to tax, penalties and interest related thereto) excluding,
in each case, such amounts that result from an Assignment and Assumption, grant
of a Participation, transfer or assignment to or designation of a new applicable
Lending Office or other office for receiving payments under any Loan Document,
except to the extent that any such change is requested or required in writing by
the Borrower (all such non-excluded taxes described in this Section 3.01(h)
being hereinafter referred to as “Other Taxes”).

 

119



--------------------------------------------------------------------------------

(i) If any Taxes or Other Taxes are directly asserted against any Agent or
Lender with respect to any payment received by such Agent or Lender in respect
of any Loan Document, such Agent or Lender may pay such Taxes or Other Taxes and
the Borrower will promptly pay such additional amounts so that each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such Taxes or Other Taxes been asserted whether or not such Taxes or
other Taxes were correctly or legally imposed or asserted. Payments under this
Section 3.01(i) shall be made within ten (10) days after the date Borrower
receives written demand for payment from such Agent or Lender.

(j) A Participant shall not be entitled to receive any greater payment under
Section 3.01 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent, such consent not to be unreasonably withheld.

(k) If any Lender or Agent determines, in its sole discretion, that it is
entitled to receive a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall use its reasonable best efforts to
receive such refund and upon receipt of any such refund shall promptly remit
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the Taxes
or Other Taxes giving rise to such refund plus any interest included in such
refund by the relevant taxing authority attributable thereto) to the Borrower,
net of all reasonable out-of-pocket expenses of the Lender or Agent, as the case
may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund); provided that the Borrower, upon
the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund to such party in the event such party is required to repay
such refund to the relevant taxing authority. Such Lender or Agent, as the case
may be, shall provide the Borrower with a copy of any notice of assessment or
other evidence of the requirement to repay such refund received from the
relevant taxing authority (provided that such Lender or Agent may delete any
information therein that such Lender or Agent deems confidential in its
reasonable discretion). Nothing herein contained shall interfere with the right
of a Lender or Agent to arrange its tax affairs in whatever manner it thinks fit
nor oblige any Lender or Agent to claim any tax refund or make available its tax
returns or any other information it reasonably deems confidential or require any
Lender to do anything that would prejudice its ability to benefit from any other
refunds, credits, reliefs, remission or repayments to which it may be entitled.

(l) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (h) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to mitigate the effect of any such event, including
by designating another Lending Office for any Loan or Letter of Credit affected
by such event and by completing and delivering or filing any tax related forms
which would reduce or eliminate any amount of Taxes or Other Taxes required to
be deducted or withheld or paid by the Borrower; provided that such efforts are
made at the Borrower’s expense and on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 3.01(j) shall affect or postpone

 

120



--------------------------------------------------------------------------------

any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (f).

(m) The Borrower and Administrative Agent may deduct and withhold any taxes
required by any Laws to be deducted and withheld from any payment under any of
the Loan Documents.

SECTION 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund any Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the applicable Eurocurrency Rate, then, on notice thereof by such Lender to
the Borrower through the Administrative Agent, any obligation of such Lender to
make or continue any affected Eurocurrency Rate Loans or to convert Base Rate
Loans to such Eurocurrency Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans and shall upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all then outstanding affected
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued and unpaid
interest on the amount so prepaid or converted and all amounts due, if any, in
connection with such prepayment or conversion under Section 3.05. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that by reason of any changes affecting the applicable interbank eurodollar
market adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that deposits
are not being offered to banks in the relevant interbank eurodollar market for
the applicable amount and the Interest Period of such Eurocurrency Rate Loan, in
each case due to circumstances arising on or after the date hereof, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain any affected
Eurocurrency Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

121



--------------------------------------------------------------------------------

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, there shall be any increase in the cost to such Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Loans or issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes covered by Section 3.01, or which would
have been so covered but for an exclusion included therein, (ii) the imposition
of, or any change in the rate of, any taxes payable by such Lender,
(iii) reserve requirements contemplated by Section 3.04(c) and (iv) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost) does not represent the
cost to such Lender of complying with the requirements of any applicable Law in
relation to its making, funding or maintaining of Eurocurrency Rate Loans, then
from time to time within fifteen (15) days after demand by such Lender setting
forth in reasonable detail such increased costs (with a copy of such demand to
the Administrative Agent given in accordance with Section 3.06), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such increased cost or reduction. At any time when any Eurocurrency Rate
Loan is affected by the circumstances described in this Section 3.04(a), the
Borrower may either (i) if the affected Eurocurrency Rate Loan is then being
made pursuant to a Borrowing, cancel such Borrowing by giving the Administrative
Agent telephonic notice (confirmed promptly in writing) thereof on the same date
that the Borrower receives any such demand from such Lender or (ii) if the
affected Eurocurrency Rate Loan is then outstanding and is denominated in
Dollars, upon at least three Business Days’ notice to the Administrative Agent,
require the affected Lender to convert such Eurocurrency Rate Loan into a Base
Rate Loan, if applicable.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Closing Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall promptly pay to such
Lender such additional amounts as will compensate such Lender for such reduction
after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding

 

122



--------------------------------------------------------------------------------

of the Eurocurrency Rate Loans, such additional costs (expressed as a percentage
per annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan, provided the Borrower shall
have received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

(d) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.04(d) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

(e) Notwithstanding any other provision of this Section, no Lender or L/C Issuer
shall demand compensation for any increased cost or reduction pursuant to this
Section 3.04 if it shall not at the time be the general policy or practice of
such Lender or L/C Issuer to demand such compensation in similar circumstances
under comparable provisions of other credit agreements.

SECTION 3.05. Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense reasonably incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Borrower;

including any loss or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of funds obtained by it to
maintain such Eurocurrency Rate Loan or from fees payable to terminate the
deposits from which such funds were obtained.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to

 

123



--------------------------------------------------------------------------------

it hereunder which shall be conclusive in the absence of manifest error. In
determining such amount, such Agent or Lender may use any reasonable averaging
and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(c) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Pro Rata Shares.

SECTION 3.07. Replacement of Lenders Under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to and in accordance
with Section 10.07(b) (with the assignment fee to be paid by the Borrower, in
the case of clauses (i) and (iii) only) all of its rights and obligations under
this Agreement (or, with respect to clause (iii) above, all of its rights and
obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver or amendment) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; and provided further that in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible
Assignees shall have agreed to the applicable departure, waiver or amendment of
the Loan Documents. No such replacement shall be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

 

124



--------------------------------------------------------------------------------

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent (or a lost or destroyed note indemnity in lieu
thereof). Pursuant to such Assignment and Assumption, (A) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, (B) the assignee Lender shall purchase, at par, all Loans, accrued
and unpaid interest, accrued and unpaid fees and other amounts owing to the
assigning Lender as of the date of replacement and (C) upon such payment
(regardless of whether such replaced Lender has executed an Assignment and
Assumption or delivered its Notes to the Borrower or the Administrative Agent),
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time when it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

(e) Notwithstanding the foregoing, this Section 3.07 may only be utilized with
respect to a Non-Consenting Lender in respect of any amendment to this Agreement
in connection with any Repricing Transaction if such Non-Consenting Lender is
paid a Repricing Premium with respect to such Lender’s Dollar Term B-1 Loans or
Euro Term B-1 Loans, as the case may be, required to be assigned pursuant to
this Section 3.07.

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

125



--------------------------------------------------------------------------------

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01. Conditions to Initial Credit Extension. The obligation of each
Lender to make a Credit Extension hereunder on the Closing Date was subject to
satisfaction of the following conditions precedent, except as otherwise agreed
between the Borrower and the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of the Original Credit Agreement and the Guaranty;

(ii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two Business Days in advance of the Closing Date;

(iii) each Collateral Document set forth on Schedule 1.01A required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

(A) as required under such Collateral Documents, certificates, if any,
representing the Pledged Equity referred to therein accompanied by undated stock
powers executed in blank and instruments evidencing the Pledged Debt indorsed in
blank;

(B) to the extent required under the Collateral and Guarantee Requirement,
opinions of local counsel for the Loan Parties in states in which the Mortgaged
Properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and

(C) evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan

 

126



--------------------------------------------------------------------------------

Documents to which such Loan Party is a party or is to be a party on the Closing
Date;

(v) an opinion from Cleary Gottlieb Steen & Hamilton LLP, New York counsel to
the Loan Parties substantially in the form of Exhibit H-1, an opinion from
Sommer Barnard PC, Indiana counsel to the Loan Parties substantially in the form
of Exhibit H-2, an opinion from Richards, Layton & Finger, P.A., Delaware
counsel to the Loan Parties substantially in the form of Exhibit H-3 and an
opinion from Edwards Angell Palmer & Dodge LLP, Florida counsel to the Loan
Parties substantially in the form of Exhibit H-4;

(vi) a certificate attesting to the Solvency of the Borrower and its
Subsidiaries (taken as a whole) on the Closing Date after giving effect to the
Transaction, from the Chief Financial Officer of the Borrower;

(vii) evidence that all insurance (including title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that the Administrative Agent has been named as loss payee and/or additional
insured, as applicable, under each insurance policy with respect to such
insurance as to which the Administrative Agent shall have requested to be so
named;

(viii) certified copies of the Merger Agreement and schedules thereto, duly
executed by the parties thereto, together with all material agreements,
instruments and other documents delivered in connection therewith as the
Administrative Agent shall reasonably request, each including certification by a
Responsible Officer of the Borrower that such documents are in full force and
effect as of the Closing Date and that the condition specified in clause
(c) below has been satisfied; and

(ix) copies of a recent Lien and judgment search in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties.

(b) All fees and expenses required to be paid hereunder and invoiced on or
before the Closing Date shall have been paid in full in cash.

(c) Prior to or substantially simultaneously with the initial Credit Extension
on the Closing Date, (i) the Equity Contribution shall have been consummated;
and (ii) the Merger shall be consummated in all material respects in accordance
with the terms of the Merger Agreement (without giving effect to any amendments
or waivers thereto that are materially adverse to the Lenders without the
consent of the Arrangers, such consent not to be unreasonably withheld or
delayed).

(d) Prior to or substantially simultaneously with the initial Credit Extensions
on the Closing Date, the Borrower shall have received at least $2,565,000,000 in
gross cash proceeds from the issuance of the Senior Notes and the Senior
Subordinated Notes and borrowings under the Senior Interim Loan Facility and the
Senior Subordinated Interim Loan Facility.

 

127



--------------------------------------------------------------------------------

(e) The ABL Intercreditor Agreement shall have been duly executed and delivered
by each party thereto, and shall be in full force and effect.

(f) Prior to or substantially simultaneously with the initial Credit Extensions
on the Closing Date, the Borrower shall have terminated the Tender Offer
Facility, and the Borrower shall have taken all other necessary actions such
that, after giving effect to the Transaction, (i) Holdings, the Borrower and the
Restricted Subsidiaries shall have outstanding no Indebtedness or preferred
Equity Interests other than (A) the Loans and L/C Obligations, (B) borrowings
and letters of credit under the ABL Facilities, (C) borrowings under the Senior
Interim Loan Facility and the Senior Subordinated Interim Loan Facility and the
Senior Notes and the Senior Subordinated Notes, (D) Indebtedness permitted by
Section 7.03(b) and (E) the preferred Equity Interests described in subclause
(ii) of this clause (f) and (ii) the Borrower shall have outstanding no Equity
Interests (or securities convertible into or exchangeable for Equity Interests
or rights or options to acquire Equity Interests) other than common stock owned
by Holdings and preferred stock owned by Holdings, with terms and conditions
reasonably acceptable to the Arrangers to the extent material to the interests
of the Lenders.

(g) The Arrangers shall have received (i) the Annual Financial Statements and
(ii) the Quarterly Financial Statements.

(h) The Arrangers shall have received the Pro Forma Financial Statements.

(i) The Arrangers shall have received on or prior to the Closing Date all
documentation and other information reasonably requested in writing by them at
least five business days prior to the Closing Date in order to allow the
Arrangers and the Lenders to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document (except, in the case of the
initial Credit Extensions on the Closing Date, the representations and
warranties contained in Sections 5.03, 5.05, 5.06, 5.07, 5.08, 5.09, 5.10, 5.11,
5.14 and 5.15 and in any other Loan Document) shall be true and correct in all
material respects on and as of the date of such Credit Extension; provided that,
to the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further that, any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

 

128



--------------------------------------------------------------------------------

(b) Except in the case of the initial Credit Extensions on the Closing Date, no
Default shall exist, or would result from such proposed Credit Extension or from
the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Material Subsidiaries (a) is a Person duly organized
or formed, validly existing and in good standing, or has taken actions necessary
for it to be in good standing, under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concept exists in such
jurisdiction), (b) has all corporate or other organizational power and authority
to (i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and in good standing (to the extent such concept exists) under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all applicable Laws, orders, writs, injunctions and orders and
(e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case
referred to in clause (c), (d) or (e), to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action. Neither the execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is a party nor the
consummation of the Transaction will (a) contravene the terms of any of such
Person’s Organization Documents, (b) result in any breach or contravention of,
or the creation of any Lien upon any of the property or assets of such Person or
any of the Restricted Subsidiaries (other than as permitted by Section 7.01)
under (i) any material Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any applicable material Law; except with
respect to any breach, contravention or

 

129



--------------------------------------------------------------------------------

violation (but not creation of Liens) referred to in clauses (b) and (c), to the
extent that such breach, contravention or violation would not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) (i) The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as of the dates thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (A) except as otherwise expressly noted
therein and (B) subject, in the case of the Quarterly Financial Statements, to
changes resulting from audit, normal year end audit adjustments and the absence
of footnotes.

(ii) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at May 31, 2007 (including the notes thereto) (the “Pro Forma
Balance Sheet”) and the unaudited pro forma consolidated statement of operations
of the Borrower and its Subsidiaries for the 12-month period ending on such date
(together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on the Annual Financial
Statements and the Quarterly Financial Statements and have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis the estimated financial position of the Borrower and its
Subsidiaries as at May 31, 2007 and their estimated results of operations for
the period covered thereby.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

 

130



--------------------------------------------------------------------------------

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
after the Closing Date until the fifth anniversary of the Closing Date, copies
of which have been furnished to the Administrative Agent prior to the Closing
Date, and all Projections delivered pursuant to Section 6.01 have been prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time made, it being understood that
projections as to future events are not to be viewed as facts and actual results
may vary materially from such forecasts.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any of the Restricted Subsidiaries that would
reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. Labor Matters. Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any of the Borrower or its Subsidiaries pending or, to
the knowledge of the Borrower, threatened; (b) hours worked by and payment made
based on hours worked to employees of each of the Borrower or its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Laws dealing with wage and hour matters; and (c) all payments due
from any of the Borrower or its Subsidiaries on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant party.

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest would not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.09. Environmental Matters.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Loan Party and each of its Subsidiaries is in compliance with
all Environmental Laws in all jurisdictions in which each Loan Party and each of
its Subsidiaries, as the case may be, is currently doing business (including
having obtained all Environmental Permits) and (ii) none of the Loan Parties or
any of their respective Subsidiaries has become subject to any pending, or to
the knowledge of the Borrower, threatened Environmental Claim or any other
Environmental Liability.

(b) None of the Loan Parties or any of their respective Subsidiaries has
treated, stored, transported or disposed of Hazardous Materials at or from any
currently or formerly operated real estate or facility relating to its business
in a manner that would reasonably be expected to have a Material Adverse Effect.

 

131



--------------------------------------------------------------------------------

SECTION 5.10. Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings, the Borrower and its Subsidiaries have timely filed all Federal and
state and other tax returns and reports required to be filed, and have timely
paid all Federal and state and other taxes, assessments, fees and other
governmental charges (including satisfying its withholding tax obligations)
levied or imposed on their properties, income or assets or otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.

SECTION 5.11. ERISA Compliance.

(a) Except as set forth in Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred within the one-year period prior to the date
on which this representation is made or deemed made; (ii) no Pension Plan has an
“accumulated funding deficiency” (as defined in Section 412 of the Code),
whether or not waived and, on and after the effectiveness of the Pension Act, no
Pension Plan has failed to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Pension Plan; (iii) none of Holdings, the Borrower or any of their respective
ERISA Affiliates has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) none of Holdings, the
Borrower or any of their respective ERISA Affiliates has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 et seq. or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) none of Holdings, the Borrower or any of their respective ERISA
Affiliates has engaged in a transaction that could be subject to Sections 4069
or 4212(c) of ERISA, except, with respect to each of the foregoing clauses of
this Section 5.11(b), as would not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

(c) Except where noncompliance or the incurrence of a material obligation would
not reasonably be expected to result in a Material Adverse Effect, each Foreign
Plan has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders, and neither Holdings nor any Subsidiary has incurred any material
obligation in connection with the termination of or withdrawal from any Foreign
Plan. Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) the present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Plan which is required to be funded, determined as of
the end of the most recently ended fiscal year of a Loan Party or Subsidiary
(based on the actuarial assumptions used for purposes of the applicable
jurisdiction’s financial reporting requirements), did not exceed the current
value of the assets of such Foreign Plan, and (ii) for each Foreign Plan which
is not required to be funded, the obligations of such Foreign Plan are properly
accrued.

 

132



--------------------------------------------------------------------------------

SECTION 5.12. Subsidiaries. As of the Closing Date, neither Holdings nor any
other Loan Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.12, and all of the outstanding Equity Interests in Holdings, the
Borrower and the Material Subsidiaries have been validly issued and are fully
paid and nonassessable, and all Equity Interests owned by Holdings or any other
Loan Party are owned free and clear of all security interests of any person
except (i) those created under the Collateral Documents and (ii) any
nonconsensual Lien that is permitted under Section 7.01. As of the Closing Date,
Schedule 5.12 (a) sets forth the name and jurisdiction of each Subsidiary,
(b) sets forth the ownership interest of Holdings, the Borrower and any other
Subsidiary in each Subsidiary, including the percentage of such ownership and
(c) identifies each Subsidiary that is a Subsidiary the Equity Interests of
which are required to be pledged on the Closing Date pursuant to the Collateral
and Guarantee Requirement.

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) The Borrower is not an “investment company” under the Investment Company Act
of 1940.

SECTION 5.14. Disclosure. None of the factual information and data heretofore or
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such factual information and data (taken as
a whole), in the light of the circumstances under which it was delivered, not
materially misleading; it being understood that for purposes of this
Section 5.14, such factual information and data shall not include projections
and pro forma financial information or information of a general economic or
general industry nature.

SECTION 5.15. Intellectual Property; Licenses, Etc. The Borrower and the
Restricted Subsidiaries have good and marketable title to, or a valid license or
right to use, all patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how database rights, rights of privacy
and publicity, licenses and other intellectual property rights (collectively,
“IP Rights”) that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to have any such rights, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, the operation of the respective businesses of the Borrower or any
of its Subsidiaries as currently conducted does not infringe upon, misuse,
misappropriate or violate any rights held by any Person except for such
infringements, misuses, misappropriations or violations individually or in the
aggregate, that would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation

 

133



--------------------------------------------------------------------------------

regarding any IP Rights is pending or, to the knowledge of the Borrower,
threatened against any Loan Party or Subsidiary, that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

SECTION 5.16. Solvency. On the Closing Date after giving effect to the
Transaction the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

SECTION 5.17. Subordination of Junior Financing. The Obligations are “Designated
Senior Debt,” “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or
“Senior Secured Financing” (or any comparable term) under, and as defined in,
the Senior Subordinated Notes Indenture, the Senior Subordinated Interim Loan
Credit Agreement, the Senior Subordinated Exchange Notes Indenture, any
indenture governing any senior subordinated notes issued in a Permitted
Refinancing of the Senior Subordinated Interim Loan Facility or the Senior
Subordinated Exchange Notes and any Permitted Subordinated Notes Documentation.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder that is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized), the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of the
Restricted Subsidiaries to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of Ernst &
Young LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ended August 31, 2007), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related (i) consolidated statements of income or
operations for such fiscal quarter and for

 

134



--------------------------------------------------------------------------------

the portion of the fiscal year then ended and (ii) consolidated statements of
cash flows for the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to changes resulting from audit, normal year-end
adjustments and the absence of footnotes;

(c) within ninety (90) days after the end of each fiscal year (beginning with
the fiscal year ending May 31, 2008) of the Borrower, a reasonably detailed
consolidated budget for the following fiscal year as customarily prepared by
management of the Borrower for its internal use (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected cash
flow and projected income and a summary of the material underlying assumptions
applicable thereto) (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of a Responsible Officer stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood that actual
results may vary from such Projections and that such variations may be material;
and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower or (B) the Borrower’s or such entity’s Form
10-K or 10-Q, as applicable, filed with the SEC; provided that, with respect to
each of clauses (A) and (B), (i) to the extent such information relates to a
parent of the Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Borrower (or such parent), on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of Ernst & Young LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

Any financial statements required to be delivered pursuant to Section 6.01(b)
prior to the first date of delivery of financial statements pursuant to
Section 6.01(a) following the Closing Date shall not be required to contain all
purchase accounting adjustments relating to the

 

135



--------------------------------------------------------------------------------

Transaction to the extent it is not practicable to include any such adjustments
in such financial statements.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or the Borrower files with the SEC or with any Governmental Authority that may
be substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered to the Administrative Agent), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;

(c) promptly after the furnishing thereof, copies of any material statements or
material reports furnished to any holder of any class or series of debt
securities of any Loan Party having an aggregate outstanding principal amount
greater than the Threshold Amount or pursuant to the terms of the ABL Credit
Agreement, the Senior Interim Loan Credit Agreement, the Senior Subordinated
Interim Loan Credit Agreement, the Senior Notes Indenture, the Senior
Subordinated Notes Indenture, the Exchange Notes Indentures or any Permitted
Subordinated Notes Documentation, in each case, so long as the aggregate
outstanding principal amount thereunder is greater than the Threshold Amount and
not otherwise required to be furnished to the Administrative Agent pursuant to
any other clause of this Section 6.02;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a),
(i) a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the last such report), (ii) a
description of each event, condition or circumstance during the last fiscal
quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Section 2.05(b) and (iii) a list of each Subsidiary of the Borrower that
identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or a
confirmation that there is no change in such information since the later of the
Closing Date and the date of the last such list; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request.

 

136



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained herein
to the contrary, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificates required by Section 6.02(a) to the
Administrative Agent. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent, the
Syndication Agent and/or the Arrangers will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Syndication
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.08); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

SECTION 6.03. Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

 

137



--------------------------------------------------------------------------------

(b) of (i) any dispute, litigation, investigation or proceeding between any Loan
Party and any Governmental Authority, (ii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights, the occurrence of any noncompliance by any Loan Party or
any of its Subsidiaries with, or liability under, any Environmental Law or
Environmental Permit, or (iii) the occurrence of any ERISA Event that, in any
such case, has resulted or would reasonably be expected to result in a Material
Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent (i) any such tax, assessment, charge or levy
is being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established in accordance with GAAP or (ii) the
failure to pay or discharge the same would not reasonably be expected to have a
Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization and (b) take all reasonable action to maintain all corporate
rights and privileges (including its good standing) except, in the case of
(a) or (b), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect or pursuant to a transaction permitted by
Article VII.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted and consistent with
past practice.

SECTION 6.07. Maintenance of Insurance. Maintain with insurance companies that
the Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons; provided that, notwithstanding the foregoing, in no event shall
the Borrower or any Restricted Subsidiary be required to obtain or maintain
insurance that is more restrictive than its normal course of practice. If any
portion of any Mortgaged Property is at any time located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
special flood hazard

 

138



--------------------------------------------------------------------------------

area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968 (as now or hereafter in effect or successor
act thereto), then the Borrower shall, or shall cause each Loan Party to
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its business or property, except
if the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Restricted Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom (other than the records of the
Board of Directors of such Loan Party or such Restricted Subsidiary) and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the reasonable expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year absent the existence of an
Event of Default and only one (1) such time shall be at the Borrower’s expense;
provided further that when an Event of Default exists, the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants. Notwithstanding anything to the contrary in this Section 6.10, none
of the Borrower or any of the Restricted Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, subject to the provisions of the Collateral and Guarantee
Requirement and

 

139



--------------------------------------------------------------------------------

any applicable limitation in any Collateral Document, take all action necessary
or reasonably requested by the Administrative Agent to ensure that the
Collateral and Guarantee Requirement continues to be satisfied, including:

(a) upon the formation or acquisition of any new direct or indirect wholly owned
Material Domestic Subsidiary (in each case, other than an Unrestricted
Subsidiary or an Excluded Subsidiary) by any Loan Party, the designation in
accordance with Section 6.14 of any existing direct or indirect wholly owned
Material Domestic Subsidiary as a Restricted Subsidiary or any Domestic
Subsidiary becoming a wholly owned Material Domestic Subsidiary:

(i) within forty five (45) days after such formation, acquisition or designation
or such longer period as the Administrative Agent may agree in its reasonable
discretion:

(A) cause each such Material Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Administrative Agent a description of the Material Real Properties owned by such
Material Domestic Subsidiary in detail reasonably satisfactory to the
Administrative Agent;

(B) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent Mortgages with respect to any Material
Real Property, Security Agreement Supplements, Intellectual Property Security
Agreements and other security agreements and documents (including, with respect
to Mortgages, the documents listed in Section 6.13(b)), as reasonably requested
by and in form and substance reasonably satisfactory to the Administrative Agent
(consistent with the Mortgages, Security Agreement, Intellectual Property
Security Agreements and other Collateral Documents in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement;

(C) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local law) and instruments evidencing the intercompany Indebtedness held
by such Material Domestic Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Administrative Agent;

(D) take and cause such Material Domestic Subsidiary and each direct or indirect
parent of such Material Domestic Subsidiary that is

 

140



--------------------------------------------------------------------------------

required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements and delivery of stock and
membership interest certificates to the extent certificated) may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid Liens required by the Collateral and Guarantee Requirement, enforceable
against all third parties in accordance with their terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity (regardless of whether enforcement is sought in equity or at law),

(ii) within forty-five (45) days after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request, and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, surveys or environmental
assessment reports; and

(b) (i) the Borrower shall obtain the security interests and Guarantees set
forth on Schedule 1.01A on or prior to the dates corresponding to such security
interests and Guarantees set forth on Schedule 1.01A; and

(ii) after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party other than Holdings, and such Material Real Property
shall not already be subject to a perfected Lien pursuant to the Collateral and
Guarantee Requirement, the Borrower shall give notice thereof to the
Administrative Agent and promptly thereafter shall cause such Material Real
Property to be subjected to a Lien to the extent required by the Collateral and
Guarantee Requirement and will take, or cause the relevant Loan Party to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b).

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and

 

141



--------------------------------------------------------------------------------

undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all applicable Environmental Laws.

SECTION 6.13. Further Assurances and Post-Closing Conditions. Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Collateral Document:

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

(b) In the case of any Material Real Property, provide the Administrative Agent
with Mortgages with respect to such owned real property within ninety (90) days
(or such longer period as the Administrative Agent may agree in its sole
discretion) of the acquisition of, or, if requested by the Administrative Agent,
entry into, or renewal of, a ground lease in respect of, such real property in
each case together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing
and recording taxes and fees have been paid or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction in form and substance, with endorsements and in amount, reasonably
acceptable to the Administrative Agent (not to exceed the value of the real
properties covered thereby), issued, coinsured and reinsured by title insurers
reasonably acceptable to the Administrative Agent, insuring the Mortgages to be
valid subsisting Liens on the property described therein, free and clear of all
defects and encumbrances, subject to Liens permitted by Section 7.01, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents) and such coinsurance and direct access
reinsurance as the Administrative Agent may reasonably request;

(iii) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and

 

142



--------------------------------------------------------------------------------

(iv) such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

SECTION 6.14. Designation of Subsidiaries. The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) other than for purposes of designating a
Restricted Subsidiary as an Unrestricted Subsidiary that is a Securitization
Subsidiary in connection with the establishment of a Qualified Securitization
Financing, immediately after giving effect to such designation, the Senior
Secured Leverage Ratio for the Test Period immediately preceding such
designation is less than or equal to 4.5 to 1.0 (calculated on a Pro Forma
Basis) (and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
satisfaction of such test) and (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if, after such designation, it would be a “Restricted
Subsidiary” for the purpose of the ABL Facilities, the Senior Interim Loan
Facility, the Senior Subordinated Interim Loan Facility, the Senior Notes, the
Senior Subordinated Notes, the Exchange Notes or any other Junior Financing or
any other Indebtedness of any Loan Party. The designation of any Subsidiary as
an Unrestricted Subsidiary shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the net book value of
the Borrower’s investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized), the Borrower shall not (and, solely with respect to
Section 7.14, Holdings shall not), nor shall the Borrower permit any Restricted
Subsidiary to, directly or indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the Closing Date; provided that any Lien securing
Indebtedness in excess of (x) $10,000,000 individually or (y) $35,000,000 in the
aggregate (when taken together with all other Liens outstanding in reliance on
this clause (b) that are not set forth on Schedule 7.01(b)) shall only be
permitted to the extent such Lien is listed on Schedule 7.01(b);

 

143



--------------------------------------------------------------------------------

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business, so long as, in each case, such Liens
arise in the ordinary course of business;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole, and any exception on the title policies
issued in connection with the Mortgaged Property;

(h) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);

(i) (i) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (A) such Liens attach concurrently with or within two hundred and seventy
(270) days after completion of the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (B) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, replacements thereof and additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits and (C) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to such Capitalized Leases;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender
and (ii) Liens on

 

144



--------------------------------------------------------------------------------

assets of Restricted Subsidiaries that are Non-Loan Parties securing
Indebtedness of such Restricted Subsidiaries permitted pursuant to
Section 7.03(n);

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole, or (ii) secure
any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of set off)
and that are within the general parameters customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or
Section 7.02(o) to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(n) Liens on property of any Foreign Subsidiary securing Indebtedness of any
Foreign Subsidiary incurred pursuant to Section 7.03(b), Section 7.03(g),
Section 7.03(n) or Section 7.03(v);

(o) Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e) or (g);

 

145



--------------------------------------------------------------------------------

(q) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(t) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of the Restricted Subsidiaries in the
ordinary course of business;

(u) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(v) (i) Liens on the Equity Interests of any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition to secure Indebtedness incurred pursuant to
Section 7.03(g) in connection with such Permitted Acquisition and (ii) Liens on
the assets of such Restricted Subsidiary and any of its Subsidiaries to secure
Indebtedness (or to secure a Guarantee of such Indebtedness) incurred pursuant
to Section 7.03(g) in connection with such Permitted Acquisition;

(w) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(x) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(y) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(z) Liens on (i) the Current Asset Collateral (but not any other assets of the
Loan Parties) securing Indebtedness under the ABL Credit Agreement (or any
Permitted Refinancing in respect thereof); provided such Liens are subject to
the ABL Intercreditor Agreement (or, in the case of any Permitted Refinancing
thereof, another intercreditor agreement containing terms that are at least as
favorable to the Secured Parties as those

 

146



--------------------------------------------------------------------------------

contained in the ABL Intercreditor Agreement) and (ii) assets owned by Foreign
Subsidiaries securing Indebtedness of Foreign Subsidiaries under the ABL Credit
Agreement (or any Permitted Refinancing in respect thereof);

(aa) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;

(bb) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower and its Subsidiaries, taken as a whole;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(dd) the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (i), (p) and (v) of this Section 7.01; provided that (i) the
Lien does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.03(e), and (B) proceeds
and products thereof, and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03;

(ee) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of
$300,000,000 and 2.75% of Total Assets, in each case determined as of the date
of incurrence;

(ff) Liens on Collateral securing Indebtedness consisting of Permitted Pari
Passu Debt and Permitted Junior Priority Debt permitted by Section 7.03(s) and
Section 7.03(aa); and

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by the Borrower or any of the Restricted Subsidiaries in assets
that are Cash Equivalents or Investment Grade Securities;

(b) loans or advances to officers, directors and employees of Holdings (or any
direct or indirect parent thereof), the Borrower and the Restricted Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of the Borrower (or any direct or
indirect parent thereof; provided that, to the extent such loans or advances are
made in cash, the amount of such loans and advances used to acquire such Equity
Interests shall be contributed to the Borrower in cash) and (iii) for purposes
not described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding under this clause (iii) not to exceed $10,000,000;

 

147



--------------------------------------------------------------------------------

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(d) Investments (i) by the Borrower or any Restricted Subsidiary that is a Loan
Party in the Borrower or any Restricted Subsidiary that is a Loan Party, (ii) by
any Non-Loan Party in any other Non-Loan Party that is a Restricted Subsidiary,
(iii) by any Non-Loan Party in the Borrower or any Restricted Subsidiary that is
a Loan Party, (iv) by any Loan Party in any Non-Loan Party that is a Restricted
Subsidiary; provided that (A) any such Investments made pursuant to this clause
(iv) in the form of intercompany loans shall be evidenced by notes that have
been pledged (individually or pursuant to a global note) to the Administrative
Agent for the benefit of the Lenders (it being understood and agreed that any
Investments permitted under this clause (iv) that are not so evidenced as of the
Closing Date are not required to be so evidenced and pledged until the date that
is ninety (90) days after the Closing Date) and (B) the aggregate amount of
Investments made pursuant to this clause (iv), when aggregated with all
Investments made pursuant to Section 7.02(j)(B), shall not exceed at any time
outstanding the sum of (x) $400,000,000 and (y) the Available Amount at such
time and (v) made or arising in connection with the Restructuring.

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03 (other
than 7.03(d)), 7.04, 7.05 and 7.06, respectively;

(g) Investments (i) existing on the Closing Date or made pursuant to legally
binding written contracts in existence on the Closing Date or (ii) contemplated
on the Closing Date and, in each case, set forth on Schedule 7.02(g) and any
modification, replacement, renewal, reinvestment or extension of any of the
foregoing; provided that the amount of any Investment permitted pursuant to this
Section 7.02(g) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by another clause of this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03;

(i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a

 

148



--------------------------------------------------------------------------------

wholly owned Subsidiary of the Borrower (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.02(j) (each, a “Permitted
Acquisition”):

(A) to the extent required by the Collateral and Guarantee Requirement and the
Collateral Documents, the property, assets and businesses acquired in such
purchase or other acquisition shall constitute Collateral and each applicable
Loan Party and any such newly created or acquired Subsidiary (and, to the extent
required under the Collateral and Guarantee Requirement, the Subsidiaries of
such created or acquired Subsidiary) shall be Guarantors and shall have complied
with the requirements of Section 6.11, within the times specified therein (for
the avoidance of doubt, this clause (A) shall not override any provisions of the
Collateral and Guarantee Requirement);

(B) the aggregate amount of Investments made in Persons that do not become Loan
Parties, when aggregated with all Investments made pursuant to
Section 7.02(d)(iv), shall not exceed at any time outstanding the sum of
(i) $400,000,000 and (ii) the Available Amount at such time;

(C) the acquired property, assets, business or Person is in a business permitted
under Section 7.07;

(D) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Senior Secured Leverage Ratio for the Test Period immediately
preceding such purchase or other acquisition is less than or equal to 6.0 to 1.0
(calculated on a Pro Forma Basis) and, satisfaction of such test shall be
evidenced by a certificate from the Chief Financial Officer of the Borrower
demonstrating such satisfaction calculated in reasonable detail; and

(E) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (j) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(k) the Transaction;

(l) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers

 

149



--------------------------------------------------------------------------------

arising in the ordinary course of business or upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment;

(n) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such direct or indirect
parent) in accordance with Section 7.06(f) or (g);

(o) other Investments that do not exceed in the aggregate at any time
outstanding the sum of (i) the greater of $425,000,000 and 4.0% of Total Assets,
determined as of the date of such Investment, and (ii) the Available Amount at
such time;

(p) Investments in joint ventures (regardless of the legal form) not to exceed
in the aggregate at any time outstanding the greater of $150,000,000 and 1.5% of
Total Assets, in each case determined as of the date of such Investment;

(q) advances of payroll payments to employees in the ordinary course of
business;

(r) Investments to the extent that payment for such Investments is made solely
with Equity Interests of the Borrower (or by any direct or indirect parent
thereof);

(s) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a Person merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(t) Guarantees by the Borrower or any of the Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(u) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(v) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors in the ordinary course;

(w) Investments by any Loan Party in any Restricted Subsidiary that is not a
Loan Party in the ordinary course of business for working capital purposes not
to exceed $125,000,000 in the aggregate at any time outstanding for all
Investments incurred pursuant to this clause (w);

(x) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified

 

150



--------------------------------------------------------------------------------

Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as equity, and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing; and

(y) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment made pursuant to clauses (d)(iv),
(j)(B), (o) or (p) of this Section 7.02.

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, provided that the Borrower may incur Indebtedness and any
Restricted Subsidiary may incur Indebtedness if (x) immediately before and after
such incurrence, no Default shall have occurred and be continuing and (y) the
Total Leverage Ratio for the Test Period immediately preceding such incurrence
would be less than or equal to 7.5 to 1.0 (calculated on a Pro Forma Basis
(including a pro forma application of the net proceeds therefrom) as if such
Indebtedness had been incurred and the application of the proceeds therefrom had
occurred on the first day of such Test Period); provided that Restricted
Subsidiaries that are Non-Loan Parties may not incur Indebtedness pursuant to
the foregoing exception in an aggregate principal amount at any time outstanding
in excess of the greater of $300,000,000 and 2.75% of Total Assets, in each case
determined at the time of incurrence. The limitations set forth in the
immediately preceding sentence shall not apply to any of the following items:

(a) Indebtedness of the Borrower and the Restricted Subsidiaries under the Loan
Documents (including any Indebtedness incurred pursuant to Sections 2.14, 2.15,
2.16 and 2.17 hereof);

(b) (i) Indebtedness existing on the Closing Date; provided that any
Indebtedness that is in excess of (x) $10,000,000 individually or
(y) $35,000,000 in the aggregate (when taken together with all other
Indebtedness outstanding in reliance on this clause (b) that is not set forth on
Schedule 7.03(b)) shall only be permitted under this clause (b) to the extent
such Indebtedness is set forth on Schedule 7.03(b) and any Permitted Refinancing
thereof and (ii) intercompany Indebtedness outstanding on the Closing Date;
provided that all such Indebtedness of any Loan Party owed to any Non-Loan Party
shall be subject to the subordination terms set forth in Section 5.03 of the
Security Agreement;

(c) Guarantees by the Borrower and the Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any of the Restricted Subsidiaries otherwise
permitted hereunder (except that a Restricted Subsidiary that is not a Loan
Party may not, by virtue of this Section 7.03(c), Guarantee Indebtedness that
such Restricted Subsidiary could not otherwise incur under this Section 7.03);
provided that (A) no Guarantee by any Restricted Subsidiary of the Senior
Subordinated Notes or any other Junior Financing shall be permitted unless such
Restricted Subsidiary shall have also provided a Guarantee of the Obligations
substantially on the terms set forth in the Guaranty and (B) if the Indebtedness
being Guaranteed is subordinated to the Obligations, such Guarantee shall

 

151



--------------------------------------------------------------------------------

be subordinated to the Guaranty on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness;

(d) Indebtedness of the Borrower or any of the Restricted Subsidiaries owing to
the Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that, all such Indebtedness of
any Loan Party owed to any Person that is not a Loan Party shall be subject to
the subordination terms set forth in Section 5.03 of the Security Agreement;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions,
(iii) Indebtedness arising under Capitalized Leases other than those in effect
on the Closing Date or entered into pursuant to subclauses (i) and (ii) of this
clause (e) and, in each case, any Permitted Refinancing thereof; provided that
the aggregate principal amount of Indebtedness at any one time outstanding
incurred pursuant to this clause (e) shall not exceed the greater of
$250,000,000 and 2.25% of Total Assets, in each case determined at the time of
incurrence;

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes and Guarantees thereof;

(g) Indebtedness of the Borrower or any Restricted Subsidiary (i) assumed in
connection with any Permitted Acquisition or (ii) incurred to finance a
Permitted Acquisition, in each case, that is secured only by the assets or
business acquired in the applicable Permitted Acquisition (including any
acquired Equity Interests) (and any Permitted Refinancing of the foregoing) and
so long as the aggregate principal amount of such Indebtedness and all
Indebtedness resulting from any Permitted Refinancing thereof at any time
outstanding pursuant to this paragraph (g) does not exceed the greater of
$200,000,000 and 2.0% of Total Assets, in each case determined at the time of
incurrence;

(h) [Reserved];

(i) Indebtedness representing deferred compensation to employees of the Borrower
and its Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Borrower (or any direct or
indirect parent thereof) permitted by Section 7.06;

(k) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted

 

152



--------------------------------------------------------------------------------

hereunder or any Disposition, in each case to the extent constituting
indemnification obligations or obligations in respect of purchase price
(including earn-outs) or other similar adjustments;

(l) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transaction and Permitted Acquisitions or
any other Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;

(n) Indebtedness in an aggregate principal amount at any time outstanding not to
exceed the greater of $550,000,000 and 5.0% of Total Assets, in each case
determined at the time of incurrence; provided that a maximum of the greater of
$300,000,000 and 2.75% of Total Assets in aggregate principal amount of such
Indebtedness may be incurred by Non-Loan Parties, in each case determined at the
time of incurrence;

(o) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business or consistent with past practice, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims;

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to the Borrower or any of the Restricted
Subsidiaries;

(s) (i) Indebtedness of the Borrower (which may be guaranteed by one or more
Guarantors) in respect of one or more series of senior unsecured notes or loans,
or senior secured notes or loans that will be secured by the Collateral on a
pari passu basis with, or junior basis to, the Obligations, in each case that
are issued or made in lieu of Incremental Facilities pursuant to an indenture,
note purchase agreement, loan agreement or otherwise (the “Additional Notes”);
provided that (A) the Senior Secured Leverage

 

153



--------------------------------------------------------------------------------

Ratio as of the date of any such incurrence of Additional Notes (or
establishment of any commitments with respect thereto) would be equal to or less
than 4.50 to 1.00, calculated on a Pro Forma Basis (including a pro forma
application of the net proceeds therefrom and assuming any commitments
thereunder were fully drawn), as if such Indebtedness had been incurred and the
application of the proceeds therefrom had occurred on the date of such
incurrence, (B) such Additional Notes shall not mature prior to the date that is
the Latest Maturity Date of any Facility outstanding at the time such Additional
Notes are issued, (C) the scheduled amortization applicable to such Additional
Notes shall not exceed 1% per annum of the original aggregate principal amount
of the respective Additional Notes at any time prior to the then Latest Maturity
Date under this Agreement, (D) such Additional Notes shall constitute either
Permitted Pari Passu Debt, Permitted Junior Priority Debt or Permitted Unsecured
Debt and shall meet the relevant requirements of such respective definition and
(E) no Event of Default would exist immediately after giving effect to such
incurrence and (ii) and Permitted Refinancing in respect of Indebtedness
previously incurred and permitted pursuant to this clause (s);

(t) Indebtedness in an aggregate principal amount not to exceed $600,000,000 at
any time outstanding under the ABL Facilities and any Permitted Refinancing
thereof;

(u) (i) Indebtedness in respect of the Senior Notes, the Senior Subordinated
Notes and the Exchange Notes (including any guarantees thereof), the exchange
notes and related exchange guarantees to be issued in exchange for such Senior
Notes, Senior Subordinated Notes and Exchange Notes pursuant to the respective
registration rights agreement entered into in connection with the issuance of
such Senior Notes, the Senior Subordinated Notes and the Exchange Notes;
provided that the aggregate principal amount at any time outstanding of the
Indebtedness incurred pursuant to this clause (u)(i) shall not exceed
$2,565,000,000 plus any increase in the aggregate principal amount thereof
arising from the payment of interest in kind and (ii) in each case, any
Permitted Refinancing thereof;

(v) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(v) and then outstanding, does not exceed $50,000,000;

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above and (x) through (z) below;

(x) Guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors and licensees;

(y) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

 

154



--------------------------------------------------------------------------------

(z) Indebtedness in respect of (i) Permitted Subordinated Notes to the extent
the Net Cash Proceeds therefrom are immediately after the receipt thereof,
offered to prepay the Term Loans in accordance with Section 2.05(b) and (ii) any
Permitted Refinancing of the foregoing; and

(aa) Indebtedness of the Borrower (which may be guaranteed by one or more
Guarantors) constituting (i) secured or unsecured notes or loans (not
constituting Obligations) incurred as Credit Agreement Refinancing Indebtedness;
provided that (A) if any such Indebtedness is secured, the same shall at the
time of incurrence constitute either Permitted Pari Passu Debt or Permitted
Junior Priority Debt and shall meet the requirements of the respective
definition thereof, (B) if such Indebtedness is unsecured, the same shall at the
time of the incurrence hereof constitute Permitted Unsecured Debt and shall meet
the requirements of the definition thereof, (C) upon the incurrence of any
Indebtedness pursuant to this Section 7.03(aa)(i), all repayments and commitment
reductions required by Sections 2.05(b)(iv), 2.05(b)(v) and 2.06(d) shall be
made and (D) no Event of Default would exist immediately after giving effect to
such incurrence, and (ii) any Permitted Refinancing in respect of Indebtedness
previously incurred and permitted pursuant to this clause (aa).

Notwithstanding the foregoing, no Restricted Subsidiary that is a Non-Loan Party
will guarantee any Indebtedness for borrowed money of a Loan Party unless such
Restricted Subsidiary becomes a Guarantor.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (b) through (z) (other than clauses (t) and
(u)) above, the Borrower shall, in its sole discretion, classify and reclassify
or later divide, classify or reclassify such item of Indebtedness (or any
portion thereof) and will only be required to include the amount and type of
such Indebtedness in one or more of the above clauses; provided that (i) all
Indebtedness outstanding under the Loan Documents will be deemed to have been
incurred on the Restatement Effective Date in reliance only on the exception in
clause (a) of Section 7.03, (ii) all Indebtedness outstanding under the ABL
Facilities will be deemed to have been incurred on the Closing Date in reliance
only on the exception of clause (t) of Section 7.03 and (iii) all

 

155



--------------------------------------------------------------------------------

Indebtedness outstanding under the Senior Interim Loan Facility, the Senior
Subordinated Interim Loan Facility, the Senior Notes, the Senior Subordinated
Notes and the Exchange Notes will be deemed to have been incurred on the Closing
Date in reliance only on the exception of clause (u) of Section 7.03.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) Holdings or any Restricted Subsidiary may merge or consolidate with the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that (x) the Borrower shall be the continuing
or surviving Person, (y) such merger or consolidation does not result in the
Borrower ceasing to be incorporated under the Laws of the United States, any
state thereof or the District of Columbia and (z) in the case of a merger or
consolidation of Holdings with and into the Borrower, Holdings shall have no
direct Subsidiaries at the time of such merger or consolidation other than the
Borrower and, after giving effect to such merger or consolidation, the direct
parent of the Borrower shall expressly assume all the obligations of Holdings
under this Agreement and the other Loan Documents to which Holdings is a party
pursuant to a supplement hereto or thereto in form reasonably satisfactory to
the Administrative Agent;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary of the Borrower that is
not a Loan Party and (ii) any Restricted Subsidiary may liquidate or dissolve or
change its legal form if the Borrower determines in good faith that such action
is in the best interests of the Borrower and its Restricted Subsidiaries and if
not materially disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment or giving rise to the incurrence of Indebtedness,
such Investment must be a permitted Investment in or such Indebtedness must be
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Sections 7.02 and 7.03, respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Borrower (any such Person, the
“Successor Borrower”), (A) the Successor Borrower shall be an entity organized
or existing under the laws of the United

 

156



--------------------------------------------------------------------------------

States, any state thereof, the District of Columbia or any territory thereof,
(B) the Successor Borrower shall expressly assume all the obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (C) each Guarantor, unless it is the
other party to such merger or consolidation, shall have by a supplement to the
Guaranty confirmed that its Guarantee of the Obligations shall apply to the
Successor Borrower’s obligations under this Agreement, (D) each Loan Party,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement,
(E) each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage (or other instrument reasonably satisfactory to the
Administrative Agent) confirmed that its obligations thereunder shall apply to
the Successor Borrower’s obligations under this Agreement, and (F) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Borrower under this
Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or consolidate with any other Person (i) in order to effect
an Investment permitted pursuant to Section 7.02 or (ii) for any other purpose;
provided that (A) the continuing or surviving Person shall be the Borrower or a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the applicable requirements of Section 6.11; and (B) in
the case of subclause (ii) only, if (1) the merger or consolidation involves a
Guarantor and such Guarantor is not the surviving Person, the surviving
Restricted Subsidiary shall expressly assume all the obligations of such
Guarantor under this Agreement and the other Loan Documents to which the
Guarantor is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent and (2) the Senior Secured
Leverage Ratio for the Test Period immediately preceding such merger or
consolidation is less than or equal to 4.5 to 1.0 (calculated on a Pro Forma
Basis);

(f) the Merger may be consummated; and

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower and the Restricted Subsidiaries;

 

157



--------------------------------------------------------------------------------

(b) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any IP Rights to lapse or go abandoned in the
ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are applied to the purchase price of such
replacement property (which replacement property is actually promptly
purchased);

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens permitted
by Section 7.01;

(f) Dispositions of property pursuant to sale-leaseback transactions; provided
that the Fair Market Value of all property so Disposed of in reliance on this
clause (f) (taken together with the aggregate Fair Market Value of all property
Disposed of pursuant to Section 7.05(j)) shall not exceed the greater of
$250,000,000 and 2.25% of Total Assets per year, in each case determined at the
time of Disposition;

(g) Dispositions of Cash Equivalents and Investment Grade Securities;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition; (ii) with respect to any Disposition pursuant to this clause
(j) for a purchase price in excess of $50,000,000, the Borrower or any of the
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Section 7.01(a), Section 7.01(l) and clauses (i) and
(ii) of Section 7.01(t)); provided, however, that for the purposes of this
clause (ii), (A) any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms subordinated to the payment in cash of the Obligations,
that are assumed by the transferee with respect to the

 

158



--------------------------------------------------------------------------------

applicable Disposition and for which all of the Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing, (B) any
securities received by such Restricted Subsidiary from such transferee that are
converted by such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate Fair Market Value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
at that time outstanding, not in excess of the greater of $100,000,000 and 1.0%
of Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash; and (iii) to the extent
the aggregate amount of Net Cash Proceeds received by the Borrower or a
Restricted Subsidiary from Dispositions made pursuant to this Section 7.05(j)
exceeds $1,000,000,000, all Net Cash Proceeds in excess of such amount shall be
applied to prepay Term Loans in accordance with Section 2.05(b)(ii)(A) and may
not be reinvested in the business of the Borrower or a Restricted Subsidiary;

(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(l) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(m) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(n) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrower
or any of its Restricted Subsidiaries that is not in contravention of
Section 7.07;

(o) the unwinding of any Swap Contract; and

(p) any Disposition of Securitization Assets to a Securitization Subsidiary;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(e), Section 7.05(i) and Section 7.05(l) and
except for Dispositions from the Borrower or a Restricted Subsidiary that is a
Loan Party to the Borrower or a Restricted Subsidiary that is a Loan Party),
shall be for no less than the Fair Market Value of such property at the time of
such Disposition. To the extent any Collateral is Disposed of as expressly
permitted by this Section 7.05 to any Person other than a Loan Party, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.

 

159



--------------------------------------------------------------------------------

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to its other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly owned Restricted Subsidiary, to the Borrower and any of its
other Restricted Subsidiaries and to each other owner of Equity Interests of
such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) (i) the Borrower may redeem in whole or in part any of its Equity Interests
for another class of Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent equity contributions or issuances
of new Equity Interests, provided that any terms and provisions material to the
interests of the Lenders, when taken as a whole, contained in such other class
of Equity Interests are at least as advantageous to the Lenders as those
contained in the Equity Interests redeemed thereby or (ii) the Borrower and each
of its Restricted Subsidiaries may declare and make dividend payments or other
distributions payable solely in the Equity Interests (other than Disqualified
Equity Interests not otherwise permitted by Section 7.03) of such Person;

(c) Restricted Payments made on the Closing Date to consummate the Transaction;

(d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, 7.04 (other than a merger or
consolidation of Holdings and the Borrower) or 7.08 (other than Section 7.08(a),
(f), (j) or (k));

(e) repurchases of Equity Interests in Holdings, the Borrower or any of the
Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants;

(f) the Borrower may pay (or make Restricted Payments to allow any direct or
indirect parent thereof to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Borrower (or of
any such direct or indirect parent of the Borrower) by any future, present or
former employee, director, consultant or distributor (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of the Borrower (or any direct or indirect parent of
the Borrower) or any of its Subsidiaries upon the death, disability, retirement
or termination of employment of any such Person or otherwise pursuant to any
employee or director equity plan, employee or director stock option plan or any
other employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, consultant
or distributor of the Borrower (or any direct or indirect parent of the
Borrower) or any of its Subsidiaries;

(g) the Borrower may make Restricted Payments to Holdings or to any direct or
indirect parent of Holdings:

 

160



--------------------------------------------------------------------------------

(i) the proceeds of which will be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) the tax liability to each
foreign, federal, state or local jurisdiction in respect of which a
consolidated, combined, unitary or affiliated return is filed by Holdings (or
such direct or indirect parent) that includes the Borrower and/or any of its
Subsidiaries, to the extent such tax liability does not exceed the lesser of
(A) the taxes that would have been payable by the Borrower and/or its
Subsidiaries as a stand-alone group and (B) the actual tax liability of
Holdings’ consolidated, combined, unitary or affiliated group (or, if Holdings
is not the parent of the actual group, the taxes that would have been paid by
Holdings, the Borrower and/or the Borrower’s Subsidiaries as a stand-alone
group), reduced by any such payments paid or to be paid directly by the Borrower
or its Subsidiaries;

(ii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) its operating costs and
expenses incurred in the ordinary course of business and other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties), which are reasonable and customary
and incurred in the ordinary course of business, attributable to the ownership
or operations of the Borrower and its Subsidiaries;

(iii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) franchise taxes and other
fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Borrower shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or a
Restricted Subsidiary or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or a Restricted
Subsidiary in order to consummate such Permitted Acquisition, in each case, in
accordance with the requirements of Section 6.11;

(v) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) costs, fees and expenses
(other than to Affiliates) related to any equity or debt offering permitted by
this Agreement (whether or not successful); and

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries;

 

161



--------------------------------------------------------------------------------

(h) the Borrower or any of the Restricted Subsidiaries may (a) pay cash in lieu
of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(i) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration (i) such payment would have
complied with the provisions of this Agreement and (ii) no Event of Default
occurred and was continuing;

(j) the declaration and payment of dividends on the Borrower’s common stock
following the first public offering of the Borrower’s common stock or the common
stock of any of its direct or indirect parents after the Closing Date, of up to
6% per annum of the net proceeds received by or contributed to the Borrower in
or from any such public offering, other than public offerings with respect to
the Borrower’s common stock registered on Form S-4 or Form S-8;

(k) payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of withholding or similar Taxes payable by
any future, present or former employee, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) and any repurchases of Equity Interests
in consideration of such payments including deemed repurchases in connection
with the exercise of stock options;

(l) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Borrower
may make additional Restricted Payments in an aggregate amount, together with
the aggregate amount of prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings made pursuant to
Section 7.12(a)(i)(D), not to exceed the sum of (i) the greater of $300,000,000
and 2.75% of Total Assets, in each case determined at the time of such
Restricted Payment, and (ii) the Available Amount at such time; and

(m) beginning on the fifth anniversary of the date of issuance of any Qualified
Holding Company Debt so long as no Default has occurred and is continuing, the
Borrower may pay dividends to Holdings so long as the proceeds thereof are
promptly applied to fund cash interest payments or “AHYDO catch-up” payments on
Qualified Holding Company Debt, so long as on a Pro Forma Basis after giving
effect to the payment of such dividends, the Senior Secured Leverage Ratio for
the most recently ended Test Period would not be greater than 4.5 to 1.0.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Holdings, the Borrower and the Restricted Subsidiaries on the Closing Date or
any business reasonably related or ancillary thereto.

 

162



--------------------------------------------------------------------------------

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than:

(a) transactions between or among the Borrower or any of the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction,

(b) transactions on terms substantially as favorable to the Borrower or such
Restricted Subsidiary as would be obtainable by the Borrower or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate,

(c) the Transaction and the payment of fees and expenses related to the
Transaction,

(d) the issuance of Equity Interests to any officer, director, employee or
consultant of the Borrower or any of its Subsidiaries or any direct or indirect
parent of the Borrower in connection with the Transaction,

(e) the payment of management and monitoring fees in an aggregate amount in any
fiscal year not to exceed the amount permitted to be paid pursuant to the
Sponsor Management Agreement as in effect on the Closing Date and any Sponsor
Termination Fees not to exceed the amount set forth in the Sponsor Management
Agreement as in effect on the Closing Date and related indemnities and
reasonable expenses,

(f) Investments permitted under Section 7.02,

(g) employment and severance arrangements between the Borrower and the
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements,

(h) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and the Restricted Subsidiaries or any direct or
indirect parent of the Borrower in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries,

(i) any agreement, instrument or arrangement as in effect as of the Closing Date
and, to the extent entered into following August 11, 2006, and involving
aggregate consideration in excess of $5,000,000 individually or $25,000,000 in
the aggregate, set forth on Schedule 7.08, or any amendment thereto (so long as
any such amendment is not disadvantageous to the Lenders when taken as a whole
in any material respect as compared to the applicable agreement as in effect on
the Closing Date as reasonably determined in good faith by the Borrower),

(j) Restricted Payments permitted under Section 7.06,

 

163



--------------------------------------------------------------------------------

(k) customary payments by the Borrower and any of the Restricted Subsidiaries to
the Sponsor Group made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures),

(l) transactions in which the Borrower or any of the Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (b) of this Section 7.08,

(m) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement that are fair to the Borrower and
the Restricted Subsidiaries, in the reasonable determination of the board of
directors or the senior management of the Borrower, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party,

(n) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of the Borrower, any of its Subsidiaries
or any direct or indirect parent thereof,

(o) investments by the Sponsor Group in securities of the Borrower or any of the
Restricted Subsidiaries so long as (A) the investment is being offered generally
to other investors on the same or more favorable terms and (B) the investment
constitutes less than 5.0% of the proposed or outstanding issue amount of such
class of securities,

(p) payments to or from, and transactions with, any joint venture in the
ordinary course of business,

(q) any Disposition of Securitization Assets or related assets in connection
with any Qualified Securitization Financing,

(r) any transition services arrangement, supply arrangement or similar
arrangement entered into in connection with or in contemplation of the
Disposition of assets or Equity Interests in any Restricted Subsidiary permitted
under Section 7.05 that the Borrower determines in good faith are either fair to
the Borrower or otherwise on customary terms for such type of arrangements in
connection with similar transactions.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Loan
Party to make Restricted Payments to any Loan Party or (b) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders with respect to the Facilities and the Obligations or
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply to Contractual Obligations that:

 

164



--------------------------------------------------------------------------------

(i) (x) existed on the Closing Date and (to the extent not otherwise permitted
by this Section 7.09) are listed on Schedule 7.09 and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation,

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14,

(iii) represent Indebtedness of a Restricted Subsidiary that is not a Loan Party
that is permitted by Section 7.03,

(iv) arise in connection with any Lien permitted by Section 7.01(u) or any
Disposition permitted by Section 7.05,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
and the proceeds and products thereof,

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), 7.03(g), 7.03(r) or 7.03(v)
to the extent that such restrictions apply only to the property or assets
securing such Indebtedness or, in the case of Indebtedness incurred pursuant to
Section 7.03(g) only, to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness,

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary,

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

 

165



--------------------------------------------------------------------------------

(xii) are customary restrictions contained in the ABL Credit Agreement, the
Senior Interim Loan Credit Agreement, the Senior Subordinated Interim Loan
Credit Agreement, the Senior Notes Indenture, the Senior Subordinated Notes
Indenture and the Exchange Note Indentures,

(xiii) are customary restrictions contained in any documentation governing the
Indebtedness permitted under Sections 7.03(s) and (aa), and

(xiv) arise in connection with cash or other deposits permitted under
Section 7.01.

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to the Original Credit Agreement.

SECTION 7.11. Accounting Changes. Make any change in fiscal year except upon
written notice to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

SECTION 7.12. Prepayments, Etc. of Indebtedness.

(a) (i) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) the Senior Subordinated Notes, the Senior Subordinated Interim Loan
Facility, the Senior Subordinated Exchange Notes or any Permitted Subordinated
Notes or any other Indebtedness that is subordinated to the Obligations
expressly by its terms (other than Indebtedness among the Borrower and its
Restricted Subsidiaries) (collectively, “Junior Financing”), except (A) the
refinancing thereof with the Net Cash Proceeds of any Permitted Refinancing, to
the extent not required to prepay any Term Loans pursuant to Section 2.05(b) or
the prepayment thereof with Retained Declined Proceeds, (B) the conversion of
any Junior Financing to Equity Interests (other than Disqualified Equity
Interests) of the Borrower or any of its direct or indirect parents, (C) the
prepayment of Indebtedness of the Borrower or any Restricted Subsidiary owed to
Holdings, the Borrower or a Restricted Subsidiary or the prepayment of any
Permitted Subordinated Notes issued by the Borrower or any Restricted Subsidiary
to Holdings, the Borrower or any Restricted Subsidiary and the prepayment of any
other Junior Financing with the proceeds of any other Junior Financing otherwise
permitted by Section 7.03, (D) prepayments, redemptions, purchases, defeasances
and other payments in respect of Junior Financings prior to their scheduled
maturity in an aggregate amount, together with the aggregate amount of
Restricted Payments made pursuant to Section 7.06(l), not to exceed the sum of
(1) the greater of $300,000,000 and 2.75% of Total Assets, in each case
determined at the time of such payment, and (2) the Available Amount at such
time and (E) any such Indebtedness if the Senior Secured Leverage Ratio (after
giving effect to such prepayment, redemption, purchase or defeasance on a Pro
Forma Basis) is not greater than 4.0 to 1.0 or (ii) make any payment in
violation of any subordination terms of any Junior Financing Documentation.

 

166



--------------------------------------------------------------------------------

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation or the
Senior Subordinated Notes Indenture without the consent of the Arrangers.

SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries. Permit any
Domestic Subsidiary that is a wholly owned Restricted Subsidiary to become a
non-wholly owned Subsidiary, except (i) to the extent such Restricted Subsidiary
continues to be a Guarantor, (ii) in connection with a Disposition of all or
substantially all of the assets or all of the Equity Interests of such
Restricted Subsidiary permitted by Section 7.05 or (iii) as a result of the
designation of such Restricted Subsidiary as an Unrestricted Subsidiary pursuant
to Section 6.14.

SECTION 7.14. Holdings. In the case of Holdings, conduct, transact or otherwise
engage in any business or operations other than the following (and activities
incidental thereto): (i) its ownership of the Equity Interests of the Borrower,
(ii) the maintenance of its legal existence (including the ability to incur
fees, costs and expenses relating to such maintenance), (iii) the performance of
its obligations with respect to the Loan Documents, the ABL Facilities, the
Senior Interim Loan Facility, the Senior Subordinated Interim Loan Facility, any
Senior Notes, any Senior Subordinated Notes, any Exchange Notes, any Permitted
Subordinated Notes, any Qualified Holding Company Debt or the Merger Agreement
and the other agreements contemplated by the Merger Agreement, (iv) any public
offering of its common stock or any other issuance of its Equity Interests or
any transaction permitted under Section 7.04, (v) financing activities,
including the issuance of securities, incurrence of debt, payment of dividends,
making contributions to the capital of its Subsidiaries and guaranteeing the
obligations of its Subsidiaries, (vi) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and the
Borrower, (vii) holding any cash or property received in connection with
Restricted Payments made by the Borrower in accordance with Section 7.06 pending
application thereof by Holdings, (viii) providing indemnification to officers
and directors and (ix) conducting, transacting or otherwise engaging in any
business or operations of the type it conducts, transacts or engages in on the
Closing Date.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Each of the events referred to in clauses
(a) through (l) of this Section 8.01 shall constitute an “Event of Default”:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower, any Restricted Subsidiary or, in the case
of Section 7.14, Holdings, fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.03(a) or 6.05(a) (solely with respect
to the Borrower) or Article VII; or

 

167



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure shall exist) of not less than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts), the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;
provided further that such failure is unremedied and is not waived by the
holders of such Indebtedness prior to any termination of the Commitments or
acceleration of the Loans pursuant to Section 8.02; or

(f) Insolvency Proceedings, Etc. Holdings, the Borrower or any Specified
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

168



--------------------------------------------------------------------------------

(g) Judgments. There is entered against any Loan Party or any Specified
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of Holdings, the Borrower or their respective ERISA Affiliates
under Title IV of ERISA in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, (ii) Holdings, the Borrower or
any of their respective ERISA Affiliates fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect, or (iii) with respect to a Foreign Plan a termination,
withdrawal or noncompliance with applicable law or plan terms or termination,
withdrawal or other event similar to an ERISA Event occurs with respect to a
Foreign Plan that would reasonably be expected to result in a Material Adverse
Effect; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(j) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create, or any Lien purported to be created
by any Collateral Document shall be asserted in writing by any Loan Party not to
be, a valid and perfected lien, with the priority required by the Collateral
Documents (or other security purported to be created on the applicable
Collateral) on and security interest in any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
except to the extent that any such loss of perfection or priority results from
the failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Documents or to file Uniform Commercial Code continuation statements and except
as to Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied or
failed to acknowledge coverage, or (ii) any of the Equity

 

169



--------------------------------------------------------------------------------

Interests of the Borrower ceasing to be pledged pursuant to the Security
Agreement free of Liens other than Liens created by the Security Agreement or
any nonconsensual Liens arising solely by operation of Law; or

(k) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation
governing Junior Financing with an aggregate principal amount of not less than
the Threshold Amount or (ii) the subordination provisions set forth in any
Junior Financing Documentation governing Junior Financing with an aggregate
principal amount of not less than the Threshold Amount shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any such Junior Financing, if applicable; or

(l) Change of Control. There occurs any Change of Control.

SECTION 8.02. Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of the Required
Lenders, take any or all of the following actions:

(a) declare Commitments of each Lender and any obligation of the L/C Issuers to
make L/C Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Commitments of each Lender and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

SECTION 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth

 

170



--------------------------------------------------------------------------------

in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Swap Termination Value under
Secured Hedge Agreements and Cash Management Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

 

171



--------------------------------------------------------------------------------

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of the Administrative Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. The provisions of this Article IX (other than
Sections 9.09 and 9.11) are solely for the benefit of the Administrative Agent
and the Lenders, and the Borrower shall not have rights as third party
beneficiary of any such provision. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank and/or Cash Management Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the

 

172



--------------------------------------------------------------------------------

Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto. Without limiting the
generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto (including the Intercreditor Agreements), as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact
including for the purpose of any Borrowing or payment in Alternative Currencies,
such sub-agents as shall be deemed necessary by the Administrative Agent and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Loan Document, or
the execution, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

SECTION 9.04. Reliance by the Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and

 

173



--------------------------------------------------------------------------------

upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to

 

174



--------------------------------------------------------------------------------

extend credit to the Borrower and the other Loan Parties hereunder. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (solely to the extent
any such Agent-Related Person was performing services on behalf of the
Administrative Agent) (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless the Administrative Agent and each other Agent-Related Person
(solely to the extent any such Agent-Related Person was performing services on
behalf of the Administrative Agent) from and against any and all Indemnified
Liabilities incurred by it; provided that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of the Administrative Agent.

SECTION 9.08. Agents in Their Individual Capacities. Each Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though such Agent were not
an Agent or an L/C Issuer hereunder and without notice to or

 

175



--------------------------------------------------------------------------------

consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, any Agent or its Affiliates may receive information regarding any
Loan Party or any of its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that no Agent shall be under any obligation to provide such
information to them. With respect to its Loans, each Agent shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not an Agent or an L/C Issuer, and the terms
“Lender” and “Lenders” include each Agent in its individual capacity.

SECTION 9.09. Successor Administrative Agent.

(a) The Administrative Agent may resign as the Administrative Agent upon thirty
(30) days’ notice to the Lenders and the Borrower. If the Administrative Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall be
consented to by the Borrower at all times other than during the existence of an
Event of Default under Section 8.01(f) (which consent of the Borrower shall not
be unreasonably withheld or delayed). If no successor agent is appointed prior
to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor agent from among the Lenders. Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent, and the term “Administrative Agent” shall mean such
successor administrative agent and/or supplemental administrative agent, as the
case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent by the date which is thirty (30) days
following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Upon the acceptance of any appointment as
the Administrative Agent hereunder by a successor and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (b) otherwise ensure that
the Collateral and Guarantee Requirement is satisfied, the Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents (if not already discharged therefrom as
provided above in this Section 9.09). After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article IX and Sections 10.04 and 10.05 shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent.

 

176



--------------------------------------------------------------------------------

(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit issued by Bank of America, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer effectively to assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

(c) If at any time the Administrative Agent becomes a Defaulting Lender pursuant
to clause (d) of the definition thereof, then the Borrower may, on ten
(10) Business Days’ prior written notice to the Administrative Agent after the
Administrative Agent has become a Defaulting Lender pursuant to Section 2.18,
require such Administrative Agent to resign pursuant to Section 9.09(a), and a
successor agent shall be appointed in accordance with Section 9.09(a), with the
written consent of the Required Lenders. Any Loans or Commitments held by such
Administrative Agent shall be assigned in accordance with Section 3.07.

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(g) and (h), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

177



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree (if
then in effect, subject to the terms of any Intercreditor Agreement):

(a) that any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable), the expiration or
termination of all Letters of Credit and any other obligation (including a
guarantee that is contingent in nature), (ii) at the time the property subject
to such Lien is transferred or to be transferred as part of or in connection
with any transfer permitted hereunder or under any other Loan Document to any
Person other than Holdings, the Borrower or any of its Domestic Subsidiaries
that are Restricted Subsidiaries, (iii) subject to Section 10.01, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders, or (iv) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guaranty pursuant
to clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);

(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if (i) in the case of any Subsidiary, such Person ceases to
be a Restricted Subsidiary as a result of a transaction or designation permitted
hereunder or (ii) in the case of Holdings, as a result of a transaction
permitted hereunder; provided that no such release shall occur if such Guarantor
continues to be a guarantor in respect of the Senior Interim Loan Facility, the
Senior Subordinated Interim Loan Facility, the Senior Notes, the Senior
Subordinated Notes, the Exchange Notes or any other Junior Financing; and

(d) if any Guarantor shall cease to be a Material Subsidiary (as certified in
writing by a Responsible Officer) and the Borrower notifies the Administrative
Agent in writing that it wishes such Guarantor to be released from its
obligations under the Guaranty, (i) such Subsidiary shall be automatically
released from its obligations under the Guaranty and (ii) any Liens granted by
such Subsidiary or Liens on the Equity Interests of such Subsidiary shall be
automatically released; provided that no such release shall occur if such
Subsidiary continues to be a guarantor in respect of the Senior Interim Loan
Facility, the Senior Subordinated Interim Loan Facility, the Senior Notes, the
Senior Subordinated Notes, the Exchange Notes or any other Junior Financing.

 

178



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12. Other Agents; Arrangers and Managers. Except as expressly provided
herein, none of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “joint bookrunner” or “joint lead arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons identified in the first sentence of this
Section 9.12 shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons identified in the first sentence of this
Section 9.12 in deciding to enter into this Agreement or in taking or not taking
action hereunder.

SECTION 9.13. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents

 

179



--------------------------------------------------------------------------------

and necessary to the exercise or performance thereof by such Supplemental
Administrative Agent shall run to and be enforceable by either the
Administrative Agent or such Supplemental Administrative Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower or Holdings, as applicable, shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

SECTION 9.14. Intercreditor Agreements. The Administrative Agent is authorized
to enter into any Intercreditor Agreement, and the parties hereto acknowledge
that the Intercreditor Agreements are binding upon them. Each Lender (a) hereby
consents to the subordination of the Liens on the Current Assets Collateral
securing the Obligations on the terms set forth in the ABL Intercreditor
Agreement, (b) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreements and (c) hereby
authorizes and instructs the Administrative Agent to enter into the
Intercreditor Agreements and to subject the Liens on the Current Assets
Collateral securing the Obligations to the provisions of the ABL Intercreditor
Agreement. The foregoing provisions are intended as an inducement to the First
Lien Secured Parties (as such term is defined in the ABL Intercreditor
Agreement) to extend credit to the Borrower and such First Lien Secured Parties
are intended third-party beneficiaries of such provisions and the provisions of
the ABL Intercreditor Agreement.

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the ABL Intercreditor Agreement), and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that, no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory

 

180



--------------------------------------------------------------------------------

prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definitions of Total
Leverage Ratio or Senior Secured Leverage Ratio or, in each case, in the
component definitions thereof shall not constitute a reduction in the rate of
interest; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or any provision of Section 2.05(b)(v)(Y), 2.06(c),
2.13 or 8.03 without the written consent of each Lender affected thereby;

(e) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;

(f) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guaranty, without
the written consent of each Lender;

(g) change the currency in which any Loan is denominated of any Loan without the
written consent of the Lender holding such Loans; or

(h) waive any condition set forth in Section 4.02 as to any Credit Extension
under any Revolving Credit Facility without the written consent of the Required
Facility Lenders under such Facility;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of a L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; (iv) Section 10.07(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose

 

181



--------------------------------------------------------------------------------

Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the consent of Required Facility Lenders shall be required
with respect to any amendment that by its terms adversely affects the rights of
Lenders under such Facility in respect of payments hereunder in a manner
different than such amendment affects other Facilities. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender (it being understood that any Commitments or Loans held or deemed
held by any Defaulting Lender shall be excluded for a vote of the Lenders
hereunder requiring any consent of the Lenders).

No amendment or waiver of any provision of any Intercreditor Agreement shall be
effective unless consented to in writing by the Required Lenders, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with
replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Rate with respect to such Replacement Term Loans (or similar interest
rate spread applicable to such Replacement Term Loans) shall not be higher than
the Applicable Rate for such Refinanced Term Loans (or similar interest rate
spread applicable to such Refinanced Term Loans) immediately prior to such
refinancing, (c) the Weighted Average Life to Maturity of such Replacement Term
Loans shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the Term Loans) and (d) all other terms applicable to
such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans in effect immediately prior to such
refinancing.

Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may

 

182



--------------------------------------------------------------------------------

be, together with this Agreement, amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan

 

183



--------------------------------------------------------------------------------

Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct of such Person, as determined by the final
non-appealable judgment of a court of competent jurisdiction. All telephonic
notices to the Administrative Agent may be recorded by the Administrative Agent,
and each of the parties hereto hereby consents to such recording.

(d) The Platform and any electronic communications are provided “as is” and “as
available.” None of the Agent-Related Persons warrant the accuracy, adequacy or
completeness of the Platform or any electronic communications and each expressly
disclaims liability for errors or omissions in the Platform and any electronic
communication.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Syndication Agent, each Documentation Agent, the Joint Bookrunners and the
Arrangers for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of Cahill Gordon & Reindel LLP and one
local and foreign counsel in each relevant jurisdiction, and (b) to pay or
reimburse the Administrative Agent and the Lenders for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of one counsel to the Administrative Agent and the Lenders
(and one local counsel in each applicable jurisdiction and, in the event of any
actual conflict or interest, one additional counsel of the affected parties)).
The agreements in this Section 10.04 shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations. All amounts due
under this Section 10.04 shall be paid promptly following receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

 

184



--------------------------------------------------------------------------------

SECTION 10.05. Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless the Administrative Agent, each Lender, each other Agent and their
respective Affiliates, directors, officers, members, employees, agents, trustees
or advisors (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (c) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability arising out of the activities
or operations of the Borrower, any Subsidiary or any other Loan Party, or
(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (x) the gross negligence,
bad faith or willful misconduct, as determined by the final, non-appealable
judgment of a court of competent jurisdiction, of such Indemnitee or of any
affiliate, director, officer, member, employee or agent of such Indemnitee or
(y) a breach of any obligations under any Loan Document by such Indemnitee or of
any affiliate, director, officer, employee or agent of such Indemnitee, as
determined by the final, non-appealable judgment of a court of competent
jurisdiction. To the extent that the undertakings to indemnify and hold harmless
set forth in this Section 10.05 may be unenforceable in whole or in part because
they are violative of any applicable law or public policy, the Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by the Indemnitees or any of them. No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 10.05 shall be paid within 20 Business Days after written demand
therefor. The agreements in this

 

185



--------------------------------------------------------------------------------

Section 10.05 shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may, except as
permitted by Section 7.04, assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee, (ii) by way
of participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Sections 10.07(g) and 10.07(i) or (iv) to an SPC in accordance with the
provisions of Section 10.07(h) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed, it being understood that the Borrower shall have the right to
withhold its consent if the Borrower would be required to obtain the consent of,
or make a filing or registration with, a Governmental Agency) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
(i) an assignment of a Term Loan to a Lender, an Affiliate of a Lender, an
Approved

 

186



--------------------------------------------------------------------------------

Fund or (ii) if an Event of Default under Section 8.01(a) or, solely with
respect to the Borrower, Section 8.01(f) has occurred and is continuing, any
Assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to the Holdings, the Borrower or its Subsidiaries, in each case in accordance
with the last paragraph of this clause (b), another Lender, an Affiliate of a
Lender or an Approved Fund;

(C) solely in the case of any assignment under any Revolving Credit Facility
under which such Person is an L/C Issuer, each Principal L/C Issuer at the time
of such assignment; and

(D) in the case of any assignment of any of the Dollar Revolving Credit
Facility, the Swing Line Lender.

Notwithstanding the foregoing, no such assignment shall be made to a natural
person.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) a Dollar Amount of $5,000,000 (in the case of the Revolving Credit
Facilities), (y) $1,000,000 (in the case of a Dollar Term Loan) or
(z) €1,000,000 (in the case of a Euro Term Loan) unless each of the Borrower and
the Administrative Agent otherwise consents, provided that (1) no such consent
of the Borrower shall be required if an Event of Default under Section 8.01(a)
or, solely with respect to the Borrower, Section 8.01(f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any Assignment;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) the Assignee shall comply with Sections 3.01(b) through (e), as applicable.

 

187



--------------------------------------------------------------------------------

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Classes of Loans or Commitments on
a non-pro rata basis.

Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of any Term Loans of any Class to the Borrower, Holdings or
any Subsidiary (a “Purchasing Borrower Party”), in each case, on a non-pro rata
basis through either (x) individually negotiated transactions or (y) “Dutch
auction” procedures open to all applicable Lenders on a pro rata basis based on
the amount of Term Loans of such Class in accordance with customary procedures
to be agreed between the Borrower and the Administrative Agent (or other
applicable agent managing such auction it being understood the Administrative
Agent shall have no obligation to manage any such auction); provided that (A) in
each of the case of clauses (x) and (y) (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) no proceeds of
Revolving Loans or Swing Line Loans are used to fund any such purchase,
(iii) such Term Loans are immediately cancelled upon acquisition and (iv) the
Purchasing Borrower Party complies with customary procedures relating to the
treatment of material non-public information reasonably satisfactory to the
Administrative Agent (and, in the case of individually negotiated transactions,
the assignee identifies itself as a Purchasing Borrower Party in the applicable
Assignment and Assumption).

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the

 

188



--------------------------------------------------------------------------------

Borrower, any Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 3.01(b)
and (d) or Section 3.01(e), as applicable), 3.04 and 3.05 (through the
applicable Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.07(c). To the extent permitted
by applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. If a Lender (or any of
its registered assigns) sells a participation pursuant to this Section 10.07(e),
the Lender (or its registered assign, as the case may be), acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest under this
Agreement or any Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that such Lender (or its registered assign, as
the case may be) shall have no obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender (or the registered assign, as the case may be) shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.04 or 3.05 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure

 

189



--------------------------------------------------------------------------------

obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Borrower, a successor L/C Issuer or Swing
Line Lender willing to accept its appointment as successor L/C Issuer or Swing

 

190



--------------------------------------------------------------------------------

Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be. If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If the
Swing Line Lender resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information in accordance with such Agent’s
or Lender’s customary procedures for handling confidential information of such
nature, and to not use or disclose such information, except that Information may
be disclosed (a) to its Affiliates and its and its Affiliates’ directors,
officers, employees, trustees, investment advisors and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made shall be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority; (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement or any
Intercreditor Agreement; (e) subject to an agreement to be bound by provisions
substantially the same as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Borrower), to any pledgee referred to in
Section 10.07(g), counterparty to a swap or derivative transaction relating to
the Borrower and its Obligations, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; (f) with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08; (h) to any Governmental Authority,
examiner or self-regulatory authority (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; (i) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); or (j) in connection with the administration of this
Agreement or any other Loan Documents or the exercise of any remedies hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder. In addition, the Agents and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party or its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, relating to Holdings, the Borrower or any of their subsidiaries or its
business, other than any such information that is publicly available to any
Agent or any Lender prior to

 

191



--------------------------------------------------------------------------------

disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that, in the case of information received from a Loan
Party after the Closing Date, such information is clearly identified at the time
of delivery as confidential or (ii) is delivered pursuant to Section 6.01, 6.02
or 6.03 hereof.

SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to set off and
apply any deposits held or other Indebtedness owing by such Lender or its
Affiliates or such L/C Issuer or its Affiliates, as the case may be, to or for
the credit or the account of any Subsidiary of a Loan Party which is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code
unless such Subsidiary is not a direct or indirect subsidiary of Holdings. Each
Lender and L/C Issuer agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender
or L/C Issuer, as the case may be; provided, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Administrative Agent, each Lender and each L/C Issuer under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, such Lender and such L/C Issuer
may have.

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all

 

192



--------------------------------------------------------------------------------

of which together shall constitute one and the same instrument. Delivery by
telecopier of an executed counterpart of a signature page to this Agreement and
each other Loan Document shall be effective as delivery of an original executed
counterpart of this Agreement and such other Loan Document. The Agents may also
require that any such documents and signatures delivered by telecopier be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control. With the exception of those terms
contained in that certain amended and restated commitment letter among Holdings,
the Agents and the other parties thereto which by the terms thereof remain in
full force and effect, all of the Arrangers’ and their respective Affiliates’
obligations thereunder in respect of the Facilities shall terminate and be
superseded by this Agreement and the Loan Documents and the Arrangers and their
respective Affiliates shall be released from all liability in connection
therewith, including, without limitation, any claim for injury or damages,
whether consequential, special, direct, indirect, punitive or otherwise.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.15. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
SUBJECT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE

 

193



--------------------------------------------------------------------------------

STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS (EXCEPT THAT NOTHING HEREIN SHALL PROHIBIT THE ADMINISTRATIVE AGENT OR
ANY LENDER FROM ENFORCING ANY LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION IN
WHICH ANY LOAN PARTY IS ORGANIZED OR ANY COLLATERAL IS LOCATED). TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 10.16. WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.17. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and the Administrative Agent shall have been notified by each Lender, Swing Line
Lender and L/C Issuer that each such Lender, Swing Line Lender and L/C Issuer
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, Holdings, each Agent and each Lender and their respective
successors and assigns.

SECTION 10.18. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be

 

194



--------------------------------------------------------------------------------

discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

SECTION 10.19. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents or the Secured
Hedge Agreements (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent (which
shall not be withheld in contravention of Section 9.04(a)). The provision of
this Section 10.19 are for the sole benefit of the Lenders and shall not afford
any right to, or constitute a defense available to, any Loan Party.

SECTION 10.20. USA PATRIOT Act. Each Lender hereby notifies the Borrower and
each Guarantor that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrower
and each Guarantor, which information includes the name and address of the
Borrower and such Guarantor and other information that will allow such Lender to
identify the Borrower and such Guarantor in accordance with the USA PATRIOT Act.
The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-laundering rules and
regulations, including the PATRIOT Act.

SECTION 10.21. Agent for Service of Process. The Borrower agrees that promptly
following request by the Administrative Agent it shall cause each Material
Foreign Subsidiary or for whose account a Letter of Credit is issued to appoint
and maintain an agent reasonably satisfactory to the Administrative Agent to
receive service of process in New York City on behalf of such Material Foreign
Subsidiary.

SECTION 10.22. Intercreditor Agreements.

(a) EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO, IN THE
DISCRETION OF THE ADMINISTRATIVE AGENT, ENTER INTO ANY INTERCREDITOR AGREEMENT
PERMITTED HEREBY ON BEHALF OF SUCH LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE
ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS
OF SUCH INTERCREDITOR AGREEMENT.

 

195



--------------------------------------------------------------------------------

(b) THE LENDERS HEREBY ACKNOWLEDGE THAT (A) NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE COLLATERAL DOCUMENTS, THE RIGHTS, OBLIGATIONS AND REMEDIES OF
THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES UNDER SUCH COLLATERAL DOCUMENTS
WILL BE, UPON EXECUTION BY THE ADMINISTRATIVE AGENT, SUBJECT TO THE PROVISIONS
OF EACH APPLICABLE INTERCREDITOR AGREEMENT AND (B) IN THE EVENT OF ANY CONFLICT
OR INCONSISTENCY BETWEEN THE PROVISIONS OF ANY INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF SUCH INTERCREDITOR AGREEMENT SHALL CONTROL. THE
LENDERS HEREBY AUTHORIZE THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO TAKE SUCH
ACTIONS, INCLUDING MAKING FILINGS AND ENTERING INTO AGREEMENTS AND ANY
AMENDMENTS OR SUPPLEMENTS TO ANY COLLATERAL DOCUMENT, AS MAY BE NECESSARY OR
DESIRABLE TO REFLECT THE INTENT OF THIS SECTION 10.22(b).

(c) THE PROVISIONS OF THIS SECTION 10.22 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF ANY INTERCREDITOR AGREEMENT, WHICH WILL BE IN THE FORM
APPROVED BY AND REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
BORROWER AS PERMITTED BY THIS AGREEMENT. REFERENCE MUST BE MADE TO ANY
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF ANY
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT (AND
NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN ANY INTERCREDITOR
AGREEMENT.

SECTION 10.23. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each of Holdings and the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the Facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents and the Lenders, on the other
hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Agents and the Lenders is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Agents or the Lenders has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Agent or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Agents or the Lenders has any
obligation to the Borrower or any of its Affiliates

 

196



--------------------------------------------------------------------------------

with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agents and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ, and may conflict with, from
those of the Borrower and its Affiliates, and none of the Agents or the Lenders
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Agents and the Lenders have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and Holdings and the Borrower have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate. Each of
Holdings and the Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Agents and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty.

 

197



--------------------------------------------------------------------------------

SCHEDULE 2.01A

New Dollar Revolving Credit Commitments;

New Alternative Currency Revolving Credit Commitments

 

Bank

   New Dollar
Revolving Credit
Commitment      New Alternative
Currency
Revolving Credit
Commitment  

Bank of America, N.A.

   $ 17,500,000.00       $ 17,500,000.00   

Goldman Sachs Lending Partners LLC

   $ 17,500,000.00       $ 17,500,000.00   

JPMorgan Chase Bank, N.A.

   $ 17,500,000.00       $ 17,500,000.00   

Wells Fargo Bank, N.A.

   $ 17,500,000.00       $ 17,500,000.00   

Barclays Bank PLC

   $ 17,500,000.00       $ 17,500,000.00   

Citibank, N.A.

   $ 17,500,000.00       $ 17,500,000.00   

UBS Loan Finance LLC

   $ 10,000,000.00       $ 10,000,000.00   

Sumitomo Mitsui Banking Corporation

   $ 10,000,000.00       $ 10,000,000.00   

Royal Bank of Canada

   $ 10,000,000.00       $ 10,000,000.00   

Natixis, New York Branch

   $ 10,000,000.00       $ 10,000,000.00   

HSBC Bank USA, N.A.

   $ 10,000,000.00       $ 10,000,000.00   

ING Capital LLC

   $ 10,000,000.00       $ 10,000,000.00      

 

 

    

 

 

     $ 165,000,000.00       $ 165,000,000.00   



--------------------------------------------------------------------------------

Exhibit I-2

AMENDED AND RESTATED

INTERCREDITOR AGREEMENT

by and among

[            ],

as ABL Collateral Agent

and

BANK OF AMERICA, N.A.,

as CF Collateral Agent

Dated as of September 25, 2007

and

Amended and Restated as of [            ], 20[ ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.   ARTICLE 1    DEFINITIONS   

Section 1.1

  Definitions      1   

Section 1.2

  Rules of Construction      7    ARTICLE 2    LIEN PRIORITY   

Section 2.1

  Priority of Liens      8   

Section 2.2

  Waiver of Right to Contest Liens      9   

Section 2.3

  Remedies Standstill      9   

Section 2.4

  Exercise of Rights      10   

Section 2.5

  No New Liens      12   

Section 2.6

  Waiver of Marshalling      12    ARTICLE 3    ACTIONS OF THE PARTIES   

Section 3.1

  Certain Actions Permitted      12   

Section 3.2

  Agent for Perfection      13   

Section 3.3

  Inspection and Access Rights      13   

Section 3.5

  Exercise of Remedies – Set-Off and Tracing of and Priorities in Proceeds     
14    ARTICLE 4    APPLICATION OF PROCEEDS   

Section 4.1

  Application of Proceeds      14   

Section 4.2

  Specific Performance      16    ARTICLE 5    INTERCREDITOR ACKNOWLEDGEMENTS
AND WAIVERS   

Section 5.1

  Notice of Acceptance and Other Waivers      16   

Section 5.2

  Modifications to ABL Documents and CF Documents      17   

Section 5.3

  Reinstatement and Continuation of Agreement      18    ARTICLE 6    INSOLVENCY
PROCEEDINGS   

Section 6.1

  DIP Financing      19   

Section 6.2

  Relief from Stay      20   

 

i



--------------------------------------------------------------------------------

         Page No.  

Section 6.3

  No Contest; Adequate Protection      20   

Section 6.4

  Asset Sales      21   

Section 6.5

  Separate Grants of Security and Separate Classification      21   

Section 6.6

  Enforceability      21   

Section 6.7

  ABL Obligations and CF Obligations Unconditional      21    ARTICLE 7   
MISCELLANEOUS   

Section 7.1

  Rights of Subrogation      22   

Section 7.2

  Further Assurances      22   

Section 7.3

  Representations      23   

Section 7.4

  Amendments      23   

Section 7.5

  Addresses for Notices      23   

Section 7.6

  No Waiver, Remedies      24   

Section 7.7

  Continuing Agreement, Transfer of Secured Obligations      24   

Section 7.8

  Governing Law; Entire Agreement      24   

Section 7.9

  Counterparts      24   

Section 7.10

  No Third Party Beneficiaries      24   

Section 7.11

  Headings      24   

Section 7.12

  Severability      25   

Section 7.13

  Attorneys’ Fees      25   

Section 7.14

  VENUE; JURY TRIAL WAIVER      25   

Section 7.15

  Intercreditor Agreement      25   

Section 7.16

  Effectiveness      25   

Section 7.17

  Collateral Agents      25   

Section 7.18

  No Warranties or Liability      26   

Section 7.19

  Conflicts      26   

Section 7.20

  Information Concerning Financial Condition of the Credit Parties      26   

Section 7.21

  Acknowledgement      26   

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

INTERCREDITOR AGREEMENT

AMENDED AND RESTATED INTERCREDITOR AGREEMENT (as amended, supplemented, restated
or otherwise modified from time to time pursuant to the terms hereof, this
“Agreement”), dated as of September 25, 2007, and amended and restated as of
[            ], 20[            ], among [            ], in its capacity as
collateral agent for the ABL Secured Parties (as defined below), and BANK OF
AMERICA, N.A. (“Bank of America”), in its capacity as administrative agent for
the CF Secured Parties (as defined below).

RECITALS

A. BIOMET, INC., an Indiana corporation (the “Company”), is party to the
[Amended and Restated] Credit Agreement dated as of [        ] (as amended,
restated, supplemented, waived, Refinanced or otherwise modified from time to
time (including without limitation to add new loans thereunder or increase the
amount of loans thereunder), the “ABL Credit Agreement”), among the Company,
[List Holdings and the Subsidiaries party thereto], the Lenders party thereto
from time to time, [            ], as Administrative Agent and the other parties
named therein.

B. The Company is party to the Amended and Restated Credit Agreement dated as of
September 25, 2007, and as amended and restated as of [        ], 2012 (as
further amended, restated, supplemented, waived, Refinanced or otherwise
modified from time to time (including without limitation to add new loans
thereunder or increase the amount of loans thereunder), the “CF Credit
Agreement”), among the Company, LVB Acquisition Inc.Holdings, the Lenders party
thereto from time to time, BANK OF AMERICA, N.A., as Administrative Agent and
the other parties named therein.

C. The ABL Collateral Agent and the CF Collateral Agent are parties to that
certain Intercreditor Agreement, dated as of September 25, 2007 (as amended,
restated, supplemented or modified prior to the date hereof, the “Original
Intercreditor Agreement”).

D. The parties to this Agreement have agreed to amend and restate the Original
Intercreditor Agreement on the terms set forth herein.

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. Unless the context otherwise requires, all capitalized
terms used but not defined herein shall have the meanings set forth in the ABL
Credit Agreement or the CF Credit Agreement, as applicable, in each case as in
effect on the Closing Date. In addition, as used in this Agreement, the
following terms shall have the meanings set forth below:

 

1



--------------------------------------------------------------------------------

“ABL Collateral Agent” shall mean [            ], in its capacity as collateral
agent for the lenders and other secured parties under the ABL Credit Agreement
and the other ABL Documents entered into pursuant to the ABL Credit Agreement,
together with its successors and permitted assigns under the ABL Credit
Agreement exercising substantially the same rights and powers; and in each case
provided that if such ABL Collateral Agent is not [            ], such ABL
Collateral Agent shall have become a party to this Agreement and the other
applicable ABL Security Documents.

“ABL Controlled Accounts” shall mean (i) all Deposit Accounts and all Securities
Accounts and all accounts and sub-accounts relating to any of the foregoing
accounts and (ii) all cash, funds, checks, notes, “securities entitlements” (as
such terms are defined in the UCC) and instruments from time to time on deposit
in any of the accounts or sub-accounts described in clause (i) of this
definition, in each case, of any Grantor and which are subject to a control
agreement in favor of the ABL Collateral Agent.

“ABL Documents” means the credit, guaranty and security documents governing the
ABL Obligations, including, without limitation, the ABL Credit Agreement and the
ABL Security Documents and Secured Hedge Agreements (as defined in the ABL
Credit Agreement as in effect on the date hereof) and documentation entered into
by any Grantor relating to Cash Management Obligations (as defined in the ABL
Credit Agreement as in effect on the date hereof) and Bank Products (as defined
in the ABL Credit Agreement as in effect on the date hereof).

“ABL Obligations” shall mean all “[Obligations]” as defined in the ABL Credit
Agreement.

“ABL Recovery” shall have the meaning set forth in Section 5.3.

“ABL Security Agreement” means the [Security Agreement] (as defined in the ABL
Credit Agreement).

“ABL Security Documents” means the ABL Security Agreement and the other
[Collateral Documents] (as defined in the ABL Credit Agreement) and any other
agreement, document or instrument pursuant to which a Lien is granted or
purported to be granted by any Grantor securing ABL Obligations or under which
rights or remedies with respect to such Liens are governed.

“ABL Secured Parties” means the “[Secured Parties]” as defined in the ABL Credit
Agreement.

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Bank of America” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code.

 

2



--------------------------------------------------------------------------------

“CF Collateral Agent” shall mean [            ], in its capacity as
administrative agent for the lenders and other secured parties under the CF
Credit Agreement and the other CF Documents entered into pursuant to the CF
Credit Agreement, together with its successors and permitted assigns under the
CF Credit Agreement exercising substantially the same rights and powers; and in
each case provided that if such CF Collateral Agent is not [            ], such
CF Collateral Agent shall have become a party to this Agreement and the other
applicable CF Security Documents.

“CF Documents” means the credit, guaranty and security documents governing the
CF Obligations, including, without limitation, the CF Credit Agreement, each
Secured Hedge Agreement (as defined in the CF Credit Agreement), each agreement
relating to any Cash Management Obligations (as defined in the CF Credit
Agreement) and the CF Security Documents.

“CF Enforcement Date” means the date which is 180 days after the occurrence of
both (i) a continuing Event of Default (under and as defined in the CF Credit
Agreement) and (ii) the ABL Collateral Agent’s receipt of an Enforcement Notice
from the CF Collateral Agent, provided that the CF Enforcement Date shall be
stayed and shall not occur (or be deemed to have occurred) (A) at any time the
ABL Collateral Agent or the ABL Secured Parties have commenced and are
diligently pursuing any enforcement action against the Intercreditor Collateral,
(B) at any time that any Grantor is then a debtor under or with respect to (or
otherwise subject to any Insolvency Proceeding), or (C) if the Event of Default
under the CF Credit Agreement is waived or cured in accordance with the terms of
the CF Credit Agreement.

“CF Obligations” shall mean all “Obligations” as defined in the CF Credit
Agreement.

“CF Secured Parties” means the “Secured Parties” as defined in the CF Credit
Agreement.

“CF Security Documents” means the Collateral Documents (as defined in the CF
Credit Agreement) and any other agreement, document or instrument pursuant to
which a lien on Intercreditor Collateral is granted or purported to be granted
securing CF Obligations or under which rights or remedies with respect to such
liens are governed, but in each case only to the extent relating to
Intercreditor Collateral.

“Collateral Agent(s)” means individually the ABL Collateral Agent or the CF
Collateral Agent and collectively means the ABL Collateral Agent and the CF
Collateral Agent.

“Comparable CF Security Document” shall mean, in relation to any Intercreditor
Collateral subject to any Lien created under any ABL Document, those CF Security
Documents that create a Lien on the same Intercreditor Collateral (but only to
the extent relating to such Intercreditor Collateral), granted by the same
Grantor or Grantors.

“Credit Documents” shall mean the ABL Documents and the CF Documents.

“Deposit Account” has the meaning set forth in the UCC.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

3



--------------------------------------------------------------------------------

“Discharge of ABL Obligations” shall mean, except to the extent otherwise
provided in Section 5.3, payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of all ABL Obligations and, with respect to letters of credit or
letter of credit guaranties outstanding under the ABL Documents, delivery of
cash collateral or backstop letters of credit in respect thereof in a manner
consistent with the ABL Credit Agreement, in each case after or concurrently
with the termination of all commitments to extend credit thereunder, and the
termination of all commitments of ABL Secured Parties under ABL Documents;
provided that the Discharge of ABL Obligations shall not be deemed to have
occurred if such payments are made with the proceeds of other ABL Obligations
that constitute an exchange or replacement for or a Refinancing of such ABL
Obligations. In the event the ABL Obligations are modified and the ABL
Obligations are paid over time or otherwise modified pursuant to Section 1129 of
the Bankruptcy Code, the ABL Obligations shall be deemed to be discharged when
the final payment is made, in cash, in respect of such indebtedness and any
obligations pursuant to such new indebtedness shall have been satisfied.

“Disposition” has the meaning set forth in Section 2.4(b).

“Enforcement Notice” shall mean a written notice delivered by the CF Collateral
Agent to the ABL Collateral Agent announcing the commencement of an Exercise of
Secured Creditor Remedies.

“Event of Default” shall mean an Event of Default under the ABL Credit Agreement
or the CF Credit Agreement as the context requires.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

(a) the taking by any Secured Party of any action to enforce or realize upon any
Lien on Intercreditor Collateral, including the institution of any foreclosure
proceedings or the noticing of any public or private sale pursuant to Article 9
of the Uniform Commercial Code;

(b) the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien on Intercreditor Collateral under any of
the Credit Documents, under applicable law, in an Insolvency Proceeding or
otherwise, including the election to retain any of the Intercreditor Collateral
in satisfaction of a Lien;

(c) the taking of any action by any Secured Party or the exercise of any right
or remedy by any Secured Party in respect of the collection on, set-off against,
marshalling of, injunction respecting or foreclosure on the Intercreditor
Collateral or the Proceeds thereof;

(d) the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Intercreditor
Collateral;

(e) the sale, lease, license, or other disposition of all or any portion of the
Intercreditor Collateral by private or public sale conducted by a Secured Party
or any other means at the direction of a Secured Party permissible under
applicable law; or

 

4



--------------------------------------------------------------------------------

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code in respect of Intercreditor Collateral.

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing a proof of claim in
bankruptcy court or seeking adequate protection, (ii) the exercise of rights by
the ABL Collateral Agent upon the occurrence of a Cash Dominion Event (as
defined in the ABL Credit Agreement), including, without limitation, the
notification of account debtors, depository institutions or any other Person to
deliver proceeds of Intercreditor Collateral to the ABL Collateral Agent (unless
and until the Lenders under the ABL Credit Agreement cease to extend credit to
the Borrowers thereunder, in which event an Exercise of Secured Creditor
Remedies shall be deemed to have occurred), (iii) the consent by a Secured Party
to a sale or other disposition by any Grantor of any of its assets or
properties, (iv) the acceleration of all or a portion of the ABL Obligations or
the CF Obligations, (v) the reduction of the borrowing base, advance rates or
sub-limits by the Administrative Agent under the ABL Credit Agreement, the ABL
Collateral Agent and the Lenders under the ABL Credit Agreement, (vi) the
imposition of reserves by the ABL Collateral Agent, (vii) an account or item of
inventory ceasing to be an “eligible account” or “eligible inventory” under the
ABL Credit Agreement, (viii) any action taken by any CF Secured Party in respect
of Non-Intercreditor Collateral or (ix) any of the actions permitted by Sections
2.3(b), 2.4(a) and 3.1.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Grantors” shall mean the Company and each Subsidiary that is party to any ABL
Security Document and any CF Security Document. For the avoidance of doubt, any
Subsidiary that is a party to either (i) any ABL Security Document or (ii) any
CF Security Document but that is not a party to both an ABL Security Document
and a CF Security Document shall not be a “Grantor” for any purposes of this
Agreement.

“Indebtedness” shall have the meaning provided in the ABL Credit Agreement and
the CF Credit Agreement as in effect on the date hereof.

“Insolvency Proceeding” shall mean:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

 

5



--------------------------------------------------------------------------------

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intecreditor Collateral” means [the assets of the Grantors constituting
“Intercreditor Collateral” (as defined in the Original Intercreditor
Agreement)][all “Collateral” (or equivalent term) pledged by the Grantors, as
defined in the ABL Security Documents as in effect on the date hereof]1.

“Lien Priority” shall mean with respect to any Lien of the ABL Collateral Agent,
the ABL Secured Parties, the CF Collateral Agent or the CF Secured Parties on
the Intercreditor Collateral, the order of priority of such Lien as specified in
Section 2.1.

“Non-Intercreditor Collateral” means all “Collateral” (or equivalent term) of
any Grantor as defined in any CF Security Document but excluding all
Intercreditor Collateral.

“Obligations” means any principal, interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable state, federal
or foreign law), premium, penalties, fees, indemnifications, reimbursements
(including reimbursement obligations with respect to letters of credit and
banker’s acceptances), damages and other liabilities, and guarantees of payment
of such principal, interest, penalties, fees, indemnifications, reimbursements,
damages and other liabilities, payable under the documentation governing any
Indebtedness.

“Party” shall mean the ABL Collateral Agent or the CF Collateral Agent, and
“Parties” shall mean collectively the ABL Collateral Agent and the CF Collateral
Agent.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the UCC,
with respect to the Intercreditor Collateral, and (b) whatever is recoverable or
recovered when any Intercreditor Collateral is sold, exchanged, collected, or
disposed of, whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such

 

1 

If Grantors are providing the same collateral package under the ABL Credit
Agreement as under the ABL Credit Agreement referred to in the Original
Intercreditor Agreement, term may be defined by reference to the ABL Security
Documents, specifically referring to collateral from Domestic Subsidiaries.
Alternative language options in brackets.

 

6



--------------------------------------------------------------------------------

indebtedness, including by adding or replacing lenders, creditors, agents,
borrowers and/or guarantors, and including in each case, but not limited to,
after the original instrument giving rise to such indebtedness has been
terminated. “Refinanced” and “Refinancing” have correlative meanings.

“Securities Account” has the meaning set forth in the UCC.

“Secured Parties” shall mean the ABL Secured Parties and the CF Secured Parties.

“Subsidiary” shall have the meaning given such term by the ABL Credit Agreement
and the CF Credit Agreement as in effect on the date hereof.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may, from time to time, be in effect in the State of New York; provided
that to the extent that the Uniform Commercial Code is used to define any term
in any security document and such term is defined differently in differing
Articles of the Uniform Commercial Code, the definition of such term contained
in Article 9 shall govern; provided, further, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection,
publication or priority of, or remedies with respect to, Liens of any Party is
governed by the Uniform Commercial Code or foreign personal property security
laws as enacted and in effect in a jurisdiction other than the State of New
York, the term “Uniform Commercial Code” or “UCC” will mean the Uniform
Commercial Code or such foreign personal property security laws as enacted and
in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

Section 1.2 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting and shall
be deemed to be followed by the phrase “without limitation,” and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Article, section, subsection,
clause, schedule and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation, or in such
other manner as may be approved by the requisite holders or representatives in
respect of such obligation.

 

7



--------------------------------------------------------------------------------

ARTICLE 2

LIEN PRIORITY

Section 2.1 Priority of Liens.

(a) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection of any Liens granted to the ABL Collateral Agent or
the ABL Secured Parties in respect of all or any portion of the Intercreditor
Collateral or of any Liens granted to the CF Collateral Agent or any CF Secured
Parties in respect of all or any portion of the Intercreditor Collateral, and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
the ABL Collateral Agent or the CF Collateral Agent (or the ABL Secured Parties
or the CF Secured Parties) on any Intercreditor Collateral, (iii) any provision
of the Uniform Commercial Code, the Bankruptcy Code or any other applicable law,
or of any of the ABL Documents or any of the CF Documents, or (iv) whether the
ABL Collateral Agent or the CF Collateral Agent, in each case, either directly
or through agents, holds possession of, or has control over, all or any part of
the Intercreditor Collateral, the ABL Collateral Agent, on behalf of itself and
the ABL Secured Parties, and the CF Collateral Agent, on behalf of itself the CF
Secured Parties, hereby agree that:

(1) any Lien in respect of all or any portion of the Intercreditor Collateral
now or hereafter held by or on behalf of the CF Collateral Agent or any CF
Secured Party that secures all or any portion of the CF Obligations shall in all
respects be junior and subordinate to all Liens granted to the ABL Collateral
Agent and the ABL Secured Parties on the Intercreditor Collateral; and

(2) any Lien in respect of all or any portion of the Intercreditor Collateral
now or hereafter held by or on behalf of the ABL Collateral Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations shall in
all respects be senior and prior to all Liens granted to the CF Collateral Agent
or any CF Secured Party on the Intercreditor Collateral.

The CF Collateral Agent, for and on behalf of itself and each applicable CF
Secured Party, expressly agrees that any Lien purported to be granted on any
Intercreditor Collateral as security for the ABL Obligations shall be deemed to
be and shall be deemed to remain senior in all respects and prior to all Liens
on the Intercreditor Collateral securing any CF Obligations for all purposes
regardless of whether the Lien purported to be granted is found to be improperly
granted, improperly perfected, preferential, a fraudulent conveyance or legally
or otherwise deficient in any manner.

(b) The ABL Collateral Agent, for and on behalf of itself and the ABL Secured
Parties, acknowledges and agrees that, concurrently herewith, the CF Collateral
Agent, for the benefit of itself and the CF Secured Parties, has been granted
Liens upon all of the Intercreditor Collateral in which the ABL Collateral Agent
has been granted Liens and the ABL Collateral Agent hereby consents thereto. The
subordination of Liens by the CF Collateral Agent in favor of the ABL Collateral
Agent as set forth herein shall not be deemed to subordinate the Liens of the CF
Collateral Agent or the CF Secured Parties to Liens securing any other
Obligations other than the ABL Obligations.

 

8



--------------------------------------------------------------------------------

Section 2.2 Waiver of Right to Contest Liens.

(a) The CF Collateral Agent, for and on behalf of itself and the CF Secured
Parties, agrees that it shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Collateral Agent and the
ABL Secured Parties in respect of Intercreditor Collateral or the provisions of
this Agreement. Except to the extent expressly set forth in this Agreement, the
CF Collateral Agent, for itself and on behalf of the CF Secured Parties, agrees
that it will not take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by the ABL Collateral Agent or any ABL
Secured Party under the ABL Documents with respect to the Intercreditor
Collateral. Except to the extent expressly set forth in this Agreement, the CF
Collateral Agent, for itself and on behalf of the CF Secured Parties, hereby
waives any and all rights it may have as a junior lien creditor or otherwise to
contest, protest, object to, or interfere with the manner in which the ABL
Collateral Agent or any ABL Secured Party seeks to enforce its Liens in any
Intercreditor Collateral.

(b) The ABL Collateral Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the respective Liens of the CF Collateral Agent
or the CF Secured Parties in respect of the Intercreditor Collateral or the
provisions of this Agreement.

Section 2.3 Remedies Standstill

(a) The CF Collateral Agent, on behalf of itself and the CF Secured Parties,
agrees that, from the date hereof until the date upon which the Discharge of ABL
Obligations shall have occurred, neither the CF Collateral Agent nor any CF
Secured Party will Exercise Any Secured Creditor Remedies with respect to any
Intercreditor Collateral without the prior written consent of the ABL Collateral
Agent, and will not take, receive or accept any Proceeds of Intercreditor
Collateral; provided that, subject to Section 4.1(b), upon the occurrence of the
CF Enforcement Date, the CF Collateral Agent acting on behalf of itself and the
CF Secured Parties may exercise such remedies without such prior written consent
of the ABL Collateral Agent. From and after the date upon which the Discharge of
ABL Obligations shall have occurred (or prior thereto upon the occurrence of the
CF Enforcement Date), the CF Collateral Agent or any CF Secured Party may
Exercise Any Secured Creditor Remedies under the CF Documents or applicable law
as to any Intercreditor Collateral.

(b) Notwithstanding the provisions of Section 2.3(a) or any other provision of
this Agreement, nothing contained herein shall be construed to prevent any
Collateral Agent or any Secured Party from (i) filing a claim or statement of
interest with respect to the ABL Obligations or CF Obligations owed to it in any
Insolvency Proceeding commenced by or against any Grantor, (ii) taking any
action (not adverse to the priority status of the Liens of the other Collateral
Agent or other Secured Parties on the Intercreditor Collateral in which such
other Collateral Agent or other Secured Parties has a priority Lien or the
rights of the other Collateral Agent or any of the other Secured Parties to
exercise remedies in respect thereof) in order to create,

 

9



--------------------------------------------------------------------------------

perfect, preserve or protect (but not enforce) its Lien on any Intercreditor
Collateral, (iii) filing any necessary or responsive pleadings in opposition to
any motion, adversary proceeding or other pleading filed by any Person objecting
to or otherwise seeking disallowance of the claim or Lien of such Collateral
Agent or Secured Party, (iv) filing any pleadings, objections, motions, or
agreements which assert rights available to unsecured creditors of the Grantors
arising under any Insolvency Proceeding or applicable non-bankruptcy law,
(v) voting on any plan of reorganization or file any proof of claim in any
Insolvency Proceeding of any Grantor, or (vi) objecting to the proposed
retention of collateral by the other Collateral Agent or any other Secured Party
in full or partial satisfaction of any ABL Obligations or CF Obligations due to
the other Collateral Agent or such other Secured Party, in each case (i) through
(vi) above to the extent not inconsistent with, or could not result in a
resolution inconsistent with, the terms of this Agreement.

(c) Subject to Section 2.3(b), (i) the CF Collateral Agent, for itself and on
behalf of the CF Secured Parties, agrees that neither it nor any CF Secured
Party will take any action that would hinder any exercise of remedies undertaken
by the ABL Collateral Agent or the ABL Secured Parties with respect to the
Intercreditor Collateral, including any sale, lease, exchange, transfer or other
disposition of Intercreditor Collateral, whether by foreclosure or otherwise,
and (ii) the CF Collateral Agent, for itself and on behalf of the CF Secured
Parties, hereby waives any and all rights it or any such CF Secured Party may
have as a junior lien creditor or otherwise to object to the manner in which the
ABL Collateral Agent or the ABL Secured Parties seek to enforce or collect the
ABL Obligations or the Liens granted in any of the Intercreditor Collateral,
regardless of whether any action or failure to act by or on behalf of the ABL
Collateral Agent or ABL Secured Parties is adverse to the interests of the CF
Secured Parties.

(d) The CF Collateral Agent, for itself and on behalf of the CF Secured Parties,
hereby acknowledges and agrees that no covenant, agreement or restriction
contained in any CF Document shall be deemed to restrict in any way the rights
and remedies of the ABL Collateral Agent or the ABL Secured Parties with respect
to the Intercreditor Collateral as set forth in this Agreement and the ABL
Documents.

(e) Subject to the Section 2.3(b), the CF Collateral Agent, for itself and on
behalf of the CF Secured Parties, agrees that, unless and until the Discharge of
ABL Obligations has occurred, it will not commence, or join with any Person
(other than the ABL Secured Parties and the ABL Collateral Agent upon the
request thereof) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Intercreditor Collateral.

(f) Notwithstanding the foregoing, clauses (c), (d) and (e) of this Section 2.3
shall not apply to the CF Collateral Agent or the CF Secured Parties from and
after the occurrence of the CF Enforcement Date.

Section 2.4 Exercise of Rights.

(a) No Other Restrictions. Except as otherwise expressly set forth in
Section 2.1(a), Section 2.2(a), Section 2.3, Section 3.5 and Article 6 of this
Agreement, the CF Collateral Agent and each CF Secured Party may exercise rights
and remedies as an unsecured creditor and as a secured creditor with respect to
the Non-Intercreditor Collateral against the

 

10



--------------------------------------------------------------------------------

Company or any Subsidiary that has guaranteed the CF Obligations in accordance
with the terms of the applicable CF Documents and applicable laws. Nothing in
this Agreement shall prohibit the receipt by the CF Collateral Agent or CF
Secured Party of the required payments of interest and principal so long as such
receipt is not the direct or indirect result of the exercise by the CF
Collateral Agent or CF Secured Party of rights or remedies as a secured creditor
in respect of Intercreditor Collateral or enforcement in contravention of this
Agreement of any Lien on the Intercreditor Collateral in respect of CF
Obligations held by any of them or in any Insolvency Proceeding. In the event
the CF Collateral Agent or CF Secured Party becomes a judgment lien creditor or
other secured creditor in respect of Intercreditor Collateral as a result of its
enforcement of its rights as an unsecured creditor in respect of CF Obligations
or otherwise, such judgment or other Lien shall be subordinated to the Liens
securing ABL Obligations on the same basis as the other Liens securing the CF
Obligations are so subordinated to such Liens securing ABL Obligations under
this Agreement. Nothing in this Agreement impairs or otherwise adversely affects
any rights or remedies the ABL Collateral Agent or the ABL Secured Parties may
have with respect to the Intercreditor Collateral. Furthermore, subject to
Section 3.3 hereof, for the avoidance of doubt, nothing in this Agreement shall
restrict any right any CF Secured Party may have (secured or otherwise) in any
property or asset of any Grantor that does not constitute Intercreditor
Collateral.

(b) Release of Liens.

If, at any time any Grantor or any ABL Secured Party delivers notice to the CF
Collateral Agent with respect to any specified Intercreditor Collateral that:

(A) such specified Intercreditor Collateral is sold, transferred or otherwise
disposed of (a “Disposition”) by the owner of such Intercreditor Collateral in a
transaction permitted under the ABL Credit Agreement and the CF Credit
Agreement; or

(B) the ABL Secured Parties are releasing or have released their Liens on such
Intercreditor Collateral in connection with a Disposition in connection with an
Exercise of Secured Creditor Remedies with respect to such Intercreditor
Collateral,

then the Liens upon such Intercreditor Collateral securing CF Obligations will
automatically be released and discharged as and when, but only to the extent,
such Liens on such Intercreditor Collateral securing ABL Obligations are
released and discharged (provided that in the case of clause (B) of this
Section 2.4(b), the Liens on any Intercreditor Collateral disposed of in
connection with an Exercise of Secured Creditor Remedies shall be automatically
released but any proceeds thereof not applied to repay ABL Obligations shall be
subject to the respective Liens securing CF Obligations and shall be applied
pursuant to Section 4.1). Upon delivery to the CF Collateral Agent of a notice
from the ABL Collateral Agent stating that any such release of Liens securing or
supporting the ABL Obligations has become effective (or shall become effective
upon the CF Collateral Agent), the CF Collateral Agent shall, at the Company’s
expense, promptly execute and deliver such instruments, releases, termination
statements or other documents confirming such release on customary terms, which
instruments, releases and termination statements shall be substantially
identical to the comparable instruments, releases and termination statements
executed by the ABL Collateral Agent in connection with such release. The CF
Collateral Agent hereby appoints the ABL Collateral Agent and any officer or
duly authorized

 

11



--------------------------------------------------------------------------------

person of the ABL Collateral Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power of attorney in the place
and stead of the CF Collateral Agent and in the name of the CF Collateral Agent
or in the ABL Collateral Agent’s own name, from time to time, in the ABL
Collateral Agent’s sole discretion, for the purposes of carrying out the terms
of this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

Section 2.5 No New Liens.

Until the date upon which the Discharge of ABL Obligations shall have occurred,
the parties hereto agree that no CF Secured Party shall acquire or hold any Lien
on any accounts receivable or inventory of any Grantor, the proceeds thereof or
any deposit or other accounts of any Grantor in which accounts receivable or
proceeds of inventory or accounts receivable are held or deposited, in each case
of the type that would constitute Intercreditor Collateral as described in the
definition thereof, whether in the form of accounts receivable, inventory or
otherwise), securing any CF Obligation, if such accounts receivable, inventory
or proceeds are not also subject to the Lien of the ABL Collateral Agent under
the ABL Documents (and subject to the Lien Priorities contemplated herein). If
any CF Secured Party shall (nonetheless and in breach hereof) acquire or hold
any Lien on any such accounts receivable, inventory or proceeds securing any CF
Obligation, which accounts receivable, inventory or proceeds are not also
subject to the Lien of the ABL Collateral Agent under the ABL Documents, subject
to the Lien Priority set forth herein, then the CF Collateral Agent (or the
applicable CF Secured Party) shall, without the need for any further consent of
any other CF Secured Party and notwithstanding anything to the contrary in any
other CF Document, be deemed to also hold and have held such Lien as agent or
bailee for the benefit of the ABL Collateral Agent as security for the ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall use
its best efforts to promptly notify the ABL Collateral Agent in writing of the
existence of such Lien.

Section 2.6 Waiver of Marshalling.

Until the Discharge of the ABL Obligations, the CF Collateral Agent, on behalf
of itself and the CF Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Intercreditor Collateral or any other similar
rights a junior secured creditor may have under applicable law.

ARTICLE 3

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted. The CF Collateral Agent and the ABL
Collateral Agent may make such demands or file such claims in respect of the CF
Obligations or the ABL Obligations, as applicable, as are necessary to prevent
the waiver or bar of such claims under applicable statutes of limitations or
other statutes, court orders, or rules of procedure at any

 

12



--------------------------------------------------------------------------------

time. Except as provided in Section 5.2, nothing in this Agreement shall
prohibit the receipt by the CF Collateral Agent or CF Secured Party of the
required payments of interest, principal and other amounts owed in respect of
the CF Obligations so long as such receipt is not the direct or indirect result
of the exercise by the CF Collateral Agent or any CF Secured Party of rights or
remedies as a secured creditor with respect to the Intercreditor Collateral
(including set-off with respect to the Intercreditor Collateral) or enforcement
in contravention of this Agreement of any Lien held by any of them on the
Intercreditor Collateral.

Section 3.2 Agent for Perfection. The CF Collateral Agent appoints the ABL
Collateral Agent, and the ABL Collateral Agent expressly accepts such
appointment, to act as agent of the CF Collateral Agent and each CF Secured
Party under each control agreement with respect to all ABL Controlled Accounts
for the purpose of perfecting the respective security interests granted under
the CF Security Documents. None of the ABL Collateral Agent, any ABL Secured
Party, the CF Collateral Agent or any CF Secured Party, as applicable, shall
have any obligation whatsoever to the others to assure that the Intercreditor
Collateral is genuine or owned by the Company, any Grantor or any other Person
or to preserve rights or benefits of any Person. The duties or responsibilities
of the ABL Collateral Agent under this Section 3.2 are and shall be limited
solely to holding or maintaining control of the Intercreditor Collateral as
agent for the CF Secured Parties for purposes of perfecting the respective Liens
held by the CF Secured Parties. The ABL Collateral Agent is not and shall not be
deemed to be a fiduciary of any kind for the CF Collateral Agent or CF Secured
Party, or any other Person. The CF Collateral Agent is not and shall not be
deemed to be a fiduciary of any kind for any other Agent or Secured Party, or
any other Person. Prior to the Discharge of ABL Obligations, in the event that
the CF Collateral Agent or CF Secured Party receives any Intercreditor
Collateral or Proceeds of Intercreditor Collateral in violation of the terms of
this Agreement, then the CF Collateral Agent or such CF Secured Party, as the
case may be, shall promptly pay over such Proceeds or Intercreditor Collateral
to the ABL Collateral Agent in the same form as received with any necessary
endorsements, for application in accordance with the provisions of Section 4.1
of this Agreement.

Section 3.3 Inspection and Access Rights. Without limiting any rights the ABL
Collateral Agent or any other ABL Secured Party may otherwise have under
applicable law or by agreement, in the event of any liquidation of any
Intercreditor Collateral (or any other Exercise of Secured Creditor Remedies by
the ABL Collateral Agent) and whether or not the CF Collateral Agent or CF
Secured Party has commenced and is continuing to Exercise Any Secured Creditor
Remedies of any CF Secured Party, the ABL Collateral Agent shall have the right
(a) during normal business hours on any business day, to access Intercreditor
Collateral that is stored or located in or on Non-Intercreditor Collateral, and
(b) shall have the right to reasonably use the Non-Intercreditor Collateral
(including, without limitation, equipment, computers, software, intellectual
property, real property and books and records) in order to inspect, copy or
download information stored on, take actions to perfect its Lien on, or
otherwise deal with the Intercreditor Collateral, in each case without notice
to, the involvement of or interference by the CF Collateral Agent or CF Secured
Party and without liability to any CF Secured Party; provided, however, if the
CF Collateral Agent takes actual possession of any Non-Intercreditor Collateral
in contemplation of a sale of such Non-Intercreditor Collateral or is otherwise
exercising a remedy with respect to Non-Intercreditor Collateral, the
Non-Intercreditor Collateral Agent shall give the ABL Collateral Agent
reasonable opportunity

 

13



--------------------------------------------------------------------------------

(of reasonable duration and with reasonable advance notice) prior to the CF
Collateral Agent’s sale of any such Non-Intercreditor Collateral to access
Intercreditor Collateral as contemplated in (a) and (b) above. For the avoidance
of doubt, this Section 3.3 governs the rights of access and inspection as
between the ABL Secured Parties on the one hand and the CF Secured Parties on
the other (and not as between the Secured Parties and the Grantors, which rights
are set forth in and governed by the applicable Credit Documents and are not
affected by this Section 3.3).

Section 3.4 Insurance. Proceeds of Intercreditor Collateral include insurance
proceeds and, therefore, the Lien Priority shall govern the ultimate disposition
of insurance proceeds to the extent such insurance insures Intercreditor
Collateral. Prior to the Discharge of ABL Obligations, the ABL Collateral Agent
shall have the sole and exclusive right, as against the CF Collateral Agent, to
the extent permitted by the ABL Documents and subject to the rights of the
Grantors thereunder, to adjust settlement of insurance claims to the extent such
insurance insures Intercreditor Collateral in the event of any covered loss,
theft or destruction of Intercreditor Collateral. Prior to the Discharge of ABL
Obligations, all proceeds of such insurance with respect to Intercreditor
Collateral shall be remitted for application in accordance Section 4.1 hereof.

Section 3.5 Exercise of Remedies – Set-Off and Tracing of and Priorities in
Proceeds. The CF Collateral Agent, for itself and on behalf of the CF Secured
Parties, acknowledges and agrees that, to the extent the CF Collateral Agent or
CF Secured Party exercises its rights of set-off against any Grantor’s Deposit
Accounts or Securities Accounts to the extent constituting or containing
Intercreditor Collateral or proceeds thereof, the amount of such set-off shall
be deemed to be Intercreditor Collateral to be held and distributed pursuant to
Section 4.1. In addition, unless and until the Discharge of ABL Obligations
occurs, the CF Collateral Agent and each CF Secured Party hereby consents to the
application, of cash or other proceeds of Intercreditor Collateral, deposited
under control agreements to the repayment of ABL Obligations pursuant to the ABL
Documents.

ARTICLE 4

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of ABL Obligations. The CF Collateral Agent, for and on
behalf of itself and the CF Secured Parties, expressly acknowledges and agrees
that (i) the ABL Credit Agreement includes a revolving commitment, that in the
ordinary course of business the ABL Collateral Agent and the ABL Secured Parties
will apply payments and make advances thereunder, and that no application of any
Intercreditor Collateral or the release of any Lien by the ABL Collateral Agent
upon any portion of the Intercreditor Collateral in connection with a permitted
disposition by the Grantors under the ABL Credit Agreement shall constitute an
Exercise of Secured Creditor Remedies under this Agreement; (ii) subject to the
limitations set forth in Section 7.03(t) of the CF Credit Agreement (as in
effect on the date hereof) or such additional amounts as consented to by the
Lenders under the CF Credit Agreement (in accordance with the provisions
thereof), the amount of the ABL Obligations that may be outstanding at any time
or from time to time may be increased or reduced and subsequently reborrowed,
and that the terms of the ABL Obligations may be modified, extended or amended
from time to time, and that the

 

14



--------------------------------------------------------------------------------

aggregate amount of the ABL Obligations may be increased, replaced or
Refinanced, in each event, without notice to or consent by the CF Secured
Parties and without affecting the provisions hereof; and (iii) all Intercreditor
Collateral received by the ABL Collateral Agent may be applied, reversed,
reapplied, credited, or reborrowed, in whole or in part, to the ABL Obligations
at any time. The Lien Priority shall not be altered or otherwise affected by any
such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or Refinancing of either the ABL
Obligations or any CF Obligations, or any portion thereof.

(b) Application of Proceeds of Intercreditor Collateral. The ABL Collateral
Agent and the CF Collateral Agent hereby agrees that all Intercreditor
Collateral and all Proceeds thereof, received by any of them in connection with
any Exercise of Secured Creditor Remedies with respect to the Intercreditor
Collateral shall be applied, first, to the payment of costs and expenses of the
ABL Collateral Agent in connection with such Exercise of Secured Creditor
Remedies, and second, to the payment of the ABL Obligations in accordance with
the ABL Documents until the Discharge of ABL Obligations shall have occurred.

(c) Payments Over. Any Intercreditor Collateral or Proceeds thereof received by
the CF Collateral Agent or any CF Secured Party in connection with the exercise
of any right or remedy (including set-off or credit bid) or in any Insolvency
Proceeding relating to the Intercreditor Collateral not expressly permitted by
this Agreement or prior to the Discharge of ABL Obligations shall be segregated
and held in trust for the benefit of and forthwith paid over to the ABL
Collateral Agent (and/or its designees) for the benefit of the ABL Secured
Parties in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct. The ABL Collateral Agent
is hereby authorized to make any such endorsements as agent for the CF
Collateral Agent and each CF Secured Party. This authorization is coupled with
an interest and is irrevocable.

(d) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Collateral Agent shall have no obligation
or liability to the CF Collateral Agent or CF Secured Party regarding the
adequacy of any proceeds realized on any collateral or for any action or
omission, save and except solely for an action or omission that breaches the
express obligations undertaken by each Party under the terms of this Agreement.
Notwithstanding anything to the contrary herein contained, none of the Parties
hereto waives any claim that it may have against a Secured Party on the grounds
that and sale, transfer or other disposition by the Secured Party was not
commercially reasonable in every respect as required by the UCC.

(e) Turnover of Collateral after Discharge. Upon the Discharge of ABL
Obligations, the ABL Collateral Agent shall (a) notify the CF Collateral Agent
in writing of the occurrence of such Discharge of ABL Obligations and (b) at the
Company’s expense, deliver to the CF Collateral Agent or execute such documents
as the CF Collateral Agent may reasonably request (including assignment of
control agreements with respect to ABL Controlled Accounts) in order to affect a
transfer of control to the CF Collateral Agent over any and all ABL Controlled
Accounts in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct; provided, however, that
the ABL Collateral Agent shall not be required hereunder to deliver such
instruments or documents relating to the control

 

15



--------------------------------------------------------------------------------

agreements with respect to ABL Collateral Agreements if, as of the time of such
Discharge of ABL Obligations, no Event of Default (as defined in the CF Credit
Agreement) has occurred or is then continuing. The ABL Collateral Agent shall
presume that an Event of Default has occurred and is continuing under the CF
Agreement unless at the time of such Discharge of ABL Obligations the Company
shall have delivered to each of the Collateral Agents an officer’s certificate
executed by an Authorized Officer (as defined in the ABL Credit Agreement)
certifying that no such Event of Default has occurred and is then continuing
(and the CF Collateral Agent shall have confirmed in writing to the ABL
Collateral Agent that it has no actual knowledge of the continuance of an Event
of Default under the CF Credit Facility), upon which the ABL Collateral Agent
may conclusively rely (it being understood that neither such officer’s
certificate nor Collateral Agent’s confirmation will effect whether or not such
Event of Default has in fact occurred or is then in fact continuing).

Section 4.2 Specific Performance. Each of the ABL Collateral Agent and the CF
Collateral Agent is hereby authorized to demand specific performance of this
Agreement, whether or not the Company or any Grantor shall have complied with
any of the provisions of any of the Credit Documents, at any time when the other
Party shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each of the ABL Collateral Agent, for and on behalf of itself
and the ABL Secured Parties, and the CF Collateral Agent, for and on behalf of
itself and the CF Secured Parties, hereby irrevocably waives any defense based
on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance.

ARTICLE 5

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All ABL Obligations at any time made or incurred by the Company or any
Grantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and the CF Collateral Agent, on behalf of itself and the CF Secured
Parties, hereby waives notice of acceptance, or proof of reliance by the ABL
Collateral Agent or any ABL Secured Party of this Agreement, and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the ABL Obligations. All CF Obligations at any time made or
incurred by the Company or any Grantor shall be deemed to have been made or
incurred in reliance upon this Agreement, and the CF Collateral Agent, on behalf
of itself and the CF Secured Parties, hereby waives notice of acceptance, or
proof of reliance, by the CF Collateral Agent or such CF Secured Party of this
Agreement, and notice of the existence, increase, renewal, extension, accrual,
creation, or non-payment of all or any part of the CF Obligations.

(b) None of the ABL Collateral Agent, any ABL Secured Party or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect or realize upon any of the Intercreditor
Collateral or any Proceeds therof, or for any delay in doing so, or shall be
under any obligation to sell or otherwise dispose of any Intercreditor
Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Intercreditor Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement. If the ABL Collateral Agent or any
ABL Secured Party honors (or fails to honor) a request by any Borrower under the
ABL Credit Agreement for an extension of credit pursuant to

 

16



--------------------------------------------------------------------------------

any ABL Credit Agreement or any of the other ABL Documents, whether the ABL
Collateral Agent or any ABL Secured Party has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
any CF Document (but not a default under this Agreement) or an act, condition,
or event that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if the ABL Collateral Agent or any ABL Secured
Party otherwise should exercise any of its contractual rights or remedies under
any ABL Documents (subject to the express terms and conditions hereof), neither
the ABL Collateral Agent nor any ABL Secured Party shall have any liability
whatsoever to the CF Collateral Agent or any CF Secured Party as a result of
such action, omission, or exercise (so long as any such exercise does not breach
the express terms and provisions of this Agreement). The ABL Collateral Agent
and the ABL Secured Parties shall be entitled to manage and supervise their
loans and extensions of credit under any ABL Credit Agreement and any of the
other ABL Documents as they may, in their sole discretion, deem appropriate, and
may manage their loans and extensions of credit without regard to any rights or
interests that the CF Collateral Agent or any CF Secured Party have in the
Intercreditor Collateral, except as otherwise expressly set forth in this
Agreement. The CF Collateral Agent, on behalf of itself and the CF Secured
Parties, agrees that neither the ABL Collateral Agent nor any ABL Secured Party
shall incur any liability as a result of a sale, lease, license, application, or
other disposition of all or any portion of the Intercreditor Collateral or
Proceeds thereof, pursuant to the ABL Documents, so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement. The CF Collateral Agent and the CF
Secured Parties shall be entitled to manage and supervise their loans and
extensions of credit under the CF Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests of the ABL Collateral Agent or
any ABL Secured Parties, except as otherwise expressly set forth in this
Agreement.

Section 5.2 Modifications to ABL Documents and CF Documents.

(a) In the event that the ABL Collateral Agent or the ABL Secured Parties enter
into any amendment, waiver or consent in respect of or replace any of the ABL
Security Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any ABL Security Document
or changing in any manner the rights of the ABL Collateral Agent, the ABL
Secured Parties, the Company or any other Grantor thereunder (excluding the
release of any Liens in Intercreditor Collateral except in accordance with
Section 2.4(b)), then such amendment, waiver or consent, to the extent related
to Intercreditor Collateral, shall apply automatically to any comparable
provision (but only to the extent as such provision relates to Intercreditor
Collateral) of each Comparable CF Security Document without the consent of the
CF Collateral Agent or CF Secured Party and without any action by the CF
Collateral Agent, CF Secured Party, the Company or any other Grantor; provided,
however, that such amendment, waiver or consent does not materially adversely
affect the rights of the CF Secured Parties or the interests of the CF Secured
Parties in the Intercreditor Collateral in a manner materially different from
that affecting the rights of the ABL Secured Parties thereunder or therein. The
ABL Collateral Agent shall give written notice of such amendment, waiver or
consent (along with a copy thereof) to the CF Collateral Agent; provided,
however, that the failure to give such notice shall not affect the effectiveness
of such amendment with respect to the provisions of any CF Security Document as
set forth in this Section 5.2(a). For the avoidance of doubt, no such amendment,
modification or waiver shall apply to or otherwise affect (a) any

 

17



--------------------------------------------------------------------------------

Non-Intercreditor Collateral or (b) any document, agreement or instrument which
neither grants nor purports to grant a Lien on, nor governs nor purports to
govern any rights or remedies in respect of, Intercreditor Collateral.

(b) So long as the Discharge of ABL Obligations has not occurred, without the
prior written consent of the ABL Collateral Agent, the CF Collateral Agent shall
not consent to amend, supplement or otherwise modify any, or enter into any new,
CF Security Document relating to Intercreditor Collateral to the extent such
amendment, supplement or modification, or the terms of such new CF Security
Document, would be prohibited by or inconsistent with any of the terms of this
Agreement. The CF Collateral Agent agrees that each CF Security Document
relating to Intercreditor Collateral shall include the following language (or
language to similar effect approved by the ABL Collateral Agent):

“Notwithstanding anything herein to the contrary, the liens and security
interests granted to Bank of America, N.A. pursuant to this Agreement and the
exercise of any right or remedy by Bank of America, N.A. hereunder are subject
to the limitations and provisions of the Intercreditor Agreement, dated as of
[            ], 20[ ] (as further amended, restated, supplemented or otherwise
modified from time to time, the “ABL Intercreditor Agreement”), among
[            ], as ABL Collateral Agent, and Bank of America, N.A., as CF
Collateral Agent, certain other persons party or that may become party thereto
from time to time, and consented to by the Grantors identified therein. In the
event of any conflict between the terms of the ABL Intercreditor Agreement and
the terms of this Agreement, the terms of the ABL Intercreditor Agreement shall
govern and control.

(c) No consent furnished by the ABL Collateral Agent or the CF Collateral Agent
pursuant to Section 5.2(a) or 5.2(b) hereof shall be deemed to constitute the
modification or waiver of any provisions of the ABL Documents or any of the CF
Documents, each of which remain in full force and effect as written.

(d) The ABL Obligations and the several CF Obligations may be Refinanced, in
whole or in part, in each case, without notice to, or the consent (except to the
extent a consent is required to permit the refinancing transaction under any ABL
Document or any CF Document) of the ABL Collateral Agent, the ABL Secured
Parties, the CF Collateral Agent or any CF Secured Parties, as the case may be,
provided such Refinancing does not affect the relative Lien Priorities provided
for herein or directly alter the other provisions hereof to the extent relating
to the relative rights, obligations and priorities of the ABL Secured Parties on
the one hand and the CF Secured Parties on the other.

Section 5.3 Reinstatement and Continuation of Agreement.

If the ABL Collateral Agent or any ABL Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of the Company, any Grantor, or any other Person any payment made in
satisfaction of all or any portion of the ABL Obligations (an “ABL Recovery”),
then the ABL Obligations shall be reinstated to the extent of such ABL Recovery.
If this Agreement shall have been terminated prior to such ABL Recovery,

 

18



--------------------------------------------------------------------------------

this Agreement shall be reinstated in full force and effect in the event of such
ABL Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement. The ABL Collateral Agent shall use commercially reasonable
efforts to give written notice to the CF Collateral Agent of the occurrence of
any such ABL Recovery (provided that the failure to give such notice shall not
affect the ABL Collateral Agents rights hereunder, except it being understood
that the CF Collateral Agent shall not be charged with knowledge of such ABL
Recovery or required to take any actions based on such ABL Recovery until it has
received such written notice of the occurrence of such ABL Recovery).

All rights, interests, agreements, and obligations of the ABL Collateral Agent,
the CF Collateral Agent, the ABL Secured Parties and the CF Secured Parties
under this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against the Company or any
Grantor or any other circumstance which otherwise might constitute a defense
(other than a defense that such obligations have in-fact been repaid) available
to, or a discharge of the Company or any Grantor in respect of the ABL
Obligations or the CF Obligations. No priority or right of the ABL Collateral
Agent or any ABL Secured Party shall at any time be prejudiced or impaired in
any way by any act or failure to act on the part of the Company or any Grantor
or by the noncompliance by any Person with the terms, provisions, or covenants
of any of the ABL Documents, regardless of any knowledge thereof which the ABL
Collateral Agent or any ABL Secured Party may have.

ARTICLE 6

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If the Company or any Grantor shall be subject to any Insolvency Proceeding
at any time prior to the Discharge of ABL Obligations, and the ABL Collateral
Agent or the ABL Secured Parties shall seek to provide the Company or any
Grantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral constituting Intercreditor Collateral under Section 363 of the
Bankruptcy Code (each, a “DIP Financing”), with such DIP Financing to be secured
by all or any portion of the Intercreditor Collateral (including assets that,
but for the application of Section 552 of the Bankruptcy Code would be
Intercreditor Collateral) but not any other asset or any Non-Intercreditor
Collateral, then the CF Collateral Agent, on behalf of itself and the CF Secured
Parties, agrees that it will raise no objection and will not support any
objection to such DIP Financing or use of cash collateral or to the Liens
securing the same on the grounds of a failure to provide “adequate protection”
for the Liens of the CF Collateral Agent securing the CF Obligations or on any
other grounds (and will not request any adequate protection solely as a result
of such DIP Financing or use of cash collateral that is Intercreditor
Collateral, except as permitted by Section 6.3(b)), so long as (i) the CF
Collateral Agent retains its Lien on the Intercreditor Collateral to secure the
CF Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code), (ii) the terms of the DIP
Financing do not compel the applicable Grantor to seek confirmation of a
specific plan of reorganization for which all or substantially all of the
material terms of such plan are set forth in the DIP Financing

 

19



--------------------------------------------------------------------------------

documentation or related document; and (iii) all Liens on Intercreditor
Collateral securing any such DIP Financing shall be senior to or on a parity
with the Liens of the ABL Collateral Agent and the ABL Secured Parties securing
the ABL Obligations on Intercreditor Collateral; provided, however, that nothing
contained in this Agreement shall prohibit or restrict the CF Collateral Agent
or CF Secured Party from raising any objection or supporting any objection to
such DIP Financing or use of cash collateral or to the Liens securing the same
on the grounds of a failure to provide “adequate protection” for the Liens of
the CF Collateral Agent on Non-Intercreditor Collateral securing the CF
Obligations.

(b) All Liens granted to the ABL Collateral Agent or the CF Collateral Agent in
any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.

Section 6.2 Relief from Stay. The CF Collateral Agent, on behalf of itself and
the CF Secured Parties, agrees not to seek relief from the automatic stay or any
other stay in any Insolvency Proceeding in respect of any portion of the
Intercreditor Collateral without the ABL Collateral Agent’s express written
consent.

Section 6.3 No Contest; Adequate Protection.

(a) The CF Collateral Agent, on behalf of itself and the CF Secured Parties,
agrees that it shall not contest (or support any other Person contesting)
(x) any request by the ABL Collateral Agent or any ABL Secured Party for
adequate protection of its interest in the Intercreditor Collateral, (y) any
objection by the ABL Collateral Agent or any ABL Secured Party to any motion,
relief, action, or proceeding based on a claim by the ABL Collateral Agent or
any ABL Secured Party that its interests in the Intercreditor Collateral are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to the ABL Collateral
Agent as adequate protection of its interests are subject to this Agreement or
(z) any lawful exercise by the ABL Collateral Agent or any ABL Secured Party of
the right to credit bid ABL Obligations at any sale of Intercreditor Collateral
or Intercreditor Collateral; provided, however, that nothing contained in this
Agreement shall prohibit or restrict the CF Collateral Agent or CF Secured Party
from contesting or challenging (or support any other Person contesting or
challenging) any request by the ABL Collateral Agent or any ABL Secured Party
for “adequate protection” (or the grant of any such “adequate protection”) to
the extent such “adequate protection” is in the form of a Lien on any
Non-Intercreditor Collateral.

(b) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding, if the ABL Secured Parties (or any subset thereof) are
granted adequate protection with respect to Intercreditor Collateral in the form
of additional collateral (even if such collateral is not of a type which would
otherwise have constituted Intercreditor Collateral (unless such additional
collateral is an asset of an ABL Entity)), then the ABL Collateral Agent, on
behalf of itself and the ABL Secured Parties, agrees that the CF Collateral
Agent, on behalf of itself and/or any of the CF Secured Parties, may seek or
request (and the ABL Secured Parties will not oppose such request) adequate
protection with respect to its interests in such Intercreditor Collateral in the
form of a Lien on the same additional collateral, which Lien will be
subordinated to

 

20



--------------------------------------------------------------------------------

the Liens securing the ABL Obligations on the same basis as the other Liens of
the CF Collateral Agent on the Intercreditor Collateral (it being understood
that to the extent that any such additional collateral constituted
Non-Intercreditor Collateral at the time it was granted to the ABL Secured
Parties, the Lien thereon in favor of the ABL Secured Parties shall be
subordinate in all respects to the Liens thereon in favor of the CF Secured
Parties).

Section 6.4 Asset Sales. The CF Collateral Agent agrees, on behalf of itself and
the CF Secured Parties, that it will not oppose any sale consented to by the ABL
Collateral Agent of any Intercreditor Collateral pursuant to Section 363(f) of
the Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding) so long as the proceeds of such sale are applied in
accordance with this Agreement.

Section 6.5 Separate Grants of Security and Separate Classification. The CF
Collateral Agent, each CF Secured Party, each ABL Secured Party and the ABL
Collateral Agent each acknowledge and agree that (i) the grants of Liens
pursuant to the ABL Security Documents on the one hand and the CF Security
Documents on the other hand constitute separate and distinct grants of Liens and
the CF Secured Parties’ claims against the Company and/or any Grantor in respect
of Intercreditor Collateral constitute junior claims separate and apart (and of
a different class) from the senior claims of the ABL Secured Parties against the
Company and the Grantors in respect of Intercreditor Collateral and (ii) because
of, among other things, their differing rights in the Intercreditor Collateral,
the CF Obligations are fundamentally different from the ABL Obligations and must
be separately classified in any plan of reorganization proposed or adopted in an
Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Secured Parties and any CF Secured Parties in respect of the
Intercreditor Collateral constitute only one secured claim (rather than separate
classes of senior and junior secured claims), then the ABL Secured Parties and
the CF Secured Parties hereby acknowledge and agree that all distributions in
respect of or from the Proceeds of Intercreditor Collateral shall be made as if
there were separate classes of ABL Obligation claims and CF Obligation claims
against the Grantors (with the effect being that, to the extent that the
aggregate value of the Intercreditor Collateral is sufficient (for this purpose
ignoring all claims held by the CF Secured Parties), the ABL Secured Parties
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of post-petition interest at the relevant contract rate, before any
distribution is made in respect of the claims held by the CF Secured Parties
from such Intercreditor Collateral, with the CF Secured Parties hereby
acknowledging and agreeing to turn over to the ABL Secured Parties amounts
otherwise received or receivable by them in respect of or from the Proceeds of
Intercreditor Collateral to the extent necessary to effectuate the intent of
this sentence, even if such turnover has the effect of reducing the aggregate
recoveries.

Section 6.6 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable under Section 510(a) of the Bankruptcy Code.

Section 6.7 ABL Obligations and CF Obligations Unconditional. All rights,
interests, agreements and obligations of the ABL Collateral Agent and the ABL
Secured Parties, and the CF Collateral Agent and the CF Secured Parties,
respectively, hereunder shall remain in full force and effect irrespective of:

 

21



--------------------------------------------------------------------------------

(a) any lack of validity or enforceability of any ABL Documents or any CF
Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the ABL Obligations or CF Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of the ABL Credit
Agreement or any other ABL Document or of the terms of the CF Credit Agreement
or any other CF Document;

(c) any exchange of any security interest in any Intercreditor Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the ABL
Obligations or CF Obligations or any guarantee thereof;

(d) the commencement of any Insolvency Proceeding in respect of the Company or
any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense (other
than a defense that such obligations have in-fact been repaid) available to, or
a discharge of, the Company or any other Grantor in respect of ABL Obligations
or CF Obligations in respect of this Agreement.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Rights of Subrogation. The CF Collateral Agent, for and on behalf of
itself and the CF Secured Parties, agrees that no payment to the ABL Collateral
Agent or any ABL Secured Party pursuant to the provisions of this Agreement
shall entitle the CF Collateral Agent or CF Secured Party to exercise any rights
of subrogation in respect thereof until the Discharge of ABL Obligations shall
have occurred. Following the Discharge of ABL Obligations, the ABL Collateral
Agent agrees to execute such documents, agreements, and instruments as the CF
Collateral Agent or CF Secured Party may reasonably request, at the Company’s
expense, to evidence the transfer by subrogation to any such Person of an
interest in the ABL Obligations resulting from payments to the ABL Collateral
Agent by such Person.

Section 7.2 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Collateral Agent or the CF Collateral Agent to exercise and enforce its rights
and remedies hereunder; provided, however, that no Party shall be required to
pay over any payment or distribution, execute any instruments or documents, or
take any other action referred to in this Section 7.2, to the extent that such
action would contravene any law, order or other legal requirement or any of the
terms or provisions of this Agreement, and in the event of a controversy or
dispute, such Party may interplead any payment or distribution in any court of
competent jurisdiction, without further responsibility in respect of such
payment or distribution under this Section 7.2.

 

22



--------------------------------------------------------------------------------

Section 7.3 Representations. The CF Collateral Agent represents and warrants for
itself to the ABL Collateral Agent that it has the requisite power and authority
under the CF Documents to enter into, execute, deliver, and carry out the terms
of this Agreement on behalf of itself and the CF Secured Parties and that this
Agreement shall be binding obligations of the CF Collateral Agent and the CF
Secured Parties, enforceable against the CF Collateral Agent and CF Secured
Parties in accordance with its terms. The ABL Collateral Agent represents and
warrants to the CF Collateral Agent that it has the requisite power and
authority under the ABL Documents to enter into, execute, deliver, and carry out
the terms of this Agreement on behalf of itself and the ABL Secured Parties and
that this Agreement shall be binding obligations of the ABL Collateral Agent and
the ABL Secured Parties, enforceable against the ABL Collateral Agent and the
ABL Secured Parties in accordance with its terms.

Section 7.4 Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the CF Collateral Agent and the
ABL Collateral Agent, and consented to in writing by the Company, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Notwithstanding anything in this Section 7.4
to the contrary, this Agreement may be amended from time to time at the request
of the Company, at the Company’s expense, and without the consent of the ABL
Collateral Agent, any ABL Secured Party, the CF Collateral Agent or any CF
Secured Party to (i) provide for a replacement ABL Collateral Agent in
accordance with the ABL Documents, provide for a replacement CF Collateral Agent
in accordance with the applicable CF Documents (including for the avoidance of
doubt to provide for a replacement CF Collateral Agent assuming such role in
connection with any Refinancing of the CF Documents permitted hereunder) and/or
secure additional extensions of credit or add other parties holding ABL
Obligations or CF Obligations to the extent such Indebtedness does not expressly
violate the ABL Credit Agreement or the CF Credit Agreement and (ii) in the case
of such additional CF Obligations, (a) establish that the Lien on the
Intercreditor Collateral securing such CF Obligations shall be junior and
subordinate in all respects to all Liens on the Intercreditor Collateral
securing any ABL Obligations (at least to the same extent as (taken together as
a whole) the Liens on Intercreditor Collateral in favor of the CF Obligations
are junior and subordinate to the Liens on Intercreditor Collateral in favor of
the ABL Obligations pursuant to this Agreement immediately prior to the
incurrence of such additional CF Obligations) and (b) provide to the holders of
such CF Obligations (or any agent or trustee thereof) the comparable rights and
benefits (including any improved rights and benefits that have been consented to
by the ABL Collateral Agent) as are provided to the CF Secured Parties under
this Agreement.

Section 7.5 Addresses for Notices. All notices to the ABL Secured Parties and
the CF Secured Parties permitted or required under this Agreement may be sent to
the applicable Collateral Agent for such Secured Party, respectively, as
provided in the applicable Credit Document. Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, telecopied,
electronically mailed or sent by courier service or U.S. mail and shall be
deemed to have been given when delivered in person or by courier service, upon
receipt of a telecopy or electronic mail or upon receipt via U.S. mail
(registered or certified, with postage prepaid and properly addressed).

 

23



--------------------------------------------------------------------------------

Section 7.6 No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) subject to Section 5.3, remain
in full force and effect until the Discharge of ABL Obligations shall have
occurred, (b) be binding upon the Parties and their successors and assigns, and
(c) inure to the benefit of and be enforceable by the Parties and their
respective successors, transferees and assigns. Nothing herein is intended, or
shall be construed to give, any other Person any right, remedy or claim under,
to or in respect of this Agreement or any Intercreditor Collateral. All
references to any Grantor shall include any Grantor as debtor-in-possession and
any receiver or trustee for such Grantor in any Insolvency Proceeding. Without
limiting the generality of the foregoing clause (c), the ABL Collateral Agent,
any ABL Secured Party, the CF Collateral Agent and any CF Secured Party may
assign or otherwise transfer all or any portion of the ABL Obligations or the CF
Obligations, as applicable, to any other Person (other than the Company, any
Grantor or any Affiliate of the Company or any Grantor and any Subsidiary of the
Company or any Grantor), and such other Person shall thereupon become vested
with all the rights and obligations in respect thereof granted to the ABL
Collateral Agent, the CF Collateral Agent, any ABL Secured Party, or any
applicable CF Secured Party, as the case may be, herein or otherwise. The ABL
Secured Parties and the CF Secured Parties may continue, at any time and without
notice to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide Indebtedness to, or for the benefit of,
any Grantor on the faith hereof.

Section 7.8 Governing Law; Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto.

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, including by means of facsimile or “pdf” file thereof, and it is
not necessary that the signatures of all Parties be contained on any one
counterpart hereof, each counterpart will be deemed to be an original, and all
together shall constitute one and the same document.

Section 7.10 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Collateral Agent, the ABL Secured Parties, the CF Collateral
Agent and the CF Secured Parties. No other Person (including the Company, any
Grantor or any Affiliate or Subsidiary of the Company or any Grantor) shall be
deemed to be a third party beneficiary of this Agreement.

Section 7.11 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

24



--------------------------------------------------------------------------------

Section 7.12 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Section 7.13 Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

Section 7.14 VENUE; JURY TRIAL WAIVER. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York, and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 7.5 for such party. Service so made shall be
deemed to be completed three days after the same shall be posted as aforesaid.
The parties hereto waive any objection to any action instituted hereunder in any
such court based on forum non conveniens, and any objection to the venue of any
action instituted hereunder in any such court. EACH OF THE PARTIES HERETO WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO IN CONNECTION WITH THE SUBJECT MATTER HEREOF.

(a) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 7.15 Intercreditor Agreement. This Agreement is the [Intercreditor]
Agreement referred to in the ABL Documents and the [ABL Intercreditor Agreement]
referred to in the CF Documents. Nothing in this Agreement shall be deemed to
subordinate the obligations due to (i) any ABL Secured Party to the obligations
due to any CF Secured Party or (ii) any CF Secured Party to the obligations due
to any ABL Secured Party (in each case, whether before or after the occurrence
of an Insolvency Proceeding), it being the intent of the Parties that this
Agreement shall effectuate a subordination of Liens but not a subordination of
Indebtedness.

Section 7.16 Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto. This Agreement shall be effective both
before and after the commencement of any Insolvency Proceeding. This Agreement
shall amend, restate and supersede the provisions of the Original Intercreditor
Agreement.

Section 7.17 Collateral Agents. It is understood and agreed that (a) Bank of
America is entering into this Agreement in its capacity as collateral agent
under the ABL Credit Agreement, and the provisions of Article IX of the ABL
Credit Agreement applicable to the administrative agent and collateral agent
thereunder shall also apply to the ABL Collateral Agent

 

25



--------------------------------------------------------------------------------

hereunder, and (b) Bank of America is entering into this Agreement in its
capacity as collateral agent under the CF Credit Agreement, and the provisions
of Article IX of the CF Credit Agreement applicable to the administrative agent
and collateral agent thereunder shall also apply to the CF Collateral Agent
hereunder.

Section 7.18 No Warranties or Liability. Each of the ABL Collateral Agent and
the CF Collateral Agent acknowledges and agrees that none of the other has made
any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any other ABL
Document or CF Document, as the case may be.

Section 7.19 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any Credit Document, the provisions of this
Agreement shall govern.

Section 7.20 Information Concerning Financial Condition of the Credit Parties.
Each of the CF Collateral Agent and the ABL Collateral Agent hereby assume
responsibility for keeping itself informed of the financial condition of the
Grantors and all other circumstances bearing upon the risk of nonpayment of the
ABL Obligations or the CF Obligations. The ABL Collateral Agent and the CF
Collateral Agent each hereby agrees that no party shall have any duty to advise
any other party of information known to it regarding such condition or any such
circumstances. In the event either the ABL Collateral Agent or the CF Collateral
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any information to any other party to this Agreement, (a) it shall be
under no obligation (i) to provide any such information to any other party or
any other party on any subsequent occasion, (ii) to undertake any investigation
not a part of its regular business routine, or (iii) to disclose any other
information, or (b) it makes no representation as to the accuracy or
completeness of any such information and shall not be liable for any information
contained therein, and (c) the Party receiving such information hereby to hold
the other Party harmless from any action the receiving Party may take or
conclusion the receiving Party may reach or draw from any such information, as
well as from and against any and all losses, claims, damages, liabilities, and
expenses to which such receiving Party may become subject arising out of or in
connection with the use of such information.

Section 7.21 Acknowledgement. The ABL Collateral Agent hereby acknowledges for
itself and on behalf of each ABL Secured Party that there are assets of the
Company and its Subsidiaries (including Grantors) which are subject to Liens in
favor of the CF Collateral Agent or other creditors but which do not constitute
Intercreditor Collateral and nothing in this Agreement shall grant or imply the
grant of any Lien or other security interest in such assets in favor of the ABL
Collateral Agent to secure any ABL Obligations and nothing in this Agreement
shall affect or limit the rights of the CF Collateral Agent or CF Secured Party
in any Non-Intercreditor Collateral or any other assets of the Company or any of
its Subsidiaries (other than Intercreditor Collateral) securing any CF
Obligations.

[Signature pages follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

[                              ],

as ABL Collateral Agent

By:

      Name:   Title:

BANK OF AMERICA, N.A.,

as CF Collateral Agent

By:

      Name:   Title:

 

S-1



--------------------------------------------------------------------------------

CONSENT OF COMPANY AND GRANTORS

Dated: [                    ], 20[     ]

Reference is made to the Amended and Restated Intercreditor Agreement dated as
of the date hereof between [            ], as ABL Collateral Agent and Bank of
America, N.A., as CF Collateral Agent, as the same may be amended, restated,
supplemented, waived, or otherwise modified from time to time (the
“Intercreditor Agreement”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement.

Each of the undersigned Grantors has read the foregoing Intercreditor Agreement
and consents thereto. Each of the undersigned Grantors agrees not to take any
action that would be contrary to the express provisions of the foregoing
Intercreditor Agreement applicable to it, agrees to abide by the requirements
expressly applicable to it under the foregoing Intercreditor Agreement and
agrees that, except as otherwise provided therein, no ABL Secured Party or CF
Secured Party shall have any liability to any Grantor for acting in accordance
with the provisions of the foregoing Intercreditor Agreement provided that such
party has not acted in violation of the ABL Security Documents, CF Security
Documents, or applicable Credit Agreements. Each Grantor understands that the
foregoing Intercreditor Agreement is for the sole benefit of the ABL Secured
Parties and the CF Secured Parties and their respective successors and assigns,
and that such Grantor is not an intended beneficiary or third party beneficiary
thereof except to the extent otherwise expressly provided therein.

Without limitation to the foregoing, each Grantor agrees to take such further
action and shall execute and deliver such additional documents and instruments
(in recordable form, if requested) as the ABL Collateral Agent or the CF
Collateral Agent (or any of their respective agents or representatives) may
reasonably request to effectuate the terms of and the lien priorities
contemplated by the Intercreditor Agreement.

This Consent shall be governed and construed in accordance with the laws of the
State of New York. Notices delivered to any Grantor pursuant to this Consent
shall be delivered in accordance with the notice provisions set forth in the ABL
Credit Agreement.

 

 

Consent-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consent is hereby executed by each of the Grantors as
of the date first written above.

 

BIOMET, INC.

By:

      Name:   Title: Chief Financial Officer



--------------------------------------------------------------------------------

[OTHER GRANTORS]

By:

      Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT J-1

SUMMARY OF TERMS AND CONDITIONS OF THE

PARI PASSU INTERCREDITOR AGREEMENT

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Credit Agreement dated as of September 25, 2007, as
amended and restated as of August 2, 2012 (as amended, restated, further amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Biomet, Inc., LVB Acquisition, Inc., Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer, and each lender from
time to time party thereto, to which this Exhibit J-1 is attached.

 

ADDITIONAL

PARI PASSU

DEBT:

   Permitted Pari Passu Debt (other than the Obligations) permitted pursuant to
the terms of the Credit Agreement to be secured by a pari passu Lien on all or
any portion of the Collateral (the “Additional Pari Passu Debt”).

FINANCING

DOCUMENTS:

   The definitive documentation (including the Loan Documents) in respect of the
Obligations (the “Obligations Documents”) and the definitive documentation in
respect of the Additional Pari Passu Debt (the “Additional Pari Passu Debt
Documents” and, together with the Obligations Documents, the “Pari Passu Debt
Documents”).

CREDIT

AGREEMENT

SECURED

PARTIES:

   The Secured Parties (the “Credit Agreement Secured Parties”).

ADDITIONAL

PARI PASSU

SECURED

PARTIES:

   The agents, issuing banks, trustees, debtholders, lenders and other holders
of obligations under the Additional Pari Passu Debt Documents that are entitled
to the benefit of a pari passu Lien on the Collateral (the “Additional Pari
Passu Secured Parties”).

PARI PASSU

SECURED

PARTIES:

   The Credit Agreement Secured Parties and the Additional Pari Passu Secured
Parties (the “Pari Passu Secured Parties”).

CREDIT

AGREEMENT

OBLIGATIONS:

   All Obligations from time to time owed to the Credit Agreement Secured
Parties under the Obligations Documents (including any post-petition interest,
whether or not allowed or allowable in any insolvency proceeding) (the “Credit
Agreement Obligations”).

ADDITIONAL

PARI PASSU DEBT

OBLIGATIONS:

   All obligations of every nature of the Loan Parties from time to time owed to
the Additional Pari Passu Secured Parties under the Additional Pari Passu Debt
Documents (including any post-petition interest, whether or not allowed or
allowable in any insolvency proceeding) (the “Additional Pari Passu
Obligations”; each of the Credit Agreement



--------------------------------------------------------------------------------

   Obligations and each separate class of Additional Pari Passu Obligations is
referred to as a “Series” of Pari Passu Obligations).

PARI PASSU

OBLIGATIONS

   The Credit Agreement Obligations and the Additional Pari Passu Debt
Obligations described above (the “Pari Passu Obligations”).

PRIORITY OF

LIENS:

   The Liens securing the Credit Agreement Obligations and the Liens securing
the Additional Pari Passu Debt Obligations shall be of equal priority. REMEDIES:
  

The Applicable Collateral Agent (as defined below), acting only on the
instructions of the Applicable Authorized Representative (as defined below),
shall control all decisions related to the exercise of remedies with respect to
all or any portion of the Collateral and so long as the Administrative Agent is
the Applicable Collateral Agent, no Additional Pari Passu Secured Party shall
seek to exercise any right or remedy with respect to the Collateral.

 

Notwithstanding the equal priority of the Liens securing each Series of the Pari
Passu Obligations, until the Discharge of Credit Agreement Obligations Date (as
defined below), the Applicable Collateral Agent may deal with the Collateral as
if the Credit Agreement Secured Parties have a Lien senior to the Additional
Pari Passu Secured Parties.

 

“Applicable Collateral Agent” means, until the earlier of (x) the Discharge of
Credit Agreement Obligations Date (as defined below) and (y) the Non-Controlling
Authorized Representative Enforcement Date (as defined below), the
Administrative Agent, and thereafter, a collateral agent representing the
Additional Pari Passu Secured Parties at such time.

 

“Applicable Authorized Representative” means, until the earlier of (x) the
Discharge of Credit Agreement Obligations Date and (y) the Non-Controlling
Authorized Representative Enforcement Date, the Administrative Agent and
thereafter, an authorized representative of the Series of Additional Pari Passu
Debt Obligations constituting the largest outstanding principal amount of any
then outstanding Series of Pari Passu Debt Obligations (such Series, the
“Largest Series of Pari Passu Debt Obligations”).

 

“Discharge of Credit Agreement Obligations Date” means the date on which the
Credit Agreement Obligations are no longer secured by any of the Collateral.

 

“Non-Controlling Authorized Representative Enforcement Date” means a period to
be agreed (but in any event not less than 90 days) after the acceleration of the
Largest Series of Pari Passu Debt Obligations has

 

2



--------------------------------------------------------------------------------

   occurred; provided that such date shall be stayed and shall not occur if the
Administrative Agent (1) has commenced and is diligently pursuing any
enforcement action with respect to the Collateral or (2) is prohibited by
applicable law, rule, regulation or order from doing so (including as a result
of any insolvency or liquidation proceedings with respect to any Loan Party).

PROHIBITION ON

CONTESTING

LIENS:

   No Pari Passu Secured Party will contest, or support any other person in
contesting the priority, validity or enforceability of a Lien on Collateral held
by or on behalf of any of the Pari Passu Secured Parties.

ADDITIONAL

PARI PASSU DEBT

OBLIGATIONS

GUARANTIES AND

COLLATERAL:

   If for any reason, the guaranties of, or the Collateral securing, Additional
Pari Passu Debt Obligations are less extensive than those guarantying or
securing, as the case may be, the Credit Agreement Obligations, then (a) with
regard to Collateral securing Credit Agreement Obligations only, such Collateral
shall not be shared with the Additional Pari Passu Secured Parties and the
provisions below under the heading “Application of Proceeds/Turnover” shall not
apply to such Collateral or the proceeds thereof and (b) with regard to any
amounts received by the Credit Agreement Secured Parties pursuant to the
respective guaranties, such amounts shall not be shared with the Additional Pari
Passu Secured Parties and the provisions below under the heading “Application of
Proceeds/Turnover” shall not apply to such amounts.

APPLICATION OF

PROCEEDS/TURN-OVER:

  

The proceeds of any liquidation, foreclosure, enforcement or similar action
related to the Collateral or received pursuant to any intercreditor agreement
relating to the Collateral will be applied in the following order of priority:

 

First, to pay agent fees, expenses and indemnities of the Applicable Collateral
Agent and the Applicable Authorized Representative;

 

Second, to pay agent fees, expenses and indemnitees of each other Collateral
Agent and Authorized Representative,

 

Third, on a pro rata basis, to pay the Pari Passu Obligations in accordance with
the terms of the applicable documents relating to each Series of such Pari Passu
Obligations; and

 

Fourth, to the Borrower or as a court of competent jurisdiction may direct.

 

Until the discharge of each Series of the Pari Passu Obligations, any Collateral
or proceeds thereof received by any Pari Passu Secured Party shall be segregated
and held in trust and shall be transferred to the Applicable Collateral Agent
for the benefit of the Pari Passu Secured

 

3



--------------------------------------------------------------------------------

  

Parties in the same form as received, with any necessary endorsements.

 

Notwithstanding the foregoing and in addition to the provisions described above
under the heading “Additional Pari Passu Debt Obligations Guaranties and
Collateral”, each Pari Passu Secured Party shall bear the risk of (x) any
failure to perfect (or to create) any Liens securing its respective Pari Passu
Obligations, (y) any intervening Liens created after the perfection of Liens
securing prior perfected Pari Passu Obligations and before the perfection of
Liens securing subsequently incurred Pari Passu Obligations and (z) any other
factor that creates a priority in such Pari Passu Secured Party’s collateral
position relative to creditors of the Loan Parties that are not Pari Passu
Secured Parties that is less than the priority of any other Series of Pari Passu
Obligations.

RELEASES:    In the event that the Applicable Collateral Agent exercises
remedies against all or a portion of the Collateral resulting in a sale or
disposition thereof, then Liens on such Collateral in favor of any Pari Passu
Secured Party shall be automatically released. BANKRUPTCY:   

In connection with any insolvency proceeding of any Loan Party:

 

DIP Financing: If (1) such Loan Party, as debtor-in-possession, moves for
approval of debtor-in-possession financing (a “DIP Financing”) and (2) the
Applicable Authorized Representative does not object to such DIP Financing, then
(i) to the extent such DIP Financing Liens are senior to the Liens on any
Collateral for the benefit of the Pari Passu Secured Parties, each of the
Non-Controlling Secured Parties (as defined below) shall subordinate its Liens
with respect to such Collateral on the same terms as the Liens of the
Controlling Secured Parties (as defined below) (other than any Liens of any Pari
Passu Secured Party constituting DIP Financing Liens) are subordinated thereto
and (ii) to the extent that such DIP Financing Liens rank pari passu with the
Liens of the Pari Passu Obligations on any Collateral, each Non-Controlling
Secured Party will confirm the priorities with respect to such Collateral, in
each case so long as (A) the Pari Passu Secured Parties retain the benefit of
their Liens on such Collateral pledged to the DIP Financing lenders, (B) the
Pari Passu Secured Parties are granted Liens on any additional collateral
pledged to any other Pari Passu Secured Party as adequate protection or
otherwise for its Pari Passu Obligations and (C) if any amount of such DIP
Financing is applied to repay any of the Pari Passu Obligations or if any Pari
Passu Secured Parties are granted adequate protection in connection with such
DIP Financing, such amounts are applied in accordance with the terms described
above under “Application of Proceeds/Turnover.”

 

“Controlling Secured Parties” means, at any time when the Administrative Agent
is the Applicable Collateral Agent, the Credit

 

4



--------------------------------------------------------------------------------

  

Agreement Secured Parties, and at any other time, the Pari Passu Secured Parties
of any Series whose authorized representative is the Applicable Authorized
Representative at such time.

 

“Non-Controlling Secured Parties” means, at any time, the Pari Passu Secured
Parties of each Series other than the Controlling Secured Parties at such time.

 

Adequate Protection: no Pari Passu Secured Party receiving adequate protection
shall object to any other Pari Passu Secured Party receiving adequate protection
comparable to any adequate protection granted to such Pari Passu Secured Party
in connection with a DIP Financing or use of cash collateral.

RELATIONSHIP

TO ABL CREDIT

FACILITY AND

ABL

COLLATERAL

   The Pari Passu Intercreditor Agreement shall govern the rights of the
Additional Pari Passu Secured Parties in the Current Assets Collateral in which
the ABL Administrative Agent and the secured parties under the ABL Credit
Agreement (the “ABL Secured Parties”) have a priority lien (the “ABL
Collateral”) relative to the Credit Agreement Obligations. So long as the Credit
Agreement Obligations are subject to the ABL Intercreditor Agreement, the
Additional Pari Passu Secured Parties (or their authorized representative) will
join as a party to the ABL Intercreditor Agreement to the extent such Additional
Pari Passu Secured Parties have a security interest in any such Curent Assets
Collateral.

GOVERNING

LAW:

   The State of New York.

 

5



--------------------------------------------------------------------------------

EXHIBIT J-2

SUMMARY OF TERMS AND CONDITIONS OF THE

JUNIOR LIEN INTERCREDITOR AGREEMENT

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Credit Agreement dated as of September 25, 2007, as
amended and restated as of August 2, 2012 (as amended, restated, further amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Biomet, Inc., LVB Acquisition, Inc., Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer, and each lender from
time to time party thereto, to which this Exhibit J-2 is attached.

 

JUNIOR LIEN DEBT:    Permitted Junior Priority Debt permitted pursuant to the
terms of the Credit Agreement to be secured by a junior Lien on all or any
portion of the Collateral (the “Junior Lien Debt”). FINANCING DOCUMENTS:    The
Pari Passu Debt Documents (as defined in Exhibit J-1 to the Credit Agreement)
and the definitive documentation in respect of the Junior Lien Debt (the “Junior
Lien Debt Documents” and, together with the Pari Passu Debt Documents, the
“Secured Debt Documents”). PARI PASSU SECURED PARTIES:    The Pari Passu Secured
Parties (as defined in Exhibit J-1 to the Credit Agreement). JUNIOR LIEN SECURED
PARTIES:    The agents, issuing banks, trustees, debtholders, lenders and other
holders of obligations under the Junior Lien Debt Documents that are entitled to
the benefit of a junior Lien on the Collateral (the “Junior Lien Secured
Parties”). SECURED PARTIES:    The Pari Passu Secured Parties and the Junior
Lien Secured Parties (collectively the “Secured Parties”). PARI PASSU
OBLIGATIONS:    The Pari Passu Obligations (as defined in Exhibit J-1 to the
Credit Agreement). The terms of the Pari Passu Obligations may be amended,
supplemented or otherwise modified and all or a portion of the Pari Passu
Obligations may be refinanced from time to time and the aggregate amount of the
Pari Passu Obligations may be increased, in each case, without notice to or
consent by the Junior Lien Secured Parties and without affecting the provisions
of the Junior Lien Intercreditor Agreement. JUNIOR LIEN OBLIGATIONS:    All
obligations of every nature of the Loan Parties from time to time owed to the
Junior Lien Secured Parties under the Junior Lien Debt Documents (including any
post-petition interest, whether or not allowed or allowable in any insolvency
proceeding) (the “Junior Lien Obligations”).



--------------------------------------------------------------------------------

PRIORITY OF LIENS; REMEDIES:    Until the Discharge of Pari Passu Obligations
(as defined below) has occurred:   

(a) The Liens securing the Junior Lien Obligations shall be junior and
subordinated in all respects to the Liens securing the Pari Passu Obligations;

  

(b) The Junior Lien Secured Parties shall have no right to exercise rights or
remedies with respect to the Collateral, institute any action with respect to
the Collateral, take or receive any Collateral or any proceeds thereof or object
to the exercise by the Pari Passu Secured Parties of any rights or remedies with
respect to the Collateral; provided that the Junior Lien Secured Parties may
exercise rights and remedies with respect to the Collateral if the Pari Passu
Secured Parties have not commenced the exercise of rights and remedies with
respect to any material portion of the Collateral (or attempted to commence such
exercise and are stayed by applicable insolvency or liquidation proceeding)
within a standstill period to be agreed (but in any event, not less than 180
days (which shall be tolled at any time that the Pari Passu Secured Parties are
enforcing against the Collateral or are prohibited by applicable law,
regulation, rule or order from enforcing against any material portion of the
Collateral) starting from the date on which the Junior Lien Secured Parties have
delivered to the Pari Passu Secured Parties written notice of the acceleration
of the Junior Lien Obligations; and

  

(c) The Pari Passu Secured Parties shall control all decisions related to the
exercise of remedies under the Pari Passu Debt Documents without any
consultation with, or the consent of, any of the Junior Lien Secured Parties.

NO PAYMENT SUBORDINATION:    The Junior Lien Intercreditor Agreement affects
only the relative priority of the Liens on the Collateral (and the application
of proceeds therefrom as described below under the heading “Application of
Proceeds/Turnover”) securing the Pari Passu Obligations and the Junior Lien
Obligations and does not subordinate the Junior Lien Obligations in right of
payment to the Pari Passu Obligations. PROHIBITION ON CONTESTING LIENS:    No
Secured Party will contest, or support any other person in contesting, the
priority, validity or enforceability of a Lien on Collateral held by or on
behalf of any of the Pari Passu Secured Parties or the Junior Lien Secured
Parties. NO NEW LIENS/SIMILAR LIENS:    No Loan Party shall grant or permit any
additional Liens on any asset to secure the Junior Lien Obligations unless it
has granted a prior Lien on such assets to secure the Pari Passu Obligations.

 

2



--------------------------------------------------------------------------------

APPLICATION OF PROCEEDS/TURN-OVER:    Subject to the ABL Intercreditor Agreement
(if then in effect), the proceeds of any liquidation, foreclosure, enforcement
or similar action related to the Collateral will be applied in the following
order of priority:    First, to pay the Pari Passu Obligations in accordance
with the terms of the Pari Passu Debt Documents and the Pari Passu Intercreditor
Agreement until the Discharge of Pari Passu Obligations has occurred;    Second,
to pay the Junior Lien Obligations in accordance with the terms of the Junior
Lien Debt Documents until the discharge of the Junior Lien Obligations has
occurred; and   

Third, to the Borrower or as a court of competent jurisdiction may direct.

 

Until the Discharge of Pari Passu Obligations, any Collateral or proceeds
thereof received by any Junior Lien Secured Party shall be segregated and held
in trust and shall be paid over to the Collateral Agent for the benefit of the
Pari Passu Secured Parties in the same form as received, with any necessary
endorsements.

   “Discharge of Pari Passu Obligations” means the payment in full in cash of
all Pari Passu Obligations, the termination or cash collateralization of all
letters of credit and Secured Hedge Agreements issued or entered into, as the
case may be, by any Pari Passu Secured Party and the termination of all other
commitments of the Pari Passu Secured Parties under the Pari Passu Debt
Documents. RELEASES:    In the event that the Pari Passu Secured Parties release
their Liens on all or any portion of the Collateral or any Guarantor from its
obligations under its guaranty of the Pari Passu Obligations in connection with
any enforcement action, the comparable Lien on such Collateral or guaranty, if
any, in respect of the Junior Lien Obligations shall be automatically released.
RIGHTS AS UNSECURED CREDITORS:    The Junior Lien Secured Parties may exercise
rights and remedies as unsecured creditors against the Loan Parties in
accordance with the terms of the applicable Junior Lien Debt Documents and
applicable law in a manner that is not inconsistent with the terms of the Junior
Lien Intercreditor Agreement. AMENDMENTS:    The Pari Passu Debt Documents may
be amended, refinanced, etc., without notice to, or the consent of, any Junior
Lien Secured Party.

 

3



--------------------------------------------------------------------------------

  

No Junior Lien Debt Documents may be amended, modified or supplemented to the
extent such amendment, modification or supplement would be prohibited by or
inconsistent with the terms of the Junior Lien Intercreditor Agreement or any
then effective Pari Passu Debt Document.

 

Any amendments, modifications or waivers of the Junior Lien Intercreditor
Agreement must be signed in writing by each representative of the Pari Passu
Secured Parties and the Junior Lien Secured Parties; provided that (x) each
representative of the Pari Passu Secured Parties may, without the written
consent of any representative of the Junior Lien Secured Parties, agree to
modifications of the Junior Lien Intercreditor Agreement for the purpose of
securing additional Pari Passu Obligations and adding new creditors as Pari
Passu Secured Parties and (y) additional Loan Parties may be added as parties to
the Junior Lien Intercreditor Agreement in accordance with the provisions
thereof without consent of any representative of the Junior Lien Secured
Parties; provided further that such amendment, modification or waiver will
require the Borrower’s consent if it amends, modifies or waives the rights,
interests or liabilities, or directly affects the privileges of, the Borrower or
any Loan Party.

BANKRUPTCY:   

In connection with any insolvency proceeding of any Loan Party:

 

Filing of Motions: The Junior Lien Secured Parties shall not file any motion,
take any position in any proceeding, or take any other action in respect of the
Collateral (including any motion seeking relief from the automatic stay) except
filing of a proof of claim or responsive or defensive pleadings in opposition to
any motion or pleading seeking the disallowance of the claims of the Junior Lien
Secured Parties.

 

DIP Financing: If the Pari Passu Secured Parties (or their respective authorized
representative as provided in Exhibit J-1 to the Credit Agreement) desire to
permit the sale or use of any collateral, or to permit any Loan Party to obtain
debtor-in-possession financing (a “DIP Financing”), then the Junior Lien Secured
Parties shall: (i) be deemed to accept and will not object or support any
objection to, such sale or use or any such DIP Financing, (ii) not request or
accept any form of adequate protection or any other relief in connection
therewith except as set forth below and (iii) to the extent any Liens are
granted to secure such DIP Financing which rank pari passu or senior to the Pari
Passu Obligations, subordinate their Liens to the Liens securing such DIP
Financing, any adequate protection provided to the Pari Passu Secured Parties
and any “carve-out” for fees agreed to by the Collateral Agent; provided that
nothing in this paragraph shall prohibit the Junior Lien Secured Parties from
exercising their rights to vote in favor of or against a plan of reorganization.

 

4



--------------------------------------------------------------------------------

  

Sales: None of the Junior Lien Secured Parties shall oppose any sale that is
supported by the Pari Passu Secured Parties (or their respective authorized
representative as provided in Exhibit J-1 to the Credit Agreement), and the
Junior Lien Secured Parties will be deemed to have consented to any such sale
and to have released their Liens in such assets.

 

Adequate Protection: No Junior Lien Secured Party shall (i) contest any request
by the Pari Passu Secured Parties (or their respective authorized representative
as provided in Exhibit J-1 to the Credit Agreement) for adequate protection,
(ii) contest any objection by the Pari Passu Secured Parties (or their
respective authorized representative as provided in Exhibit J-1 to the Credit
Agreement) to any motion, etc., based on the Pari Passu Secured Parties’ (or
their respective authorized representative as provided in Exhibit J-1 to the
Credit Agreement) claiming a lack of adequate protection, (iii) seek or accept
any form of adequate protection under any of Sections 362, 363 and/or 364 of the
Bankruptcy Code with respect to the Collateral or (iv) contest the payment of
interest, fees, expenses or other amounts to any Pari Passu Secured Party (or
their respective authorized representative as provided in Exhibit J-1 to the
Credit Agreement). However, (a) if the Pari Passu Secured Parties are granted
adequate protection in the form of additional collateral in connection with any
DIP Financing, then the Junior Lien Secured Parties may seek adequate protection
in the form of a Lien on such additional collateral (subordinated to the Liens
securing the Pari Passu Obligations and such DIP Financing), (b) in the event
the any Junior Lien Secured Party is granted adequate protection in the form of
additional collateral, then the Pari Passu Secured Parties shall have a senior
Lien and claim on such additional collateral and (c) in the event the Pari Passu
Secured Parties are granted adequate protection in the form of a superpriority
claim, then the Junior Lien Secured Parties may seek adequate protection in the
form of a junior superpriority claim, subordinated to the superpriority claim
granted to the Pari Passu Secured Parties.

 

Avoidance Issues: If any Pari Passu Secured Party is required to disgorge or
otherwise pay any amount to the estate of any Loan Party for any reason (a
“Recovery”), then the Pari Passu Obligations shall be reinstated to the extent
of such Recovery and the Discharge of Pari Passu Obligations shall be deemed not
to have occurred.

 

Separate Grants of Security and Classifications: The grants of Liens pursuant to
the Pari Passu Debt Documents and the Junior Lien Debt Documents constitute two
separate and distinct grants of Liens. If it is held that the claims constitute
only one secured

 

5



--------------------------------------------------------------------------------

    

claim, then all distributions shall be made as if there were separate classes of
secured claims. The Pari Passu
Secured Parties and the Junior Lien Secured Parties shall be entitled to vote as
a separate class on any plan of
reorganization.

 

Post-Petition Interest: The Junior Secured Lien Parties shall not oppose or
challenge any claim of the Pari Passu
Secured Parties for post-petition interest, fees or expenses.

 

No Waiver by Pari Passu Secured Parties: No Pari Passu Secured Party shall be
prohibited from objecting to
any action taken by the Junior Lien Secured Parties (or any agent on their
behalf).

 

Plan of Reorganization. No Junior Lien Secured Party shall support or vote in
favor of any plan of
reorganization that is inconsistent with the terms of the Junior Lien
Intercreditor Agreement.

 

Section 506(c). Until the Discharge of Pari Passu Obligations has occurred, no
Junior Lien Secured Party shall
assert any claim under Section 506(c) of the Bankruptcy Code or seek to recover
any amounts that any Loan
Party may obtain by virtue of any claim under such Section 506(c).

 

Section 1111(b). Until the Discharge of Pari Passu Obligations has occurred, no
Junior Lien Secured Party shall
seek to exercise any rights under Section 1111(b) of the Bankruptcy Code. Each
Junior Lien Secured Party
waives any claim it may have against any Pari Passu Secured Party arising out of
the election by any Pari Passu
Secured Party of the application to the claims of any Pari Passu Secured Party
of Section 1111(b)(2) of the
Bankruptcy Code.

PURCHASE OPTION:    Upon acceleration, bankruptcy or commencement of enforcement
proceedings, the Junior Lien Secured Parties shall have a one-time right to
purchase, within 30 days of such event, at par plus any prepayment premiums and
accrued but unpaid interest and fees and any other unpaid amounts (and full cash
collateralization of all letter of credit and related obligations), all of the
Pari Passu Obligations. RELATIONSHIP TO ABL CREDIT FACILITY AND ABL COLLATERAL
   To the extent then binding with respect to the Liens securing any Pari Passu
Obligations, the Junior Lien Secured Parties shall also be required to become
parties to the ABL Intercreditor Agreement (or a substantially similar
intercreditor agreement) which shall govern the rights of the Junior Lien
Secured Parties in any Current Assets Collateral in which the ABL Administrative
Agent and the secured parties under the ABL Credit Agreement (the “ABL Secured
Parties”) have a first-priority lien (the “ABL Collateral”) and which shall be
on terms substantially consistent with (or less favorable to the Junior Lien
Secured Parties than) the terms applicable to the Pari Passu Secured Parties
under the ABL Intercreditor Agreement.

 

 

6



--------------------------------------------------------------------------------

GOVERNING LAW:    The State of New York.

 

7



--------------------------------------------------------------------------------

ANNEX B

GUARANTOR CONSENT AND REAFFIRMATION

August 2, 2012

Reference is made to Amendment and Restatement Agreement (the “Amendment
Agreement”), dated as of August 2, 2012 to the Original Credit Agreement, by and
among Borrower, the Lenders and BANK OF AMERICA, N.A., as swingline lender (in
such capacity, “Swingline Lender”), as issuing bank (in such capacity, “Issuing
Bank”) and as administrative agent (in such capacity, “Administrative Agent”)
for the Lenders. Capitalized terms used but not otherwise defined in this
Guarantor Consent and Reaffirmation (this “Consent”) are used with the meanings
attributed thereto in the Amendment Agreement.

Each Guarantor hereby consents to the execution, delivery and performance of the
Amendment Agreement and agrees that each reference to the Original Credit
Agreement in the Loan Documents shall, on and after the Restatement Effective
Date, be deemed to be a reference to the Amended and Restated Credit Agreement.

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
Amendment Agreement, all of its respective obligations and liabilities under the
Loan Documents to which it is a party, as such obligations and liabilities have
been amended by the Amendment Agreement, are reaffirmed, and remain in full
force and effect.

After giving effect to the Amendment Agreement, each Guarantor reaffirms each
Lien granted by it to the Administrative Agent for the benefit of the Secured
Parties under each of the Loan Documents to which it is a party, which Liens
shall continue in full force and effect during the term of the Amended and
Restated Credit Agreement, and shall continue to secure the Obligations (after
giving effect to the Amendment Agreement), in each case, on and subject to the
terms and conditions set forth in the Amended and Restated Credit Agreement and
the other Loan Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.

 

BIOMET 3I, LLC

BIOMET BIOLOGICS, LLC

BIOMET EUROPE LTD.

BIOMET FAIR LAWN LLC

BIOMET INTERNATIONAL LTD.

BIOMET LEASING, INC.

BIOMET MANUFACTURING CORP.

BIOMET MICROFIXATION, LLC

BIOMET ORTHOPEDICS, LLC

BIOMET SPORTS MEDICINE, LLC

BIOMET U.S. RECONSTRUCTION, LLC

BIOMET TRAUMA, LLC

BIOLECTRON, INC.

CROSS MEDICAL PRODUCTS, LLC

ELECTRO-BIOLOGY, LLC

EBI HOLDINGS, LLC

EBI, LLC

EBI MEDICAL SYSTEMS, LLC

BIOMET FLORIDA SERVICES, LLC

IMPLANT INNOVATIONS HOLDINGS, LLC

INTERPORE CROSS INTERNATIONAL, LLC

INTERPORE SPINE LTD.

KIRSCHNER MEDICAL CORPORATION

By:   /s/ Daniel P. Florin   Name:   Daniel P. Florin   Title:   Authorized
Signatory